               Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57       Page 1 of 191




 1
 2
 3
 4        Entered on Docket
     ___________________________________________________________________
         May 25, 2021
 5
 6
 7                               UNITED STATES BANKRUPTCY COURT
 8                                        DISTRICT OF NEVADA
 9                                                ******
                                                   )
10
      In re:                                       )  Case No.: 19-12664-abl
11                                                 )
      DIVINA AQUINO,                               )  Chapter 13
12                                                 )
               Debtor.                             )
13
                                                   )  Hearing Date: April 29, 2020
14                                                 )  Hearing Time: 9:30 a.m.
                                                   )
15                                                 )
16     MEMORANDUM AND ORDER DENYING TRUSTEE’S MOTION TO DISMISS AND
17                 DENYING CONFIRMATION OF AMENDED CHAPTER 13 PLAN #2
18             On April 29, 2020, two pending matters came before the Court for hearing. The first
19    matter was confirmation of Chapter 13 Plan #21 filed by debtor Divina Aquino (“Ms. Aquino”).
20    The second matter was a Motion to Dismiss2 filed by Kathleen A. Leavitt, the standing chapter
21    13 trustee assigned to administer Ms. Aquino’s case (“Trustee”).
22             At the April 29, 2020 hearing, attorney Jennifer Isso, Esq. appeared telephonically for
23    Ms. Aquino. Attorney Danielle N. Gueck-Townsend appeared telephonically for Trustee.
24
25
26
               1
                ECF No. 50. In this Memorandum and Order, all references to “ECF No.” are to the
27
      numbers assigned to the documents filed in the above-captioned bankruptcy case as they appear
28    on the docket maintained by the Clerk of the Court.
              2
                ECF No. 60.
            Case 19-12664-abl       Doc 87    Entered 05/25/21 16:55:57       Page 2 of 191




 1                                               ISSUES
 2          1.     Whether Trustee proved by a preponderance of the evidence that cause exists to
 3                 dismiss Ms. Aquino’s bankruptcy case under Section 1307(c).
 4          2.     Whether Trustee proved by a preponderance of the evidence that Section
 5                 1325(b)(1)(B) bars confirmation of Plan #2 because that plan fails to provide that
 6                 all projected disposable income to be received during the applicable commitment
 7                 period will be applied to make payments to unsecured creditors; and if so,
 8                 whether Ms. Aquino then proved by a preponderance of the evidence that
 9                 Trustee’s objection to confirmation of Plan #2 based upon Section 1325(b)(1)(B)
10                 lacks merit.
11          3.     Whether Ms. Aquino proved by a preponderance of the evidence that Plan #2 was
12                 filed in good faith as required by Section 1325(a)(3).
13                                        FINDINGS OF FACT
14          A.     Procedural History
15                 1.      Ms. Aquino Files a Voluntary Chapter 7 Bankruptcy Petition, And
16                         the United States Trustee Moves to Dismiss Her Case As a Presumed
17                         Abuse of the Bankruptcy Code
18          This case commenced on April 30, 2019, when Ms. Aquino filed a voluntary petition3
19   under chapter 7 -- not chapter 13 -- of the Bankruptcy Code.4 Despite subsequent amendments
20   to her chapter 7 schedules5 and chapter 7 means test forms,6 the United States Trustee (“UST”)
21   identified Ms. Aquino’s case as an abuse of chapter 7 of the Code. Resultantly, on August 1,
22   2019, the UST filed the written notice required by 11 U.S.C. § 704(b)(1)(A) in Ms. Aquino’s
23   case.7 The 10 Day Statement reads:
24          3
               ECF No. 1.
            4
25             11 U.S.C. §§ 101 – 1532, inclusive. Unless otherwise noted, in this Memorandum and
     Order, “Code” refers to the Bankruptcy Code, and “Section(s)” refers to the corresponding
26   section(s) of the Code. References to “Rule(s)” are to the Federal Rules of Bankruptcy
     Procedure.
27           5
               ECF No. 14 and 20 (collectively “Amended Chapter 7 Schedules”).
             6
28             ECF No. 21.
             7
               ECF No. 22 (“10 Day Statement”).

                                                    2
            Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57          Page 3 of 191




 1          As required by 11 U.S.C. Section 704(b)(1)(A), the United States Trustee has reviewed
 2          the materials filed by the debtor(s). Having considered these materials in reference to the
 3          criteria set forth in 11 U.S.C. Section 707(b)(2)(A), and, pursuant to 11 U.S.C. Section
 4          704(b)(2), the United States Trustee has determined that: (1) the debtor’s(s’) case should
 5          be presumed to be an abuse under section 707(b); and (2) the product of the debtor’s
 6          current monthly income, multiplied by 12, is not less than the requirements specified in
 7          section 704(b)(2)(A) or (B). As required by 11 U.S.C. Section 704(b)(2) the United
 8          States Trustee shall, not later than 30 days after the date of this Statement’s filing, either
 9          file a motion to dismiss or convert under section 707(b) or file a statement setting forth
10          the reasons the United States Trustee does not consider such a motion to be appropriate.
11          Debtor(s) may rebut the presumption of abuse only if special circumstances can be
12          demonstrated as set forth in 11 U.S.C. Section 707(b)(2)(B).8
13          The UST then filed a Motion to Dismiss Case Pursuant to 11 U.S.C. §§ 707(b)(1),
14   707(b)(2), and 707(b)(3).9 The UST Dismissal Motion was supported by the sworn declaration
15   of Paralegal Specialist Anabel Abad Santos.10 The UST Declaration contains a detailed
16   summary of financial data the UST had obtained from Ms. Aquino, with various source
17   documents attached. The UST Dismissal Motion was set for hearing on September 11, 2019.11
18                 2.      Facing Dismissal of Her Chapter 7 Bankruptcy As An Abusive Filing,
19                         Ms. Aquino Converts Her Case to Chapter 13, And Trustee Is
20                         Appointed
21          On September 10, 2019, the day prior to the scheduled hearing on the UST Dismissal
22   Motion, Ms. Aquino filed a Motion to Convert Case.12 The Conversion Motion sought to
23   convert Ms. Aquino’s case from chapter 7 to chapter 13 of the Bankruptcy Code, and was
24   granted by order dated September 17, 2019.13 Trustee was appointed to administer Ms. Aquino’s
25
            8
             Id.
26          9
              ECF No. 25 (“UST Dismissal Motion”).
            10
               ECF No. 26 (“UST Declaration”).
27          11
               ECF No. 27.
            12
28             ECF No. 30 (“Conversion Motion”).
            13
               ECF No. 31 (“Conversion Order”).

                                                       3
            Case 19-12664-abl        Doc 87    Entered 05/25/21 16:55:57        Page 4 of 191




 1   case that same day.14
 2                  3.       Ms. Aquino Files Amended Schedules And Various Proposed Plans;
 3                           Trustee Opposes Confirmation And Seeks Dismissal
 4          After her case was converted from chapter 7 to chapter 13, on October 20, 2019, counsel
 5   for Ms. Aquino filed amendments to her bankruptcy schedules and statement of financial
 6   affairs.15 On that same date, she filed a Chapter 13 Statement of Your Current Monthly Income
 7   and Calculation of Commitment Period,16 a Chapter 13 Calculation of Your Disposable
 8   Income,17 and her first proposed chapter 13 plan.18 The absence of Ms. Aquino’s signatures on
 9   the Chapter 13 Schedules, Chapter 13 CMI Form, and Chapter 13 Disposable Income Form, as
10   well as the use of an outdated CMI form, caused the Clerk of Court to issue Notice of Docketing
11   Error forms related to those filings the following day, October 21, 2019.19 In response to the
12   NODEs, on October 27, 2019, Ms. Aquino filed another set of schedules,20 another Chapter 13
13   CMI Form,21 and another Chapter 13 Disposable Income Form.22
14          Trustee’s Opposition to Confirmation of Plan #1 Combined with Trustee’s
15
16          14
                ECF No. 32.
            15
17              ECF No. 36 (collectively “Chapter 13 Schedules”). The Chapter 13 Schedules were
     unsigned when filed. See ECF No. 36. An Amendment Cover Sheet filed that same date,
18   however, contains Ms. Aquino’s declaration that the information in the Chapter 13 Schedules
19   was true and correct to the best of her information and belief. The Amendment Cover Sheet
     signed by Ms. Aquino is dated October 13, 2019, a week before the Chapter 13 Schedules were
20   filed. See ECF No. 40, p. 2 of 2.
             16
                ECF No. 38 (“Chapter 13 CMI Form”). The Chapter 13 CMI Form was unsigned when
21   filed on October 20, 2019.
             17
22              ECF No. 39 (“Chapter 13 Disposable Income Form”). The Chapter 13 Disposable
     Income Form was also unsigned when filed on October 20, 2019.
23           18
                ECF No. 37 (“Plan #1”).
             19
                ECF Nos. 41, 42, and 43 (“NODEs”).
24           20
                ECF No. 46 (“Amended Chapter 13 Schedules”). The Amended Chapter 13 Schedules
25   were still not signed by Ms. Aquino when filed.
             21
                ECF No. 45 (“Amended Chapter 13 CMI Form”). The Amended Chapter 13 CMI
26   Form bears Ms. Aquino’s signature, dated two weeks earlier on October 12, 2019. ECF No. 45,
     p. 3 of 3.
27           22
                ECF No. 44 (“Amended Chapter 13 Disposable Income Form”). The Amended
28   Chapter 13 Disposable Income Form bears Ms. Aquino’s signature dated two weeks earlier on
     October 12, 2019. ECF No. 44, p. 8 of 8.

                                                      4
            Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 5 of 191




 1   Recommendation for Dismissal was filed on November 1, 2019.23 In TSOP #1, Trustee cited a
 2   myriad of reasons for dismissal of Ms. Aquino’s chapter 13 bankruptcy case under Section
 3   1307(c). A non-inclusive list of those reasons is as follows:
 4                  Debtor(s) failed to commence Plan payments. 11 U.S.C. §§ 1326(a)(1),
 5                   1307(c)(4).
 6                  Debtor(s) is/are delinquent in plan payments. 11 U.S.C. § 1307(c)(1).
 7                  Debtor(s) failed to comply with notice/renotice requirements. Failure to set a
 8                   confirmation hearing according to 11 U.S.C. § 1324(b); Bankruptcy Rule 2002(a)
 9                   and (b), and 11 U.S.C. § 1307(c)(1).
10                  Plan is not feasible as required by 11 U.S.C. § 1322 based on: Toyota Motor
11                   Credit Corporation.24
12
13          23
               ECF No. 48 (“TSOP #1”).
            24
14             The reason for Trustee’s concern regarding Ms. Aquino’s debt to Toyota Motor Credit
     Corporation becomes apparent upon review of the bankruptcy schedules she filed with the Court
15   at various points in time. At Schedule D: Creditors Who Have Claims Secured by Property, the
16   Chapter 7 Schedules reflect a single $19,500.00 secured debt owed to “Toyota Financial,”
     collateralized by a 2019 Toyota CHR valued at $15,500.00. ECF No. 1, p. 21 of 55. At
17   Schedule A/B: Property, the Chapter 7 Schedules show the 2019 Toyota CHR as Ms. Aquino’s
     only vehicle. ECF No. 1, p. 14 of 55. Curiously though, at Schedule E/F: Creditors Who Have
18   Unsecured Claims, the Chapter 7 Schedules show three supposedly unsecured debts owed to
19   Toyota Motor Credit in the form of an auto loan and two leases. ECF No. 1, pp. 30-31 of 55.
     The purportedly unsecured auto loan obligation to Toyota Motor Credit was scheduled at
20   $25,407.00, the first lease obligation to Toyota Motor Credit at $13,412.00, and the second lease
     obligation to Toyota Motor Credit at $0.00. ECF No. 1, pp. 30-31 of 55. But at Schedule G:
21   Executory Contracts and Unexpired Leases, the Chapter 7 Schedules show no unexpired leases at
22   all. ECF No. 1, p. 33 of 55. And the Chapter 7 Schedules do not identify any of the vehicles
     related to the three ostensibly unsecured debts to Toyota Motor Credit by make or model.
23           When Ms. Aquino filed the Chapter 13 Schedules and Amended Chapter 13 Schedules,
     she simply didn’t include Schedule D – Creditors Who Have Claims Secured by Property. The
24
     Chapter 13 Schedules and Amended Chapter 13 Schedules still show the 2019 Toyota CHR as
25   her only automobile. ECF No. 36, p. 1; ECF No. 46, p. 1. The Chapter 13 Schedules and
     Amended Chapter 13 Schedules still show that she owed unsecured debts to Toyota Motor
26   Credit on a total of three accounts, an auto loan and two leases, in the same amounts reflected in
     the Chapter 7 Schedules, again without identifying the relevant vehicles by make or model. ECF
27
     No. 36, p. 17 of 33, Items 4.2.5, 4.2.6, and 4.2.7; ECF No. 46, p. 17 of 25, Items 4.2.5, 4.2.6, and
28   4.2.7. And while her Chapter 13 Schedules and Amended Chapter 13 Schedules were modified
     to show an unexpired residential real property lease with O’Harmony Homes, they do not reveal

                                                      5
            Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 6 of 191




 1                  The Plan fails to provide for all of the Debtor(s)’ disposable income pursuant to
 2                   11 U.S.C. § 1325(a)(3) and (b) based on: Trustee objects to $1,509.50 retirement
 3                   contribution while paying 0% to general unsecured creditors.25
 4   TSOP #1 was electronically served on Ms. Aquino’s counsel, and mailed to both Ms. Aquino
 5   and her counsel, when it was filed on November 1, 2019.26 TSOP #1 was not supported by a
 6   declaration or any other admissible evidence.
 7          Three days later, on November 4, 2019, counsel for Ms. Aquino filed a Summary of Your
 8   Assets and Liabilities and Certain Statistical Information.27 Although Ms. Aquino’s Chapter 13
 9   Schedules and Amended Chapter 13 Schedules did not include Schedule D: Creditors Who Have
10   Claims Secured by Property, the Statistical Summary listed secured debt in the amount of
11   $19,500.00.28
12          On November 4, 2019, counsel for Ms. Aquino also filed modified Chapter 13 Plan #2.29
13   Between November 4, 2019 and January 30, 2020, various unsuccessful attempts were made by
14   Ms. Aquino’s counsel to provide proper notice of a confirmation hearing on Plan #2.30
15          On January 30, 2020, Trustee filed a Motion to Dismiss Ms. Aquino’s bankruptcy case.31
16   In the Dismissal Motion, Trustee identified a variety of reasons why dismissal was warranted
17   under Section 1307(c) including, without limitation, the following:
18                  Debtor(s) is/are delinquent in plan payments. 11 U.S.C. § 1307(c)(1).
19
20   any unexpired automobile leases involving Toyota Motor Credit. ECF No. 36, p. 20 of 33; ECF
     No. 46, p. 20 of 25.
21            Finally, Plan #1 provides only for payment of the secured claim owed to Toyota
22   Financial (not Toyota Motor Credit) related to the 2019 Toyota CHR. According to Plan #1, that
     secured claim was in the principal amount of $15,500.00 with interest at 2% per annum, yielding
23   a total debt estimated at $16,275.00. ECF No. 37, pp. 2-3 of 6, Section 4. In its treatment of
     executory contracts, Plan #1 did not identify any lease obligations owed to either Toyota Motor
24
     Credit or Toyota Financial. ECF No. 37, p. 4 of 6, Section 6.
              25
25               See ECF No. 48, pp. 1-2 of 4.
              26
                  ECF No. 48, p. 4 of 4.
26            27
                 ECF No. 49 (“Statistical Summary”).
              28
                 Id., p. 1 of 3.
27            29
                 ECF No. 50 (“Plan #2”).
              30
28               ECF Nos. 51, 52, 53, 55, 56, 57, 58 and 59.
              31
                 ECF No. 60 (“Dismissal Motion”).

                                                      6
            Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 7 of 191




 1                  Debtor(s) failed to comply with notice/renotice requirements: Failure to set a
 2                   confirmation hearing according to 11 U.S.C. § 1324(b), Bankruptcy Rule 2002(a)
 3                   and (b), and 11 U.S.C. § 1307(c)(1).
 4                  The Plan fails to provide for all of the Debtor(s)’ Disposable Income pursuant to
 5                   11 U.S.C. § 1325(a)(3) and (b) based on: Debtor contributes $1,509.50 per month
 6                   to her 401(k) while paying 0% to unsecured creditors. 11 U.S.C. § 1325(a)(3).
 7                  Trustee objects to the voluntary retirement contribution as this expense is not
 8                   permitted during the pendency of the bankruptcy case. Parks v. Drummond, 475
 9                   B.R. 703 (9th Cir. BAP 2012).32
10   The Dismissal Motion was electronically served on Ms. Aquino’s counsel when it was filed on
11   January 30, 2020.33 The Dismissal Motion was not supported by a declaration or any other
12   admissible evidence.
13          The hearing on the Dismissal Motion was originally set on the Court’s chapter 13 duty
14   judge calendar for March 12, 2020.34 Ms. Aquino’s counsel was electronically served with
15   notice of the March 12, 2020 hearing on the Dismissal Motion, and notice was also mailed to
16   Ms. Aquino and her counsel on January 30, 2020.35
17          On February 2, 2020, counsel for Ms. Aquino succeeded in scheduling and noticing a
18   confirmation hearing on Plan #2. The confirmation hearing on Plan #2 was set for March 12,
19   2020, the same date as the scheduled hearing on Trustee’s Dismissal Motion.36 On February 10,
20   2020, Trustee filed an Opposition to Confirmation of Plan #2 Combined with Trustee’s
21   Recommendation for Dismissal.37 In TSOP #2, Trustee stated:
22          Trustee objects to confirmation of the Chapter 13 Plan and recommends that this
23          case be dismissed pursuant to 11 U.S.C. § 1307(c) for one or more of the
24
25
            32
               See ECF No. 60, pp. 1-2 of 2.
26          33
               ECF No. 60.
            34
               ECF No. 61.
27          35
               Id. at pp. 3-4 of 4.
            36
28             ECF No. 63 and 64.
            37
               ECF No. 65 (“TSOP #2”).

                                                       7
            Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57       Page 8 of 191




 1          following reasons:
 2                 • Debtor(s) are delinquent in plan payments. 11 U.S.C. § 1307(c)(1).
 3                 .....
 4          The Plan fails to provide for all of the Debtor(s)’ disposable income pursuant to 11
 5          U.S.C. § 1325(a)(3) and (b) based on:
 6                 • Debtor contributes $1,50938 per month to her 401(k) while paying 0% to
 7                 general unsecured creditors. 11 U.S.C. § 1325(a)(3). Trustee objects to the
 8                 voluntary retirement contribution as this expense is not permitted during the
 9                 pendency of the bankruptcy case. Parks v. Drummond, 475 B.R. 703 (9th Cir.
10                 B.A.P. 2012).
11   TSOP #2 was electronically served on Ms. Aquino’s counsel when it was filed on February 10,
12   2020. It was also mailed to Ms. Aquino and her counsel on that date.39 TSOP #2 was not
13   supported by a declaration or any other admissible evidence. Counsel for Ms. Aquino did not
14   file any papers responsive to TSOP #2 but did file an opposition to the Dismissal Motion on
15   February 27, 2020.40
16                 4.       The April 29, 2020 Hearing On Trustee’s Dismissal Motion And
17                          Confirmation of Plan #2
18          Trustee’s Dismissal Motion and confirmation of Plan #2 came before the Court for
19   hearing as scheduled on March 12, 2020. At the request of the parties, the Court continued both
20   matters from March 12, 2020 to March 25, 2020.41
21          While awaiting the continued hearing, counsel for the parties conferred and on March 23,
22   2020, executed a Stipulation to Continue Trustee’s Motion to Dismiss and Debtor’s
23
            38
               The Amended Chapter 13 Schedules list the precise amount of Ms. Aquino’s voluntary
24
     monthly 401(k) retirement plan contributions as $1,509.50. ECF No. 46, p. 23 of 25, line 5c.
25   Various papers on the Court’s docket round off, up, or down when referring to the amount of Ms.
     Aquino’s voluntary monthly 401(k) retirement plan contributions. For clarity, consistency, and
26   avoidance of doubt, the Court will use the $1,509.50 figure throughout this Memorandum and
     Order when referring to Ms. Aquino’s voluntary monthly 401(k) retirement plan contributions.
27          39
               Id. at p. 3 of 3.
            40
28             ECF No. 66.
            41
               ECF Nos. 67-69.

                                                     8
               Case 19-12664-abl      Doc 87    Entered 05/25/21 16:55:57         Page 9 of 191




 1   Confirmation Hearing Set for March 25, 2020 at 9:30 a.m.42 The Court entered its order
 2   approving that stipulation the same day, rescheduling the hearing on both matters for April 29,
 3   2020.43
 4             At the April 29, 2020 hearing, counsel for Trustee and Ms. Aquino presented argument
 5   regarding the Dismissal Motion and confirmation of Plan #2. Counsel for Trustee posited that
 6   Ms. Aquino’s payment delinquency stood at $4,200.00.44 Trustee’s counsel noted that while Ms.
 7   Aquino had consistently claimed a $500.00 monthly expense for childcare and child education,
 8   the only dependent identified in her schedules was her 22-year-old adult son. Trustee’s counsel
 9   also pointed out that Ms. Aquino’s bankruptcy filings showed that she was making $1,509.50
10   voluntary monthly 401(k) retirement plan contributions, and argued that such contributions were
11   impermissible under chapter 13 of the Code. Counsel for Trustee observed that, absent the
12   claimed $500.00 monthly expense for childcare and education and the $1,509.50 voluntary
13   monthly 401(k) retirement plan contributions, Ms. Aquino could pay 100% of the creditor claims
14   filed in her case. For those reasons, Trustee’s counsel asserted that sufficient cause existed to
15   dismiss Ms. Aquino’s chapter 13 case under Section 1307(c)(1), and that confirmation of Plan #2
16   should be denied under Section 1325.
17             Counsel for Ms. Aquino countered that Trustee’s argument was the “first she was
18   hearing” about Ms. Aquino having a payment delinquency.45 She contended that the scheduled
19   $500.00 monthly expense for childcare and education was not involved in Ms. Aquino’s
20   disposable income calculation and was therefore “not material” to the issues before the Court.
21   She asserted that Ms. Aquino’s $1,509.50 voluntary monthly 401(k) retirement plan
22   contributions were not part of the bankruptcy estate under Section 541(b)(7), and therefore
23   should not be considered in calculating her disposable income under Section 1325(b). In
24
               42
25              ECF No. 71.
               43
                ECF No. 72.
26           44
                Since no plan has been confirmed in Ms. Aquino’s case, the delinquency cited by
     Trustee apparently relates to the payments required under Section 1326(a)(1)(A).
27           45
                It is noteworthy that Trustee’s TSOP #1, TSOP #2, and Dismissal Motion all
28   specifically allege that “Debtor(s) is/are delinquent in plan payments.” ECF No. 48, p. 1 of 4;
     ECF No. 60, p. 1 of 2; ECF No. 65, p. 1 of 3.

                                                      9
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 10 of 191




 1   summary, counsel for Ms. Aquino argued that there was simply no cause for dismissal under
 2   Section 1307(c)(1), that the calculations in Plan #2 were accurate, that Plan #2 had been
 3   proposed in good faith and was feasible, and that Plan #2 satisfied all applicable standards for
 4   confirmation under Section 1325.
 5          Counsel for Trustee replied that the combination of Ms. Aquino’s $4,200.00 payment
 6   delinquency, failure to substantiate the $500.00 monthly expense for child care and education for
 7   her 22-year-old adult son, and the proposed $1,509.50 voluntary monthly 401(k) retirement plan
 8   contributions when unsecured creditors would receive nothing,46 was sufficient to establish cause
 9   for dismissal of the case under Section 1307(c)(1) and to deny confirmation of Plan #2 under
10   Section 1325. No exhibits or testimony were offered or admitted into evidence by counsel for
11   Trustee, or by counsel for Ms. Aquino, at the April 29, 2020 hearing.
12          At the conclusion of the April 29, 2020 hearing, the Court closed the record and took the
13   Dismissal Motion and confirmation of Plan #2 under submission. The Court also expressly
14   advised counsel that the pending issues, and in particular the propriety of Ms. Aquino’s proposed
15   $1,509.50 voluntary monthly 401(k) retirement plan contributions, warranted a written decision.
16   The Court continued the hearing until May 27, 2020.47
17                  5.      The May 27, 2020 Hearing, the June 3, 2020 Order Denying
18                          Confirmation of Plan #2, And the Court’s Subsequent Order
19                          Vacating It
20          While the Dismissal Motion and confirmation of Plan #2 were under submission pending
21   a written ruling as the Court had expressly stated at the conclusion of the April 29, 2020 hearing,
22   this case came back before the Court as scheduled on May 27, 2020. Since the only matters
23   pending before the Court were already under submission and the related record was closed, the
24   Court probably should not have conducted the May 27, 2020 hearing - - but it did. After the
25   May 27, 2020 hearing, counsel for Trustee submitted an order which denied confirmation of Plan
26
            46
                Under Plan #1, general unsecured creditors were to receive nothing. ECF No. 37, p. 4
27
     of 6, Section 5.4. Under Plan #2, though, general unsecured creditors were actually to receive
28   payments totaling $9,878.67 over the five year plan term. ECF No. 50, p. 4 of 6, Section 5.4.
             47
                ECF No. 77.

                                                     10
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 11 of 191




 1   #2 but did not provide for dismissal of Ms. Aquino’s case. The Court entered the order
 2   submitted by Trustee’s counsel denying confirmation of Plan #2 on June 3, 2020.48
 3          Two weeks later, on June 17, 2020, counsel for Ms. Aquino filed a Motion Under Rules
 4   7052 and 9024.49 In the Motion to Reconsider, Ms. Aquino sought to have the Court “vacate the
 5   order entered on June 3, 2020, and replace it with an order prepared by the Court which clearly
 6   identifies the findings of fact and conclusions of law that form the basis for denying confirmation
 7   of the Debtor’s Amended Chapter 13 Plan #2.”50 As stated at the conclusion of the April 29,
 8   2020 hearing, that was always the Court’s intention.
 9          Although counsel for Ms. Aquino filed the Motion to Reconsider on June 17, 2020, it was
10   not noticed for hearing until September 3, 2020.51 Trustee filed an opposition to the Motion to
11   Reconsider on September 16, 2020.52
12          Following a hearing on September 30, 2020, the Court granted the Motion to Reconsider,
13   and by order dated October 1, 2020, vacated its June 3, 2020 order denying confirmation of Plan
14   #2.53 As the Court stated it would at the conclusion of the April 29, 2020 hearing, as requested
15   by Ms. Aquino, and having vacated its June 3, 2020 order denying confirmation of Plan #2, the
16   Court now enters this Memorandum and Order to plainly state the findings of fact and
17   conclusions of law which underpin the Court’s decision as to the Dismissal Motion and
18   confirmation of Plan #2.
19          B.      Substantive Facts Regarding the Dismissal Motion And Confirmation of
20                  Plan #2
21                  1.     Facts Derived From the Chapter 7 Schedules And Chapter 7 Current
22                         Monthly Income Form
23                         a.      The Size of Ms. Aquino’s Family
24          The schedules and statement of financial affairs Ms. Aquino filed in support of her
25
            48
               ECF No. 78.
26          49
               ECF No. 80 (“Motion to Reconsider”).
            50
               Id.
27          51
               ECF No. 82.
            52
28             ECF No. 84.
            53
               ECF No. 86.

                                                     11
            Case 19-12664-abl         Doc 87        Entered 05/25/21 16:55:57     Page 12 of 191




 1   chapter 7 bankruptcy petition54 show that she was married on the petition date,55 and that her
 2   spouse was not seeking bankruptcy relief.56 The Chapter 7 Schedules also listed two dependents,
 3   a 22-year-old son, and a 20-year-old daughter, both of whom lived with her.57
 4                          b.        Assets
 5          The Chapter 7 Schedules, filed under oath months before the issues now pending before
 6   the Court had arisen, reflect the following assets58:
 7                  Total real estate:                                    $        0.00
 8                  Total vehicles:                                       $ 15,500.00
 9                  Total personal and household items:                   $     2,600.00
10                  Total financial assets:                               $ 88,500.00
11                  Total personal property:                              $106,600.00
12          The $15,500.00 vehicle asset total shown in the Chapter 7 Schedules related to a 2019
13   Toyota CHR with 12,000 miles on it. That is the only automobile Ms. Aquino claimed to own or
14   lease in the Chapter 7 Schedules.59 The $88,500.00 in total financial assets listed in the Chapter
15   7 Schedules is comprised of a $1,500.00 balance in a Wells Fargo checking account,60 a
16   Fresenius 401(k) retirement account with an $84,000.00 balance,61 and a $3,000.00 federal tax
17   refund owed to Ms. Aquino.62
18                          c.        Liabilities
19          The sworn Chapter 7 Schedules reflect the following liabilities63:
20
21
            54
22            ECF No. 1 (collectively “Chapter 7 Schedules”).
            55
              ECF No. 1, p. 41 of 55, Part 1, Item 1.
23         56
              ECF No. 1, pp. 36-37 of 55. More particularly, Schedule I: Your Income reflects that
     Ms. Aquino’s non-filing spouse had been a worker at the Venetian Hotel Casino for five years
24
     and was earning gross monthly wages of $4,150.00. ECF No. 1, p. 36 of 55, Part 2, Items 2-4.
           57
25            ECF No. 1, p. 38 of 55, Part 1, Item 2.
           58
              ECF No. 1, p. 12 of 55; ECF No. 1, pp. 14-18 of 55.
26         59
              ECF No. 1, p. 14 of 55, Part 2, Item 3.1; see also note 24, supra.
           60
              ECF No. 1, p. 16 of 55, Part 4, Item 17.1.
27         61
              ECF No. 1, p. 16 of 55, Part 4, Item 21.
           62
28            ECF No. 1, p. 17 of 55, Part 4, Item 28.
           63
              ECF No. 1, p. 32 of 55; ECF No. 1, pp. 22-32 of 55.

                                                         12
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 13 of 191




 1                  Secured claims:                                      $ 19,500.0064
 2                  Domestic support obligations:                        $ 2,964.0065
 3                  Unsecured nonpriority claims:                        $404,355.0066
 4   The Chapter 7 Schedules list a single secured debt, owed to “Toyota Financial” in the amount of
 5   $19,500.00, repayment of which was secured by Ms. Aquino’s 2019 Toyota CHR valued at
 6   $15,500.00, leaving an unsecured portion of $4,000.00.67 The Chapter 7 Schedules show that a
 7   $2,964.00 priority unsecured claim, characterized as a domestic support obligation, had arisen in
 8   2016 and was owed to the Internal Revenue Service.68 A $310,000.00 debt owed to Specialized
 9   Loan Servicing due to a 2017 mortgage foreclosure, for which no proof of claim was timely
10   filed, comprises over 76% of the $404,355.00 in total scheduled general unsecured claims listed
11   in the Chapter 7 Schedules.69 Net of that foreclosure deficiency sum, the unsecured debts listed
12   in the Chapter 7 Schedules total $94,355.00.
13                         d.      Monthly Income
14          The Chapter 7 Schedules show that Ms. Aquino had been employed as a registered nurse
15   at Fresenius Medical Care for 1 year and 3 months.70 Her monthly gross wages, salary, and
16   commissions (before all payroll deductions) were listed at $5,180.00.71
17                         e.      Retirement Plan Contributions
18          The Chapter 7 Schedules reflect mandatory monthly contributions to retirement plans of
19   $612.90.72 The Chapter 7 Schedules show voluntary monthly contributions to retirement plans
20   of “$0.00.”73 So, whether properly characterized as mandatory or voluntary, the Chapter 7
21
            64
22              ECF No. 1, p. 21 of 55, Part 1, Item 2.1.
            65
                ECF No. 1, p. 22 of 55, Part 1, Item 2.1; ECF No. 1, p. 32 of 55, Part 4, Item 6a.
23           66
                ECF No. 1, pp. 22-32 of 55, Part 2, Items 4.1 – 4.28; ECF No. 1, p. 32 of 55, Item 6j.
             67
                ECF No. 1, p. 21 of 55, Part 1, Item 2.1.
24           68
                ECF No. 1, p. 22 of 55, Part 1, Item 2.1.
             69
25              ECF No. 1, p. 28 of 55, Part 2, Item 4.18.
             70
                ECF No. 1, p. 36 of 55, Part 1.
26           71
                ECF No. 1, p. 36 of 55, Part 2, lines 2 and 4. The gross wages for her non-filing spouse
     were listed at $4,150.00. Id.
27           72
                ECF No. 1, p. 37 of 55, Item 5b. Mandatory contributions to retirement plans for her
28   non-filing spouse were scheduled at $170.00.
             73
                ECF No. 1, p. 37 of 55, Item 5c.

                                                     13
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57       Page 14 of 191




 1   Schedules confirm that $612.90 was the total amount of monthly contributions being made to
 2   Ms. Aquino’s 401(k) retirement plan via employer withholding when her bankruptcy petition
 3   was filed.
 4                         f.     Monthly Expenses
 5          The Chapter 7 Schedules list total monthly expenses (as distinguished from employer
 6   withholdings) of $6,170.00.74 Under the heading “Other payments you make to support others
 7   who do not live with you” the Chapter 7 schedules show a $550.00 expense for “Child’s
 8   Education.”75
 9                         g.     Monthly Net Income
10          The Chapter 7 Schedules listed Ms. Aquino’s monthly income as $3,742.93, the monthly
11   income of her non-filing spouse as $3,179.00, and their combined monthly income as
12   $6,921.93.76 In response to the question of whether she expected an increase or decrease in
13   combined monthly income within the year after the Chapter 7 Schedules were filed, Ms. Aquino
14   checked the box indicating “No.”77
15          As noted previously, the Chapter 7 Schedules reflect monthly expenses totaling
16   $6,170.00.78 Subtracting that sum from the $6,921.93 in combined monthly income earned by
17   Ms. Aquino and her non-filing spouse yields a positive monthly net income figure of $751.93.79
18   In response to the question of whether she expected an increase or decrease in monthly expenses
19   within the year after the Chapter 7 Schedules were filed, Ms. Aquino checked the box indicating
20   “No.”80
21                         h.     Current Monthly Income, Household Size, And the
22                                Presumption of Abuse According to the Chapter 7 CMI Form
23          As originally filed, Ms. Aquino’s Chapter 7 Statement of Your Current Monthly
24
            74
25             ECF No. 1, pp. 38-39 of 55, Schedule J: Your Expenses.
            75
               ECF No. 1, p. 39 of 55, Part 2, Item 19.
26          76
               ECF No. 1, p. 37 of 55, Part 2, Items 10 and 12.
            77
               ECF No. 1, p. 37 of 55, Part 2, Item 13.
27          78
               ECF No. 1, p. 39 of 55, Part 2, Item 22c.
            79
28             ECF No. 1, p. 39 of 55, Part 2, Item 23c.
            80
               ECF No. 1, p. 39 of 55, Part 2, Item 24.

                                                    14
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 15 of 191




 1   Income81 showed that she was living separately from her non-filing spouse.82 The Chapter 7 CMI
 2   Form reflects gross wages, salary, tips, bonuses, overtime, and commissions received during the
 3   six month period prepetition totaling $6,810.00,83 which annualizes to a total of $81,720.00.84
 4          Despite having expressly acknowledged that she lived separately from her non-filing
 5   spouse,85 and despite the fact that the Chapter 7 Schedules confirmed she had only two
 6   children,86 the Chapter 7 CMI Form represented that there were four persons in her household,
 7   not three.87 Using the $84,997.00 median income level for a Nevada family of four, instead of
 8   three, the Chapter 7 CMI Form reflected that the presumption of abuse under Section 707(b)(2)
 9   did not arise.88 Ms. Aquino signed the Chapter 7 CMI Form under penalty of perjury89 and her
10   counsel filed it with the Court on April 30, 2019.
11                  2.     The June 7, 2019 Meeting of Creditors, And Facts Derived From the
12                         June 14, 2019 Amended Chapter 7 Schedules
13          Chapter 7 trustee Brian Shapiro commenced the meeting of creditors required by Section
14   341(a) as scheduled on June 7, 2019.90 Ms. Aquino appeared at the June 7, 2019 creditors’
15   meeting, which was continued by trustee Shapiro to June 17, 2019 to allow Ms. Aquino to
16   provide additional documents.91
17          On June 14, 2019, three days before the continued date for her creditors’ meeting, Ms.
18   Aquino filed amendments to some, but not all, of the Chapter 7 Schedules. More particularly,
19   Ms. Aquino filed amendments to Schedule A/B: Property and Schedule C: The Property You
20
21
22
            81
               ECF No. 4 (“Chapter 7 CMI Form”).
23          82
               ECF No. 4, p. 1 of 3, Part 1, Item 1.
            83
               ECF No. 4, pp.1-2 of 3, Part 1, Items 2 and 11; ECF No. 4, p. 3 of 3.
24          84
               ECF No. 4, p. 2 of 3, Part 2, Item 12b.
            85
25             ECF No. 4, p. 1 of 3, Part 1, Item 1.
            86
               ECF No. 1, p. 38 of 55, Part 1, Item 2.
26          87
               ECF No. 4, p. 2 of 3, Part 2, Item 13.
            88
               ECF No. 4, p. 2 of 3, Part 2, Item 14.
27          89
               ECF No. 4, p. 2 of 3, Part 3.
            90
28             ECF Nos. 7 and 12.
            91
               ECF No. 12.

                                                     15
           Case 19-12664-abl         Doc 87    Entered 05/25/21 16:55:57          Page 16 of 191




 1   Claim as Exempt. 92
 2          The Amended Chapter 7 Schedules didn’t modify Ms. Aquino’s scheduled asset holdings
 3   in any way, as can be seen from the chart below93:
 4
                                                                   Amended Chapter
 5
                                                                     7 Schedules -
 6                                     Chapter 7 Schedules -        Schedule A/B
                     Item              Schedule A/B Values              Values            Differential
 7         Total Real Estate                    $0                        $0                   $0
 8         Total Vehicles                  $15,500.00                 $15,500.00               $0
           Total Personal and
 9         Household Items                     $2,600.00                   $2,600.00          $0
           Total Financial Assets              $88,500.00                  $88,500.00         $0
10         Total Personal Property            $106,600.00                 $106,600.00         $0
11          Ms. Aquino failed to appear at the continued meeting of creditors on June 17, 2019. As a
12   result, the meeting of creditors was continued to July 15, 2019.94
13                  3.     The July 15, 2019 Meeting of Creditors, and Facts Derived From the
14                         July 24, 2019 Amendments to Ms. Aquino’s Income And Expense
15                         Schedules And Chapter 7 CMI Form
16          Ms. Aquino failed to appear at the continued meeting of creditors on July 15, 2019. As a
17   result, the meeting of creditors was continued again, this time to August 5, 2019, to allow Ms.
18   Aquino to provide additional documents to Trustee.95
19          On July 24, 2019, Ms. Aquino filed amendments to the Chapter 7 Schedules, including
20   amendments to Schedule I: Your Income96 and Schedule J: Your Expenses.97 She also filed an
21   amended Chapter 7 CMI Form,98 this time also completing an Official Form 122A-2 Chapter 7
22   Means Test Calculation form.99
23
            92
               ECF No. 14 (“Amended Chapter 7 Schedules”). Ms. Aquino’s exemption claims have
24
     not been contested.
            93
25             Comparing ECF No. 1, pp. 14-18 of 55 with ECF No. 14, pp. 1-5 of 7.
            94
               ECF No. 15.
26          95
               ECF No. 18.
            96
               ECF No. 20, pp. 1-2 of 4 (“Amended Chapter 7 Schedule I”).
27          97
               ECF No. 20, pp. 3-4 of 4 (“Amended Chapter 7 Schedule J”).
            98
28             ECF No. 21, pp. 1-2 of 12 (“Amended Chapter 7 CMI Form”).
            99
               ECF No. 21, pp. 3-12 of 12 (“Chapter 7 Means Test”).

                                                     16
           Case 19-12664-abl          Doc 87         Entered 05/25/21 16:55:57      Page 17 of 191




 1                           a.      Amended Chapter 7 Schedule I: Monthly Income
 2          The Chapter 7 Schedules and Amended Chapter 7 Schedule I both show that Ms. Aquino
 3   had been employed as a registered nurse at Fresenius Medical Care for 15 months100 and had a
 4   non-filing spouse who was employed.101 Amended Chapter 7 Schedule I completely eliminated
 5   any reference to the income earned by Ms. Aquino’s non-filing spouse, originally reported at a
 6   gross figure of $4,150.00 and at a net amount of $3,179.00. Other substantive information
 7   contained in Amended Chapter 7 Schedule I differs significantly from Schedule I as filed within
 8   the Chapter 7 Schedules.
 9          The table below102 shows the marked differences between the monthly income
10   information shown in the Chapter 7 Schedules and the monthly income information shown in
11   Amended Chapter 7 Schedule I:
                                                         Ms.          Ms.       Non-Filing   Non-Filing
12                                                     Aquino -     Aquino -     Spouse –     Spouse –
                                                       Original    Amended       Original    Amended
13                                                    Chapter 7    Chapter 7    Chapter 7    Chapter 7
                                                      Schedule I   Schedule I   Schedule I   Schedule I
14     Monthly gross wages, salary and commissions    $5,180.00    $6,180.00    $4,150.00      $0.00
       Gross Income                                   $5,180.00    $6,180.00    $4,150.00      $0.00
15     Payroll Deductions:
          Tax, Medicare, and Social Security           $688.17      $688.17      $623.00       $0.00
16        Mandatory contributions for retirement
          Plans                                        $612.90      $612.90      $170.00       $0.00
17
          Voluntary contributions for retirement
18        Plans                                          $0.00       $0.00       $178.00       $0.00
          Insurance                                     $136.00     $350.00       $0.00        $0.00
19           Total payroll deductions                  $1,437.07   $1,651.07     $971.00       $0.00
       Total monthly take-home pay                     $3,742.93   $4,528.93    $3,179.00      $0.00
20     Calculation of monthly income                   $3,742.93   $4,528.93    $3,179.00      $0.00

21          Although the Chapter 7 Schedules were filed just 85 days earlier, Amended Chapter 7

22   Schedule I shows a $1,000.00 increase in Ms. Aquino’s gross monthly income; a $214.00

23   increase in the payroll deduction for insurance; and an overall increase in her monthly take-home

24   pay of $786.00. Those facts were obscured by the omission of monthly income information for

25
            100
                 If Ms. Aquino had been employed at Fresenius Medical Care for 15 months when her
26   petition and original Schedule I were filed with the Court on April 30, 2019, she had actually
     been employed in that capacity for nearly 18 months when Amended Chapter 7 Schedule I was
27
     filed on July 24, 2019.
             101
28               Compare ECF No. 1, p. 36 of 55, Part 1 with ECF No. 20, p. 1 of 4, Part 1.
             102
                 Comparing ECF No. 1, pp. 36-37 of 55 with ECF No. 20, pp. 1-2 of 4.

                                                          17
            Case 19-12664-abl         Doc 87     Entered 05/25/21 16:55:57       Page 18 of 191




 1   Ms. Aquino’s non-filing spouse from Amended Chapter 7 Schedule I, which reduced combined
 2   monthly income from $6,921.93 to $4,528.93.103
 3                            b.     Amended Chapter 7 Schedule I: Retirement Plan
 4                                   Contributions
 5          Amended Chapter 7 Schedule I did not alter the amount of Ms. Aquino’s claimed
 6   monthly retirement plan contributions. Compared with the Chapter 7 Schedules, Amended
 7   Chapter 7 Schedule I shows the same $612.90 mandatory monthly 401(k) retirement plan
 8   contribution, and reiterates that voluntary monthly retirement plan contributions were $0.00.104
 9   Stated another way, Amended Chapter 7 Schedule I confirms that Ms. Aquino was making total
10   monthly retirement plan contributions of $612.90 both when the Chapter 7 Schedules were filed
11   with her petition on April 30, 2019, and when Amended Chapter 7 Schedule I was filed 85 days
12   later on July 24, 2019.105
13          Amended Chapter 7 Schedule I did, however, make a change to the amount of monthly
14   retirement plan contributions made by Ms. Aquino’s employed but non-filing spouse. The
15   Chapter 7 Schedules showed that her employed but non-filing spouse made $170.00 in
16   mandatory retirement plan contributions and $178.00 in voluntary retirement plan contributions
17   each month, for a total of $348.00.106 Amended Chapter 7 Schedule I showed that Ms. Aquino’s
18   employed but non-filing spouse made no retirement plan contributions at all.107
19                            c.     Amended Chapter 7 Schedule J: Monthly Expenses
20          The information contained in Amended Chapter 7 Schedule J also differed significantly
21   from the information contained in Schedule J included within the Chapter 7 Schedules.
22   Amended Chapter 7 Schedule J confirmed that Ms. Aquino had a son and daughter living in her
23
24
            103
25                Compare ECF No. 1, p. 37 of 55, Part 2, Item 12 with ECF No. 20, p. 2 of 4, Part 2,
     Item 12.
26          104
                 Compare ECF No. 1, p. 37 of 55, Part 2, Items 5b and 5c with ECF No. 20, p. 2 of 4,
     Part 2, Items 5b and 5c.
27           105
                 Id.
             106
28               ECF No. 1, p. 37 of 55, Part 2, Items 5b and 5c.
             107
                 ECF No. 20, p. 2 of 4, Part 2, Items 5b and 5c.

                                                       18
           Case 19-12664-abl             Doc 87     Entered 05/25/21 16:55:57       Page 19 of 191




 1   household, changing the daughter’s age from 20 years old to 12 years old.108 The following
 2   table109 shows the substantial differences between the monthly expense information shown in the
 3   Chapter 7 Schedules and the monthly expense information shown in Amended Chapter 7
 4   Schedule J:
 5
                                                          Chapter 7         Amended
 6
                                                          Schedules -       Chapter 7        Differential
 7                         Item                           Schedule J        Schedule J
       Rental or home ownership expense                    $1,535.00         $1,535.00           $0
 8     Property, homeowner’s or renter’s
 9     insurance                                               $40.00         $40.00             $0
       Home maintenance, repair, and upkeep
10     expenses                                                $50.00         $50.00             $0
       Utilities
11        Electricity, heat, natural gas                    $370.00           $270.00        <-$100.00>
12        Water, sewer, garbage collection                  $175.00           $175.00            $0
          Telephone, cell phone, internet,
13        satellite, and cable services                     $278.00           $278.00           $0
14        Other: Gas                                        $50.00               $0          <-50.00>
       Food and housekeeping supplies                       $700.00           $700.00           $0
15     Childcare and children’s education costs             $500.00              $0          <-500.00>
       Clothing, laundry, and dry cleaning                  $150.00           $150.00           $0
16     Personal care products and services                  $150.00           $150.00           $0
17     Medical and dental expenses                           $50.00            $50.00           $0
       Transportation, including gas,
18     maintenance, bus or train fare.                      $500.00           $200.00        <-$300.00>
19     Insurance
          Life insurance                                     $35.00            $35.00           $0
20        Health insurance                                  $350.00              $0          <-350.00>
          Vehicle insurance                                 $262.00           $262.00           $0
21     Installment or lease payments
22        Car payments for Vehicle 1                        $425.00           $425.00            $0
       Other payments you make to support
23     others who do not live with you.
       Specify: Child’s education                           $550.00           $550.00            $0
24
       Calculate your monthly expenses                     $6,170.00         $4,870.00      <-$1,300.00>
25
               To summarize, Amended Chapter 7 Schedule J filed on July 24, 2019, indicated Ms.
26
27             108
                     Compare ECF No. 1, p. 38 of 55, Part 1, Item 2 with ECF No. 20, p. 3 of 4, Part 1,
28   Item 2.
               109
                     Comparing ECF No. 1, pp. 38-39 of 55 with ECF No. 20, pp. 3-4 of 4.

                                                          19
            Case 19-12664-abl         Doc 87       Entered 05/25/21 16:55:57     Page 20 of 191




 1   Aquino had overstated her expenses by $1,300.00 when the Chapter 7 Schedules were filed 85
 2   days earlier on April 30, 2019. Amended Chapter 7 Schedule J also suggests that Ms. Aquino
 3   was no longer paying for health insurance.110
 4                            d.     Amended Chapter 7 Schedules I And J: Monthly Net Income
 5          To summarize, by filing Amended Chapter 7 Schedule I and Amended Chapter 7
 6   Schedule J, Ms. Aquino acknowledged that she was earning $1,000.00 per month more than
 7   reported in the Chapter 7 Schedules, omitted any reference to the monthly income earned by her
 8   employed but non-filing spouse, and revealed that she had overstated her monthly expenses by
 9   $1,300.00 when the Chapter 7 Schedules were filed with her petition. Unsurprisingly, those
10   changes had a significant impact on scheduled monthly net income. That impact can be seen by
11   reference to the table below111:
12
                                                       Chapter 7         Amended
13
                                                      Schedules –       Chapter 7
14                                                     Schedules        Schedules
                       Item                             I and J           I and J        Differential
15     Combined monthly income                         $6,921.93         $4,528.93       <-$2,393.00>
16     Monthly expenses                                $6,170.00         $4,870.00       <-$1,300.00>
       Monthly net income                               $751.93         <-$341.07>       <-$1,093.00>
17
            Taken as true,112 Amended Chapter 7 Schedule I and Amended Chapter 7 Schedule J
18
     indicate that Ms. Aquino suffered a $1,093.00 decrease in monthly net income between the filing
19
     of the Chapter 7 Schedules on April 30, 2019, and the filing of Amended Chapter 7 Schedules I
20
     and J on July 24, 2019, just 85 days later.
21
                              e.     Current Monthly Income, Household Size, And the
22
                                     Presumption of Abuse According to the Amended
23
                                     Chapter 7 CMI Form
24
25
            110
                  Compare ECF No. 1, p. 39 of 55, Part 2, Item 15b with ECF No. 20, p. 4 of 4, Part 2,
26   Item 15b.
            111
                  Comparing ECF No. 1, p. 39 of 55, Part 2, Item 23 with ECF No. 20, p. 4 of 4, Part 2,
27
     Item 23.
            112
28            Amended Schedule I and Amended Schedule J were filed with the Court by Ms.
     Aquino’s counsel without Ms. Aquino’s signature. See ECF No. 20.

                                                        20
            Case 19-12664-abl        Doc 87    Entered 05/25/21 16:55:57           Page 21 of 191




 1          On July 24, 2019, counsel for Ms. Aquino filed the Amended Chapter 7 CMI Form.113
 2   The information in the Amended Chapter 7 CMI Form is materially different from the Chapter 7
 3   CMI Form filed contemporaneously with her bankruptcy petition on April 30, 2019. The
 4   differences are highlighted in the following table114:
 5
                                                   Original              Amended
 6
                                                 Chapter 7 CMI         Chapter 7 CMI
 7                      Item                         Form                  Form                Change
                                                 Married; non-filing   Married; non-filing
 8     Marital Status                             spouse; living        spouse; living           None.
                                                     separately            separately
 9     Gross wages, salary, tips, bonuses,
       overtime and commissions                      $6,810.00            $6,810.00              None.
10
       Total current monthly income                  $6,810.00            $6,810.00              None.
11     Annualized current monthly income             $81,720.00           $81,720.00             None.
                                                                                                1 fewer
12     Household size                                      4                   3               household
                                                                                                member
13     Nevada median family income level            $84,997.00            $69,239.00          Decrease of
                                                                                               $15,758.00
14
                                                                            There is a        Reversal to
15                                                   There is no         presumption of      report that the
       Presumption of abuse                        presumption of           abuse as             case is
16                                                     abuse.            determined by       presumptively
                                                                           Form 122A            abusive
17
            In the original Chapter 7 CMI Form, Ms. Aquino: (a) claimed a four-person household
18
     size instead of her true three-person household size; (b) from there, claimed that her $81,720.00
19
     annualized income was below Nevada’s four-person median family income level of $84,997.00;
20
     and therefore (c) did not complete Official Form 122A-2, the full chapter 7 means test
21
     calculation.115
22
            In the Amended Chapter 7 CMI Form, Ms. Aquino: (a) correctly claimed a three-person
23
     household size;116 (b) from there, correctly disclosed that her $81,720.00 annualized income
24
     level exceeded Nevada’s three-person median family income level of $69,239.00 by
25
26
            113
                ECF No. 21, pp. 1-2 of 12.
27          114
                Comparing ECF No. 4 with ECF No. 21, pp. 1-2 of 12.
            115
28              See generally ECF No. 4.
            116
                ECF No. 21, p. 2 of 12, Part 2, Item 13.

                                                      21
           Case 19-12664-abl            Doc 87    Entered 05/25/21 16:55:57         Page 22 of 191




 1   $12,481.00;117 (c) was required to, and did, complete the full chapter 7 means test calculation on
 2   Official Form 122A-2;118 and (d) upon completion of the Chapter 7 Means Test Form,
 3   acknowledged under oath that “[t]here is a presumption of abuse” in connection with her chapter
 4   7 bankruptcy filing.119
 5          It is also noteworthy at Part 2, Question 17, the Chapter 7 Means Test Form asks for the
 6   following information related to mandatory retirement plan contributions:
 7                  17.        Involuntary deductions: The total monthly payroll deductions that your
 8                             job requires, such as retirement contributions, union dues, and uniform
 9                             costs.
10                             Do not include amounts that are not required by your job, such as
11                             voluntary 401(k) contributions or payroll savings.
12   The amount of involuntary deductions claimed by Ms. Aquino in response to that question was
13   “$0.00,” an answer demonstrably at odds with the $612.90 in mandatory contributions for
14   retirement plans reflected on Amended Chapter 7 Schedule I.120 That is the case even though
15   Amended Chapter 7 Schedule I and the Amended Chapter 7 CMI Form were filed with the Court
16   on the same day, July 24, 2019.121
17                  4.         The August 5, 2019 Conclusion of the Meeting of Creditors, And Facts
18                             Derived From the UST Dismissal Motion And Supporting Documents
19          Unsurprisingly, after the Amended Chapter 7 CMI Form and the Chapter 7 Means Test
20   were filed on July 24, 2019, confirming that Ms. Aquino’s chapter 7 filing constituted a
21   presumptive abuse of the Bankruptcy Code,122 the UST took responsive action. On August 1,
22   2019, the UST filed the 10 Day Statement disclosing the UST’s intent to either file a motion to
23   dismiss or convert Ms. Aquino’s case, or file a further statement as to why such a motion would
24
            117
25              ECF No. 21, p. 2 of 12, Part 2, Items 12 – 14, inclusive.
            118
                ECF No. 21, pp. 3-12 of 12 (“Chapter 7 Means Test Form”).
26          119
                ECF No. 21 p. 10 of 12, Part 3, Items 39 and 40, and ECF No. 21, p. 3 of 12.
            120
                Compare ECF No. 21, p. 7 of 12, Part 2, Item 17 with ECF 20, p. 2 of 4, Part 2,
27
            Item 5b.
            121
28              Compare ECF No. 20 p. 1 of 4 with ECF No. 21, p. 1 of 12.
            122
                ECF No. 21 p. 10 of 12, Part 3, Items 39 and 40, and ECF No. 21, p. 3 of 12.

                                                        22
            Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57            Page 23 of 191




 1   not be appropriate.123 Following the conclusion of the creditors’ meeting on August 5, 2019,
 2   Trustee Shapiro filed a report of no distribution indicating he had determined there were no non-
 3   exempt assets available for liquidation and distribution to the creditors.124
 4          The UST Dismissal Motion was filed on August 6, 2019.125 The supporting UST
 5   Declaration prepared by Paralegal Specialist Anabel Abad Santos126 identified and addressed a
 6   series of recommended corrections to the Amended Chapter 7 CMI Form,127 to various expense
 7   deductions itemized in the Chapter 7 Means Test,128 to the retirement contribution and monthly
 8   net income amounts reported in Amended Chapter 7 Schedule I,129 and to the expense
 9   information reported in Amended Chapter 7 Schedule J.130
10                          a.      UST Corrections: Amended Chapter 7 CMI Form
11          The UST Declaration indicated that the financial information in the Amended Chapter 7
12   CMI Form was inaccurate and required correction.131 The impact of the proposed corrections to
13   the Amended Chapter 7 CMI Form detailed in the UST Declaration is summarized in the
14   following table132:
15
                                                                       UST
16                                                    Amended        Corrected
                                                      Chapter 7      Chapter 7
17
                                                      CMI Form       CMI Form
18                         Item                         Data           Data               Differential
       Income
19        Current Monthly Income                       $6,810.00      $8,836.41      Understated: $2,026.41
          Annualized Current Monthly Income            $81,720.00    $106,036.92     Understated: $24,316.92
20
            The UST Declaration shows that, after the recommended corrections were made, Ms.
21
     Aquino’s current monthly income was $8,836.41, a $2,026.41 increase over the $6,810.00
22
23          123
                ECF No. 22.
            124
                ECF No. 24.
24          125
                ECF No. 25.
            126
25              ECF No. 26.
            127
                ECF No. 26, p. 2 of 32, para. 4.
26          128
                ECF No. 26, pp. 2-3 of 32, para. 5-6.
            129
                ECF No. 26, p. 3 of 32, para. 7-8.
27          130
                ECF No. 26, pp. 3-4 of 32, para. 9-11.
            131
28              ECF No. 26, p. 2 of 32, para. 4; ECF No. 26, p. 20 of 32.
            132
                Comparing ECF No. 21, pp. 1-2 of 2 with ECF No. 26, p. 20 of 32.

                                                      23
           Case 19-12664-abl         Doc 87      Entered 05/25/21 16:55:57          Page 24 of 191




 1   current monthly income figure reported in the Amended Chapter 7 CMI Form.133
 2                          b.      UST Corrections: Chapter 7 Means Test Expense Deductions
 3          The UST Declaration also recommended corrections to various expense deductions listed
 4   in the Chapter 7 Means Test.134 The UST’s recommended changes actually inured to Ms.
 5   Aquino’s benefit, because she had failed to take full advantage of available expense deductions
 6   in completing the Chapter 7 Means Test. The UST’s recommended changes to the expense
 7   figures listed in the Chapter 7 Means Test Form are summarized in the chart below135:
 8
                                                                          UST
 9                                                                     Corrected
                                                        Chapter 7      Chapter 7
10
                                                        Means Test     Means Test
11                         Item                         Form Data      Form Data         Differential
       Expenses
12       Line 13 - Vehicle Ownership or Lease Expense        $171.17     $172.00       Understated: $0.83
         Line 16 – Taxes                                     $683.00    $1,617.56     Understated: $934.56
13       Line 18 – Life Insurance                             $0.00       $33.15      Understated: $33.15
         Line 25 – Health and Disability Insurance            $0.00      $225.87      Understated: $225.87
14       Line 36 – Chapter 13 Administrative Expenses         $0.00      $252.48      Understated: $252.48

15          The UST Declaration further shows that after all recommended corrections were made,
16   Ms. Aquino’s allowable expense deductions totaled $6,567.06.136 That is an increase of
17   $1,446.06 over the $5,121.00 in expense deductions claimed in the Chapter 7 Means Test.137
18   The UST Declaration also revealed when Ms. Aquino’s corrected current monthly income of
19   $8,836.41 was reduced by her corrected allowable expense deductions of $6,567.06, her
20   corrected disposable monthly income was $2,269.35, yielding a $136,161.00 dividend to
21   creditors over the course of a 60-month chapter 13 plan, and triggering the presumption of abuse
22   in Ms. Aquino’s case.138
23
24
25
            133
                ECF No. 26, p. 20 of 32, Line 11.
26          134
                ECF No. 26, pp. 2-3 of 32, para. 5 and 6.
            135
                Comparing ECF No. 26, p. 21 of 32 with ECF No. 21, pp. 3-11 of 12.
27          136
                ECF No. 26, p. 21 of 32, Line 38.
            137
28              ECF No. 26, p. 21 of 32, Line 38; see ECF No. 21, p. 10 of 12, Line 38.
            138
                ECF No. 26, p. 21 of 32, Lines 38-40.

                                                        24
           Case 19-12664-abl       Doc 87       Entered 05/25/21 16:55:57      Page 25 of 191




 1                          c.     UST Corrections: Retirement Contribution And Monthly
 2                                 Net Income Amounts In Amended Chapter 7
 3                                 Schedule I
 4          The UST Declaration noted that Amended Chapter 7 Schedule I showed monthly net
 5   income of $4,528.93.139 The UST Declaration then explained in detail how financial documents
 6   provided to the UST by Ms. Aquino revealed that her monthly net income was properly
 7   calculated at $6,215.00.140
 8          Of particular relevance here, in calculating the corrected $6,215.00 monthly net income
 9   figure, the UST Declaration specifically identified two necessary adjustments to the retirement
10   plan contribution amounts listed in Amended Chapter 7 Schedule I. First, the UST disallowed
11   the $612.90 monthly mandatory retirement plan contribution reflected in Amended Chapter 7
12   Schedule I, reducing that amount to $0.00.141 Second, the UST increased the voluntary
13   retirement plan contribution from the $0.00 figure shown on Amended Chapter 7 Schedule I to
14   $511.00, representing 6 percent of Ms. Aquino’s monthly gross income.142 The UST Declaration
15   explained that those corrections were necessary because Ms. Aquino had “improperly listed her
16   voluntary retirement contributions as mandatory retirement contributions” in Amended [Chapter
17   7] Schedule I.143
18                          d.     UST Corrections: Monthly Expense Information In Amended
19                                 Chapter 7 Schedule J
20          The UST Declaration noted while Ms. Aquino had listed monthly expenses of $4,870.00
21   in Amended Chapter 7 Schedule J, that sum included a $550.00 monthly college tuition payment
22   for her 22-year-old son. Elimination of that claimed monthly expense resulted in corrected total
23   monthly expenses of $4,320.00.144
24          139
                ECF No. 26, p. 3 of 32, para. 7; see ECF No. 20, p. 2 of 4.
            140
25              ECF No. 26, p. 3 of 32, para. 7 and 8; ECF No. 26, p. 28 of 32, line 12.
            141
                ECF No. 26, p. 3 of 32, para. 8; ECF No. 26, p. 28 of 32, Item 5b; see ECF No. 20, p. 2
26          of 4, Item 5b.
            142
                ECF No. 26, p. 3 of 32, para. 8; ECF No. 26, p. 28 of 32, Item 5c; see ECF No. 20, p. 2
27
            of 4, Item 5c.
            143
28              ECF No. 26, p. 3 of 32, para. 8, note 1; see ECF 20, p. 2 of 4, Item 5b.
            144
                ECF No. 26, p. 3-4 of 32, para. 9-11; ECF No. 26, p. 29 of 32, Lines 19 and 22.

                                                     25
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 26 of 191




 1                          e.     UST Corrections: Monthly Net Income
 2          The UST Declaration ultimately revealed that reducing Ms. Aquino’s corrected monthly
 3   income of $6,215.00 by the corrected monthly expense total of $4,320.00 resulted in corrected
 4   monthly net income of $1,895.00.145 The UST Declaration further reflected that over a 60-
 5   month chapter 13 plan period, Ms. Aquino’s corrected $1,895.00 net monthly income figure
 6   would result in a dividend to creditors totaling $113,700.00.146
 7                  5.      Conversion to Chapter 13 On the Eve of the UST Dismissal Motion
 8                          Hearing
 9          The UST Dismissal Motion was set for hearing on September 11, 2019 at 9:30 a.m.147
10   Counsel for Ms. Aquino did not file an opposition to the UST Dismissal Motion. Instead, at 8:53
11   p.m. on September 10, 2019, after regular business hours, and just over 12 hours before the
12   scheduled hearing on the UST Dismissal Motion, Ms. Aquino’s attorney filed the ex parte
13   Conversion Motion.148
14          The next morning, September 11, 2019, counsel for Ms. Aquino failed to appear at the
15   scheduled hearing on the unopposed UST Dismissal Motion. Counsel for the UST did appear.
16   Counsel for the UST advised the Court that the Conversion Motion had been filed, expressed no
17   opposition to it, and after the hearing dutifully prepared and submitted an order converting this
18   case to chapter 13. The Conversion Order was docketed on September 17, 2019,149 Trustee was
19   assigned to administer the case,150 and a meeting of creditors was set for October 29, 2019.151
20                  6.      Facts Derived From the Chapter 13 Schedules, the Chapter 13 CMI
21                          Form, the Chapter 13 Disposable Income Form, And Plan #1
22          On October 20, 2019, just over a week before the date set for Ms. Aquino’s initial chapter
23   13 meeting of creditors, her attorney filed the Chapter 13 Schedules.152 In addition, counsel filed
24          145
                ECF No. 26, pp. 3-4 of 32, para. 11; ECF No. 26, p. 29 of 32, Lines 22-23.
            146
25              Id.
            147
                ECF No. 27.
26          148
                ECF No. 30.
            149
                ECF No. 31.
27          150
                ECF No. 32.
            151
28              Id.
            152
                ECF No. 36.

                                                     26
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57        Page 27 of 191




 1   the Chapter 13 CMI Form,153 the Chapter 13 Disposable Income Form,154 and Plan #1.155
 2                         a.      Chapter 13 Schedules: Assets
 3          The Chapter 13 Schedules changed the asset holdings reflected in the Chapter 7
 4   Schedules and Amended Chapter 7 Schedules by a total of $70 as can be seen from the chart
 5   below156:
 6
                                   Chapter 7                              Chapter 13
 7
                                   Schedules -        Amended Ch. 7       Schedules -
 8                                Schedule A/B         Schedule A/B        Schedule
                  Item               Values               Values          A/B Values     Differential
 9         Total Real Estate           $0                   $0                $0              $0
10         Total Vehicles          $15,500.00           $15,500.00        $15,500.00          $0
           Total Personal and
11         Household Items           $2,600.00            $2,600.00        $2,600.00          $0
           Total Financial
12         Assets                   $88,500.00           $88,500.00       $88,570.00          $0
13         Total Personal
           Property                $106,600.00           $106,600.00      $106,670.00       $70.00
14
            The reason for the $70.00 differential appears to be twofold. First, Ms. Aquino listed a
15
     $3,000.00 federal tax refund due as a financial asset when the Chapter 7 Schedules and the
16
     Amended Chapter 7 Schedules were filed.157 That federal tax refund was no longer listed as a
17
     financial asset in the Chapter 13 Schedules.158 Second, Ms. Aquino did not list a security deposit
18
     as a financial asset in the Chapter 7 Schedules or the Amended Chapter 7 Schedules.159
19
     However, a $3,070.00 security deposit in favor of O’Harmony Realty was listed as a financial
20
     asset in the Chapter 13 Schedules.160 The apparent use of the $3,000.00 federal tax refund to
21
22
            153
                 ECF No. 38.
23          154
                 ECF No. 39.
             155
                 ECF No. 37.
24           156
                 Comparing ECF No. 1, pp. 14-18 of 55 with ECF No. 14, pp. 1-5 of 7, and ECF No.
25   36, pp. 1-5 of 33.
             157
                 ECF No. 1, p. 17 of 55, Schedule A/B: Property, Part 4, Item 28; ECF No. 14, p. 4 of
26   7, Schedule A/B, Part 4, Item 28.
             158
                 ECF No. 36, p. 4 of 33, Part 4, Item 28.
27           159
                 ECF No. 1, p. 16 of 55, Schedule A/B: Property, Part 4, Item 22; ECF No. 14, p. 3 of
28   7, Schedule A/B, Part 4, Item 22.
             160
                 ECF No. 36, Schedule A/B: Property, p. 3 of 33, Part 4, Item 22.

                                                    27
           Case 19-12664-abl          Doc 87         Entered 05/25/21 16:55:57        Page 28 of 191




 1   fund the bulk of that $3,070.00 security deposit is borne out by a Notice of Change of Address of
 2   Debtor filed on October 20, 2019.161
 3                           b.      Chapter 13 Schedules: Liabilities
 4          The Chapter 7 Schedules include Schedule D: Creditors Who Have Claims Secured by
 5   Property, describing the $19,500.00 debt to Toyota Financial secured by Ms. Aquino’s 2019
 6   Toyota CHR. The Chapter 13 schedules do not.162
 7          The unsecured debts listed in the Chapter 13 Schedules are exactly the same as the
 8   unsecured debts listed in the Chapter 7 Schedules. A comparison is set forth in the following
 9   summary table163:
10
                                                       Chapter 7           Chapter 13
11
                                                      Schedules -          Schedules -
12                                                   Schedule E/F         Schedule E/F
                        Item                             Debts                Debts            Differential
13         Domestic Support Obligation                 $2,964.00            $2,964.00               $0
14         Non-Priority Unsecured Claims              $404,355.00          $404,355.00              $0
             Total Scheduled Debt                     $407,319.00          $407,319.00              $0
15
                             c.      Chapter 13 Schedules: Monthly Income
16
            When the monthly income information reflected in Amended Chapter 7 Schedule I is
17
     compared to the monthly income information shown in the Chapter 13 Schedules filed just 88
18
     days later, the contrast is remarkable. A comparison is set forth in the following table164:
19                                                        Ms.           Ms.       Non-Filing    Non-Filing
                                                        Aquino -      Aquino-      Spouse –      Spouse –
20                                                     Amended      Chapter 13    Amended        Chapter 3
                                                       Chapter 7    Schedules –   Chapter 7     Schedules –
21                                                     Schedule I   Schedule I    Schedule I    Schedule I
       Monthly gross wages, salary and commissions     $6,180.00     $7,134.42      $0.00          N/A
22     Estimated monthly overtime pay                    $0.00       $1,705.71      $0.00          N/A
       Gross Monthly Income                            $6,180.00     $8,840.13      $0.00          N/A
23     Payroll Deductions:
          Tax, Medicare, and Social Security            $688.17      $1,691.78      $0.00          N/A
24        Mandatory contributions for retirement
          Plans                                         $612.90        $0.00        $0.00          N/A
25        Voluntary contributions for retirement
26
            161
                ECF No. 34.
27          162
                See note 24, supra.
            163
28              Comparing ECF No. 1, pp. 22-32 of 55 with ECF No. 36, pp. 8-19 of 33.
            164
                Comparing ECF No. 20, pp. 1-2 of 4 with ECF No. 36, pp. 22-23 of 33.

                                                          28
            Case 19-12664-abl           Doc 87    Entered 05/25/21 16:55:57        Page 29 of 191



          Plans                                       $0.00      $1,509.50       $0.00         N/A
 1        Insurance                                  $350.00      $259.17        $0.00         N/A
             Total payroll deductions               $1,651.07    $3,460.45       $0.00         N/A
 2     Total monthly take-home pay                  $4,528.93    $5,379.68       $0.00         N/A
       Calculation of monthly income                $4,528.93    $5,379.68       $0.00         N/A
 3
             The following differences between the monthly income information listed in Amended
 4
     Chapter 7 Schedule I and the monthly income information shown in the Chapter 13 Schedules
 5
     are particularly noteworthy:
 6
                      A $954.42 (15.44%) increase in Ms. Aquino’s reported monthly gross wages,
 7
                       salary, and commissions;
 8
                      Disclosure of $1,705.71 in estimated monthly overtime earnings, none of which
 9
                       had ever been disclosed by Ms. Aquino in her prior bankruptcy schedules filed
10
                       with the Court.165 Her chapter 7 case having been identified as abusive and
11
                       converted to chapter 13 where creditors would be repaid from her future earnings,
12
                       Ms. Aquino made it clear that she “will no longer accept overtime assignments
13
                       as readily as she has in the past.”166 With a level of irony not wasted on this
14
                       Court, that comment also made it plain that Ms. Aquino had readily accepted
15
                       overtime assignments in the past, but completely failed to disclose the resultant
16
                       income in her previously filed bankruptcy schedules.
17
                      A $2,660.13 (43%) increase in reported total gross monthly income;
18
                      A $90.83 (25.95%) decrease in reported monthly insurance deductions; and
19
                      A $850.75 (18.78%) increase in reported monthly take home pay.
20
                              d.        Chapter 13 Schedules: Retirement Plan Contributions
21
             The monthly retirement plan contributions listed in the Chapter 13 Schedules were also
22
     vastly different from those reflected in Amended Chapter 7 Schedule I. Those differences are
23
     summarized below:167
24
25
             165
                 See ECF No. 1, p. 36 of 55, Part 2, Item 3 (estimated overtime pay scheduled at
26   $0.00); ECF No. 20, p. 1 of 4, Part 2, Item 3 (same); ECF 36, p. 22 of 33, Part 2, Item 3
     (estimated overtime pay scheduled at $1,705.71).
27           166
                 ECF No. 36, p. 23 of 33, Part 2, Item 13 (emphasis added).
             167
28               Comparing ECF No. 20, p. 2 of 4, Part 2, Items 5b and 5c with ECF No. 36, p. 23 of
     33, Part 2, Items 5b and 5c.

                                                        29
           Case 19-12664-abl               Doc 87   Entered 05/25/21 16:55:57       Page 30 of 191




 1                       A $612.90 (100%) reduction in reported mandatory monthly contributions to
 2                        retirement plans;
 3                       A $1,509.50 (100%) increase in reported voluntary monthly contributions to
 4                        retirement plans;
 5                       A net $896.60 (146%) increase in total reported monthly retirement plan
 6                        contributions.
 7             Simply stated, prior to the filing of the Chapter 13 Schedules, Ms. Aquino had never
 8   disclosed that her monthly retirement plan contributions were actually voluntary, not mandatory.
 9   It was also the first time that she claimed to be making total monthly retirement plan
10   contributions that exceeded $612.90. That information was disclosed only after the UST
11   Dismissal Motion had been filed, and only after Ms. Aquino had voluntarily converted her case
12   to chapter 13 to avoid dismissal as an abusive filing, meaning that she would have to make
13   payments to her creditors over time.
14                               e.        Chapter 13 Schedules: Monthly Expenses
15             The monthly expense information in the Chapter 13 Schedules diverged significantly
16   from the monthly expense information shown in Amended Chapter 7 Schedule J, too, including
17   the omission of Ms. Aquino’s 12-year-old daughter as a claimed dependent.168 The differences
18   be seen by reference to the table below:169
19
                                                          Amended          Chapter 13
20
                                                          Chapter 7        Schedules –
21                                                        Schedule J       Schedule J
                          Item                             Expenses         Expenses        Differential
22     Rental or home ownership expense                    $1,535.00        $1,535.00            $0
23     Property, homeowner’s or renter’s
       insurance                                               $40.00         $40.00             $0
24     Home maintenance, repair, and upkeep
       expenses                                                $50.00         $50.00             $0
25     Utilities
26        Electricity, heat, natural gas                    $270.00           $175.00        <-$95.00>

27             168
                     Compare ECF No. 36, p. 24 of 33, Part 1, Item 2 with ECF No. 20, p. 3 of 4, Part 1,
28   Item 2.
               169
                     Comparing ECF No. 36, pp. 24-25 of 33 with ECF No. 20, pp. 3-4 of 4.

                                                          30
           Case 19-12664-abl         Doc 87   Entered 05/25/21 16:55:57       Page 31 of 191




          Water, sewer, garbage collection             $175.00           $0.00       <-$175.00>
 1
          Telephone, cell phone, internet,
 2        satellite, and cable services                $278.00          $375.00         $97.00
       Food and housekeeping supplies                  $700.00          $700.00           $0
 3     Childcare and children’s education costs           $0            $500.00        $500.00
 4     Clothing, laundry, and dry cleaning             $150.00          $150.00           $0
       Personal care products and services             $150.00          $150.00           $0
 5     Medical and dental expenses                      $50.00          $250.00        $200.00
       Transportation, including gas,
 6
       maintenance, bus or train fare.                 $200.00          $300.00        $100.00
 7     Charitable Contributions and religious
       donations                                          $0.00         $200.00        $200.00
 8     Insurance
 9        Life insurance                                $35.00           $0.00        <-$35.00>
          Health insurance                                $0              $0             $0
10        Vehicle insurance                            $262.00          $460.00        $198.00
       Installment or lease payments
11
          Car payments for Vehicle 1                   $425.00          $380.00      <-$40.00>
12     Other payments you make to support
       others who do not live with you.
13     Specify: Child’s education                      $550.00           $0.00       <-$550.00>
14     Calculate your monthly expenses                $4,870.00        $5,265.00       $395.00
            To summarize, the Chapter 13 Schedules filed on October 20, 2019, showed $395.00
15
     more in monthly expenses than those shown in Amended Chapter 7 Schedule J. The Chapter 13
16
     Schedules were filed just 88 days after Amended Chapter 7 Schedule J.
17
                             f.     Chapter 13 Schedules: Monthly Net Income
18
            The monthly net income reported in the Chapter 13 Schedules deviated significantly from
19
     the monthly net income figure disclosed in Amended Chapter 7 Schedule I and Amended
20
     Chapter 7 Schedule J. The differential is summarized in the table below:170
21
22
                                                   Amended         Chapter 13
23                                                Chapter 7        Schedules –
                                                  Schedules        Schedules I
24                   Item                           I and J           and J         Differential
25     Combined monthly income                     $4,528.93        $5,379.68        $850.75
       Monthly expenses                            $4,870.00        $5,265.00        $395.00
26     Monthly net income                         <-$341.07>         $114.68         $455.75
27
28
            170
                  Comparing ECF No. 20 with ECF No. 36, pp. 22-25 of 33.

                                                     31
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57         Page 32 of 191




 1                          g.      The Chapter 13 CMI Form: Household Size, Applicable
 2                                  Commitment Period, Claimed Retirement Plan Contributions,
 3                                  And Monthly Disposable Income
 4          After the Conversion Motion was granted, the Conversion Order was entered, and Ms.
 5   Aquino’s case became a chapter 13 proceeding, the focus of the means test process in her case
 6   changed. In general terms, during the chapter 7 phase of Ms. Aquino’s case, the focus of the
 7   means test was on whether her case was an abuse of chapter 7 of the Code (presumptively or
 8   otherwise), and therefore subject to dismissal under Section 707(b). In the chapter 13 phase of
 9   her case, the focus of the means test was on her ability to fund a repayment plan for the benefit
10   of her creditors, and whether any proposed plan(s) dedicated all of her projected disposable
11   income to creditor repayment in keeping with Section 1325(b)(1)(B). Much of the financial
12   information needed to carry out the means test process, whether under chapter 7 or chapter 13, is
13   the same.
14          Comparing the financial information in the Amended Chapter 7 CMI Form and Chapter 7
15   Means Test with the financial information reported in the Chapter 13 CMI Form is informative.
16   A comparison of that information is summarized in the table below:171
17
                                                   Amended
18
                                                 Chapter 7 CMI
19                                                 Form172 /
                                                   Chapter 7          Chapter 13 CMI
20                      Item                     Means Test173           Form174            Differential
                                                Married; non-filing   Married; non-filing
21     Marital Status                            spouse; living        spouse; living          None
22                                                  separately            separately
       Gross wages, salary, tips, bonuses,
23     overtime and commissions                     $6,810.00             $8,840.00          $2,030.00
       Total current monthly income                  $6,810.00            $8,840.00          $2,030.00
24     Annualized current monthly income            $81,720.00           $106,080.00         $24,360.00
       Household size                                    3                    3                None
25     Nevada median family income level            $69,239.00           $69,239.00            None
26
            171
                Comparing ECF No. 21 with ECF Nos. 38 and 39.
27          172
                ECF No. 21, pp. 1-2 of 12.
            173
28              ECF No. 21, pp. 3-12 of 12.
            174
                ECF No. 38.

                                                     32
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 33 of 191




                                                    There is a
 1                                               presumption of      The commitment          N/A
       Presumption of abuse [Ch. 7] /               abuse as         period is 5 years.
 2
       Applicable commitment period [Ch. 13]     determined by
 3                                                 Form 122A

 4          It is noteworthy that the $6,810.00 total current monthly income figure reported in the

 5   Amended Chapter 7 CMI Form and Chapter 7 Means Test is $2,030.00 less than the $8,840.00

 6   current monthly income amount reported in the Chapter 13 CMI Form filed just 88 days later.

 7   Accepting the information in the more recent Chapter 13 CMI Form as true, total current

 8   monthly income in the chapter 7 phase of this case was understated by over 29%.

 9                         h.      The Chapter 13 Disposable Income Form: The Crux of the

10                                 Contested Matters Before the Court

11          Because Ms. Aquino had reported that she was an above-median chapter 13 debtor,

12   which required her chapter 13 debt repayment plan to cover a 5-year commitment period, her

13   disposable income was subject to determination under Sections 1325(b)(2) and (b)(3) using

14   information she was required to provide on Official Form 122C-2.175 Resultantly, Ms. Aquino

15   completed and filed the Chapter 13 Disposable Income Form on October 20, 2019.176 The

16   information contained in the Chapter 13 Disposable Income Form177 is at the heart of the issues

17   pending before the Court.

18          Much of the information contained in the Chapter 13 Disposable Income Form is not

19   disputed by Trustee. In fact, Trustee does not dispute Ms. Aquino’s total claimed IRS expense

20   allowances ($6,165.00),178 her total claimed additional expense deductions ($426.00),179 her total

21
22
            175
                 ECF No. 38, pp. 1 and 3 of 3.
23          176
                 ECF No. 39.
             177
                 ECF No. 39. As discussed previously, because the Chapter 13 Disposable Income
24
     Form was filed by Ms. Aquino’s attorney without Ms. Aquino’s signature (see ECF No. 39, p. 8
25   of 8), an Amended Chapter 13 Disposable Income Form was subsequently filed, this time with
     Ms. Aquino’s signature (see ECF No. 44, p. 8 of 8). Careful comparison shows that, with the
26   exception of Ms. Aquino’s signature and initials on each page of the Amended Chapter 13
     Disposable Income Form, all information contained in the Chapter 13 Disposable Income Form
27
     and the Amended Chapter 13 Disposable Income Form is identical.
             178
28               ECF No. 39, p. 6 of 8, line 38.
             179
                 Id.

                                                    33
           Case 19-12664-abl           Doc 87     Entered 05/25/21 16:55:57           Page 34 of 191




 1   claimed deductions for debt payment ($487.00),180 or her overall total deductions from income
 2   ($7,078.00).181
 3          The issues raised by Trustee relate specifically to the determination of disposable income
 4   under Sections 1325(b)(2) and (b)(3) as shown in the Chapter 13 Disposable Income Form.182
 5   Line 41 of the Chapter 13 Disposable Income Form requires an above-median chapter 13 debtor
 6   like Ms. Aquino to respond to the following request for information:
 7                     41. Fill in all qualified retirement deductions. The monthly
 8                     total of all amounts that your employer withheld from wages as
 9                     contributions for qualified retirement plans, as specified in 11
10                     U.S.C. § 541(b)(7) plus all required repayments of loans from
11                     retirement plans, as specified in 11 U.S.C. § 362(b)(19).183          $_______
12          On Line 41 of the Chapter 13 Disposable Income Form, Ms. Aquino disclosed that the
13   total of her monthly contributions to qualified retirement plans, combined with monthly
14   payments on loans taken from such plans, was $1,509.50.184 That figure exceeds the $612.90 in
15   total monthly contributions to qualified retirement plans she had disclosed in the chapter 7 phase
16   of her case by $896.60. That pencils out to an increase of 146.29%. The $1,509.50 figure is
17   almost exactly $1,000.00 more than the $511.00 sum representing 6 percent of her monthly gross
18   income as calculated by the UST and detailed in the UST Declaration.185
19          Unsurprisingly, Ms. Aquino’s claimed $1,509.50186 in post-conversion monthly
20   retirement plan contributions had a significant impact on the disposable income calculation under
21   Sections 1325(b)(2) and (b)(3) as shown in the Chapter 13 Disposable Income Form. Having
22   reported current monthly income of $8,840.00, by claiming allowable deductions under Section
23   707(b)(2)(A) of $7,078.00 and an additional $1,509.50187 in voluntary retirement plan
24          180
                Id.
            181
25              Id.
            182
                ECF No. 39, p. 7 of 8, Part 2, lines 39 through 45, inclusive.
26          183
                ECF No. 39, p. 7 of 8, Part 2, line 41.
            184
                ECF No. 39, p. 7 of 8, Part 2, line 41; see note 38, supra.
27          185
                ECF No. 26, p. 3 of 32, para. 8; ECF No. 26, p. 28 of 32, Line 5c.
            186
28              See note 38, supra.
            187
                Id.

                                                        34
           Case 19-12664-abl        Doc 87      Entered 05/25/21 16:55:57         Page 35 of 191




 1   contributions, Ms. Aquino’s monthly disposable income under Sections 1325(b)(2) and (b)(3) as
 2   shown on the Chapter 13 Disposable Income Form was only $252.50.188 Over the applicable 60
 3   month commitment period, that $252.50 monthly disposable income figure would yield a total
 4   dividend to her creditors of $15,150.00.
 5          Eliminating Ms. Aquino’s voluntary retirement contributions entirely from the disposable
 6   income analysis under Sections 1325(b)(2) and (b)(3) as calculated using the Chapter 13
 7   Disposable Income Form increases her monthly disposable income figure from $252.50 to
 8   $1,762.00. Over the applicable 60-month commitment period, a $1,762.00 monthly disposable
 9   income figure yields a total dividend to creditors of $105,720.00. That is an increase of
10   $90,570.00 (597%) over the $15,150.00 dividend calculated using the $252.50 monthly
11   disposable income figure shown on Ms. Aquino’s Chapter 13 Disposable Income Form.
12          If the $511.00 figure the UST calculated as equating to 6 percent of Ms. Aquino’s
13   monthly gross income189 is used as the amount of her total post-conversion monthly retirement
14   plan contributions, disposable income under Sections 1325(b)(2) and (b)(3) as calculated using
15   the Chapter 13 Disposable Income Form increases from $252.50 to $1,251.00. Over the
16   applicable 60-month commitment period, a $1,251.00 monthly disposable income figure yields a
17   total dividend to creditors of $75,060.00. That is an increase of $59,910.00 (395%) over the
18   $15,150.00 dividend calculated using the $252.50 monthly disposable income figure shown on
19   Ms. Aquino’s Chapter 13 Disposable Income Form.
20          If the $612.90 figure shown in Ms. Aquino’s Amended Chapter 7 Schedule I190 is used as
21   the amount of her post-conversion monthly retirement plan contributions, disposable income
22   under Section 1325(b)(2) as calculated using the Chapter 13 Disposable Income Form increases
23   to $1,149.10. Over the applicable 60-month commitment period, a $1,149.10 monthly
24   disposable income figure yields a total dividend to creditors of $68,946.00. That is an increase
25   of $53,796.00 (355%) over the $15,150.00 dividend calculated using the $252.50 monthly
26   disposable income figure shown on Ms. Aquino’s Chapter 13 Disposable Income Form.
27          188
                ECF No. 39, p. 7 of 8, Part 2, lines 39 – 45, inclusive; see note 38, supra.
            189
28              ECF No. 26, p. 3 of 32, para. 11; ECF No. 26, p. 28 of 32, Line 5c.
            190
                ECF No. 20, p. 2 of 4, Part 2, Lines 5b and 5c.

                                                      35
           Case 19-12664-abl          Doc 87     Entered 05/25/21 16:55:57        Page 36 of 191




 1                           i.      Plan #1 Proposes to Pay Nothing to General Unsecured
 2                                   Creditors
 3          Plan #1 proposed to make $400.00 monthly payments to Trustee over the applicable 60-
 4   month commitment period.191 Since the Chapter 13 Disposable Income Form reported current
 5   monthly income of $8,840.00, claimed allowable deductions under Section 707(b)(2)(A) of
 6   $7,078.00, and took an additional $1,509.50192 deduction for voluntary retirement plan
 7   contributions, Ms. Aquino’s reported monthly disposable income under Section 1325(b)(2) was
 8   just $252.50. That sum is $147.50 less than the contemplated $400.00 monthly plan
 9   payments.193
10          Anticipated payments to Trustee under Ms. Aquino’s initial chapter 13 plan totaled
11   $24,000.00.194 From the $24,000.00 in total plan payments:
12                   $2,400.00 would be paid to Trustee;195
13                   $4,000.00 would be paid to Ms. Aquino’s attorney;196
14                   $16,275.00 would be paid to Toyota Financial on its claim secured by Ms.
15                    Aquino’s 2019 Toyota CHR;197 and
16                   While subtracting those payments from the $24,000.00 in total plan payments
17                    would leave a remainder of $1,325.00, unsecured creditors would receive no
18                    payments at all.198
19   During the 60-month term of Plan #1, while making a total of $90,600.00 in voluntary
20   contributions to her retirement plan and paying administrative expenses and the debt secured by
21   her 2019 Toyota CHR in full, Ms. Aquino proposed to pay her unsecured creditors nothing at all.
22
23
24          191
                ECF No. 37, p. 1 of 6, Section 2, para. 2.5.
            192
25              See note 38, supra.
            193
                ECF No. 39, p. 7 of 8, Part 2, lines 39 – 45, inclusive; see note 38, supra.
26          194
                ECF No. 37, p. 2 of 6, Section 2, para. 2.7.
            195
                ECF No. 37, p. 2 of 6, Section 2, para. 2.9.
27          196
                ECF No. 37, p. 2 of 6, Section 2, para. 2.10.
            197
28              ECF No. 37, p. 3 of 6, Section 4, para. 4.4.
            198
                ECF No. 37, pp. 3-4 of 6, Section 5, para. 5.1 -5.4, inclusive.

                                                      36
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 37 of 191




 1                  7.     The Amended Chapter 13 CMI Form And the Amended
 2                         Chapter 13 Disposable Income Form: Identical to the Chapter
 3                         13 CMI Form And Chapter 13 Disposable Income Form, But
 4                         With the Addition of Ms. Aquino’s Signature
 5          While Ms. Aquino signed Plan #1 prior to filing,199 the Chapter 13 CMI Form and
 6   Chapter 13 Disposable Income Form were filed on October 20, 2019 without her signature,
 7   electronic or otherwise.200 A week later, on October 27, 2019, the Amended Chapter 13 CMI
 8   Form201 and the Amended Chapter 13 Disposable Income Form202 were filed bearing Ms.
 9   Aquino’s signature. Curiously, the signatures on the Amended Chapter 13 CMI Form and the
10   Amended Chapter 13 Disposable Income Form are dated October 12, 2019 -- over two weeks
11   prior to filing.203 Aside from the addition of Ms. Aquino’s signature, the content of the signed
12   and unsigned versions of those documents is identical.204
13                  8.     Facts Derived From the Amended Chapter 13 Schedules
14          The Amended Chapter 13 Schedules205 on October 27, 2019, exactly one week after the
15   initial Chapter 13 Schedules had been filed.206
16                         a.      Amended Chapter 13 Schedules: Assets
17          As shown in the summary table below,207 Schedule A/B: Property filed within the
18   Amended Chapter 13 Schedules did not change any of the asset values listed in the Chapter 13
19   Schedules:
20
21
22
            199
                ECF No. 37, p. 6 of 6.
23          200
                ECF No. 38, p. 3 of 3; ECF No. 39, p. 8 of 8.
            201
                ECF No. 45.
24          202
                ECF No. 44.
            203
25              ECF No. 45, p. 3 of 3; ECF No. 44, p. 8 of 8. If those documents were actually signed
     on October 12, 2019, the Court is left to wonder why the signed documents weren’t simply filed
26   on October 20, 2019 in lieu of the original unsigned versions. See ECF No. 38 and 39.
            204
                Compare ECF No. 38 with ECF No. 45; and compare ECF No. 39 with ECF No. 44.
27          205
                ECF No. 46.
            206
28              ECF No. 36.
            207
                Comparing ECF No. 36, pp. 1-5 of 33 with ECF No. 46, pp. 1-5 of 25.

                                                       37
           Case 19-12664-abl         Doc 87    Entered 05/25/21 16:55:57          Page 38 of 191




                                                            Amended Chapter 13
 1
                                  Chapter 13 Schedules -    Schedules - Schedule
 2                Item             Schedule A/B Values          A/B Values              Differential
           Total Real Estate               $0                       $0                       $0
 3         Total Vehicles              $15,500.00               $15,500.00                   $0
 4         Total Personal and
           Household Items               $2,600.00                   $2,600.00              $0
 5         Total Financial
           Assets                       $88,570.00                   $88,570.00             $0
 6         Total Personal
 7         Property                     $106,670.00              $106,670.00                $0

 8                           b.     Amended Chapter 13 Schedules: Liabilities

 9          As was true with the Chapter 13 Schedules, Schedule D: Creditors Who Have Claims

10   Secured by Property is not included in the Amended Chapter 13 Schedules. The summary table

11   below208 confirms that the amount of unsecured debt listed in Schedule E/F: Creditors Who Have

12   Unsecured Claims as filed in the Amended Chapter 13 Schedules is identical to the amount of

13   unsecured debt disclosed in the initial Chapter 13 Schedules:

14
                                                                           Amended
15                                                     Chapter 13         Chapter 13
                                                       Schedules -        Schedules -
16
                                                      Schedule E/F       Schedule E/F
17                         Item                           Debts              Debts        Differential
           Domestic Support Obligation                  $2,964.00          $2,964.00           $0
18         Non-Priority Unsecured Claims               $404,355.00        $404,355.00          $0
19         Total Scheduled Unsecured Debt              $407,319.00        $407,319.00          $0

20                           c.     Amended Chapter 13 Schedules: Monthly Income

21          As shown in the following summary table,209 the amount of Ms. Aquino’s monthly

22   income as shown on Schedule I: Your Income filed within the Chapter 13 Schedules is identical

23   to the amount listed in the Amended Chapter 13 Schedules:

24
25
26
27
            208
28                Comparing ECF No. 36, pp. 8-19 of 33 with ECF No. 46, pp. 8-19 of 25.
            209
                  Comparing ECF No. 36, pp. 22-23 of 33 with ECF No. 46, pp. 22-23 of 25.

                                                      38
           Case 19-12664-abl          Doc 87         Entered 05/25/21 16:55:57       Page 39 of 191



                                                                                                 Non-Filing
 1                                                                                 Non-Filing     Spouse –
                                                                      Amended       Spouse –      Amended
 2                                                     Chapter 13    Chapter 13    Chapter 13    Chapter 13
                                                       Schedules -   Schedules -   Schedules -   Schedules -
 3                                                     Schedule I    Schedule I    Schedule I    Schedule I
       Monthly gross wages, salary and commissions      $7,134.42     $7,134.42       N/A           N/A
 4     Estimated monthly overtime pay                   $1,705.71     $1,705.71       N/A           N/A
       Gross Monthly Income                             $8,840.13     $8,840.13       N/A           N/A
 5     Payroll Deductions:
          Tax, Medicare, and Social Security           $1,691.78     $1,691.78        N/A           N/A
 6
          Mandatory contributions for retirement
 7        Plans                                          $0.00         $0.00          N/A           N/A
          Voluntary contributions for retirement
 8        Plans                                        $1,509.50     $1,509.50        N/A           N/A
          Insurance                                     $259.17       $259.17         N/A           N/A
 9           Total payroll deductions                  $3,460.45     $3,460.45        N/A           N/A
       Total monthly take-home pay                     $5,379.68     $5,379.68        N/A           N/A
10     Calculation of monthly income                   $5,379.68     $5,379.68        N/A           N/A

11                           d.      Amended Chapter 13 Schedules: Retirement Plan

12                                   Contributions

13          The amount of monthly retirement plan contributions disclosed on Schedule I within the

14   Amended Chapter 13 Schedules is identical to the amount disclosed in the Chapter 13

15   Schedules.210 The Amended Chapter 13 Schedules continued to reflect that Ms. Aquino was

16   making monthly retirement plan contributions totaling $1,509.50,211 despite the fact that the

17   Chapter 7 Schedules and Amended Chapter 7 Schedule I revealed total monthly retirement plan

18   contributions of just $612.90.212

19                           e.      Amended Chapter 13 Schedules: Monthly Expenses

20          Likewise, Schedule J: Your Expenses filed within the Amended Chapter 13 Schedules

21   contains exactly the same monthly expense information shown in the Chapter 13 schedules. A

22   summary table213 follows below:

23
24
25
26          210
                Compare ECF No. 36, p. 23 of 33, Lines 5b and 5c with ECF No. 46, p. 23 of 25,
     Lines 5b and 5c.
27          211
                ECF No. 46, p. 23 of 25, Lines 5b and 5c.
            212
28              ECF No. 1, p. 37 of 55, Lines 5b and 5c; ECF 20, p. 2 of 4, Lines 5b and 5c.
            213
                Comparing ECF No. 36, pp. 24-25 of 33 with ECF No. 46, pp. 24-25 of 25.

                                                          39
           Case 19-12664-abl         Doc 87   Entered 05/25/21 16:55:57       Page 40 of 191




                                                                     Amended
 1
                                                    Chapter 13       Chapter 13
 2                                                  Schedules:       Schedules:
                           Item                     Schedule J       Schedule J       Differential
 3     Rental or home ownership expense              $1,535.00        $1,535.00            $0
 4     Property, homeowner’s or renter’s
       insurance                                        $40.00          $40.00             $0
 5     Home maintenance, repair, and upkeep
       expenses                                         $50.00          $50.00             $0
 6     Utilities
 7        Electricity, heat, natural gas              $175.00          $175.00             $0
          Water, sewer, garbage collection             $0.00            $0.00              $0
 8        Telephone, cell phone, internet,
          satellite, and cable services               $375.00          $375.00             $0
 9
       Food and housekeeping supplies                 $700.00          $700.00             $0
10     Childcare and children’s education costs       $500.00          $500.00             $0
       Clothing, laundry, and dry cleaning            $150.00          $150.00             $0
11     Personal care products and services            $150.00          $150.00             $0
12     Medical and dental expenses                    $250.00          $250.00             $0
       Transportation, including gas,
13     maintenance, bus or train fare.                $300.00          $300.00             $0
       Charitable Contributions and religious
14
       donations                                      $200.00          $200.00             $0
15     Insurance
          Life insurance                               $0.00            $0.00              $0
16        Health insurance                             $0.00            $0.00              $0
17        Vehicle insurance                           $460.00          $460.00             $0
       Installment or lease payments
18        Car payments for Vehicle 1                  $380.00          $380.00             $0
       Other payments you make to support
19
       others who do not live with you.
20     Specify:                                        $0.00            $0.00              $0
       Calculate your monthly expenses               $5,265.00        $5,265.00            $0
21
                             f.     Amended Chapter 13 Schedules: Summary
22
            Comparing the Chapter 13 Schedules with the Amended Chapter 13 Schedules reveals
23
     that they contain exactly the same substantive financial information. Careful comparison of
24
     those documents shows that: (a) while an Amendment Cover Sheet bearing Ms. Aquino’s
25
     signature was filed contemporaneously with the initial Chapter 13 Schedules on October 20,
26
     2019,214 the Amended Chapter 13 Schedules were not signed by Ms. Aquino;215 and (b) the only
27
            214
28                ECF No. 40.
            215
                  See generally ECF No. 46.

                                                   40
           Case 19-12664-abl         Doc 87     Entered 05/25/21 16:55:57         Page 41 of 191




 1   apparent difference between the Chapter 13 Schedules and the Amended Chapter 13 Schedules is
 2   the presence of initials on the lower right corner of the pages within the Amended Chapter 13
 3   Schedules.216
 4                   9.     TSOP #1 and Facts Derived From the Statistical Summary
 5          On November 1, 2019, Trustee filed TSOP #1,217 recommending dismissal under Section
 6   1307(c)(1) and (c)(4) for a variety of reasons. Those reasons included Ms. Aquino’s payment
 7   delinquencies and failure “to cooperate with the Trustee as necessary to enable the Trustee to
 8   perform her duties pursuant to 11 U.S.C. § 521(a)(3), § 704, and /or § 1302.”218 In TSOP #1
 9   Trustee also opposed confirmation of Plan #1 under Section 1322, citing a lack of feasibility for
10   failure to address the claim of Toyota Motor Credit Corporation, and because:
11                          The Plan fails to provide for all of the Debtor(s)’ disposable income
12                   pursuant to 11 U.S.C. § 1325(a)(3) and (b) based on:
13                          •Trustee objects to $1,509.50 retirement contribution while paying 0% to
14                          unsecured creditors.219
15   TSOP #1 was served electronically on Ms. Aquino’s counsel when it was filed.220 TSOP #1 was
16   also served on both Ms. Aquino and her counsel by U.S. Mail on November 1, 2019.221
17          After being served with TSOP #1, and apparently recognizing that the Amended Chapter
18   13 Schedules had been filed with the Court without any evidence of Ms. Aquino’s signature,
19   counsel for Ms. Aquino on November 4, 2019 filed the Statistical Summary, the last page of
20   which is a Declaration About an Individual Debtor’s Schedules.222 That declaration bears Ms.
21   Aquino’s signature dated October 29, 2019, over a certification that reads as follows:
22                   Under penalty of perjury, I declare that I have read the summary and schedules
23                   filed with this declaration and that they are true and correct.223
24          216
                Compare ECF No. 36 with ECF No. 46.
            217
25              ECF No. 48.
            218
                ECF No. 48, pp. 1-2 of 4.
26          219
                Id.
            220
                ECF No. 48.
27          221
                ECF No. 48, p. 4 of 4.
            222
28              ECF No. 49.
            223
                ECF No. 49, p. 3 of 3 (emphasis added).

                                                       41
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57       Page 42 of 191




 1   But no schedules were attached to the Statistical Summary. Ms. Aquino’s signature on the
 2   Statistical Summary was dated two days after the Amended Chapter 13 Schedules were filed
 3   with the Court on October 27, 2019.224 And the Statistical Summary was filed eight days after
 4   the Amended Chapter 13 Schedules were filed on October 27, 2019.225
 5                  10.    Facts Derived From Plan #2
 6          Having been served with Trustee’s TSOP #1, on November 4, 2019, Ms. Aquino filed
 7   Plan #2.226 A comparison of the key provisions of Plan #1227 and Plan #2228 is set forth in the
 8   table below:
 9
                         Item                       Plan #1         Plan #2        Differential
10
         Commitment Period [Section 2.2]          60 Months      60 Months       None.
11       Liquidation Value [Section 2.4]          $0.00          $0.00           None.
         Monthly Payments [Section 2.5]           $400.00        $600.00         $200.00
12       Total Monthly Payments [Section 2.5]     $24,000.00     $36,000.00      $12,000.00
13       Additional Monthly Payments
         [Section 2.6]                            $0.00          $15,000.00229 $15,000.00
14       Total Trustee Fee Payments [Section
         2.7]                                     $2,400.00      $5,100.00       $2,700.00
15
         Debtor’s Attorney Fees                   $6,523.00      $6,000.00       <-$523.00>230
16       Secured Claim of Toyota Financial re
         Debtor’s 2019 Toyota CHR                 $16,275.00     $28,021.33      $11,746.33231
17
18          224
                 Compare ECF No. 46, p. 3 of 3 with ECF 49, p. 1 of 25.
            225
19               Compare ECF No. 46 with ECF No. 49
             226
                 ECF No. 50.
20           227
                 ECF No. 37.
             228
                 ECF No. 50.
21           229
                 ECF No. 50, p. 2 of 6. The source of these payments was not monthly disposable
22   income, but a $3,000.00 annual lump sum to be funded by Ms. Aquino’s anticipated 2019-2023
     federal tax refunds. Curiously, Plan #1 already required Ms. Aquino to “turn over to the Trustee
23   and pay into the plan the non-exempt portion of all tax refunds for” each of those same tax years,
     but did not indicate that the refunds would generate any payments at all for creditors. See ECF
24
     No. 37, pp. 1-4 of 6, Sections 2.6, 2.8, and 5.4.
             230
25               Plan #1 indicates that Ms. Aquino had paid her counsel $2,523.00 prior to filing the
     petition in Ms. Aquino’s case. ECF 37, p. 2 of 6, Section 2.10. Plan #2 shows that Ms. Aquino
26   had paid her attorney only $2,000.00. prior to filing. ECF 50, p. 2 of 6, Section 2.10. Both
     proposed plans show that Ms. Aquino’s attorney would be paid $4,000.00 by Trustee through the
27
     Plan.
             231
28               Plan #1 showed Toyota Financial’s claim secured by Ms. Aquino’s 2019 Toyota CHR
     to be $15,500.00, and provided for repayment at an interest rate of 2%. Plan #2 showed that

                                                     42
           Case 19-12664-abl         Doc 87    Entered 05/25/21 16:55:57        Page 43 of 191




         Priority Unsecured Claims Paid in Full $0.00            $4,000.00        $4,000.00232
 1
         Payments on Non-Priority Unsecured
 2       Claims                                 $0.00            $9,878.67        $9,878.67

 3          Plan #2 was not accompanied by either an updated Chapter 13 CMI Form, or an updated

 4   Chapter 13 Disposable Income Form.233 Resultantly, Plan #2 was still predicated upon the

 5   information in the Amended Chapter 13 Disposable Income Form,234 which reported current

 6   monthly income of $8,840.00, claimed allowable deductions under Section 707(b)(2)(A) of

 7   $7,078.00, and an additional $1,509.50235 deduction for voluntary retirement plan contributions,

 8   leaving Ms. Aquino’s reported monthly disposable income under Section 1325(b)(2) at just

 9   $252.50.236 The sum of $252.50 is $147.50 less than the $400.00 monthly payments to Trustee

10   required under Plan #1, and is $347.50 less than the $600 monthly payments to Trustee required

11   under Plan #2.

12          At first blush the $51,000.00 in anticipated total payments to Trustee under Plan #2

13   appears to be a significant increase over the $24,000.00 in such payments under Plan #1. On

14   closer examination, of the $27,000.00 differential, only $12,000.00 is generated by Ms. Aquino’s

15   monthly disposable income. The $15,000.00 remainder results from five annual payments of

16   $3,0000.00, expected to be generated by Ms. Aquino’s federal tax refunds for tax years 2019-

17   2023.237

18          From the $51,000.00 in total plan payments under Plan #2:

19                   $5,100.00 would be paid to Trustee;238

20                   $4,000.00 would be paid to Ms. Aquino’s attorney as a priority unsecured

21                    claim;239

22
     same Toyota Financial secured claim to be $24,014.37, a difference of $8,514.27, and provided
23   for repayment at an interest rate of 6.5%.
             232
                 Plan #1 did not provide for payment of Ms. Isso’s attorney fees as a priority unsecured
24
     claim. Plan #2 did.
             233
25               ECF No. 50.
             234
                 ECF No. 44.
26           235
                 See note 38, supra.
             236
                 ECF No. 44, p. 7 of 8, Part 2, lines 39 – 45, inclusive; see note 38, supra.
27           237
                 See note 228, supra.
             238
28               ECF No. 50, p. 2 of 6, Section 2, para. 2.9.
             239
                 ECF No. 50, p. 2 of 6, Section 2, para. 2.10 and p. 3 of 6, para. 5.1.

                                                     43
           Case 19-12664-abl         Doc 87       Entered 05/25/21 16:55:57      Page 44 of 191




 1                   $28,021.33 would be paid to Toyota Financial on its claim secured by Ms.
 2                    Aquino’s 2019 Toyota CHR;240 and
 3                   While subtracting those payments from the $51,000.00 in total plan payments
 4                    would leave a remainder of $13,878.67, unsecured creditors would receive
 5                    payments of $9,878.67.241
 6          In summary, under Plan #2, Ms. Aquino proposed to pay administrative expenses and the
 7   debt secured by her 2019 Toyota CHR in full, and to pay unsecured creditors their pro rata share
 8   of just $9,787.67 over 5 years (i.e., unsecured creditors would receive their pro rata share of
 9   $1,957.53 annually). Meanwhile, during the term of Plan #2, she planned to make a total of
10   $90,600.00 in contributions to her own retirement plan.
11                    11.    Facts Derived From the Claims Register
12          The Court’s September 17, 2019 Notice of Chapter 13 Bankruptcy Case, docketed after
13   Ms. Aquino voluntarily converted her case from Chapter 7 to Chapter 13, set a November 26,
14   2019 deadline for creditors (other than governmental units) to file their proofs of claim.242
15          A total of twelve proofs of claim were filed in Ms. Aquino’s bankruptcy case. All of
16   them were timely, as they were all filed in advance of the November 26, 2019 bar date. When
17   added together, the twelve claims filed in Ms. Aquino’s case total $90,105.55. 243
18          As noted previously, eliminating Ms. Aquino’s voluntary retirement contributions
19   entirely from the disposable income analysis under Section 1325(b)(2) as calculated using the
20   Chapter 13 Disposable Income Form increases her monthly disposable income figure to
21   $1,762.00. Over the applicable 60-month commitment period, a $1,762.00 monthly disposable
22   income figure yields a total dividend to creditors of $105,720.00. A dividend of $105,720.00
23   would be sufficient to pay all timely filed claims in full, leaving a surplus of $15,614.45.
24          If the $511.00 figure the UST calculated as equating to 6 percent of Ms. Aquino’s
25
26          240
                ECF No. 50, p. 3 of 6, Section 4, para. 4.4.
            241
                ECF No. 50, p. 4 of 6, Section 5, para. 5.1 -5.4, inclusive.
27          242
                ECF No. 32, p. 2 of 2, Item 8. Although not relevant to the issues before the Court, the
28   deadline for governmental units to file proofs of claim was March 16, 2020. Id.
            243
                See generally Claims Register.

                                                       44
           Case 19-12664-abl          Doc 87     Entered 05/25/21 16:55:57        Page 45 of 191




 1   monthly gross income244 is used as the amount of her total post-conversion monthly retirement
 2   plan contributions, disposable income under Section 1325(b)(2) as calculated using the Chapter
 3   13 Disposable Income Form increases to $1,251.00. Over the applicable 60-month commitment
 4   period, a $1,251.00 monthly disposable income figure yields a total dividend to creditors of
 5   $75,060.00. A dividend of $75,060.00 would be sufficient to repay 83.30% of all timely filed
 6   claims.
 7             If the $612.90 figure shown in Ms. Aquino’s Amended Chapter 7 Schedule I245 is used as
 8   the amount of her post-conversion monthly retirement plan contributions, disposable income
 9   under Section 1325(b)(2) as calculated using the Chapter 13 Disposable Income Form increases
10   to $1,149.10. Over the applicable 60-month commitment period, a $1,149.10 monthly
11   disposable income figure yields a total dividend to creditors of $68,946.00. A dividend of
12   $68,946.00 would be sufficient to repay 76.52% of all timely filed claims.
13             From another perspective, if Plan #2 were confirmed, during the 60-month plan term Ms.
14   Aquino would make a total of $90,600.00 in voluntary contributions to her retirement plans.
15   Those voluntary retirement plan contributions alone would be enough to pay 100% of the
16   $90,105.55 in timely claims filed in her case and leave a surplus of $494.45. But under Plan #2,
17   Ms. Aquino would retain all of her voluntary retirement plan contributions, administrative
18   expenses and the debt secured by her 2019 Toyota CHR would be paid in full, and unsecured
19   creditors would only receive their pro rata share of $9,787.67 over 5 years (i.e., unsecured
20   creditors would receive their pro rata share of $1,957.53 annually).
21                    12.     Facts Derived From the Parties’ Papers Addressing Dismissal And the
22                            Propriety of Confirming Plan #2
23             On January 30, 2020, Trustee filed the Dismissal Motion,246 alleging among other things:
24                    •Debtor(s) is/are delinquent in plan payments. 11 U.S.C. § 1307(c)(1)
25                    •Debtor(s) failed to comply with notice/re-notice requirements. Failure to set a
26                    confirmation hearing according to 11 U.S.C. § 1324(b). F.R.B.P. 2002(a) & (b)
27             244
                   ECF No. 26, p. 3 of 32, para. 11; ECF No. 26, p. 28 of 32, Line 5c.
               245
28                 ECF No. 20, p. 2 of 4, Part 2, Lines 5b and 5c.
               246
                   ECF No. 60.

                                                       45
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 46 of 191




 1                 & 11 U.S.C. § 1307(c)(1)
 2                 •The Plan fails to provide for all of the Debtor(s)’ Disposable Income pursuant to
 3                 11 U.S.C. § 1325(a)(3) and (b) based on: Debtor contributes [$1,509.50]247 per
 4                 mo to her 401(k) while paying 0% to general unsecured creditors. 11 U.S.C. sec.
 5                 1325(a)(3). Trustee objects to the voluntary retirement contribution as this
 6                 expense is not permitted during the pendency of the bankruptcy case. Parks v.
 7                 Drummond, 475 B.R. 703 (9th Cir. B.A.P. 2012).
 8                 •Debtor failed to cooperate with the Trustee as necessary to enable the Trustee to
 9                 perform her duties pursuant to 11 U.S.C. § 521(a)(3), § 704, and/or §1302. This
10                 failure to cooperate has caused unreasonable delay that is prejudicial to creditors
11                 under 11 U.S.C. § 1307(c)(1) as the Debtor(s) did not provide the following
12                 documents:
13                         •Verification of Childcare and education costs of $500; verify charitable
14                         contributions of $200.
15                         •Amendment to Plan: Section 2.3 [Disposable income of $0.00] is not
16                         correct;248 Section 5.1 [payment of $4,000.00 to Ms. Aquino’s attorney as
17                         a priority claim] – clarify treatment of this claim and a Proof of Claim or
18                         other order will be required in order for the Trustee to pay this claim.
19                         •Amendment to Schedule J. Current Expenditures of Individual
20                         Debtor(s): to remove vehicle payment of $380 for the 2019 Toyota C-HR
21                         unless intent is to pay directly.249
22   Notice of Trustee’s Dismissal Motion was served electronically on Ms. Aquino’s attorney upon
23   filing, and was also served on Ms. Aquino and her attorney via U.S. Mail.250
24          Having already filed her Dismissal Motion, but mindful of the recent filing of Plan #2, on
25
            247
                 See note 38, supra.
26          248
                 As noted previously, Ms. Aquino’s Amended Chapter 13 Disposable Income Form
     showed monthly disposable income under Section 1325(b)(2) of $252.50. ECF No. 44, p. 7 of 8,
27
     Part 2, lines 39 – 45, inclusive; see note 38, supra.
             249
28               ECF No. 60, pp. 1-2 of 2 (underlining in original).
             250
                 ECF No. 61.

                                                      46
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 47 of 191




 1   February 10, 2020, Trustee doubled down and filed TSOP #2.251 In TSOP #2, Trustee reiterated
 2   several of the factual allegations in Dismissal Motion, including the following252:
 3                  •Debtor(s) is/are delinquent in plan payments. 11 U.S.C. § 1307(c)(1)
 4                  •The Plan fails to provide for all of the Debtor(s)’ Disposable Income pursuant to
 5                  11 U.S.C. § 1325(a)(3) and (b) based on:
 6                         • Debtor contributes $1,509 per mo to her 401(k) while paying 0% to
 7                         general unsecured creditors. 11 U.S.C. sec. 1325(a)(3). Trustee objects to
 8                         the voluntary retirement contribution as this expense is not permitted
 9                         during the pendency of the bankruptcy case. Parks v. Drummond, 475
10                         B.R. 703 (9th Cir. B.A.P. 2012).
11                  •Debtor failed to cooperate with the Trustee as necessary to enable the Trustee to
12                  perform her duties pursuant to 11 U.S.C. § 521(a)(3), §704, and/or §1302. This
13                  failure to cooperate has caused unreasonable delay that is prejudicial to creditors
14                  under 11 U.S.C. § 1307(c)(1) as the Debtor(s) did not provide the following
15                  documents and/or amendments:
16                         •Verification of Childcare and education costs of $500; verify charitable
17                         contributions of $200.
18                         •Amendment to Plan: Section 2.3 [Disposable income of $0.00] is not
19                         correct;253 Section 5.1 [payment of $4,000.00 to Ms. Aquino’s attorney as
20                         a priority claim] – clarify treatment of this claim and a Proof of Claim or
21                         other order will be required in order for the Trustee to pay this claim.
22                         •Amendment to Schedule J. Current Expenditures of Individual
23                         Debtor(s): to remove vehicle payment of $380 for the 2019 Toyota C-HR
24                         unless intent is to pay directly.
25
26
            251
                ECF No. 65.
27          252
                ECF No. 65, pp. 1-2 of 3.
            253
28              As noted previously,Ms. Aquino’s CDI form showed monthly disposable income
     under Section 1325(b)(2) of $252.00. ECF No. 39, p. 7 of 8, Part 2, lines 39 – 45, inclusive.

                                                     47
           Case 19-12664-abl         Doc 87     Entered 05/25/21 16:55:57           Page 48 of 191




 1          In summary, as of February 10, 2020, Ms. Aquino had proposed Plan #2.254 Trustee had
 2   filed two papers seeking dismissal of Ms. Aquino’s case,255 one of which also sought to deny
 3   confirmation of Plan #2.256
 4          On February 27, 2020, Ms. Aquino filed an Objection to Trustee’s Motion to Dismiss.257
 5   In her Objection to Dismissal, Ms. Aquino stated among other things that:
 6                  • “Since the [Dismissal] Motion was filed, the Debtor has become current in her
 7                  plan payments.”258 This allegation was made without a scintilla of supporting
 8                  evidence.
 9                  • “The Debtor’s disposable income under 11 U.S.C. § 1325(a)(3) and (6) and 11
10                  U.S.C. § 541(b)(7)(A) is $-514.00 per month, but as an accommodation to her
11                  creditors she has proposed a plan that pays $600.00 per month.”259
12                  • “The Debtor is entitled to continue making contributions to her retirement
13                  account during the case in the same manner she made those contributions in the
14                  six months before the case was filed.”260
15                  • “Although the Ninth Circuit’s Bankruptcy Appellate Panel has held that its
16                  opinions are binding on all bankruptcy courts in the circuit, absent contrary
17                  authority from the district court [. . . . .] that court’s opinion on the matter is not
18                  necessarily binding on this Court.”261
19                  • “This Court has an independent obligation to faithfully execute the Constitution
20                  and laws of the United States, and it must be guided by that obligation unless its
21                  hands are tied by a superior court.”262
22
            254
                ECF No. 50.
23          255
                ECF No. 60 and ECF No. 65.
            256
                ECF No. 65.
24          257
                ECF No. 66 (“Objection to Dismissal”).
            258
25              ECF No. 66, p. 2 of 7, para. 4.
            259
                ECF No. 66, p. 2 of 7, para. 7.
26          260
                ECF No. 66, p. 2 of 7, para. 8.
            261
                ECF No. 66, p. 2 of 7, para. 8; omitted citation to In re Proudfoot, 144 B.R. 876 (9th
27
     Cir. BAP 1992).
            262
28              ECF No. 66, p. 2 of 7, para. 8, citing Nat’l Sign & Signal v. Livingston (In re
     Livingston), 379 B.R. 711 (Bankr. W.D. Mich. 2007).

                                                       48
           Case 19-12664-abl       Doc 87      Entered 05/25/21 16:55:57          Page 49 of 191




 1                 • “The Bankruptcy Appellate Panel is not a ‘superior court’ to the Bankruptcy
 2                 Court because appeals from the bankruptcy court are only heard by the
 3                 Bankruptcy Appellate Panel with the consent of the parties. [ . . . . .] Therefore its
 4                 decisions should not be construed as binding upon the bankruptcy courts, except
 5                 to the extent that it determines the particular rights of the actual parties to the
 6                 appeal.”263
 7                 • “The Parks decision was wrongly decided and should not be followed by this
 8                 Court.”264
 9                 •After noting a split of authority as to whether it is permissible for a debtor to
10                 make voluntary retirement plan contributions at the expense of creditors during
11                 the pendency of a chapter 13 case, “[t]he Debtor suggests the proper test for this
12                 Court to adopt here is that proposed by the Sixth Circuit’s Bankruptcy Appellate
13                 Panel in In re Seafort, 437 B.R. 204 (6th Cir. BAP 2010).”265
14                 13.     Summary
15          In summary, as of February 27, 2020, Plan #2 was pending.266 Trustee had filed two
16   papers seeking dismissal of Ms. Aquino’s case,267 one of which also sought to deny confirmation
17   of Plan #2.268 Ms. Aquino had also filed her Objection to Dismissal.269
18          As discussed above, after argument at the related hearings, the Court entered its original
19   order denying confirmation of Plan #2, but did not dismiss Ms. Aquino’s case.270 Rather than
20
            263
                ECF No. 66, pp. 2-3 of 7, para. 9; omitted citation to FED. R. BANKR. P. 8005
21   (providing that appeals from the bankruptcy court shall be heard by the District Court if any
22   party makes an election). Implicit in Ms. Aquino’s argument is that this Court is bound by the
     decisions of the Ninth Circuit Court of Appeals, such as Egebjerg v. Anderson (In re Egebjerg),
23   574 F.3d 1045 (9th Cir. 2009).
            264
                ECF No. 66, p. 3 of 7, para. 10; citing In re Bruce, 484 B.R. 387 (Bankr. W.D. Wa.
24
     2012); In re Anh-Thu Thi Vu, 2015 Bankr. LEXIS 1967 (Bankr. W.D. Wa. Case No. 15-41405-
25   BDL, June 16, 2015).
            265
                ECF No. 66, p. 4 of 7, para. 13.
26          266
                ECF No. 50.
            267
                ECF Nos. 60 and 65.
27          268
                ECF No. 65.
            269
28              ECF No. 66.
            270
                ECF No. 78.

                                                      49
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57         Page 50 of 191




 1   filing a third proposed plan, on June 17, 2020, Ms. Aquino filed a motion seeking a more
 2   expansive explanation as to why confirmation of Plan #2 had been denied.271 The Court, having
 3   acceded in that request,272 writes this Memorandum and Order in response to it, and also to bring
 4   closure to Trustee’s broader request for dismissal of Ms. Aquino’s case.
 5          Decisions regarding dismissal and plan confirmation in Chapter 13 cases are weighty
 6   ones, particularly when a party overtly asks for a departure from existing in-circuit precedent on
 7   an issue that has for years vexed the courts and generated an ever-widening split of authority.
 8   The facts collected above underpin the Court’s decisions as to whether Ms. Aquino’s case should
 9   be dismissed, and separately, whether confirmation of Plan #2 should be denied.
10                                      CONCLUSIONS OF LAW
11          A.      Jurisdiction; Venue; Core Proceedings
12          The Court has jurisdiction over Ms. Aquino’s chapter 13 bankruptcy case under 28
13   U.S.C. §§ 1334(a) and 157(a), in tandem with the order of reference at LR 1001(b)(1). Venue of
14   Ms. Aquino’s bankruptcy case is appropriate in the District of Nevada pursuant to 28 U.S.C. §
15   1408(1).
16          As required by 28 U.S.C. § 157(b)(3), and on its own motion, the Court concludes that
17   the confirmability of Plan #2,273 Trustee’s Dismissal Motion,274 and TSOP #2275 all present
18   issues that are statutorily core proceedings under 28 U.S.C. § 157(b)(2)(A), (B) and (L). The
19   Court further concludes that those matters, individually and collectively, are constitutionally core
20   proceedings because they “arise under” specific provisions of the Bankruptcy Code,276 and “arise
21   in” Ms. Aquino’s pending chapter 13 bankruptcy case. See Marshall v. Stern (In re Marshall),
22   600 F.3d 1037, 1055-56 (9th Cir. 2010) (“We agree with Pierce Marshall that our case law
23   presents a two-step approach. A bankruptcy judge may only determine a claim that meets
24          271
                ECF No. 80.
            272
25              ECF No. 86.
            273
                ECF No. 50.
26          274
                ECF No. 60.
            275
                ECF No. 65.
27          276
                Trustee cites to Section 1307(c) as statutory support for dismissal, and to Section
28   1325(a) in opposing confirmation of Plan #2. Ms. Aquino’s responsive arguments are
     predicated, in part, upon Section 541(a)(7).

                                                      50
            Case 19-12664-abl         Doc 87      Entered 05/25/21 16:55:57         Page 51 of 191




 1   Congress’ definition of a core proceeding and arises under or arises in title 11.”), aff’d sub. nom.
 2   Stern v. Marshall, 564 U.S. 462 (2011); Certain Underwriters at Lloyds v. GACN, Inc. (In re
 3   GACN, Inc.), 555 B.R. 684, 693 (9th Cir. BAP 2016), appeal dismissed, 2017 WL 4513499 (9th
 4   Cir. May 10, 2017) (noting that “the terms ‘arising under title 11’ and ‘arising in a case under
 5   title 11’ are terms of art which the courts have defined. A proceeding ‘arises under’ title 11 if it
 6   presents claims for relief created or controlled by title 11. In contrast, the claims for relief in a
 7   proceeding ‘arising in’ a title 11 case are not explicitly created or controlled by title 11, but such
 8   claims nonetheless would have no existence outside of a bankruptcy case.”) (internal citations
 9   omitted).
10           B.        Trustee’s Dismissal Motion and Dismissal “Recommendation” Are Denied
11           The text of the Code is the analytical starting point in resolving the Dismissal Motion, as
12   well as Trustee’s “recommendation” that Ms. Aquino’s case be dismissed. It is well established
13   that when the language of the Code is plain, the sole function of the Court -- at least where the
14   disposition required by the statutory text is not absurd -- is to enforce it according to its terms.
15   Dale v. Maney (In re Dale), 505 B.R. 8, 11 (9th Cir. BAP 2014), citing Lamie v. U.S. Trustee,
16   540 U.S. 526, 534 (2004) (citations omitted).
17                     1.     The Controlling Statutory Text As to Dismissal: Section 1307(c)
18           Trustee filed three documents contending that Ms. Aquino’s chapter 13 case should be
19   dismissed.277 All of them cite to Section 1307(c) as the statutory predicate for dismissal. Section
20   1307(c) provides in relevant part:
21           § 1307. Conversion or dismissal
22           .....
23                     (c)    Except as provided in subsection (f) of this section,278 on request of
24                            a party in interest or the United States trustee and after notice and a
25                            hearing, the court may convert a case under this chapter to a case
26                            under chapter 7 of this title, or may dismiss a case under this
27           277
                   TSOP #1 (ECF No. 48), Dismissal Motion (ECF No. 60), and TSOP #2 (ECF No. 65).
             278
28                 Relating to conversion of cases filed by farmers, and not relevant to the Court’s
     analysis.

                                                        51
            Case 19-12664-abl        Doc 87      Entered 05/25/21 16:55:57        Page 52 of 191




 1                          chapter, whichever is in the best interests of creditors and the
 2                          estate, for cause, including –
 3                          (1)     unreasonable delay by the debtor that is prejudicial to creditors;
 4                          .....
 5                          (4)     failure to commence making timely payments under section 1326
 6                                  of this title[.]
 7          Section 1307(c) provides a bankruptcy court with discretion to either dismiss or convert a
 8   chapter 13 case to chapter 7 for cause, “whichever is in the best interests of creditors and the
 9   estate.” In resolving a motion seeking relief under Section 1307(c), the first analytical step is to
10   determine whether “cause” for conversion or dismissal exists. While the Code does not provide
11   an all-encompassing definition of “cause,” Section 1307(c)(1)-(11) provides a nonexclusive list
12   of items that fall within the definition of that term. If the court finds that “cause” for conversion
13   or dismissal under Section 1307(c) does exist, and then determines in its discretion that
14   conversion or dismissal is warranted, the court must then choose between the remedies of
15   conversion and dismissal. The court should choose the remedy that will promote the best
16   interests of creditors and the estate. Phillips v. Leavitt (In re Phillips), 2015 WL 2180321, at * 2
17   (9th Cir. BAP May 8, 2015), citing Nelson v. Meyer (In re Nelson), 343 B.R. 671, 674-75 (9th
18   Cir. BAP 2006) and de la Salle v. U.S. Bank, N.A. (In re de la Salle), 461 B.R. 593, 605 (9th Cir.
19   BAP 2011).
20          A chapter 13 case may be converted or dismissed under Section 1307(c)(1) based on a
21   finding of cause in the form of unreasonable delay by the debtor that is prejudicial to creditors.
22   “A debtor's unjustified failure to expeditiously accomplish any task required either to propose or
23   confirm a chapter 13 plan may constitute cause for dismissal under § 1307(c)(1).” Phillips at *3,
24   quoting Ellsworth v. Lifescape Med. Assocs., P.C. (In re Ellsworth), 455 B.R. 904, 915 (9th Cir.
25   BAP 2011).
26          Likewise, a chapter 13 case may be converted or dismissed under Section 1307(c)(4)
27   when a finding of cause is made based upon the debtor’s failure to make the pre-confirmation
28   payments to the trustee required by Section 1326(a)(1)(A). Zapata v. United States Trustee (In


                                                       52
            Case 19-12664-abl        Doc 87      Entered 05/25/21 16:55:57         Page 53 of 191




 1   re Zapata), 2012 WL 4466283, at *5 (9th Cir. BAP Sept. 28, 2012), aff’d, 656 Fed. App’x 357
 2   (9th Cir. Aug. 3, 2016) (“Failure to make the payments required by § 1326(a) is a sufficient
 3   ground for dismissal of the chapter 13 case. § 1307(c)(4).”), citing In re Maali, 452 B.R. 325 (D.
 4   Mass. 2010); Miller v. Sapir (In re Miller), 2009 WL 174902, at * 2 (S.D.N.Y. 2009); In re
 5   Skinner, 2008 WL 2695650, at * 5 (Bankr. D. Or. 2008); In re Huerta, 137 B.R. 356, 375 (Bankr.
 6   C.D. Cal.1992).
 7                  2.      The Burden And Standard of Proof When Dismissal Is Sought Under
 8                          Section 1307(c)
 9          When a dismissal motion is filed under Section 1307(c), the movant bears the burden of
10   proving that cause exists to convert or dismiss the case. Ellsworth, 455 B.R. at 918 (noting that
11   “[u]nder section 1307(c), the objecting [party] bears the burden of proof.”), quoting In re
12   Lancaster, 280 B.R. 468, 474 (Bankr. W.D. Mo. 2002) and In re Virden, 279 B.R. 401, 407-11
13   (Bankr. D. Mass. 2002). The objecting party must prove that cause exists for dismissal or
14   conversion under Section 1307(c) by a preponderance of the evidence. Grogan v. Garner, 498
15   U.S. 279, 286 (1991) (“Because the preponderance-of-the-evidence standard results in a roughly
16   equal allocation of the risk of error between litigants, we presume that this standard is applicable
17   in civil actions between private litigants ‘unless particularly important individual interests or
18   rights are at stake. [. . . . .] We have previously held that a debtor has no constitutional or
19   ‘fundamental’ right to a discharge in bankruptcy.”) (citations omitted).
20                  3.      Trustee Failed to Prove By a Preponderance of the Evidence That
21                          Cause Exists to Dismiss Ms. Aquino’s Case Under Section
22                          1307(c)(1)
23          Trustee’s Dismissal Motion, as well as the subsequently filed TSOP #2 both recite that
24   Ms. Aquino’s case is subject to dismissal under Section 1307(c)(1) because Ms. Aquino “is/are
25   delinquent in plan payments.”279 Neither of those documents is supported by a declaration, an
26   affidavit, an exhibit in the form of the page(s) of Trustee’s ledgers showing the alleged
27          279
               ECF No. 60, p. 1 of 2; ECF No. 65, p. 1 of 3. As no plan has ever been confirmed in
28   Ms. Aquino’s case, the purportedly delinquent “plan payments” referenced in Trustee’s papers
     apparently refer to the pre-confirmation payments required under Section 1326(a)(1)(A).

                                                       53
            Case 19-12664-abl       Doc 87    Entered 05/25/21 16:55:57        Page 54 of 191




 1   delinquency in plan payments, or any other admissible evidence. There is simply no evidence in
 2   the record from which the Court can discern when Ms. Aquino’s alleged plan payment
 3   delinquency accrued, which payments were made and missed, or even how much the alleged
 4   payment delinquency was when Trustee’s papers were filed with the Court.
 5           The Dismissal Motion asserts that Ms. Aquino had failed to set a confirmation hearing on
 6   Plan #2 in accordance with Section 1324(b) and Rules 2002(a) and (b), resulting in undue delay
 7   prejudicial to creditors within the ambit of Section 1307(c)(1).280 That contention was not
 8   advanced in the subsequently filed TSOP #2.281 Close review of the docket explains why.
 9           Plan #2 was filed on November 4, 2019.282 Ms. Aquino’s attorney filed a certificate of
10   service nine days later on November 13, 2019.283 That certificate of service purports to confirm
11   that “Amended Chapter 13 Plan Number 2 (Docket #50)” and a “Notice of Hearing on
12   Confirmation of Amended Chapter 13 Plan Number 2 (Docket #51)” had been served along with
13   other documents.284 While a NOH purportedly scheduling a confirmation hearing on Plan #2 for
14   December 19, 2019 at 1:30 p.m. is indeed attached to the certificate of service, that NOH was
15   never separately filed by Ms. Aquino’s attorney. The NOH attached to the certificate of service
16   couldn’t possibly have been “Docket #51” either, since “Doc 51” is stamped on the certificate of
17   service itself.
18           Apparently having learned of that docketing snafu, nine days later on November 22,
19   2019, counsel for Ms. Aquino filed an untitled document shown on the docket as an “Amended
20   Notice of Hearing on Confirmation.”285 That filing wasn’t an amendment to anything, though,
21   since Ms. Aquino’s attorney hadn’t actually filed a NOH regarding confirmation of Plan #2 in
22   the first place. It also confusingly refers to “Amended Chapter 13 Plan #1”286 instead of
23   “Chapter 13 Plan #2,” the latter being the title found in the caption of Ms. Aquino’s then-pending
24           280
                 ECF No. 60, p. 1 of 2.
             281
25               ECF No. 65, pp. 1-2 of 3.
             282
                 ECF No. 50.
26           283
                 ECF No. 51.
             284
                 ECF No. 51, p. 2 of 7. Hereafter, the acronym “NOH” refers to a Notice of Hearing
27
     related to Plan #2 prepared and/or filed by counsel for Ms. Aquino.
             285
28               ECF No. 52.
             286
                 ECF No. 52, p. 1 of 10, lines 13-14.

                                                    54
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 55 of 191




 1   plan.287 The caption of the document still suggested that a confirmation hearing would take
 2   place in Ms. Aquino’s case on December 19, 2019 at 1:30 p.m. Perhaps predictably, on
 3   November 25, 2019, the Clerk of Court issued a Notice of Docketing Error, advising Ms.
 4   Aquino’s counsel “to file an amended pleading or file [the NOH] in the correct case
 5   immediately” and that the December 19, 2019 confirmation hearing “will NOT be set.”288
 6          Almost a month later, on December 24, 2019, Ms. Aquino’s attorney filed another NOH
 7   in another attempt to set a confirmation hearing on Plan #2.289 In this iteration of the NOH, the
 8   words “NOTICE OF CONFIRMATION HEARING” did appear in the caption, as did a new
 9   confirmation hearing date of January 30, 2020 at 9:30 a.m. But it still did not comply with the
10   Court’s local rules. The caption incorrectly showed that Ms. Aquino’s case was pending before
11   the Court under Chapter 7 instead of Chapter 13. Resultantly, the Clerk of Court issued another
12   Notice of Docketing Error on December 26, 2019, directing Ms. Aquino’s attorney to “file an
13   amended pleading or file [the NOH] in the correct case immediately.”290
14          When Trustee’s Dismissal Motion was filed a month later on January 30, 2020, Ms.
15   Aquino’s attorney had yet to file a corrected NOH regarding Plan #2. Perhaps prompted by
16   Trustee’s pending Dismissal Motion, on February 2, 2020, Ms. Aquino’s counsel filed yet
17   another NOH.291 The title shown in the caption was “Notice of Hearing.” The caption also
18   showed a hearing date of March 12, 2020 at 1:30 p.m. The first paragraph of text referred to Ms.
19   Aquino’s “Amended Chapter 13 Plan #2.” Perhaps predictably, the caption still misidentified
20   Ms. Aquino’s case as a Chapter 7 case, despite the fact it was pending under Chapter 13 of the
21   Bankruptcy Code. This time, though, the NOH survived scrutiny by the Clerk of Court, and on
22   February 3, 2020, the confirmation hearing on Plan #2 was finally set for March 12, 2020 at 1:30
23   p.m.292 So, when Trustee filed TSOP #2 on February 10, 2020, failure to set and notice a
24
25
            287
                ECF No. 50, p. 1 of 6.
26          288
                ECF No. 53.
            289
                ECF No. 55.
27          290
                ECF No. 57.
            291
28              ECF No. 63.
            292
                ECF No. 64.

                                                     55
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57         Page 56 of 191




 1   confirmation hearing on Plan #2 was no longer a reason for dismissal of Ms. Aquino’s case.293
 2          Both the Dismissal Motion, as well as the subsequently filed TSOP #2, state that Trustee
 3   “objects to the Debtor paying for daughter’s car insurance since she is working per testimony
 4   (Rav4).”294 But Trustee’s papers are unsupported by any evidence as to how Ms. Aquino’s
 5   payment of her daughter’s car insurance caused any undue delay in case administration in the
 6   context of Section 1307(c)(1), or is relevant in any way to the timeliness of Ms. Aquino’s
 7   required plan payments under Section 1307(c)(4).
 8          Both the Dismissal Motion, as well as the subsequently filed TSOP #2, assert that
 9   “[c]ompensation of Debtor(s)’ attorney requires an independent review by the court. Trustee
10   requests that Debtor(s)’ attorney file an application for compensation pursuant to 11 U.S.C. §
11   330.”295 But as pointed out in Ms. Aquino’s opposing papers, nothing in the Code requires court
12   approval of attorney fees as a precondition to confirmation of a chapter 13 plan. The absence of
13   a fee application, while it drew the ire of Trustee, was not the cause of undue delay in the context
14   of Section 1307(c)(1), nor was it relevant in any way to the timeliness of Ms. Aquino’s required
15   plan payments under Section 1307(c)(4).
16          Both the Dismissal Motion, as well as the subsequently filed TSOP #2, posit that undue
17   delay prejudicial to creditors resulted from Ms. Aquino’s failure to provide Trustee with “the
18   following documents and/or amendments”:
19          •Verification of Childcare and education costs of $500; verify charitable contribution of
20          $200.
21          •Amendment to Plan: Section 2.3 [Disposable income of $0.00] is not
22          correct; Section 5.1 [payment of $4,000.00 to Ms. Aquino’s attorney as
23          a priority claim] – clarify treatment of this claim and a Proof of Claim or other order will
24          be required in order for Trustee to pay this claim.
25          •Amendment to Schedule J. Current Expenses of Individual Debtor(s): to remove vehicle
26
            293
                 The Court notes that any delay in setting the confirmation hearing was attributable to
27
     the actions of Ms. Aquino’s attorney, and not to the conduct of Ms. Aquino herself.
             294
28               ECF No. 60, p. 2 of 2, lines 5-6; ECF No. 65, p. 1 of 3, lines 23-24.
             295
                 ECF No. 60, p. 2 of 2, lines 1-2; ECF No. 65, p. 2 of 3, lines 14-16.

                                                     56
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57         Page 57 of 191




 1          payment of $380 for the Toyota C-HR unless intent is to pay directly.296
 2          Once again, however, Trustee failed to provide any evidence at all of how, how often, or
 3   when she made requests for verification of Ms. Aquino’s childcare and education costs or
 4   charitable contributions. While Trustee wanted Ms. Aquino to amend Sections 2.3 and 5.1 of
 5   Plan #2, nothing in the Code provides that a Trustee’s preapproval of the terms of a proposed
 6   plan is a prerequisite to plan confirmation, or that a dispute with Trustee regarding the terms of a
 7   proposed plan results in undue delay in case administration. Likewise, though Trustee wanted
 8   Ms. Aquino to amend Schedule J, Trustee’s concurrence with the contents of that schedule is not
 9   a prerequisite to plan confirmation, or anything near per se proof of undue delay in case
10   administration in the context of Section 1307(c)(1). The record is bereft of any evidence of how
11   any of those matters resulted in undue delay prejudicial to creditors, or what relevance they have
12   to the timeliness of the payments required under Plan #2.
13          Finally, Trustee’s Dismissal Motion and subsequently filed TSOP #2 both object to Ms.
14   Aquino’s $1,509.50297 voluntary monthly 401(k) retirement plan contributions, claiming that
15   they run afoul of Sections 1325(a)(3) and (b).298 Ms. Aquino’s retirement plan contributions are
16   manifestly relevant to the issue of whether Plan #2 is confirmable. But no evidence supports
17   Trustee’s contention that Ms. Aquino’s retirement plan contributions resulted in either undue
18   delay in case administration prejudicial to creditors, or untimely preconfirmation payments by
19   Ms. Aquino.
20                  4.      Summary
21          As the movant under the Dismissal Motion, and having “recommended” dismissal under
22   Sections 1307(c)(1) and (4) in TSOP #2, Trustee shouldered the burden of proving by a
23   preponderance of the evidence that “cause” exists for dismissal of Ms. Aquino’s chapter 13
24   case.299 Careful review of the record in Ms. Aquino’s case, and the absence of any admissible
25
            296
                 ECF No. 60, p. 2 of 2, lines 6-12; ECF No. 65, p. 2 of 3, lines 7-13.
26          297
                 See note 38, supra.
             298
                 ECF No. 60, p. 2 of 2, lines 2-5; ECF No. 65, p. 2 of 3, lines 2-6.
27           299
                 The Court notes here that Trustee’s filings do not allege that dismissal of Ms. Aquino’s
28   case for bad faith is warranted, although it is well established that bad faith may certainly serve
     as cause for dismissal under Section 1307(c).

                                                      57
            Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57         Page 58 of 191




 1   evidence to support Trustee’s contention that “cause” for dismissal exists under either Section
 2   1307(c)(1) or Section 1307(c)(4), leads inextricably to the conclusion that Trustee failed to
 3   sustain her burden of proof even by the relatively low preponderance of the evidence standard.
 4   The Court therefore denies Trustee’s Dismissal Motion and expressly rejects the
 5   “recommendation” in TSOP #2 that Ms. Aquino’s case be dismissed.
 6          C.      Confirmation of Plan #2 Is Denied
 7          The text of the Bankruptcy Code is also the analytical starting point in determining
 8   whether, as advocated by Trustee in TSOP #2, confirmation of Plan #2 should be denied. As
 9   noted previously, it is well established that when the language of the Bankruptcy Code is plain,
10   the sole function of the Court (at least where the disposition required by the text is not absurd) is
11   to enforce it according to its terms. Dale v. Maney (In re Dale), 505 B.R. 8, 11 (9th Cir. BAP
12   2014), citing Lamie v. U.S. Trustee, 540 U.S. 526, 534 (2004).
13                  1.      The Controlling Statutory Text: Section 1325
14          Confirmation of chapter 13 payment plans is generally governed by Section 1325 of the
15   Code. As relevant to the confirmation issues raised in TSOP #2, Section 1325 provides:
16          § 1325. Confirmation of plan
17                  (a)     Except as provided in subsection (b), the court shall confirm a plan if –
18                          .....
19                          (3)     the plan has been proposed in good faith and not by any means
20                                  forbidden by law;
21                          .....
22                  (b)
23                          (1)     If the trustee or the holder of an allowed unsecured claim objects to
24                                  the confirmation of the plan, then the court may not approve the
25                                  plan unless, as of the effective date of the plan –
26                                  .....
27                                  (B)     the plan provides that all of the debtor’s projected
28                                          disposable income to be received in the applicable


                                                      58
     Case 19-12664-abl   Doc 87      Entered 05/25/21 16:55:57         Page 59 of 191




 1                               commitment period beginning on the date that the first
 2                               payment is due under the plan will be applied to make
 3                               payments to unsecured creditors under the plan.
 4               (2)     For purposes of this subsection, the term ‘disposable income’
 5                       means current monthly income received by the debtor (other than
 6                       child support payments, foster care payments, or disability
 7                       payments for a dependent child made in accordance with
 8                       applicable nonbankruptcy law to the extent reasonably necessary to
 9                       be expended for such child) less amounts reasonably necessary to
10                       be expended –
11                       (A)(i) for the maintenance or support of the debtor or a dependent
12                               of the debtor, or for a domestic support obligation, that first
13                               becomes payable after the date the petition is filed; and
14                          (ii) for charitable contributions (that meet the definition of
15                               ‘charitable contribution’ under section 548(d)(3)) to a
16                               qualified religious or charitable entity or organization (as
17                               defined in section 548(d)(4)) in an amount not to exceed 15
18                               percent of gross income of the debtor for the year in which
19                               the contributions are made.
20                       .....
21               (3)     Amount reasonably necessary to be expended under paragraph (2),
22                       other than subparagraph (A)(ii) of paragraph (2), shall be
23                       determined in accordance with subparagraphs (A) and (B) of
24                       section 707(b)(2) if the debtor has current monthly income, when
25                       multiplied by 12, greater than –
26                       .....
27                       (B)     in the case of a debtor in a household of 2, 3, or 4
28                               individuals, the highest median family income of the


                                           59
           Case 19-12664-abl          Doc 87        Entered 05/25/21 16:55:57        Page 60 of 191




 1                                           applicable State for a family of the same number or fewer
 2                                           individuals [.]
 3                            (4)     For purposes of this subsection, the ‘applicable commitment
 4                                    period’ –
 5                                    (A)    subject to subparagraph (b), shall be –
 6                                           (i)      3 years; or
 7                                           (ii)      not less than 5 years, if the current monthly income
 8                                                    of the debtor and the debtor’s spouse combined,
 9                                                    when multiplied by 12, is not less than –
10                                                    .....
11                                                    (II)     in the case of a debtor in a household of 2, 3,
12                                                             or 4 individuals, the highest median family
13                                                             income of the applicable State for a family
14                                                             of the same number or fewer individuals;
15                                                             [and]
16                                           .....
17                                    (B)    may be less than 3 or 5 years, whichever is applicable
18                                           under subparagraph (a), but only if the plan provides for
19                                           payment in full of all allowed unsecured claims over a
20                                           shorter period.
21          Under Section 1325(b)(1), when a chapter 13 trustee objects to confirmation of a
22   proposed plan, the plan cannot be confirmed unless it provides that all of the debtor’s projected
23   disposable income to be received during the applicable commitment period will be applied to
24   make payments to unsecured creditors.300 Section 1325(b)(2) defines the term “disposable
25   income” as the debtor’s “current monthly income [. . . . .] less amounts reasonably necessary to
26   be expended [. . . . .] for the maintenance and support of the debtor” or a dependent of the
27
28
            300
                  Davis v. Helbling (In re Davis), 960 F.3d 346, 350 (6th Cir. 2020).

                                                         60
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 61 of 191




 1   debtor.301 Section 1325(b)(3) establishes that when a debtor’s income exceeds the applicable
 2   state median income level, as is true for Ms. Aquino, the “amounts reasonably necessary to be
 3   expended” for the support and maintenance of the debtor and his or her dependents in the
 4   disposable income calculus are determined by reference to national and local expense standards
 5   promulgated by the Internal Revenue Service.302
 6          The phrase “projected disposable income” as used in Section 1325(b)(1) is not defined in
 7   that section, or anywhere else in the Code.303 The United States Supreme Court has, however,
 8   held that projected disposable income is simply the debtor’s disposable income as calculated
 9   under Section 1325(b)(2), adjusted for any “changes in the debtor’s income or expenses that are
10   known or virtually certain at the time of confirmation.”304
11          Ultimately then, determining a debtor’s projected disposable income is a two-step
12   process.305 The first step is to establish the debtor’s current “disposable income” under the
13   formula found in Section 1325(b)(2).306 The second step is to adjust that amount for any changes
14   “known or virtually certain” to occur during the applicable commitment period.307 As in most
15   cases, when a debtor does not expect any changes in financial circumstances, the debtor’s
16   projected disposable income under Section 1325(b)(1) is simply his or her disposable income
17   calculated under Section 1325(b)(2) multiplied by the applicable commitment period.308
18   Calculation of both “disposable income” and “projected disposable income” under Section
19   1325(b) would be a seemingly straightforward task in the absence of any other Code provision
20   referring to the term “disposable income.” But in 2005, changes to another section of the Code
21   complicated the “disposable income” calculus under Section 1325(b) in a way that has led to a
22   legion of divergent decisions in cases involving facts like those present in Ms. Aquino’s case.
23
24          301
                Id.
            302
25              Id.
            303
                Id.
26          304
                Davis, 960 F.3d at 350, quoting Hamilton v. Lanning, 560 U.S. 505, 524 (2010).
            305
                Davis, 960 F.3d at 350, citing Hamilton v. Lanning, 560 U.S. 505, 519 (2010).
27          306
                Id.
            307
28              Id.
            308
                Id.

                                                     61
              Case 19-12664-abl         Doc 87       Entered 05/25/21 16:55:57         Page 62 of 191




 1                      2.      The “Hanging Paragraph”: Section 541(a)(7)
 2            When Congress enacted the Bankruptcy Abuse Prevention and Consumer Protection
 3   Act309 in 2005, Section 541(b)(7) was added to the Code. As relevant here, Section 541(b)(7)
 4   reads:
 5            § 541. Property of the estate
 6            .....
 7                      (b)     Property of the estate does not include –
 8                      .....
 9                              (7)    any amount –
10                                     (A)     withheld by an employer from the wages of employees for
11                                             payment as contributions –
12                                             (i)     to –
13                                                     (I)        an employee benefit plan that is subject to
14                                                                title I of the Employee Retirement Income
15                                                                Security Act of 1974 [commonly known as a
16                                                                401(k) retirement plan]310 or under an
17                                                                employee benefit plan which is a
18                                                                government plan under section 414(d) of the
19                                                                Internal Revenue Code of 1986;
20                                             .....
21                                             except that such amount under this subparagraph shall
22                                             not constitute disposable income as defined in section
23                                             1325(b)(2) (emphasis added).
24            As noted by the Sixth Circuit Court of Appeals:
25                      The emphasized portion [above] is known as the “hanging paragraph.” Its
26                      meaning has led to considerable disagreement among courts and litigants
27
              309
28                  Pub. L. No. 109-8, 119 Stat. 23 (2005) (“BAPCPA”).
              310
                    Davis, 960 F.3d at 351.

                                                             62
           Case 19-12664-abl        Doc 87       Entered 05/25/21 16:55:57      Page 63 of 191




 1                  nationwide.
 2   Davis, 960 F.3d at 351. The Sixth Circuit’s observation in Davis is an adroit understatement.
 3   This Court is heedful of the chasm in the judicial landscape noted in Davis, conscious that the
 4   confirmation issues joined by Plan #2 and TSOP #2 have a significant impact upon the effective
 5   administration of chapter 13 cases within the Ninth Circuit (and elsewhere), and mindful of Ms.
 6   Aquino’s request for amplification of this Court’s prior order denying confirmation of Plan #2.
 7   Those factors compel the Court to explain in full detail the legal analysis underpinning its
 8   decision to deny confirmation of Plan #2.
 9                  3.      The Burden And Standard of Proof As to Plan Confirmation And
10                          Objections Thereto Under Section 1325
11          In TSOP #2, Trustee asserts that because Ms. Aquino proposes to make voluntary 401(k)
12   retirement plan contributions of $1,509.50311 each month, Plan #2 impermissibly “fails to
13   provide for all of the Debtor(s)’ disposable income pursuant to 11 U.S.C. § 1325(a)(3) and
14   (b).”312 Section 1325(a)(3) is a prerequisite to confirmation of a proposed chapter 13 plan, and
15   requires that “the plan has been proposed in good faith and not by any means forbidden by law.”
16   Separately, Section 1325(b) operates to bar confirmation of a proposed chapter 13 plan where
17   “the trustee or the holder of an allowed unsecured claim objects” and the plan fails to “provide
18   that all of the debtor’s projected disposable income to be received in the applicable commitment
19   period beginning on the date that the first payment is due under the plan will be applied to make
20   payments to unsecured creditors under the plan.” To bolster her objection to confirmation of
21   Plan #2 under Section 1325(b), Trustee further avers that Ms. Aquino’s voluntary $1,509.50313
22   contributions to her 401(k) retirement plan each month are “not permitted during the pendency of
23   the bankruptcy case” citing the Ninth Circuit Bankruptcy Appellate Panel’s decision in Parks v.
24   Drummond, 475 B.R. 703 (9th Cir. BAP 2012).314
25          Ms. Aquino retorts that Plan #2 was filed in good faith, that the Parks case is both
26
            311
                See note 38, supra.
27          312
                ECF No. 65, p. 2 of 3.
            313
28              Id.
            314
                Id.

                                                      63
           Case 19-12664-abl          Doc 87       Entered 05/25/21 16:55:57      Page 64 of 191




 1   wrongly decided by the Ninth Circuit Bankruptcy Appellate Panel and not binding on this Court,
 2   and that Plan #2 should therefore be confirmed.315 In resolving the dispute between the parties
 3   as to whether Plan #2 should be confirmed, the Court must first ascertain the applicable burden
 4   and standard of proof.
 5                            a.     The Burden And Standard of Proof on the Issue of Disposable
 6                                   Income Under Section 1325(b)(1)(B)
 7          When confirmation of a proposed plan is sought by a chapter 13 debtor under Section
 8   1325, and a trustee or other party in interest has objected to confirmation under Section
 9   1325(b)(1)(B), the applicable burden of proof is a shifting one. As explained by the United
10   States Bankruptcy Court for the Eastern District of California:
11                    [T]he burden is transient when the issue is available disposable income. “Only the
12                    chapter 13 trustee or an allowed unsecured claimant may bring an objection to
13                    confirmation raising § 1325(b)(1)(B). The objector has the initial burden of proof
14                    to show that the debtor is not applying all disposable income to plan payments.”
15                    In re Lopez, 574 B.R. 159, 171 (Bankr. E.D. Cal. 2017) (citing Itule v. Heath (In
16                    re Heath), 182 B.R. 557, 560-61 (9th Cir. BAP 1995). The objector has the initial
17                    burden of proof to show that the debtor is not applying all disposable income to
18                    plan payments. Id. at 560-61. The burden then shifts to the debtor, “as the party
19                    with most access to proof on the point, to show ... that the objection lacks merit.”
20                    Lopez, 574 B.R. at 171 (citing In re Crompton, 73 B.R. 800, 809 (Bankr. E.D. Pa.
21                    1987) (citation omitted)).
22   In re Rodriguez, 606 B.R. 410, 415 (Bankr. E.D. Cal. 2019). The party bearing the burden of
23   proof as it shifts must meet the burden by a preponderance of the evidence. Grogan v. Garner,
24   498 U.S. at 286.
25                            b.     The Burden And Standard of Proof on the Issue of Good Faith
26                                   Under Section 1325(a)(3)
27
28
            315
                  ECF No. 66, pp. 2-7 of 7.

                                                        64
            Case 19-12664-abl         Doc 87     Entered 05/25/21 16:55:57         Page 65 of 191




 1          When a chapter 13 debtor seeks confirmation of a proposed plan under Section 1325, and
 2   a trustee or other party in interest opposes confirmation under Section 1325(a)(3) by challenging
 3   the debtor’s good faith in proposing that plan, decisions within the Ninth Circuit have
 4   specifically addressed the applicable burden of proof. “When seeking confirmation of a plan, the
 5   debtor, as plan proponent, has the burden of proof on the issues of whether both the case and the
 6   plan were filed in good faith. § 1325(a)(3), (7).” In re Ellsworth, 455 B.R. 904, 918 (9th Cir.
 7   BAP 2011). In order to meet that burden in the context of Section 1325(a)(3), the debtor must
 8   prove by a preponderance of the evidence that the plan under consideration was filed in good
 9   faith. Grogan v. Garner, 498 U.S. at 286 (“Because the preponderance-of-the-evidence standard
10   results in a roughly equal allocation of the risk of error between litigants, we presume that this
11   standard is applicable in civil actions between private litigants ‘unless particularly important
12   individual interests or rights are at stake. [. . . . .] We have previously held that a debtor has no
13   constitutional or ‘fundamental’ right to a discharge in bankruptcy.”) (citations omitted).
14                    4.      Overview of Relevant Case Law
15                            a.     Pre-BAPCPA Case Law
16          Before BAPCPA added Section 541(b)(7)(A) and the “hanging paragraph” to the text of
17   the Code in 2005, “the ‘overwhelming consensus’ among bankruptcy courts was that wages
18   voluntarily withheld as 401(k) contributions formed part of a debtor’s disposable income” under
19   Section 1325(b).316 Review of the pre-BAPCPA cases embodying that “overwhelming
20   consensus” shows that an uncomplicated construction of the plain language of the Code, and
21   Section 1325(b) in particular, underpins them. The passage of BAPCPA, and specifically the
22   addition of Section 541(b)(7)(A) and the “hanging paragraph,” changed all of that. Since then,
23   courts faced with the question of whether voluntary 401(k) contributions constitute disposable
24   income under Section 1325(b) have reached no less than four different conclusions.317
25
26
27
            316
28                Davis, 960 F.3d at 350 (collecting cases).
            317
                  Davis, 960 F.3d at 352-53 (6th Cir. 2020).

                                                       65
           Case 19-12664-abl          Doc 87     Entered 05/25/21 16:55:57        Page 66 of 191




 1                           b.      Post-BAPCPA Cases Holding That Voluntary Contributions to
 2                                   Qualified Retirement Plans Are Always Disposable Income In
 3                                   Chapter 13 Cases Filed By Debtors With Above-Median
 4                                   Income Levels
 5                                   I.      In re Prigge
 6             Several of the cases holding that voluntary 401(k) contributions are always disposable
 7   income under Section 1325(b) in chapter 13 cases filed by above-median income debtors were
 8   penned by courts within the Ninth Circuit. That line of cases is often traced back to In re Prigge,
 9   441 B.R. 667 (Bankr. D. Mont. 2010).318 In Prigge, the debtor was an above-median income
10   FedEx aircraft mechanic whose original chapter 13 plan provided for $1,100 monthly payments
11   to his 401(k) retirement plan while proposing to make sixty $100 monthly plan payments to his
12   creditors.319 Confirmation objections were filed asserting that “the Plan was not filed in good
13   faith as required by § 1325(a)(3), as shown by the small amount proposed to be paid to [the
14   objecting creditor] on their unknown claim” and that “the Debtor failed to satisfy the disposable
15   income test of § 1325(b).”320 Facing stiff opposition to confirmation of his plan, the debtor in
16   Prigge:
17                    [A]mended his schedules I and J to show a monthly net income of $307.00.
18                    Prigge testified that he reduced his 401(k) contribution to $900 on Schedule I,
19                    although he has not yet told the [401(k)] plan administrator to reduce his
20                    contribution amount. He filed his amended Plan, Dkt. 62, proposing monthly
21                    payments in the sum of $100 for 4 months and then $300 per month for 56
22                    months. He admitted that the amended Plan does not pay all unsecured creditors
23                    in full, and that he raised his payment by reducing his 401(k) contribution.321
24
               318
25              The Prigge opinion was authored by Hon. Ralph B. Kirscher. Prigge, 441 B.R. at 667.
               319
                Prigge, 441 B.R. at 670-71. Over the 60 month term of his original proposed plan,
26   Prigge’s 401(k) contributions would total $66,000.00. His creditors would receive just
     $6,000.00.
27          320
                Prigge, 441 B.R. at 670-71.
            321
28              Prigge, 441 B.R. at 671. Over the 60 month term of his amended proposed plan,
     Prigge’s 401(k) contributions would total $54,000.00. His creditors would receive $17,200.00.

                                                       66
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 67 of 191




 1          In addressing the question of how voluntary 401(k) contributions factor into the
 2   disposable income calculation under Section 1325(b), the Prigge court focused first on the text of
 3   Section 1325(b)(2), which defines “disposable income” as “current monthly income received by
 4   the debtor [. . . . .] less amounts reasonably necessary to be expended for the support and
 5   maintenance of the debtor[.]” (emphasis added). The Prigge court then turned its analytical
 6   focus to the question of whether voluntary 401(k) contributions fall within the ambit of the
 7   phrase “amounts reasonably necessary” as used in the Section 1325(b)(2). Noting that Section
 8   1325(b)(3) “requires that amounts reasonably necessary ‘shall be determined’ under §
 9   707(b)(2),” the Prigge court looked to the Ninth Circuit Court of Appeals decision in Egebjerg v.
10   Anderson (In re Egebjerg), 574 F.3d 1045 (9th Cir. 2009) to inform its decision.322
11          The Prigge court observed that in Egebjerg, the Ninth Circuit Court of Appeals had stated
12   that “We also note that the IRS guidelines themselves provide that ‘[c]ontributions to voluntary
13   retirement plans are not a necessary expense.”323 From there, the Prigge court concluded that:
14                  [i]n the context of contributions to voluntary retirement plans such as Prigge’s
15                  $1,181.08 contribution listed on Line 60 of Form 22C, under controlling Ninth
16                  Circuit Authority the IRS guidelines provide specific guidance that they are not a
17                  necessary expense, in any amount.324
18          The court in Prigge also specifically considered, and expressly rejected, the argument
19          322
                 Prigge, 441 B.R. at 676-77. Egebjerg is a chapter 7 case in which the Ninth Circuit
20   Court of Appeals framed the issue before it as “whether a debtor’s repayment of a 401(k) loan
     constitutes a ‘monthly payment on account of secured debts’ or an ‘[o]ther [n]ecessary expense’
21   that can be deducted from a debtor’s monthly income for purposes of calculating the debtor’s
22   disposable monthly income under § 707(b)(2).” On direct appeal from the bankruptcy court’s
     dismissal of the debtor’s case as a presumptive abusive under Section 707(b)(2), the Egebjerg
23   court answered that question in the negative. Egebjerg, 574 F.3d at 1047. In reaching that
     conclusion, the Egebjerg court noted that “[w]hen it introduced the means test, Congress
24
     provided, by reference to the IRS guidelines, specific guidance as to what qualifies as a
25   necessary expense for the purposes of applying that test. [. . . . .] [T]he bankruptcy court erred
     by allowing Egebjerg to deduct his 401(k) repayment from disposable income for purposes of the
26   means test.” 574 F.3d at 1052.
             323
                 Prigge, 441 B.R at 676, quoting Egebjerg, 574 F.3d at 1052. For that proposition, the
27
     Ninth Circuit in Egebjerg cited to the Internal Revenue Manual issued by the Internal Revenue
28   Service, and more particularly to IRM § 5.15.1.23. Id.
             324
                 Prigge, 441 B.R. at 676, citing Egebjerg, 574 F.3d at 1052.

                                                     67
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 68 of 191




 1   advanced by Ms. Aquino in this case predicated upon the “hanging paragraph” of Section
 2   541(a)(7). In doing so, the Prigge court first observed:
 3                  Prigge suggests that Egebjerg is inapplicable because it discusses 401(k) loan
 4                  repayments in a Chapter 7 case, not 401(k) contributions in a Chapter 13 case.
 5                  That argument ignores § 1325(b)(3), which specifically requires that amounts
 6                  reasonably necessary “shall be determined under” § 707(b)(2).
 7   Prigge, 441 B.R. at 677.
 8          Turning next to the debtor’s argument predicated on the statutory text of Section
 9   § 1322(f),325 the Prigge court noted:
10                  Next, Prigge mis-cites Egebjerg by a reference to a non-existent “page 6388”:
11                  “Here in BAPCPA, Congress expressly gave Chapter 13 debtors the ability to
12                  deduct 401(k) payments from their disposable income calculation, § 1322(f),
13                  but did not included [sic] any similar exemption for Chapter 7 debtors.” 574 F.3d
14                  at 1050.
15
16                  Section 1322(f) provides: “A plan may not materially alter the terms of a loan
17
            325
              Section 1322(f) specifically addresses only a chapter 13 debtor’s outstanding loans
18   from qualified retirement plans - - not a debtor’s voluntary contributions to such plans - - and
19   reads:

20                  § 1322. Contents of plan
                           .....
21                         (f)   A plan may not materially alter the terms of a loan described in
22                               section 362(b)(19), and any amounts required to repay such loan
                                 shall not constitute “disposable income” under section 1325.
23
     As relevant here, Section 362(b)(19)(A) generally provides that the automatic stay does not
24
     prohibit “withholding of income from a debtor’s wages and collection of amounts withheld,
25   under the debtor’s agreement authorizing that withholding and collection for the benefit of a
     pension, profit-sharing, stock bonus, or other plan established under section 401, 403, 408, 408A,
26   414, 457, or 510(c) of the Internal Revenue Code of 1986, that is sponsored by the employer of
     the debtor, or an affiliate, successor, or predecessor of such employer, to the extent that the
27
     amounts withheld and collected are used solely for payments relating to a loan from a plan
28   under section 408(b)(1) of the Employee Retirement Income Security Act of 1974 or is subject to
     section 72(p) of the Internal Revenue Code of 1986[.]” (emphasis added).

                                                     68
            Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 69 of 191




 1                  described in section 362(b)(19) and any amounts required to repay such loan shall
 2                  not constitute ‘disposable income’ under section 1325.” This section highlights
 3                  another reason why Prigge’s voluntary contribution to his 401(k) plan is not an
 4                  allowable expense under the facts of this case. Egebjerg held that it was error to
 5                  allow the debtor to deduct his 401(k) loan repayment from disposable income for
 6                  purposes of the means test, even though § 1322(f) would specifically allow
 7                  repayment of a loan from a 401(k) plan in a chapter 13. The instant case does not
 8                  involve repayment of a loan, however, but instead involves Prigge’s voluntary
 9                  contributions to his 401(k) plan.
10   Prigge, 441 B.R. at 677.
11          Having drawn a careful distinction in the chapter 13 disposable income calculus between
12   the treatment of 401(k) loan repayments specifically dealt with under the plain language of
13   Section 1322(f) on the one hand, and voluntary contributions to 401(k) plans that are not
14   addressed in Section 1322(f) on the other, Judge Kirscher turned to the canons of statutory
15   construction to further bolster his analysis:
16                  No provision similar to § 1322(f) (excluding repayment of 401(k) loans from
17                  disposable income) is cited by the Debtor as authority to exclude voluntary 401(k)
18                  contributions, and the Court is aware of none. Another canon of statutory
19                  construction provides: “Where Congress includes particular language in one
20                  section of a statute but omits it in another, it is generally presumed that Congress
21                  acts intentionally and purposely in the disparate inclusion or exclusion.” Keene
22                  Corp. v. United States, 508 U.S. 200, 208, 113 S. Ct. 2035, 2040, 124 L.Ed.2d
23                  118 (1993) (internal quotation marks and alterations omitted.). If Congress had
24                  intended to exclude voluntary 401(k) contributions from disposable income it
25                  could have drafted § 1322(f) to provide for such an exclusion, or provided one
26                  elsewhere. The absence of any exclusion of voluntary 401(k) contributions from
27                  the Code simply reinforces the Court’s conclusion that Egebjerg and the IRS
28                  guidelines provide that contributions to voluntary retirement plans are not a


                                                        69
           Case 19-12664-abl          Doc 87     Entered 05/25/21 16:55:57        Page 70 of 191




 1                    necessary expense. Egebjerg, 574 F.3d at 1052.
 2   Prigge, 441 B.R. at 677.
 3          The Prigge Court was aware of and considered the “hanging paragraph” at this point in
 4   its analysis by way of footnote 5, which reads:
 5                    Section 541(b)(7) “broadly excludes from ‘property of the estate’ funds ‘withheld
 6                    by an employer from the wages of employees’ as contributions to specified types
 7                    of employee-benefit plans, deferred compensation plans, and tax-deferred annuity
 8                    plans. It seems intended to protect amounts withheld by employers from
 9                    employees that are in the employer’s hands at the time of filing bankruptcy,
10                    prior to remission of the funds to the plan.” 5 COLLIER ON BANKRUPTCY,
11                     ¶ 541.22C[1] (15th ed. rev.) This subparagraph further provides that such
12                    amounts do “not constitute disposable income, as defined in section 1325(b)(2).”
13                    11 U.S.C. § 541(b)(7).
14   Prigge, 441 B.R. at 677 n. 5.
15          After noting that mandatory plan contributions “would not be voluntary and prohibited
16   under Egebjerg,” the Prigge court concluded:
17                    In sum, the Court finds that the Debtor has failed to satisfy his burden of proof
18                    under the disposable income test of § 1325(b)(2) and (3), and § 707(b)(2)(A).
19                    Confirmation of Debtor’s amended Plan must be denied because of his exclusion
20                    from plan payments of $1,181.08 in voluntary contributions to his 401(k) plan.326
21                                   II.     In re McCullers
22          Not long after Prigge was decided, other courts within the Ninth Circuit were faced with
23   the same vexing issue: how to properly address an above-median income chapter 13 debtor’s
24   voluntary 401(k) contributions in the chapter 13 disposable income calculus in a manner
25   consistent with the “hanging paragraph” of Section 541(b)(7). In In re McCullers, 451 B.R. 498
26   (Bankr. N.D. Cal. 2011),327 when calculating disposable income, the above-median income
27
            326
28                Prigge, 441 B.R. at 677-78.
            327
                  The McCullers decision was penned by Hon. Thomas E. Carlson.

                                                       70
           Case 19-12664-abl          Doc 87   Entered 05/25/21 16:55:57        Page 71 of 191




 1   debtor claimed a total deduction of $1,921.00 per month related to his 401(k) retirement plan.
 2   That sum included both a loan repayment component and ongoing voluntary plan contribution
 3   component. McCullers, 451 B.R. at 499. Although the debtor’s claimed $1,921.00 monthly
 4   401(k) plan deduction did not specify how much of the total was attributable to loan repayment
 5   and how much resulted from voluntary plan contributions, the McCullers court noted that in the
 6   last prepetition pay period, the debtor “made a new contribution of $1,768 and a loan payment of
 7   $721. Debtor acknowledges that his employer does not require him to make any contributions to
 8   his 401(k) plan, and that all proposed contributions to that plan are voluntary.” McCullers, 451
 9   B.R. at 499-500.
10          The chapter 13 trustee in McCullers objected to confirmation of the debtor’s proposed
11   plan. The trustee’s objection was summarized by Judge Carlson in the following fashion:
12                  Trustee contends that as a matter of law Debtor is not entitled to deduct any
13                  voluntary retirement contributions in calculating his disposable income. Trustee
14                  acknowledges that under sect 1322(f) Debtor is entitled to deduct payments
15                  necessary to repay the loan from his 401(k) plan, but contends that the loan will
16                  be repaid after 32 months, and that plan payments should be increased once the
17                  loan is repaid.
18   McCullers, 451 B.R. at 500.
19          The McCullers court described the above-median income chapter 13 debtor’s argument
20   in response to the trustee’s confirmation objection this way:
21                  Debtor contends that, under section 541(b)(7), he is entitled to deduct
22                  contributions in the maximum amount permissible under a 401(k) plan, and that
23                  the total amount deducted over the life of the plan does not exceed the deductions
24                  authorized under section 1322(f) and section 541(b)(7). Debtor further contends
25                  that his ongoing contributions are reasonable and necessary to provide for his
26                  retirement in light of his age and existing retirement savings.
27   McCullers, 451 B.R. at 499. Judge Carlson then framed the issue before him:
28                  Trustee’s second objection to confirmation raises a more difficult question,


                                                     71
           Case 19-12664-abl          Doc 87     Entered 05/25/21 16:55:57        Page 72 of 191




 1                    whether subsection 541(b)(7) authorized Debtor to deduct voluntary postpetition
 2                    contributions to his 401(k) retirement plan in determining the disposable income
 3                    he must devote to payment of his creditors.
 4   McCullers, 451 B.R. at 502.
 5          Looking first to the statutory framework controlling that issue, the McCullers court
 6   observed that:
 7                    Section 541(b)(7) provides the only means by which an above-median-income
 8                    chapter 13 debtor328 can make voluntary postpetition contributions to a qualified
 9                    retirement plan over the objection of a creditor or the trustee. Under section
10                    1325(b)(1), a chapter 13 plan can be confirmed over the objection of the trustee or
11                    an unsecured creditor only if the debtor contributes all “projected disposable
12                    income” to the plan. The calculation of “projected disposable income” begins
13                    with the calculation of “disposable income,” which is defined as current monthly
14                    income less necessary expenses. § 1325(b)(2). For an above-median income
15                    debtor, necessary expenses are limited to those recognized in IRS debt-collection
16                    guidelines. §§ 707(b)(2) and 1325(b)(3). Under the IRS guidelines, mandatory
17                    retirement contributions are deductible, but voluntary contributions are not.
18                    Egebjerg v. Anderson (In re Egebjerg), 574 F.3d 1045, 1051-52 (9th Cir. 2009);
19                    In re Prigge, 441 B.R. 667, 676-77 (Bankr. D. Mont. 2010). Debtor does not
20                    contend that any of the contributions he seeks to deduct are required by his
21                    employer. Thus, the question presented is whether the very specific provisions of
22                    subsection 541(b)(7), discussed below, override the more general provisions of
23                    subsections 707(b)(2) and 1322(b) just described.
24   McCullers, 451 B.R. at 501 (emphasis in original).
25          The McCullers court recognized that the cases addressing the interplay between the
26
            328
               At footnote 6 in McCullers, Judge Carlson noted that “[p]ost-petition retirement
27
     contributions of below-median-income debtors are not governed by section 707(b) and the IRS
28   guidelines, and are instead governed by more general principles of necessity and reasonableness.
     §1325(b)(2), (3).” 451 B.R. at 501.

                                                       72
              Case 19-12664-abl      Doc 87     Entered 05/25/21 16:55:57         Page 73 of 191




 1   “hanging paragraph” in Section 541(b)(7) and the disposable income calculus under Section
 2   1325(b) were anything but consistent:
 3                   The reported decisions on section 541(b)(7) are split among three highly
 4                   divergent interpretations: (1) that the debtor may continue to contribute at the rate
 5                   he or she contributed prepetition; (2) that the debtor may contribute the maximum
 6                   amount permitted under the statute governing the type of plan at issue; and (3)
 7                   that section 541(b)(7) does not authorize postpetition contributions in any amount.
 8   McCullers, 451 B.R. at 501.
 9            The court in McCullers conducted a thorough review of each of the three lines of cases it
10   had identified, including in that review an analysis of the Prigge decision and the cases cited by
11   Ms. Aquino in support of confirmation of Plan #2. In conducting that review, Judge Carlson
12   noted:
13                   Finally, one bankruptcy court held that section 541(b)(7) does not authorize a
14                   chapter 13 debtor to make voluntary postpetition retirement contributions in any
15                   amount. In re Prigge, 441 B.R. 667, 676-78 (Bankr. D. Mont. 2010); cf. In re
16                   Braulick, 360 B.R. 327, 330-21 (Bankr. D. Mont. 2006) (similarly interpreting
17                   § 541(b)(7) regarding a deferred compensation plan).
18
19                   Prigge noted that in enacting section 1322(f), Congress expressly excluded from
20                   disposable income all amounts necessary to repay a loan from the debtor’s
21                   retirement plan, and placed that exclusion within the confines of chapter 13 itself.
22                   Prigge noted that Congress did not adopt a similarly broad and unambiguous
23                   exclusion for postpetition contributions to a retirement plan. The court concluded
24                   from this pattern that Congress did not intend to create any exclusion for
25                   postpetition retirement contributions, and that the function of section 541(b)(7)
26                   was merely to clarify that retirement contributions withheld prepetition and still in
27                   the possession of the employer on the petition date are neither property of the
28                   estate nor postpetition income to the debtor. Id. at 677 n. 5.


                                                      73
           Case 19-12664-abl         Doc 87    Entered 05/25/21 16:55:57        Page 74 of 191




 1   McCullers, 451 B.R. at 503.
 2          In ultimately deciding that the logic of the Prigge decision was more persuasive than the
 3   other lines of cases he had identified, Judge Carlson stated:
 4                  Section 541(b)(7) provides that certain contributions to qualified plans are
 5                  excluded from property of the estate, and concludes with the language at issue
 6                  here: “except that such amount under this paragraph shall not constitute
 7                  disposable income. (emphasis added). Use of the term “except that” suggests that
 8                  the purpose of the language is merely to counteract any suggestion that the
 9                  exclusion of such contributions from property of the estate constitutes postpetition
10                  income to the debtor. If Congress had intended to exclude prepetition
11                  contributions from the calculation of disposable income more generally, it would
12                  have been much more natural for Congress to provide that such contributions are
13                  excluded from property of the estate “and” in the calculation of disposable
14                  income.
15
16                  Prigge’s more limited interpretation is reinforced by the fact that Congress used
17                  much more direct language in excluding retirement loan repayments from
18                  disposable income. Section 1322(f) was placed within the confines of chapter 13
19                  itself, and states explicitly “any amounts required to repay such loan shall not
20                  constitute ‘disposable income’ under section 1325.”
21   McCullers, 451 B.R. at 504 (emphasis in original).
22          Focusing on the “except that” language in the “hanging paragraph” of Section 541(b)(7),
23   the McCullers court observed:
24                  Congress’ use of the words “except that” is entirely consistent with the Prigge
25                  decision, which held that the purpose of the statute was merely to clarify that the
26                  exclusion of certain prepetition contributions from property of the estate did not
27                  give rise to disposable income to the debtor. Prigge, 441 B.R. at 677 n. 5. This
28                  court is mindful of its obligation to adopt an interpretation that accords some


                                                     74
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 75 of 191




 1                  effect to the statutory language in question, and that Prigge gives that language a
 2                  very limited effect, because it is unlikely even without the language in question
 3                  that excluding sums earned by the debtor prepetition from property of the estate
 4                  would ever be construed as creating postpetition disposable income to debtor.
 5                  Prigge’s limited reading is entirely appropriate, however, because the statutory
 6                  language itself discloses very modest aims. In using the words “except that,”
 7                  Congress suggests its only purpose was to negate any inference that the exclusion
 8                  of such contributions from property of the estate gives rise to income to the
 9                  debtor.
10   McCullers, 451 B.R. at 504-05.
11          The McCullers court ultimately sustained the trustee’s objection to confirmation of the
12   debtor’s plan, holding:
13                  Trustee’s objection to confirmation of Debtor’s chapter 13 plan is sustained. In
14                  calculating disposable income, Debtor may deduct loan repayments to his 401(k)
15                  retirement plan only until that loan is repaid. So long as Trustee or an unsecured
16                  creditor objects, this above-median-income Debtor may not make voluntary
17                  postpetition contributions to his retirement plan. Debtor shall promptly file an
18                  amended chapter 13 plan.
19   McCullers, 451 B.R. at 505.
20          Judge Carlson made it clear that the holding in McCullers was not a blanket prohibition
21   that would preclude all chapter 13 debtors from making any postbankruptcy contributions to
22   qualified retirement plans:
23                  [T]here are circumstances in which a chapter 13 debtor can make post-petition
24                  contributions to a qualified benefit plan. First, the court need not determine
25                  disposable income or projected disposable income unless the trustee or an
26                  unsecured creditor objects to confirmation of the plan. § 1325. Thus, it is the
27                  trustee and unsecured creditors who determine the reasonableness of voluntary
28                  retirement contributions of an above-median-income debtor. Second,


                                                     75
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 76 of 191




 1                  contributions required by an employer can be deducted in determining disposable
 2                  income under the IRS guidelines incorporated into section 707(b). Egebjerg, 574
 3                  F. 3d at 1051-52. Third, the expenses that may be claimed by a below-median-
 4                  income debtor are not limited to those specified in section 707(b) and the IRS
 5                  guidelines, and such a debtor may be able to establish that voluntary contributions
 6                  are reasonable and necessary expenses. In the present decision, the court decided
 7                  only that section 541(b)(7) does not alter these general rules, but was enacted for
 8                  the very limited purpose described in Prigge.
 9   McCullers, 451 B.R. at 505 n. 8.
10                                 III.    In re Parks
11          Two weeks after the McCullers decision was issued, Judge Kirscher issued an
12   unpublished decision in a case that invited him to review his legal analysis in Prigge. In re
13   Parks, 2011 WL 2493071 (Bankr. D. Mont. June 22, 2011).329 In Parks, Judge Kirscher followed
14   the same analytical path he had charted in Prigge, noting:
15                  On the issue of disposable income, this Court previously held in In re Prigge, 441
16                  B.R. 667, 676-77 (Bankr. D. Mont. 2010), that Congress expressly excluded from
17                  disposable income all amounts necessary to repay a loan from the debtor’s
18                  retirement plan, and placed that exclusion within the confines of chapter 13 itself.
19                  However, the Court also concluded in Prigge that Congress did not adopt a
20                  similar exclusion for voluntary postpetition contributions to 401(k) and other
21                  retirement plans.
22   Parks, 2011 WL 2493071, at *3.
23          The debtors in Parks suggested that in deciding the Prigge case, the court had not been
24   presented with an argument predicated upon the “hanging paragraph” of section 541(b)(7).
25   Judge Kirscher swiftly disposed of that contention observing:
26
            329
               The unpublished decision in Parks was later appealed to, and affirmed by, the Ninth
27
     Circuit Bankruptcy Appellate Panel. The appellate decision is discussed infra. The full citation
28   to the bankruptcy court’s decision in Parks is In re Parks, 2011 WL 2493071 (Bankr. D. Mont.
     June 22, 2011), aff’d, 475 B.R. 703 (9th Cir. BAP 2012).

                                                     76
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57         Page 77 of 191




 1                 At this time, Debtors urge the Court to reexamine its holding in Prigge “in light of
 2                 an argument that apparently was not presented to this Court at that time[,]”
 3                 namely that under 11 U.S.C. § 541(b)(7), Debtors’ voluntary contributions to their
 4                 401(k) plans do not constitute disposable income.
 5
 6                 In Prigge, 441 B.R. at 677, this Court addressed § 541(b)(7) in footnote 5,
 7                 writing:
 8                         Section 541(b)(7) “broadly excludes from ‘property of the estate’ funds
 9                         ‘withheld by an employer from the wages of employees’ as contributions
10                         to specified types of employee-benefit plans, deferred compensation plans,
11                         and tax-deferred annuity plans. It seems intended to protect amounts
12                         withheld by employers from employees that are in the employer’s hands at
13                         the time of filing bankruptcy, prior to remission of the funds to the plan.”
14                         5 COLLIER ON BANKRUPTCY, ¶ 541.22C[1] (15th ed. rev.) This
15                         subparagraph further provides that such amounts do “not constitute
16                         disposable income, as defined in section 1325(b)(2).” 11 U.S.C.
17                         § 541(b)(7).
18   Parks, 2011 WL 2493071, at *3.
19          In Parks, Judge Kirscher reiterated his view of the proper interpretation of the “hanging
20   paragraph” in section 541(b)(7) the chapter 13 disposable income calculus:
21                 Section 541 defines what constitutes property of the estate as of the petition date
22                 and consistent with Prigge, this Court still adheres to the conclusion that
23                 § 541(b)(7) only applies to retirement plan contributions withheld by employers
24                 from employees that are in the employer’s hands as of a debtor’s petition date.
25   Parks, 2011 WL 2493071, at *3. Noting that the McCullers court had examined the Prigge
26   decision, conducted an analysis of the decisions that had reached conclusions different from
27   Prigge, found the logic in Prigge to be more persuasive, and had rejected the argument advanced
28


                                                    77
            Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57         Page 78 of 191




 1   by the debtors, the Parks court ultimately “decline[d] to reconsider its prior ruling in Prigge.”330
 2                                  IV.     In re Green
 3          The United States Bankruptcy Court for the Eastern District of California adopted the
 4   holdings in Prigge and McCullers in an unpublished decision. In re Green, 2012 WL 8255556
 5   (Bankr. E.D. Cal. 2012).331 The Green case involved a chapter 13 debtor with above-median
 6   income.332 Judge Lee noted that in calculating monthly disposable income under Section
 7   1325(b)(2):
 8                  On Line 55 of the Means Test, the Debtor claim[ed] a deduction in the amount of
 9                  $2,402.21 per month as a “Qualified retirement deduction.” There is no dispute
10                  that the Debtor has actually been making a monthly contribution to her 403(b)
11                  retirement plan and that the contribution is voluntary, as opposed to mandatory.
12   Green, 2012 WL 8255556, at *1.333
13          The Green court summarized the impact of the $2,402.21 voluntary retirement plan
14   deduction on the debtor’s proposed debt repayment plan:
15                  With the retirement contribution, the Debtor reports a monthly disposable income
16                  on Line 59 of her Means Test in the amount of $1,894.01 ($113,640 over the 60-
17                  month term of the Plan). Her Plan proposes to pay $2,520 per month to the
18                  Trustee and distribute 37% to unsecured creditors with claims estimated in the
19                  amount of $305,390.32 ($51,916.35). There is no dispute that the proposed
20                  distribution to unsecured creditors satisfies the chapter 7 “best interest” test.
21                  However, without the disputed retirement deduction, the Debtor’s monthly
22                  disposable income will increase to approximately $4,296.22 (less an appropriate
23                  adjustment for any additional income taxes attributable to loss of the tax deferred
24                  deduction). This would result in a substantially higher distribution to the
25                  unsecured creditors.
26
            330
                Parks, 2011 WL 2493071, at *4.
27          331
                The Green decision was written by Hon. W. Richard Lee.
            332
28              Green, 2012 WL 8255556, at *1.
            333
                A monthly payment of $2,402.21 over a 60 month term yields the sum of $144,132.60.

                                                      78
             Case 19-12664-abl      Doc 87     Entered 05/25/21 16:55:57          Page 79 of 191




 1   Green, 2012 WL 8255556, at *1.
 2            The debtor in Green sought confirmation of her plan, the chapter 13 trustee objected “on
 3   the grounds that it does not provide for all of the Debtor’s projected disposable income to be
 4   applied to make payments to unsecured creditors in compliance with 11 U.S.C. §
 5   1325(b)(1)(B).” Judge Lee framed the issue before him as follows:
 6                  This issue before the court is whether voluntary contributions made by an above-
 7                  median income debtor to a qualified retirement plan, such as a 401(k) or as here, a
 8                  403(b) plan, may be deducted from a debtor’s current monthly income for the
 9                  purpose of determining, prospectively, how much the debtor can and should pay
10                  to her unsecured creditors. The ultimate question is whether the “exclusion”
11                  (from disposable income) language in § 541(b)(7)(A)(i)(III) and (B)(i)(III) applies
12                  to all qualified retirement contributions or just to prepetition contributions.
13   Green, 2012 WL 8255556, at *1-2.
14           After observing that the arguments of the parties had been well briefed, the Green court
15   held:
16                  The court has reviewed the various cases and considered the three competing
17                  theories and concludes that the cases in support of the Trustee’s Objection reach
18                  the correct result. In re Prigge, 441 B.R. 667 (Bankr. D. Montana 2010); In re
19                  McCullers, 451 B.R. 498 (Bankr. N.D. Cal. 2011). The Debtor may not take a
20                  deduction, in her disposable [income] calculation, for contributions she wishes to
21                  make voluntarily to a 403(b) retirement plan.334
22                                 V.      Parks BAP
23           Meanwhile, the debtors in Parks, chagrined that confirmation of their plan had been
24   denied, appealed Judge Kirscher’s decision to the Ninth Circuit Bankruptcy Appellate Panel.
25   Parks v. Drummond (In re Parks), 475 B.R. 703 (9th Cir. BAP 2012).335 In Parks BAP, the
26
27           334
              Green, 2012 WL 8255556, at *2.
             335
28            For clarity and avoidance of doubt, the Court will refer to this appellate decision as
     “Parks BAP.”

                                                      79
            Case 19-12664-abl          Doc 87      Entered 05/25/21 16:55:57          Page 80 of 191




 1   panel framed the issue before it as follows:
 2                     Whether a chapter 13 debtor’s voluntary post-petition retirement contributions are
 3                     excluded from his or her disposable income under § 541(b)(7).336
 4   Parks BAP, 475 B.R. at 706.
 5          In conducting its review of Judge Kirscher’s decision at the bankruptcy court level, the
 6   panel in Parks BAP made it clear that it viewed the issue before it as one of statutory
 7   interpretation:
 8                     Our resolution of this case turns on the interpretation of § 541(b)(7)(A), which
 9                     was added to the list of exclusions from property of the estate in 2005 with the
10                     enactment of the Bankruptcy Abuse Prevention and Consumer Protection Act
11                     (“BAPCPA”), Pub. L. No. 109-8, 119 Stat 23.
12                             .....
13                     Questions of statutory interpretation begin with the plain language of the statute.
14                     Lamie v. U.S. Trustee, 540 U.S. 526, 534, 124 S. Ct. 1023, 157 L. Ed. 2d 1024
15                     (2004). If the statute is clear, the inquiry is at its end, and we enforce the statute
16                     on its terms. United States v. Ron Pair Enters., Inc., 489 U.S. 235, 241, 109 S.
17                     Ct. 1026, 103 L. Ed. 2d 290 (1989). If the plain meaning of the statutory
18                     language is not clear, the statute’s context within the overall statutory framework
19                     should be examined. Davis v. Mich. Dept. of Treasury, 489 U.S. 803, 809, 109 S.
20                     Ct. 1500, 103 L. Ed. 2d 891 (1989) (“[S]tatutory language cannot be construed in
21                     a vacuum. It is a fundamental canon of statutory construction that the words of a
22                     statute must be read in their context and with a view to their place in the overall
23
            336
               The scope of the issue framed by the Parks BAP panel is, in this Court’s view, more
24
     properly limited to chapter 13 cases filed by above-median income chapter 13 debtors in which a
25   creditor or trustee has objected to confirmation due to the debtor’s voluntary (as distinguished
     from mandatory) post-petition retirement plan contributions. As explained by Judge Carlson in
26   McCullers, the issue identified in Parks BAP does not arise in the absence of a creditor or trustee
     objection, if the contested post-petition retirement plan contributions are mandatory, or in
27
     chapter 13 cases filed by under-median chapter 13 debtors. See McCullers, 451 B.R. at 505 n.
28   8.


                                                         80
           Case 19-12664-abl           Doc 87     Entered 05/25/21 16:55:57        Page 81 of 191




 1                     statutory scheme.”).
 2   Parks BAP, 475 B.R. at 707.
 3          The panel in Parks BAP had little trouble finding both that the “hanging paragraph” was
 4   ambiguous, and that it had spawned divergent decisions from various courts:
 5                     As with other provisions contained in BAPCPA, applying statutory interpretation
 6                     rules to discern Congress’s intent in adding § 541(b)(7) is easier said than done.
 7                     In this case, the statute’s placement within § 541 instead of chapter 13 and its
 8                     reference to disposable income under § 1325(b)(2) in the hanging paragraph
 9                     reflects its ambiguity. These contextual conundrums have split the courts
10                     nationwide. Compare Baxter v. Johnson (In re Johnson), 346 B.R. 256, 263
11                     (Bankr. S.D. Ga. 2006) (holding that § 541(b)(7) excludes all voluntary retirement
12                     contributions, both pre and postpetition, from disposable income) and the cases
13                     following Johnson with In re Prigge, 441 B.R. 667 (holding § 541(b)(7) does not
14                     permit exclusion of postpetition voluntary retirement contributions in any amount
15                     when determining disposable income); In re McCullers, 451 B.R. 498, 503-05
16                     (Bankr. N.D. Cal. 2011) (same); Seafort v. Burden (In re Seafort), 669 F.3d 662,
17                     673-74 (6th Cir. 2012) (same).337 Although none of these decisions are binding
18                     on us, we find the Prigge line of cases persuasive.
19   Parks BAP, 475 B.R. at 707.
20          To resolve the perceived ambiguity created by the “hanging paragraph” in Section
21   541(b)(7), and provide detail as to why it found Prigge and its progeny more persuasive than the
22   disparate holdings from courts outside of the Ninth Circuit, the Parks BAP panel turned first to
23   the “language and structure of § 541, which defines property of the estate generally, as well as its
24   relationship to § 1306, which completes the definition of property of the estate for purposes of
25   chapter 13.” Parks BAP, 475 B.R. at 707. The panel in Parks BAP observed:
26                     Section 541(a)(1) defines property of the estate as including “all legal or equitable
27                     interest of the debtor in property as of the commencement of the case” and
28
            337
                  The Seafort case is examined in more detail infra.

                                                        81
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57            Page 82 of 191




 1                 § 541(a)(6) states that “earnings from services performed by an individual debtor
 2                 after the commencement of the case” are not brought into the estate. Under the
 3                 plain reading, “as of the commencement of the case”, a debtor’s postpetition
 4                 earnings are not included in property of the estate. However, because this is a
 5                 chapter 13 case, we cannot ignore the relationship between § 541 and § 1306.
 6                 Section 1306(a) states:
 7                         Property of the estate includes, in addition to the property specified in
 8                         section 541 of this title –
 9                                 .....
10                                 (2)     earnings from services performed by the debtor after the
11                                         commencement of the case but before the case is closed,
12                                         dismissed, or converted to a case under chapter 7, 11, or 12
13                                         of this title, whichever occurs first.
14                 “Section 1306(a) expressly incorporates § 541. Read together, § 541 fixes
15                 property of the estate as of the date of filing, while § 1306 adds to the ‘property of
16                 the estate’ property interests which arise post-petition.” In re Seafort, 669 F.3d at
17                 667. It is § 1306(a)(2) which operates to bring the debtor’s earnings from
18                 postpetition services into his or her estate.”
19   Parks BAP, 475 B.R. at 707-08.
20          Having reviewed the controlling provisions of the Code, the Parks BAP panel next
21   examined the meaning of Section 541(b)(7) and its “hanging paragraph”:
22                 Given this statutory framework, the question then becomes what is “excluded”
23                 from property of the estate under § 541(b)(7)(A) which also does not constitute
24                 disposable income? In answering this question, we keep in mind that statutory
25                 provisions are to be read in harmony in the context of the whole statute.
26                 Hougland v. Lomas & Nettleton Co. (In re Hougland), 886 F.2d 1182, 1184 (9th
27                 Cir. 1989) (citing Davis v. Mich. Dept. of Treasury, 489 U.S. at 809, 109 S. Ct.
28                 1500). All parts of a statute are to be read as a whole, and in harmony with one


                                                         82
           Case 19-12664-abl          Doc 87     Entered 05/25/21 16:55:57         Page 83 of 191




 1                    another, and not in conflict. Culver, LLC v. Chiu (In re Chiu), 266 B.R. 743, 747,
 2                    750 (9th Cir. BAP 2001), aff’d, 304 F.3d 905 (9th Cir. 2002). In light of these
 3                    principles, by reading § 541(a)(1) and § 541(b)(7) together, the most reasonable
 4                    interpretation of § 541(b)(7)(A) is that it excludes from property of the estate only
 5                    those 401(k) contributions made before the petition date. In re Seafort, 669 F.3d
 6                    at 673; In re McCullers, 451 B.R. at 503-05; see also In re Prigge, 441 B.R. at
 7                    677 n. 5 (noting that § 541(b)(7) “seems intended to protect amounts withheld by
 8                    employers from employees that are in the employer’s hands at the time of filing
 9                    bankruptcy, prior to remission of the funds to the plan.” 5 COLLIER ON
10                    BANKRUPTCY, ¶ 541.22C[1] (15th ed. rev.)). Otherwise, as noted by the Sixth
11                    Circuit in In re Seafort, if “contributions to a qualified retirement plan never
12                    constitute property of a bankruptcy estate . . . Congress would not have needed to
13                    include an additional provision in § 541(b)(7)(A) stating that such contributions
14                    are excluded from disposable income.” 669 F.3d at 673.
15   Parks BAP, 475 B.R. at 708.338
16          In order to give substantive meaning to the entire text of the “hanging paragraph” in
17   Section 541(b)(7), given its placement within the Code section defining property of the estate,
18   the Parks BAP held:
19                    From here, it follows that “such amount” referred to in the hanging paragraph of §
20                    541(b)(7)(A) means that only prepetition contributions shall not constitute
21                    disposable income. In re McCullers, 451 B.R. at 503-04. As a consequence, we
22                    are persuaded that the term “except that” in the hanging paragraph was designed
23                    simply to clarify that the voluntary retirement contributions excluded from
24                    property of the estate are not postpetition income to the debtor. Id. at 504-05.
25                    Finally, to give meaning to the words “under this subparagraph” found in the
26                    hanging paragraph, it is reasonable to conclude that “Congress intentionally
27                    limited the type of contributions to qualified retirement plans that would be
28
            338
                  The Seafort decision referenced in Parks BAP is discussed in more detail below.

                                                        83
           Case 19-12664-abl           Doc 87     Entered 05/25/21 16:55:57        Page 84 of 191




 1                     excluded from disposable income, namely those ‘under this subparagraph’, §
 2                     541(b)(7)(A), which in turn governs only those contributions in effect as of the
 3                     commencement of a debtor’s bankruptcy case, per §541(a)(1).” In re Seafort, 669
 4                     F.3d at 673.
 5   Parks BAP, 475 B.R. at 708.
 6          Like the Prigge and McCullers courts, Parks BAP highlighted the fact that in adopting
 7   changes to chapter 13 of the Code under BAPCPA, Congress expressly excluded retirement plan
 8   loan payments from disposable income,339 but did not provide an express exclusion for voluntary
 9   retirement plan contributions:
10                     We also attach significance to the fact that § 1306(a)(2) makes postpetition
11                     earnings of a debtor part of his or her estate but nowhere in chapter 13 are
12                     voluntary retirement contributions excluded from disposable income. To the
13                     contrary, when Congress amended [sic] BAPCPA, it chose to exclude the
14                     repayment of 401(k) loans from disposable income in § 1322(f). “Where
15                     Congress includes particular language in one section of a statute but omits it in
16                     another, it is generally presumed that Congress acts intentionally and purposely in
17                     the disparate inclusion or exclusion.” Keene Corp. v. United States, 508 U.S.
18                     200, 208, 113 S. Ct. 2035, 124 L. Ed. 2d 118 (1993). Accordingly, it is likely
19                     “that Congress did not intend to treat voluntary 401(k) contributions like 401(k)
20                     loan repayments, because it did not similarly exclude them from ‘disposable
21                     income’ within Chapter 13 itself.” In re Seafort, 669 F.3d at 672. Simply put,
22                     without a clearer direction comparable to the carve out from disposable income
23                     for the repayment of retirement loans in § 1322(f), it seems unlikely that
24                     Congress intended § 541(b)(7)(A) to bestow a benefit on above-median chapter
25                     13 debtors while their creditors absorbed an even greater loss.
26
27
28
            339
                  Section 1322(f), supra.

                                                        84
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57         Page 85 of 191




 1   Parks BAP, 475 B.R. at 708-09 (emphasis added).340
 2          Like the bankruptcy courts in Parks and McCullers, the Parks BAP panel also looked to
 3   the Ninth Circuit’s holding in Egebjerg in the course of its analysis, noting:
 4                  Further support for the Prigge holding comes from other sections of the Code as
 5                  well. Section 1325(b)(2)(A)(i) states that “disposable income means current
 6                  monthly income received by the debtor . . . less amounts reasonably to be
 7                  expended . . . for the maintenance or support of the debtor . . . .” Here, because
 8                  debtors’ income exceeded the state median, the “amounts reasonably needed to be
 9                  expended” are determined by the “means test” set forth in § 707(b)(2). §
10                  1325(b)(3). Voluntary contributions to 401(k) retirement plans are not mentioned
11                  as “reasonable and necessary expenses” under the “means test” set forth in
12                  § 707(b)(2)(A) & (B). In re Seafort, 669 F.3d at 672; see also In re Prigge, 441
13                  B.R. at 676 (citing Egebjerg v. Anderson (In re Egebjerg), 574 F.3d 1045, 1052
14                  (9th Cir. 2009) (citing Internal Revenue Manual § 5.15.1.23)). Congress’s failure
15                  to mention contributions to 401(k) retirement plans as reasonable and necessary
16                  expenses in § 707(b)(2) suggests that Congress did not intend § 541(b)(7)(A) to
17                  exclude postpetition 401(k) contributions from disposable income.
18   Parks BAP, 475 B.R. at 709.
19          The Parks BAP panel was mindful that Egebjerg was not a chapter 13 case, but a chapter
20
            340
                This portion of the logic set forth in Parks BAP is entirely consistent with Congress’
21   stated intent when it enacted BAPCPA, and the means test embodied in it. As has been
22   expressly recognized by the United States Supreme Court:

23          “Congress enacted the Bankruptcy Abuse Prevention and Consumer Protection Act of
            2005 (BAPCPA or Act) to correct perceived abuses of the bankruptcy system.” Milavetz,
24
            Gallop & Milavetz, P.A. v. United States, 559 U.S. 229, 231 – 232, 130 S. Ct. 1324,
25          1329, 176 L. Ed. 2d 79 (2010). In particular, Congress adopted the means test—“[t]he
            heart of [BAPCPA's] consumer bankruptcy reforms,” H.R. Rep. No. 109–31, pt. 1, p. 2
26          (2005) (hereinafter H.R. Rep.), and the home of the statutory language at issue here—
            to help ensure that debtors who can pay creditors do pay them. See, e.g., ibid. (under
27
            BAPCPA, “debtors [will] repay creditors the maximum they can afford”).
28
     Ransom v. FIA Card Services, N.A., 562 U.S. 61, 64 (2011) (emphasis added).

                                                      85
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57         Page 86 of 191




 1   7 case in which the debtor had unsuccessfully argued that 401(k) loan repayments qualified as an
 2   “other necessary expense” in the means testing process under Section 707(b)(2).341 Finding that
 3   procedural difference to be inconsequential, the Parks BAP court stated:
 4                 We also agree that the Ninth Circuit’s decision in In re Egebjerg, 574 F.3d 1045,
 5                 which was heavily relied upon by the Prigge court, lends support to the
 6                 interpretation discussed above notwithstanding the nuanced difference of the
 7                 issues. There, the Ninth Circuit rejected the chapter 7 debtor’s argument that his
 8                 401(k) loan repayments qualified as an “other necessary expense” for purposes of
 9                 applying the means test under § 707(b)(2). In doing so, the Court noted that
10                 “[w]hen it introduced the means test, Congress provided, by reference to the IRS
11                 guidelines, specific guidance as to what qualifies as a necessary expense for the
12                 purposes of applying that test.” 574 F.3d at 1052. The 401(k) loan repayments
13                 were neither listed in any of fifteen categories as expenses which may be
14                 considered necessary nor were the repayments of the same kind and character of
15                 the expenses allowed elsewhere in the guidelines. Id. at 1051-52. The court also
16                 noted that “the IRS guidelines themselves provide that ‘[c]ontributions to
17                 voluntary retirement plans are not a necessary expense.’ ” Id. at 1052. Although
18                 the IRS guidelines do not prevail over a plain reading of § 541(b)(7)(A), they do
19                 provide the “specific guidance that [401(k) contributions] are not a necessary
20                 expense, in any amount.” In re Prigge, 441 B.R. at 676.
21   Parks BAP, 475 B.R. at 709.
22          Having travelled the same analytical course charted by the Prigge and McCullers courts,
23   the Parks BAP panel reached the following conclusion:
24                 For all these reasons, we hold that § 541(b)(7) does not authorize chapter 13
25                 debtors to exclude voluntary postpetition retirement contributions in any amount
26
            341
                As noted previously, the means testing process under Section 707(b)(2) is the specific
27
     process to be used by bankruptcy courts in addressing the “other necessary expenses” component
28   of the “disposable income” calculus in cases filed by above-median income chapter 13 debtors
     like Ms. Aquino. See Section 1325(b)(3).

                                                    86
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 87 of 191




 1                  for purposes of calculating their disposable income. Accordingly, we
 2                  AFFIRM.342
 3                         c.       Post-BAPCPA Cases Holding That If An Above-Median
 4                                  Income Chapter 13 Debtor Has Regularly Made Voluntary
 5                                  Contributions to a Qualified Retirement Plan Prior to
 6                                  Bankruptcy, Post-Petition Contributions In the Pre-Petition
 7                                  Amount Can Be Excluded From Disposable Income
 8          At almost exactly the same time as the Ninth Circuit Court of Appeals published its
 9   Egebjerg decision, an issue similar to the one now before this Court arose in the United States
10   Bankruptcy Court for the District of Kentucky.
11                                  I.     In re Seafort
12          In the case of In re Seafort, 2009 WL 1767627 (Bankr. E.D. Ky. June 22, 2009),343 the
13   bankruptcy court was faced with the following factual scenario:
14                  [Debtors in two consolidated cases] are each eligible participants in their
15                  employers’ ERISA-qualified retirement plans, each of which is a 401(k) plan
16                  funded by voluntary deductions from the Debtor’s earnings. Prior to the filing of
17                  their respective Chapter 13 petitions, the Debtors had ceased making
18                  contributions to their retirement plans and had taken out 401(k) loans. The
19                  monthly deductions currently being taken by the Debtors are noted on Schedule I
20                  of each plan.
21
22                  The 401(k) loans are each scheduled to be paid in full prior to completion of the
23                  Debtors’ respective Chapter 13 plans. The Debtors have proposed to continue
24
            342
25              Parks BAP, 475 B.R. at 709. The scope of the holding in Parks BAP panel is, in this
     Court’s view, more properly limited to chapter 13 cases filed by above-median income chapter
26   13 debtors in which a creditor or trustee has objected to confirmation due to the debtor’s
     voluntary (as distinguished from mandatory) post-petition retirement plan contributions. See
27
     note 336, supra.
            343
28              The Egebjerg decision was first issued on May 29, 2009, two weeks prior to Seafort,
     and was subsequently amended on August 3, 2009. Egebjerg, 574 F.3d at 1045.

                                                      87
           Case 19-12664-abl        Doc 87      Entered 05/25/21 16:55:57         Page 88 of 191




 1                  their payroll deductions as 401(k) contributions after their loans are paid out.
 2                  Under this course of action, the Debtors’ chapter 13 plan payments would not
 3                  increase on account of their satisfaction of their 401(k) loans. The Trustee,
 4                  however, contends that in order to present a confirmable plan, each Debtor must
 5                  propose a step plan in which monthly Chapter 13 plan payments would increase
 6                  by an amount equal to each Debtor’s present 401(k) loan payment.
 7   Seafort, 2009 WL 1767627, at *1.344
 8          Focusing on the concept of property of the estate under Sections 541 and 1306, and
 9   without addressing the separate issue of whether voluntary 401(k) contributions are “amounts
10   reasonably necessary to be expended for the support and maintenance of the debtor” in the
11   context of Section 1325(b)(2), the Seafort court stated:
12                  Section 1306 provides in pertinent part that “[p]roperty of the estate includes, in
13                  addition to the property specified in section 541 of this title, all property of the
14                  kind specified in such section that the debtor acquires after the commencement of
15                  the case but before the case is closed, dismissed, or converted to a case under
16                  chapter 7, 11, or 12 of this title, whichever occurs first[.]” 11 U.S.C. §1306(a)(1)
17                  The Debtors contend that nothing in this language evidences an intent to limit the
18                  exclusion provided in section 541(b)(7). This court agrees.
19   Seafort, 2009 WL 1767627, at *2.
20          In reliance on cases that had addressed the question of whether voluntary contributions to
21   qualified retirement plans ran afoul of the good faith confirmation requirements of Section
22   § 1325(a)(3), citing its understanding of the “hanging paragraph,” and based upon its sense of
23   Congress’ intent when it enacted BAPCPA, the Seafort court stated:
24                  The Debtors cite several cases in support of their position. In In re Mati, 390 B.R.
25                  11 (Bankr. D. Mass. 2008), the court considered the trustee’s good faith challenge
26                  to the debtor’s 401(k) contributions:
27
            344
28           It is not clear from the bankruptcy court’s decision in Seafort whether the debtors’
     income was above or below the applicable median income level.

                                                      88
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57         Page 89 of 191




 1                         [B]y excluding 401(k) contributions from property of the estate and
 2                         expressly removing them from the definition of disposable income under
 3                         section 1325(b), see 11 U.S.C. § 541(b)(7), Congress has implemented a
 4                         policy of protecting and encouraging retirement savings.345 As noted by
 5                         the court in In re Johnson, 346 B.R. 256, 262-63 (Bankr. S.D. Ga. 2006),
 6                         BAPCPA’s amendments to section 1325(b) alter the good faith inquiry
 7                         under section 1325(a)(3) by narrowing the scope of judicial discretion and
 8                         excluding certain sources of income that do not need to be committed to
 9                         Chapter 13 plans. In particular, debtors, pursuant to section 541(b)(7),
10                         may shelter contributions to certain qualified employee benefit plans. Id.
11                         at 263. The court in Johnson concluded that the debtors could fund their
12                         401(k) plans in good faith as long as their contributions did not exceed the
13                         limits legally permitted by their 401(k) plans.
14   Seafort, 2009 WL 1767627, at *2 (emphasis added).346
15          Ultimately, the Seafort court confirmed the debtors’ plans, holding:
16                  This court agrees with the Mati court’s interpretation of the relevant statutory
17                  provisions and its understanding of congressional intent. The trustee argues that
18                  contributions to a retirement plan are excluded from property of the estate and
19                  consideration as disposable income only if the contributions are being made at the
20                  time the petition is filed. The court believes, however, that participation in a
21                  401(k) plan is an ongoing endeavor, and while loan payments may take the place
22                  of contributions for the life of the 401(k) loan, the income stream that funds both
23                  loan payments and plan contributions is the same. Loan payments and plan
24          345
                  When the Seafort decision was issued, the United States Supreme Court had not yet
25   written its Ransom opinion. Ransom contains a much different perspective on the intent of
     Congress when it enacted BAPCPA. See note 340, supra. The same is true with respect to the
26   2008 decision in Mati, relied upon by the Seafort court.
              346
                  The Seafort court also noted that “[i]n Johnson, the debtors were making contributions
27
     to their 401(k) plans and repaying loans from those plans at the same time.” Seafort at *2. Thus,
28   the facts in Seafort and Johnson are both distinguishable from the facts in Ms. Aquino’s case.
     Ms. Aquino’s case doesn’t involve loan repayments at all.

                                                     89
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57         Page 90 of 191




 1                  contributions are alternative participation vehicles, and neither needs to be
 2                  committed to the Debtors’ Chapter 13 plans under the reasoning of Mati.347
 3                                 II.     Seafort BAP
 4          Dissatisfied with the bankruptcy court’s holding, the chapter 13 trustee in Seafort
 5   appealed that decision to the Sixth Circuit Bankruptcy Appellate Panel. Burden v. Seafort (In re
 6   Seafort), 437 B.R. 204 (6th Cir. BAP 2010).348 The Seafort BAP panel framed the issue before it
 7   as follows:
 8                  The issue raised in this appeal is whether a chapter 13 debtor who is repaying a
 9                  401(k) loan, but not making any 401(k) contributions at the time the bankruptcy
10                  petition is filed, may use the income which becomes available when the loans are
11                  repaid to start making contributions to the debtor’s 401(k) plan rather than
12                  committing the extra income to repay creditors.
13   Seafort BAP, 437 B.R. at 205-06.
14          The Seafort BAP summarized the facts of the consolidated cases underpinning the appeal
15   in the following manner:
16                  On November 20, 2008, Deborah Seafort filed a petition for relief under chapter
17                  13 of the Bankruptcy Code. On November 25, 2008, Frederick C. Schuler and
18                  Carrie A. Schuler filed a joint petition for relief under chapter 13 of the
19                  Bankruptcy Code. At the time the debtors filed their respective petitions for
20
            347
                 Seafort, 2009 WL 1767627, at *2. This Court finds Seafort’s apparent analytical
21   conflation of payments on loans from, and voluntary contributions to, a qualified retirement plan
22   based upon the concept that the same income stream is used to fund them, to be a conundrum.
     As noted previously, payment obligations on loans from a qualified retirement plan are
23   expressly excluded from disposable income under the forward-looking provisions of Section
     1325(f), a section located within the specific parameters of Chapter 13 of the Code. No similar
24
     forward-looking disposable income exclusion for voluntary contributions to a qualified
25   retirement plan is contained in Section 1306(a) or anywhere else within the specific parameters
     of Chapter 13 of the Code. The more general provisions of Section 541(a) governing the scope
26   of the bankruptcy estate when a bankruptcy petition is filed, including the “hanging paragraph,”
     do not alter that fact, as noted and carefully considered by the courts in Prigge, McCullers, and
27
     Parks.
             348
28               For clarity and avoidance of doubt, the Court will refer to this appellate decision as
     “Seafort BAP.”

                                                      90
           Case 19-12664-abl         Doc 87    Entered 05/25/21 16:55:57        Page 91 of 191




 1                  relief, Deborah Seafort and Frederick C. Shuler (hereinafter collectively
 2                  “Debtors”) were both eligible participants in their respective employers’ ERISA
 3                  qualified 401(k) retirement plans. The Debtors were not making contributions to
 4                  their plans at the time they filed for bankruptcy relief; however, each Debtor was
 5                  repaying a 401(k) loan. Seafort was paying her loan at the rate of $254.71 per
 6                  month, and Schuler was paying $815.86 per month.
 7   Seafort BAP, 437 B.R. at 206.
 8          The Seafort BAP panel then summarized the debtors’ plans and the trustee’s responsive
 9   confirmation objections:
10                  The Debtors each filed a proposed chapter 13 plan which provided for a
11                  commitment period of five years.349 Under their respective proposed plans, the
12                  loans would be repaid in full before completion of the plans. The plans proposed
13                  to complete repayment of the loans and then continue payroll deductions as
14                  401(k) contributions in the same amount as the loan payments. The plan
15                  payments would not, therefore, increase after the loans were paid in full. The
16                  Trustee objected to confirmation of both plans asserting that because the Debtors
17                  were not making 401(k) contributions as of the commencement of their
18                  bankruptcy cases the Debtors must increase their plan payments by the amount of
19                  the loan payments once the loans were paid in full.
20   Seafort BAP, 437 B.R. at 206-07.
21          The Seafort BAP panel next examined how the enactment of BAPCPA impacted
22   repayment of loans from, and voluntary contributions to, qualified retirement plans:
23                  Prior to the adoption of [BAPCPA], a chapter 13 debtor could not make
24                  contributions to a 401(k) plan because such funds were considered disposable
25                  income which had to be committed to the chapter 13 plan. Harshbarger v. Pees
26                  (In re Harshbarger), 66 F.3d 775, 777-78 (6th Cir. 1995). For the same reason,
27
            349
28            This finding at least suggests, but does not confirm with certainty, that the debtors in
     Seafort were above-median income earners. See Section 1325(b)(4)(A)(ii).

                                                     91
           Case 19-12664-abl         Doc 87   Entered 05/25/21 16:55:57        Page 92 of 191




 1                 chapter 13 debtors were also prohibited from repaying a 401(k) loan during the
 2                 life of a chapter 13 plan, regardless of any adverse consequences which might
 3                 result from nonpayment. Id. The adoption of BAPCPA, however, resulted in
 4                 several changes to the treatment of ERISA qualified employee benefit plans
 5                 (“Qualified Plans”). In particular, BAPCPA amended § 541to add subsection
 6                 (b)(7) which allows debtors to shelter contributions to certain Qualified Plans
 7                 from property of the estate. As a result, a debtor may now exclude contributions
 8                 to Qualified Plans, including contributions to a 401(k) plan, up to the permitted
 9                 amount of the plan from his bankruptcy estate. In re Nowlin, 366 B.R. 670, 676
10                 (Bankr. S.D. Tex. 2007) (citing In re Johnson, 346 B.R. 256, 263 (Bankr. S.D.
11                 Ga. 2006), aff’d, No. 07-2446, 2007 WL 4623043 (S.D. Tex. Dec. 28, 2007),
12                 aff’d, 576 F.3d 258 (5th Cir. 2009). In addition, BAPCPA added subsection (f) to
13                 11 U.S.C. § 1322 which prohibits a chapter 13 plan from altering the terms of a
14                 401(k) loan and excludes “any amounts” used to repay loans from Qualified Plans
15                 from the calculation of a debtor’s “disposable income.” 11 U.S.C. § 1322(f). In
16                 sum, BAPCPA changed the way contributions to Qualified Plans and loan
17                 payments to such plans are treated in chapter 13 cases.
18   Seafort BAP, 437 B.R. at 207.
19          Looking next at how the enactment of BAPCPA impacted the plan confirmation analysis
20   under Section 1325, the Seafort BAP panel observed:
21                 BAPCPA also made changes to 11 U.S.C. § 1325, the Code section which spells
22                 out the requirements for confirmation of chapter 13 plans; however, the
23                 amendments did not directly address how to treat the income which becomes
24                 available when a 401(k) loan is repaid during the applicable commitment period.
25                 The Fifth and Eighth Circuit Courts of Appeal have classified the resulting
26                 available funds as projected disposable income which must be committed to the
27                 debtor’s chapter 13 plan. McCarty v. Lasowski (In re Lasowski), 575 F.3d 815,
28                 820 (8th Cir. 2009); Nowlin v. Peake (In re Nowlin), 576 F.3d 258 (5th Cir. 2009).


                                                    92
               Case 19-12664-abl      Doc 87     Entered 05/25/21 16:55:57        Page 93 of 191




 1                    However, no court has addressed the precise question presented by this appeal:
 2                    whether a debtor, who was not contributing to an ERISA qualified plan when the
 3                    case was filed, may begin making 401(k) contributions once the 401(k) loan has
 4                    been repaid.
 5   Seafort BAP, 437 B.R. at 207.350
 6             Summarizing the three arguments raised by the trustee on appeal, the Seafort BAP panel
 7   stated:
 8                    The Trustee makes three arguments in support of her position that the bankruptcy
 9                    court erred in permitting these Debtors, who were not making contributions to
10                    their 401(k) plans at the commencement of their cases, to exclude the income
11                    which became available once their 401(k) loans were repaid from projected
12                    disposable income and then use that income to make contributions to a 401(k)
13                    plan. First, pursuant to fundamental rules of statutory construction, the Trustee
14                    Argues that chapter 13 debtors may only exclude contributions they are making to
15                    a 401(k) plan as of the commencement of their case from property of the estate
16                    and disposable income. Second, the Trustee asserts that the Debtors’ proposed
17                    plans did not comply with the disposable income requirements of § 1325(b)(1).
18                    Lastly, the Trustee contends that the Debtors’ plans were not proposed in good
19                    faith.
20   Seafort BAP, 437 B.R. at 207-08.
21             Turning first to the trustee’s statutory construction argument, the Seafort BAP panel
22   began its analysis with the text of Section 541(a), noted from that text that the bankruptcy estate
23   is created upon “the commencement of the case,” and stated:
24                    The definition of “property of the estate” is exceptionally broad and designed to
25                    “‘bring anything of value that the debtors have into the [bankruptcy] estate.’”
26                    Lyon v. Eiseman (In re Forbes), 372 B.R. 321, 330 (6th Cir. BAP 2007) (citation
27             350
               The facts in Seafort, as reiterated in Seafort BAP, are distinguishable from those
28   present in Ms. Aquino’s case. Ms. Aquino was making voluntary contributions to a qualified
     plan when her case was filed, and hadn’t taken out a loan from her 401(k) plan.

                                                       93
           Case 19-12664-abl         Doc 87   Entered 05/25/21 16:55:57          Page 94 of 191




 1                 omitted). While reaching broadly to bring a wide variety of property into the
 2                 estate, § 541 also provides for a number of exclusions. Subsection (b) lists certain
 3                 interests which may exist as of the commencement of the case, but are
 4                 nevertheless excluded from property of the estate. BAPCPA amended § 541(b)
 5                 by adding subsection (b)(7) to the list of property which could be excluded from
 6                 property of the estate.
 7   Seafort BAP, 437 B.R. at 208.
 8          After examining the text of Section 541(b)(7) and the “hanging paragraph” within it, the
 9   Seafort BAP panel disagreed with the bankruptcy court’s statutory analysis:
10                 In this case, the bankruptcy court concluded that because § 541(b)(7) excludes
11                 contributions to a 401(k) plan from property of the estate and excludes the amount
12                 of those contributions from being considered disposable income, contributions
13                 which commence after the filing of the case must also be excluded from property
14                 of the estate. The Panel disagrees. The Panel concludes that the language of §
15                 541(a) is clear. Property of the estate under § 541(a)(1) and exclusions from
16                 property of the estate under § 541(b) must both be determined on the date of the
17                 filing of the case. As provided in the statute, § 541(a) specifically states that “the
18                 commencement of a case . . . creates an estate.” Section 541(b) excludes certain
19                 property from the definition of “property of the estate.” Read together, § 541(a)
20                 and (b) establish a fixed point in time at which parties and the bankruptcy court
21                 can evaluate what assets are included or excluded from property of the estate.
22                 Section 541(a) clearly establishes this point as the commencement of the case.
23                 Therefore, only 401(k) contributions that are being made at the commencement
24                 of the case are excluded from property of the estate under § 541(b)(7). The
25                 Panel is not concluding that property which the debtor acquires after the
26                 commencement of the case is not subject to the Bankruptcy Code. Instead, the
27                 Panel holds that a debtor’s ability to exclude property acquired post-petition from
28                 the claims of creditors is not controlled by 11 U.S.C. § 541.


                                                     94
           Case 19-12664-abl        Doc 87      Entered 05/25/21 16:55:57         Page 95 of 191




 1   Seafort BAP, 437 B.R. at 208-09 (emphasis added).
 2          Having established that Section 541 operated to establish the scope of the bankruptcy
 3   estate at the commencement of the case, the panel in Seafort BAP then examined the forward-
 4   looking text of Section 1306, which expands the bankruptcy estate in chapter 13 cases by
 5   bringing the debtor’s postpetition income into it:
 6                  This panel’s construction of § 541(a) and (b) is consistent with the manner in
 7                  which “property of the estate” is defined in a Chapter 13 bankruptcy proceeding.
 8                  Section 1306 provides:
 9                          (a) Property of the estate includes, in addition to the property specified in
10                              section 541 of this title –
11                                  (1) all property of the kind specified in such section that the debtor
12                                      acquires after the commencement of the case but before the
13                                      case is closed, dismissed, or converted to a case under chapter
14                                      7, 11, or 12 of this title whichever occurs first; and
15                                  (2) earnings from services performed by the debtor after
16                                      commencement of the case but before the case is closed,
17                                      dismissed, or converted to a case under chapter 7, 11, or 12 of
18                                      this title whichever occurs first.
19                  11 U.S.C. § 1306. Notably, this section, which addresses property and earnings
20                  that come into existence after the debtor files a petition for relief does not exclude
21                  401(k) contributions from property of the estate. Rather, § 401(k) contributions
22                  are only excluded in § 541 which specifically applies to property in existence at
23                  the commencement of the case. Because Congress identified 401(k) contributions
24                  as excluded in § 541, but not in § 1306, the Panel concludes that the absence of
25                  any reference in § 1306 to 401(k) contributions was intentional. Hildebrand v.
26                  Petro (In re Petro), 395 B.R. 369, 375 (6th Cir. BAP 2008) (“If a statute uses a
27                  particular phrase in one section, but not in another, courts should assume the
28                  inclusion or exclusion to have been intentional.”) Congress did not intend for


                                                       95
           Case 19-12664-abl         Doc 87    Entered 05/25/21 16:55:57         Page 96 of 191




 1                  income which becomes available post-petition to be excluded from property of
 2                  the chapter 13 estate or from the calculation of projected disposable income.
 3   Seafort BAP, 437 B.R. at 209.
 4          Recognizing a distinction between the fixed concept of “disposable income” and the
 5   forward-looking concept of “projected disposable income,” the Seafort BAP panel noted that:
 6                  The Panel’s conclusion that § 541(b)(7) does not exclude income which becomes
 7                  available post-petition in order to start making contributions to a 401(k) plan, is
 8                  also supported by the language in § 541(b)(7) and its reference only to
 9                  “disposable income.” Conspicuously, § 541(b)(7) makes no reference to
10                  “projected disposable income.” Projected disposable income is based on debtor’s
11                  income as of confirmation and also allows for “consideration of reasonably
12                  certain future events.” Nowlin v. Peake (In re Nowlin), 576 F.3d 258 (5th Cir.
13                  2009). Had Congress intended to protect income which becomes available after
14                  the petition is filed, Congress could easily have written § 541(b)(7) to read “any
15                  amount withheld by an employer … shall not constitute disposable income as
16                  defined in 11 U.S.C. § 1325(b)(2) or projected disposable income under §
17                  1325(b)(1)(B).” Income which becomes available after the filing of a case is
18                  “projected disposable income” and that income is not excluded from property of
19                  the estate. Projected disposable income must be used to pay creditors pursuant to
20                  § 1325(b)(1)(B) and may not be used to commence making payments to a 401(k)
21                  plan.
22   Seafort BAP, 437 B.R. at 209-10.
23          Turning to the question of Congressional intent in enacting BAPCPA, the Seafort BAP
24   panel noted:
25                  This panel’s construction of § 541(a) and (b) and § 1325 is also consistent with
26                  the stated objective of BAPCPA. A primary objective of BAPCPA, insofar as
27                  consumer bankruptcy was concerned, was to “ensure that debtors repay creditors
28                  the maximum they can afford.” H.R. Rep. No. 109-31, pt. 1, at 2 (2005), U.S.


                                                     96
           Case 19-12664-abl         Doc 87   Entered 05/25/21 16:55:57        Page 97 of 191




 1                 Code Cong. & Admin. News 2005, pp. 88, 89. BAPCPA also included various
 2                 consumer protection reforms. It “allows debtors to shelter from the claims of
 3                 creditors certain education IRA plans and retirement pension funds.” Id. at 104.
 4                 In explaining the impact of BAPCPA, Congress stated that “[t]he new property-
 5                 value limitations could make more money available to creditors in some cases,
 6                 while the exemptions on some retirement . . . savings generally would make less
 7                 money available.” Id. at 115.
 8   Seafort BAP, 437 B.R. at 210.
 9          Wrapping up its analysis of the trustee’s statutory construction argument on appeal, the
10   panel in Seafort BAP wrote:
11                 In regard to retirement savings, Congress clearly intended to strike a balance
12                 between protecting debtors’ ability to save for their retirement and requiring that
13                 debtors pay their creditors the maximum amount they can afford to pay. This
14                 balance is best achieved by permitting debtors who are making contributions to
15                 a Qualified Plan at the time their case is filed to continue making contributions,
16                 while requiring debtors who are not making contributions at the time a case is
17                 filed to commit post-petition income which becomes available to the repayment
18                 of creditors rather than their own retirement plan. To conclude otherwise
19                 encourages the improvident behavior that BAPCPA sought to discourage. If the
20                 bankruptcy court is affirmed, debtors who were not contributing to their tax
21                 qualified plan and borrowing against their own retirement savings may file
22                 bankruptcy, repay themselves, and, once the loan is repaid, start contributing
23                 again to their own retirement savings. Allowing debtors to do so would tip the
24                 delicate balance struck by BAPCPA impermissibly in favor of debtors. On the
25                 other hand, allowing debtors who are making contributions at the commencement
26                 of the case to continue making those contributions furthers the goal of
27                 encouraging retirement savings. Limiting those projections to contributions in
28                 place at the time debtors file their petitions also protects the goal of ensuring


                                                    97
           Case 19-12664-abl          Doc 87     Entered 05/25/21 16:55:57        Page 98 of 191




 1                    that debtors pay creditors the maximum amount debtors can afford to pay.
 2   Seafort BAP, 437 B.R. at 210 (emphasis added).
 3          At the inception of its analysis of the trustee’s second argument, that the Debtors’
 4   proposed plans did not comply with the projected disposable income requirements of §
 5   1325(b)(1), the Seafort BAP made it plain that it agreed with the trustee:
 6                    The bankruptcy court also erred in confirming the Debtors’ proposed plans
 7                    because the plans do not comply with the projected disposable income
 8                    requirement of § 1325(b)(1)(B). Under that section, if the chapter 13 trustee or an
 9                    unsecured creditor objects to confirmation of a debtor’s chapter 13 plan, a court
10                    may not confirm the plan unless the debtor pays unsecured creditors the full value
11                    of their claims or “the plan provides that all of the debtors’ projected disposable
12                    income to be received in the applicable commitment period . . . will be applied to
13                    make payments to unsecured creditors in order to confirm the plan over an
14                    objection by the trustee or an unsecured creditor.
15   Seafort BAP, 437 B.R. at 211.
16          Drawing a careful distinction between the defined term “disposable income”351 and the
17   undefined concept of “projected disposable income”352 in the context of Section 1325, the
18   Seafort BAP court observed:
19                    The term “projected disposable income” is not defined by the Bankruptcy Code;
20                    however, the United States Supreme Court recently concluded that a forward-
21                    looking approach should be taken whereby “projected disposable income” is
22                    calculated based on both debtor’s circumstances as of confirmation, and on
23                    “changes in the debtor’s income or expenses that are known or virtually certain at
24                    the time of confirmation.” Hamilton v. Lanning, 560 U.S. 505, 130 S. Ct. 2464,
25                    2478, 177 L. Ed. 2d 23 (2010); see also Darrohn v. Hildebrand (In re Darrohn),
26                    No. 095499, 615 F.3d 470 (6th Cir. 2010) (relying on Lanning and holding that
27
            351
28                See Section 1325(b)(2).
            352
                  See Section 1325(b)(1)(B).

                                                       98
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 99 of 191




 1                  the bankruptcy court violated § 1325 when it failed to consider debtor’s changed
 2                  circumstances in calculating “projected disposable income”). Because repayment
 3                  of a 401(k) loan during the life of the plan can be reasonably anticipated at the
 4                  time of confirmation, the Panel concludes that post-petition income which
 5                  becomes available after 401(k) loans are repaid must be considered as projected
 6                  disposable income available to unsecured creditors.
 7   Seafort BAP, 437 B.R. at 411. The Seafort BAP panel found further support for its “conclusion
 8   that income which becomes available after 401(k) loans are repaid is projected disposable
 9   income which must be committed to the repayment of unsecured creditors” in decisions issued
10   by the Fifth and Eighth Circuit Courts of Appeals,353 and ultimately concluded:
11                  Consistent with these interpretations of “projected disposable income,” the Panel
12                  concludes that to obtain confirmation of a chapter 13 plan, debtors are required to
13                  commit the income which becomes available after their 401(k) loans are repaid to
14                  the payment of unsecured creditors.
15   Seafort BAP, 437 B.R. at 213.354
16          Turning to the trustee’s third argument, that the plans at issue had not been proposed in
17   good faith, the Seafort BAP panel opted not to decide that issue in light of its other holdings and
18
            353
19               Seafort BAP, 437 B.R. at 211-13, citing In re Nowlin, 366 B.R. 670, 676 (Bankr. S.D.
     Tex. 2007), aff’d, 2007 WL 4623043 (S.D. Tex. Dec. 28, 2007), aff’d, 576 F.3d 258 (5th Cir.
20   2009) and McCarty v. Lasowski (In re Lasowski), 575 F.3d 815, 820 (8th Cir. 2009).
             354
                 The majority opinion in Seafort BAP noted that the extensive and vigorous dissent
21   penned by Hon. Marilyn Shea-Stonum “repeatedly argues” that the majority opinion had
22   established “an ‘irrebuttable presumption’ that a debtor may never commence or increase
     contributions to a tax qualified retirement plan after confirmation of their Chapter 13 plan.” In
23   response, the Seafort BAP panel stated “The majority opinion creates no such presumption. The
     majority ruling only holds that 11 U.S.C. § 1325(b)(1)(B) precludes confirmation of a Chapter
24
     13 plan which provides as part of the plan, that income which becomes available after a 401(k)
25   loan has been repaid, must be used to commence or increase contributions to a Qualified Plan.
     There is nothing in the majority opinion that would prevent a debtor from making an argument
26   after confirmation that a change in debtor’s circumstances justified committing income to a
     Qualified Plan.” Seafort BAP, 437 B.R. at 213. This Court has read and considered Judge Shea-
27
     Stonum’s dissent in Seafort BAP in its analysis in Ms. Aquino’s case, and would address it
28   further here, were it not for the appellate history that followed the Seafort BAP decision. That
     subsequent appellate history is discussed in more detail below.

                                                     99
           Case 19-12664-abl          Doc 87     Entered 05/25/21 16:55:57         Page 100 of 191




 1   the absence of related fact findings at the bankruptcy court level:
 2                     Finally, the Trustee contends that the Debtors have not proposed their plans in
 3                     good faith because they could pay substantially more into their plans once their
 4                     401(k) loans are repaid, but instead are seeking solely to contribute to their 401(k)
 5                     plans to the detriment of their unsecured creditors. The bankruptcy court made no
 6                     findings of fact on this issue. In light of the Panel’s conclusion that the Debtors’
 7                     proposed plans should not have been confirmed because they cannot commence
 8                     making contributions to their 401(k) plans once the loans are repaid, the Panel
 9                     need not reach the merits of the Trustee’s appeal on the issue of good faith.
10   Seafort BAP, 437 B.R. at 213.
11          Reversing the bankruptcy court, the Seafort BAP panel summarized its holding this way:
12                     In conclusion, post-petition income which becomes available after a debtor repays
13                     a 401(k) loan is not excluded from property of the estate under § 541(a) and (b), is
14                     property of the estate in a chapter 13 case pursuant to § 1306(a), and is projected
15                     disposable income which must be committed to the chapter 13 plan pursuant to §
16                     1325(b)(1)(B). Once the Debtors, Seafort and Schuler, have repaid their 401(k)
17                     loans, the funds which become available must be committed to the plan for the
18                     repayment of unsecured creditors.
19   Seafort BAP, 437 B.R. at 213.
20          In opposition to the trustee’s dismissal motion, Ms. Aquino “suggests the proper test for
21   this Court to adopt here is that proposed by [Seafort BAP].”355 Curiously absent from Ms.
22   Aquino’s opposition is any acknowledgement or discussion of the appellate history that followed
23   Seafort BAP.
24                                    III.    Seafort Circuit
25          Dissatisfied with the decision in Seafort BAP, the debtors sought further appellate review
26   from the Sixth Circuit Court of Appeals. Seafort v. Burden (In re Seafort), 669 F.3d 662 (6th
27
28
            355
                  ECF No. 66, p. 4 of 7, para. 13.

                                                        100
           Case 19-12664-abl         Doc 87     Entered 05/25/21 16:55:57         Page 101 of 191




 1   Cir. 2012).356
 2          Taking the baton from the Bankruptcy Appellate Panel, in Seafort Circuit the Sixth
 3   Circuit Court of Appeals opened its opinion with a concise statement of the issue and its
 4   conclusion:
 5                    Chapter 13 of the Bankruptcy Code permits “individual[s] with regular income”
 6                    whose debt falls within statutory limits, see 11 U.S.C. §§ 101(3), 109(e), to keep
 7                    their property if they agree to a court-approved plan to pay creditors out of their
 8                    future “disposable income.” See 11 U.S.C. §§ 1306(b), 1321, 1322(a)(1),
 9                    1328(a). However, if a trustee of the plan or an unsecured creditor objects, a
10                    Chapter 13 plan can be confirmed only if the debtor contributes “all . . . projected
11                    disposable income” to the plan. 11 U.S.C. § 1325(b)(1)(B). The question
12                    presented in this consolidated appeal is whether the income that becomes
13                    available after the debtors have fully repaid their 401(k) loans (which is allowed
14                    by 11 U.S.C. § 1322(f)) is “projected disposable income” to be paid to the
15                    unsecured creditors or whether the income can be used to begin making voluntary
16                    contributions to the debtors’ 401(k) plans and deemed excludable from both
17                    disposable income and property of the estate under 11 U.S.C. § 541(a)(1) and
18                    (b)(7).
19
20                    We hold that post-petition income that becomes available to debtors after their
21                    401(k) loans are fully repaid is “projected disposable income” that must be turned
22                    over to the trustee for distribution to unsecured creditors pursuant to
23                    § 1325(b)(1)(B) and may not be used to fund voluntary 401(k) plans.
24   Seafort Circuit, 669 F.3d at 663.
25          The Seafort Circuit court reviewed the facts, noting that the applicable commitment
26   period under Section 1325 was five years in both consolidated bankruptcy cases; that the debtors
27
            356
28             For clarity and avoidance of doubt, this appellate decision will be referred to as
     “Seafort Circuit.”

                                                       101
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 102 of 191




 1   were paying on loans received from their 401(k) plans but were not making any contributions to
 2   those plans when the cases were filed; that the loans would be fully repaid prior to the
 3   completion of the 5 year commitment period; and that the “Debtors proposed to use the income
 4   available after repayment of the 401(k) loans was completed to begin funding their retirement
 5   accounts, instead of using the freed up income to pay unsecured creditors.” Seafort Circuit, 669
 6   F.3d at 663-64.
 7          The Seafort Circuit court also noted that the chapter 13 trustee objected to confirmation
 8   in each of the consolidated cases. The court also observed that “[s]pecifically, the Trustee
 9   objected to Debtors’ attempts to exclude from estate property and projected disposable income
10   proposed post-petition contributions to their 401(k) retirement plans, since Debtors were not
11   contributing anything to their qualified retirement plans when their bankruptcy cases began.”
12   Seafort Circuit, 669 F.3d at 664.
13          The Seafort Circuit summarized the decisions of the bankruptcy court and Seafort BAP
14   as follows:
15                  The bankruptcy court held that because § 541(b)(7) excludes contributions to a
16                  401(k) plan from property of the estate and disposable income, Debtors were
17                  allowed to exclude their proposed 401(k) contributions from disposable income.
18                  [. . . . .] A divided BAP ruled in favor of the Trustee. The majority held that (1)
19                  exclusions from property of the estate and disposable income for contributions to
20                  a qualified retirement plan found in 11 U.S.C. § 541(b)(7) only apply to those
21                  cases where a debtor is contributing as of the commencement of a bankruptcy
22                  case, and (2) the post-petition income that becomes available after a debtor
23                  completed repayment of a 401(k) loan is not excluded from property of the estate
24                  or disposable income under 11 U.S.C. § 541(b)(7) and must be committed to a
25                  Chapter 13 plan under 11 U.S.C. § 1325(b). [. . . . .] The dissent [in Seafort
26                  BAP] would have held that the disposable income does not include any amount
27                  withheld as a qualified contribution based upon the plain language of § 541.
28   Seafort Circuit, 669 F.3d at 664 (internal citations omitted).


                                                     102
           Case 19-12664-abl         Doc 87   Entered 05/25/21 16:55:57         Page 103 of 191




 1          Looking to the statutory text that would provide the framework for its decision, the
 2   Seafort Circuit court stated:
 3                  We start with the language of the relevant statutory provisions. Ransom v. FIA
 4                  Card Servs. N.A., ––– U.S. ––––, 131 S. Ct. 716, 723–24, 178 L.Ed.2d 603 (2011)
 5                  (citing United States v. Ron Pair Enters., Inc., 489 U.S. 235, 241, 109 S. Ct. 1026,
 6                  103 L. Ed. 2d 290 (1989)). As noted, if the trustee or an unsecured creditor
 7                  objects to confirmation of a Chapter 13 plan, “the court may not approve the plan
 8                  unless ... the plan provides that all of the debtor’s projected disposable income to
 9                  be received in the applicable commitment period ... will be applied to make
10                  payments to unsecured creditors under the plan.” 11 U.S.C. § 1325(b)(1)(B); see
11                  also Hamilton v. Lanning, –––U.S. ––––, 130 S. Ct. 2464, 2469, 177 L. Ed. 2d 23
12                  (2010). “Disposable income” is defined in relevant part as “current monthly
13                  income received by the debtor ... less amounts reasonably necessary to be
14                  expended ... for the maintenance or support of the debtor.” 11 U.S.C. §
15                  1325(b)(2)(A)(i). For debtors whose income exceeds the state median, as in this
16                  case, the “amounts reasonably necessary to be expended” is determined by the
17                  “means test” set forth in § 707(b)(2). See 11 U.S.C. § 1325(b)(3); see also Baud
18                  v. Carroll, 634 F.3d 327, 332–34 (6th Cir. 2011) (explaining the appropriate
19                  method for calculating “amounts reasonably necessary to be expended”) cert.
20                  denied, ––– U.S. ––––, 132 S. Ct. 997, 181 L. Ed. 2d 732 (Jan. 9, 2012) (No.
21                  10A1008, 11–27), 2012 WL 33293.
22   Seafort Circuit, 669 F.3d at 665.
23          Drawing the distinction between the defined term “disposable income” and the undefined
24   concept of “projected disposable income” in the same fashion as the panel in Seafort BAP, the
25   Seafort Circuit court noted:
26                  “Projected disposable income” is not defined in the Bankruptcy Code, but the
27                  Supreme Court recently explained that “when a bankruptcy court calculates a
28                  debtor’s projected disposable income, the court may account for changes in the


                                                     103
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57         Page 104 of 191




 1                  debtor’s income or expenses that are known or virtually certain at the time of
 2                  confirmation.” Lanning, 130 S. Ct. at 2478; Darrohn v. Hildebrand (In re
 3                  Darrohn), 615 F.3d 470 (6th Cir.2010) (applying Lanning to the debtors’
 4                  monthly mortgages, an otherwise deductible expense, because they intended to
 5                  surrender the properties securing the mortgages). Because the Trustee here
 6                  objected to Debtors’ proposed plans, the bankruptcy court appropriately took into
 7                  account the post-petition income available upon repayment of the 401(k) loans.
 8                  Thus, we must decide whether that income is “projected disposable income” that
 9                  must be committed to the Chapter 13 plan and paid out to unsecured creditors or
10                  instead is otherwise excluded.
11   Seafort Circuit, 669 F.3d at 665.
12          Focusing next on the changes the enactment of BAPCPA had on payments related to
13   qualified retirement plans, the Seafort Circuit court explained:
14                  Prior to the enactment of the Bankruptcy Abuse Prevention and Consumer
15                  Protection Act of 2005 (“BAPCPA”), both 401(k) loans and 401(k) contributions
16                  were considered “disposable income.” See Behlke v. Eisen (In re Behlke), 358
17                  F.3d 429, 435–36 (6th Cir. 2004) (holding that voluntary contributions to a 401(k)
18                  plan were “disposable income”); Harshbarger v. Pees (In re Harshbarger), 66
19                  F.3d 775, 777–78 (6th Cir.1995) (holding that the debtor’s voluntary repayment
20                  of 401(k) loans should be treated as disposable income in the bankruptcy estate).
21                  However, the BAPCPA added two exclusionary sections of importance here. The
22                  first, § 1322(f), is clear: It states in relevant part that “any amounts required to
23                  repay such loan shall not constitute ‘disposable income’ under section 1325.” 11
24                  U.S.C. § 1322(f).
25
26                  The second provisions, § 541(b)(7) is less so. See In re Egan, 458 B.R. 836, 842-
27                  43 (Bankr. E.D. Pa. 2011) (commenting that “like many provisions of the
28                  Bankruptcy Code added by BAPCPA, the text of § 541(b)(7) is less than clear”).


                                                     104
           Case 19-12664-abl         Doc 87      Entered 05/25/21 16:55:57           Page 105 of 191




 1   Seafort Circuit, 669 F.3d at 665-66.
 2          After reviewing the statutory text of Section 541(a)(1) and (b)(7), the Seafort Circuit
 3   court observed that under Section 541(a) the bankruptcy estate is created, and under Section
 4   541(b) statutory exclusions from it are established as of the commencement of the case.357
 5   Noting that the text of Section 541(b)(7) and its “hanging paragraph” “is found outside the
 6   confines of Chapter 13,” and that the text of Section 1306(a) expanded the scope of the
 7   bankruptcy estate by including certain post-petition assets and earnings in chapter 13
 8   proceedings, the court in Seafort Circuit stated:
 9                    Section 1306(a) expressly incorporates § 541. Read together, § 541 fixes
10                    property of the estate as of the date of filing, while § 1306 adds to the “property
11                    of the estate” property interests which arise post-petition.
12   Seafort Circuit, 669 F.3d at 666-67.
13          The Seafort Circuit court recognized that the ambiguity created by Section 541(b)(7) and
14   the “hanging paragraph” contained in it had triggered a split of authority, and under the heading
15   "Competing Views” stated:
16                    Although no circuit has addressed the question presented here, several bankruptcy
17                    and district courts have, with divergent results. See, e.g., In re Egan, 458 B.R.
18                    836, 843–44 (Bankr. E.D. Pa.2011) (listing various approaches); In re McCullers,
19                    451 B.R. 498, 501 (Bankr. N.D. Cal. 2011) (same). The first view, adopted by
20                    [Seafort BAP], reads §§ 541 and 547(b)(7) as limiting voluntary retirement
21                    contributions to those amounts being made as of the petition date[.] The second
22                    view, typified by the Johnson decision358 holds that all voluntary retirement
23                    contributions, both pre- and post-petition, are permitted under § 541(b)(7),
24                    limited only by the good faith requirement of § 1325(a)(3). A third view,
25                    articulated in In re Prigge, 441 B.R. 667 (Bankr. D. Mont. 2010), holds that
26
27          357
                  Seafort Circuit, 669 F.3d at 666-67.
28
            358
                  In re Johnson, 346 B.R. 256, 263 (Bankr. S.D. Ga. 2006)

                                                         105
           Case 19-12664-abl         Doc 87    Entered 05/25/21 16:55:57          Page 106 of 191




 1                  § 541(b)(7) does not permit post-petition voluntary retirement contributions in
 2                  any amount regardless of whether the debtor was making pre-petition retirement
 3                  contributions.
 4   Seafort Circuit, 669 F.3d at 667.
 5          After a comprehensive and thoughtful review of the competing views it had identified,359
 6   the court in Seafort Circuit generally adopted the logic of Prigge and its progeny:
 7                  As in Baud,360 we are faced with a statute that is “inelegantly drafted” and
 8                  therefore we must adopt an interpretation from competing theories “that is not
 9                  only more consistent with the language of the statute than the competing
10                  interpretation[s], but that also is consistent with the legislative history and the
11                  overriding purpose of BAPCPA.” Baud, 634 F.3d at 357. Upon careful
12                  inspection, we think the view espoused by the Prigge and McCullers courts is
13                  the correct interpretation.
14   Seafort Circuit, 669 F.3d at 672 (emphasis added).
15          The Seafort Circuit court laid out several reasons for generally aligning itself with the
16   holdings in Prigge and McCullers:
17                  We begin with the assumption, as we must, that Congress’s placement of 401(k)
18                  loan repayments within Chapter 13 itself and placement of the exclusion for
19                  voluntary retirement contributions elsewhere was deliberate. See Keene Corp. v.
20                  United States, 508 U.S. 200, 208, 113 S. Ct. 2035, 124 L. Ed. 2d 118 (1993)
21                  (“Where Congress includes particular language in one section of a statute but
22                  omits it in another, it is generally presumed that Congress acts intentionally and
23                  purposely in the disparate inclusion or exclusion.”) (internal quotation marks and
24                  alterations omitted); City of Chicago v. Envtl. Defense Fund, 511 U.S. 328, 338,
25                  114 S. Ct. 1588, 128 L. Ed. 2d 302 (1994) (“[I]t is generally presumed that
26
            359
                Specifically, the Seafort Circuit canvassed the line of cases consistent with Seafort
27
     BAP (669 F. 3d at 667-68), those cases aligned with the Johnson decision, (669 F.3d at 668-70),
28   and those cases that followed the analysis in Prigge (669 F.3d at 669-71).
            360
                Baud v. Carroll, 634 F.3d 327 (6th Cir. 2011), cert. denied, 565 U.S. 1110 (2012).

                                                      106
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57         Page 107 of 191




 1                  Congress acts intentionally and purposely when it includes particular language in
 2                  one section of a statute but omits it in another.”) (internal quotation marks and
 3                  citation omitted); Hildebrand v. Petro (In re Petro), 395 B.R. 369, 375 (6th
 4                  Cir. BAP 2008) (same).
 5   Seafort Circuit, 669 F.3d at 672.
 6          From there, the Seafort Circuit court reasoned:
 7                  The easy inference is that Congress did not intend to treat voluntary 401(k)
 8                  contributions like 401(k) loan repayments, because it did not similarly exclude
 9                  them from “disposable income” within Chapter 13 itself. See § 1322(f) (stating
10                  that “any amounts required to repay such loan shall not constitute ‘disposable
11                  income’ under section 1325”). See McCullers, 451 B.R. at 503–04; Prigge, 441
12                  B.R. at 677. Congress also does not consider voluntary contributions as
13                  “reasonable and necessary expense[s]” deductible from “disposable income,” see
14                  § 1325(b)(3), because it did not list them in § 707(b)(2)(A) & (B). In fact, it
15                  expressly excluded them from the list of “necessary expenses” in Official Form
16                  22C, which provides the formula for calculating “reasonable and necessary
17                  expenses” of above-median income debtors. See Official Form 22C, Chapter 13
18                  Statement of Current Monthly Income and Calculation of Commitment Period
19                  and Disposable Income, line 31 (Dec. 2010). See generally Lanning, 130 S. Ct. at
20                  2470 n. 2 (“The formula for above-median-income debtors is known as the
21                  ‘means test’ and is reflected in a schedule (Form 22C) that a Chapter 13 debtor
22                  must file.”); Baud, 634 F.3d at 333–34. Line Item 31, entitled “Other Necessary
23                  Expenses: involuntary deductions for employment,” unequivocally instructs that
24                  in calculating “Deductions from Income” the above-means Chapter 13 debtor may
25                  “[e]nter the total average monthly deductions that are required for your
26                  employment, such as mandatory retirement contributions .... Do not include
27                  discretionary amounts, such as voluntary 401(k) contributions.” Official
28                  Form 22C, line 31. See generally Prigge, 441 B.R. at 677 (observing that the IRS


                                                    107
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57        Page 108 of 191




 1                  guidelines state that voluntary retirement contributions are not a necessary
 2                  expense).
 3   Seafort Circuit, 669 F.3d at 672 (emphasis in original).
 4          Turning to the proper interpretation of and meaning to be afforded to the “hanging
 5   paragraph” in Section 541(b)(7), the Seafort Circuit court stated:
 6                  Notwithstanding, § 541(b)(7) must provide some sort of protection for voluntary
 7                  retirement contributions in Chapter 13 cases, because it says that such
 8                  contributions “shall not constitute disposable income as defined in section
 9                  1325(b)(2).” § 541(b)(7) (the so-called “hanging paragraph”). But Congress said
10                  this in the larger context of § 541(a)(1). As the McCullers court pointed out,
11                  “[t]his structure suggests that section 541(b)(7) excludes from property of the
12                  estate only property that would otherwise be included in the estate under section
13                  541(a). Thus, the most natural reading of section 541(b)(7) is that it excludes
14                  from property of the estate only those contributions made before the petition
15                  date.” McCullers, 451 B.R. at 503–04. To this extent, we think [Seafort BAP]
16                  properly read §§ 541(a)(1) and (b) together, as defining “property of the estate”
17                  by what is included and excluded at a fixed point in time—as of commencement
18                  of the bankruptcy case. We agree with McCullers that for this reason, the
19                  Johnson line of cases are not persuasive because they do not read § 541(b)(7)
20                  within the larger context of § 541 as a whole.
21   Seafort Circuit, 669 F.3d at 672-73.
22          Focusing next on the significance of the placement of Section 541(b)(7) outside of
23   chapter 13 of the Code, and the need to give meaning to the phrase “except that” contained in the
24   “hanging paragraph,” the court in Seafort Circuit observed:
25                  We find it is also significant that Congress placed the “disposable income”
26                  exception for voluntary retirement contributions within the confines of
27                  § 541(b)(7), rather than in Chapter 13 itself. Like the McCullers court, we think
28                  that “the most natural reading of section 541(b)(7) is that it excludes from


                                                    108
           Case 19-12664-abl         Doc 87     Entered 05/25/21 16:55:57         Page 109 of 191




 1                    property of the estate only those contributions made before the petition date” as
 2                    “indicated by its specifying the contributions excluded from property of the estate
 3                    and then stating that ‘such amount’ shall not constitute disposable income.”
 4                    McCullers, 451 B.R. at 503–04. Furthermore, as the McCullers court observed,
 5                    the term “except that” in the hanging paragraph was designed simply to clarify
 6                    that the voluntary retirement contributions excluded from the property of the
 7                    estate are not post-petition income to the debtor. McCullers, 451 B.R. at 504–05.
 8                    Restated, the function of § 541(b)(7) was merely to clarify that pre-petition
 9                    retirement contributions do not constitute property of the estate or post-petition
10                    disposable income. See Prigge, 441 B.R. at 677 & n. 5 (citing Collier on
11                    Bankruptcy). Here, the [Seafort BAP’s] reasoning fell short because it did not
12                    take into account the words “except that such amount” at the beginning of the
13                    hanging paragraph excluding retirement contributions from disposable income.
14   Seafort Circuit, 669 F.3d at 673.
15          Rejecting the debtors’ argument that voluntary 401(k) contributions are excluded from
16   Chapter 13 plans on the theory that Section 1306(a) incorporates Section 541 in its entirety, the
17   court in Seafort Circuit stated:
18                    Similar to the analysis in Egan,361 Debtors argue that voluntary 401(k)
19                    contributions are excluded from Chapter 13 plans because § 1306(a) incorporates
20                    § 541 in toto, including § 541’s exclusions. However, as just stated, this
21                    argument ignores § 541(b)(7)’s express relationship with § 541(a)(1), whereby
22                    only those interests in property set forth in § 541(b)(7)(A) in existence as of the
23                    commencement of a debtor’s case are excluded from property of the estate. Only
24                    by reading § 541(a)(1) and § 541(b)(7)(A) together can sufficient meaning be
25                    given to both sections of § 541. Furthermore, if Debtors’ theory that contributions
26                    to a qualified retirement plan never constitute property of a bankruptcy estate was
27                    correct, Congress would not have needed to include an additional provision in
28
            361
                  In re Egan, 458 B.R. 836 (Bankr. E.D. Pa. 2011).

                                                       109
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57        Page 110 of 191




 1                  § 541(b)(7)(A) stating that such contributions are excluded from disposable
 2                  income.
 3   Seafort Circuit, 669 F.3d at 673.
 4          The Seafort Circuit next explained why, in its view, it was important to consider whether
 5   a debtor was making voluntary 401(k) contributions at the commencement of their bankruptcy
 6   case in determining how much (if any) of those contributions could be excluded from disposable
 7   income:
 8                  This distinction—between qualified retirement plan contributions in effect as of
 9                  the commencement of a bankruptcy case and those cases where contributions are
10                  not in effect as of commencement—is further clarified by the phrase “under this
11                  subparagraph” found in the hanging paragraph of § 541(b)(7)(A). If all
12                  contributions to qualified retirement plans were excluded from disposable income,
13                  regardless of whether they were in effect as of the commencement of the
14                  bankruptcy case, the phrase “under this subparagraph” would be superfluous, and
15                  § 541(b)(7) would simply read “such amount [qualified retirement plan
16                  contributions] shall not constitute disposable income as defined in section
17                  1325(b)(2).” As it is written though, Congress intentionally limited the type of
18                  contributions to qualified retirement plans that would be excluded from
19                  disposable income, namely those “under this subparagraph”, § 541(b)(7)(A),
20                  which in turn governs only those contributions in effect as of the commencement
21                  of a debtor’s bankruptcy case, per § 541(a)(1).
22   Seafort Circuit, 669 F.3d at 673.
23          As to why it was persuaded by the logic of the line of cases spawned by Prigge and
24   McCullers instead of a competing view espoused by another court, the Seafort Circuit court
25   explained:
26                  Ultimately then, we find that the Prigge/McCullers interpretation is the most
27                  persuasive because it gives effect to every word in the statute. See Penn. Dep’t of
28                  Pub. Welfare v. Davenport, 495 U.S. 552, 562, 110 S. Ct. 2126, 109 L. Ed. 2d 588


                                                    110
           Case 19-12664-abl        Doc 87    Entered 05/25/21 16:55:57         Page 111 of 191




 1                  (1990) (“Our cases express a deep reluctance to interpret a statutory provision so
 2                  as to render superfluous other provisions in the same enactment.”); Mackey v.
 3                  Lanier Collection Agency & Serv., Inc., 486 U.S. 825, 837 & n. 11, 108 S. Ct.
 4                  2182, 100 L. Ed. 2d 836 (1988) (same). Although “awkward” perhaps, we
 5                  conclude, based on the language and structure of Chapter 13, incorporating
 6                  § 541, that Congress intended to exclude from disposable income and projected
 7                  disposable income available for unsecured creditors only voluntary retirement
 8                  contributions already in existence at the time the petition is filed.
 9   Seafort Circuit, 669 F.3d at 673-74 (emphasis added). In a footnote at the end of this text, the
10   Seafort Circuit court also stated:
11                  The Trustee “concedes” that if a debtor is making voluntary retirement
12                  contributions when the bankruptcy petition is filed, such continuing contributions
13                  may be excluded from disposable income. We do not agree with this assertion,
14                  for the reasons stated in Prigge. However, our view is not relevant here,
15                  because this issue is not presently before us.
16   Seafort Circuit, 669 F.3d at 674 note 7 (emphasis added).
17           Footnote 7 suggests that the Seafort Circuit holding was intended to be very narrow in
18   scope. In Seafort Circuit, the Sixth Circuit Court of Appeals fully aligned itself with the
19   holdings in the Prigge/McCullers/Parks BAP line of cases, but only in cases: (a) filed by an
20   above-median chapter 13 debtor, (b) who was not making voluntary contributions to a qualified
21   retirement plan on the petition date, but (c) who did have an outstanding loan from a qualified
22   retirement plan that would be paid off during the applicable commitment period, (d) who filed a
23   proposed a repayment plan providing that when the loan from the qualified plan was paid off, the
24   funds that had previously been used to pay the loan would be used to make voluntary
25   contributions to the plan, instead of making payments to creditors, which triggered (e) an
26   objection from the trustee or the holder of an allowed unsecured claim. In footnote 7, the Seafort
27   Circuit court expressly rejected the trustee’s “concession” that voluntary retirement contributions
28   that were being made when the bankruptcy petition was filed could be excluded from disposable


                                                     111
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57         Page 112 of 191




 1   income, and stated plainly that it did “not agree” with the trustee “for the reasons stated in
 2   Prigge”; i.e., that voluntary retirement contributions are simply not “reasonable and necessary
 3   expense[s]” deductible from “disposable income” under Section 1325(b)(3), which incorporates
 4   the means test from Section 707(b)(2)(A) and (B). In Footnote 7, the Seafort Circuit court
 5   plainly left the question of whether an above-median chapter 13 debtor who was making
 6   voluntary contributions to a qualified retirement plan when the petition was filed could continue
 7   to make such voluntary contributions post-petition and exclude some or all of them from the
 8   disposable income calculus, since “this issue is not presently before us.”362
 9          Addressing the issue of Congressional intent when BAPCPA was enacted, and the
10   competing concepts of debt repayment on the one hand, and protection of retirement savings on
11   the other, the Seafort Circuit court observed:
12                  It is true, as Debtors assert, that BAPCPA added new protections for retirement
13                  funds that did not exist under pre-BAPCPA law, namely § 1322(f) and
14                  § 541(b)(7). There is legislative history to this effect. See H.R. REP. NO. 109–31,
15                  pt. 1, p. 2–3 (2005), 2005 U.S.C.C.A.N. 88, 89 (“S. 256 also includes various
16                  consumer protection reforms.... S. 256 allows debtors to shelter from the claims of
17                  creditors certain education IRA plans and retirement pension funds.”). On the
18                  other hand, as we recognized in Baud, BAPCPA’s “core purpose” is to ensure that
19                  debtors devote their full disposable income to repaying creditors and maximizing
20                  creditor recoveries. Baud, 634 F.3d at 343, 356 (citing Lanning and Ransom).
21                  The legislative history supports this reading too. See H.R. Rep. No. 109–31, pt. 1,
22                  p. 2–3 (2005), 2005 U.S.C.C.A.N. 88 at 89 (“The heart of the bill’s consumer
23                  bankruptcy reforms consists of the implementation of an income/expense
24                  screening mechanism (“needs-based bankruptcy relief” or “means testing”),
25                  which is intended to ensure that debtors repay creditors the maximum they can
26                  afford.”); Ransom, 131 S. Ct. at 721 (stating that Congress enacted the BAPCPA
27
            362
28             This more specific issue would present itself to the Sixth Circuit soon enough. See In
     re Davis, 960 F.3d 346 (6th Cir. 2020).

                                                      112
           Case 19-12664-abl          Doc 87     Entered 05/25/21 16:55:57         Page 113 of 191




 1                     “to correct perceived abuses of the bankruptcy system,” and enacted the “means
 2                     test” of § 707(b) in particular, “to help ensure that debtors who can pay creditors
 3                     do pay them.”) Ransom, 131 S. Ct. at 721. Thus, as in Baud, “we adopt the
 4                     interpretation of [§§ 541(a)(1), 541(b)(7), and 1325] that is not only more
 5                     consistent with the language of the statute[s] than the competing interpretation,
 6                     but that is also consistent with the legislative history and the overriding purpose
 7                     of BAPCPA as recognized in Lanning and Ransom.” Baud, 634 F.3d at 357.
 8   Seafort Circuit, 669 F.3d at 674.
 9          The Seafort Circuit then closed its analysis by plainly summarizing its holding under the
10   specific facts of the consolidated cases before it:
11                     In sum, for the foregoing reasons, we hold that the income made available once
12                     Debtors’ 401(k) loan repayments are fully repaid is properly committed to the
13                     debtors’ respective Chapter 13 plans for distribution to the unsecured creditors
14                     and may not be used to make voluntary retirement contributions.363
15                                    IV.     In re Anh-Thu Thi Vu
16          The disposable income issue presented by Section 541(b)(7) and the “hanging paragraph”
17   came before the United States Bankruptcy Court for the Western District of Washington in the
18   unpublished case of In re Anh-Thu Thi Vu, 2015 WL 6684227 (Bankr. W.D. Wash. June 16,
19   2015).364 Judge Lynch summarized the salient facts in Vu this way:
20                     There is no dispute that Debtor’s income is above-median, pursuant to her Form
21                     B22C–1 [ECF no. 13]. During the six months prior to filing her petition, Debtor
22                     voluntarily contributed an average of $877 per month to her Thrift Savings Plan
23                     (“TSP”) retirement program offered by her employer. On her Form B22C–2
24                     (“Means Test”), Debtor entered $877 on Line 41 for “all qualified retirement
25
26          363
                  Seafort Circuit, 669 F.3d at 674.
27          364
               Hon. Bryan D. Lynch. Judge Lynch had previously considered a similar issue in the
28   published decision of In re Bruce, 484 B.R. 387 (Bankr. W.D. Wash. 2012). The Vu decision is
     discussed in more depth here, as it is more recent and references Bruce in its analysis.

                                                        113
          Case 19-12664-abl        Doc 87    Entered 05/25/21 16:55:57         Page 114 of 191




 1                 deductions,” resulting in monthly disposable income of $74 on Line 45 [ECF no.
 2                 13]. Debtor's Plan proposes monthly payments of $80 for 60 months [ECF no. 12]
 3   Vu, 2015 WL 6684227, at *1.
 4          The Vu court then examined the basis of the trustee’s confirmation objection, and
 5   observed:
 6                 Trustee objected to confirmation of the Plan, arguing that Debtor's voluntary
 7                 retirement contribution is not an allowable deduction on her Means Test. Over the
 8                 life of the Plan, unsecured creditors will receive a total of $4,619, approximately
 9                 nine percent of Debtor's $50,343 scheduled unsecured debt, while Debtor will
10                 contribute over $50,000 to her TSP. Trustee first argues that Debtor has not
11                 correctly calculated her disposable income by taking the retirement deduction.
12                 Elimination of Debtor's voluntary retirement contribution would increase her
13                 monthly disposable income to $951, which would be sufficient to pay her
14                 unsecured creditors in full. Trustee also argues that the level of Debtor's
15                 contribution, which will fund her retirement ten times more than she is paying to
16                 unsecured creditors, renders her plan not filed in good faith.
17   Vu, 2015 WL 6684227, at *1.
18          Citing to United States Supreme Court authority that addressed the meaning of “projected
19   disposable income” in the context of Section 1325(b)(1)(B), the Vu court noted:
20                 If a chapter 13 trustee objects to confirmation of a debtor's plan, the Court may
21                 not confirm a chapter 13 plan unless it provides for the full repayment of
22                 unsecured claims or provides that “all of the debtor's projected disposable income
23                 to be received in the applicable commitment period ... will be applied to make
24                 payments” in accordance with the terms of the plan. 11 U.S.C. § 1325(b)(1)(B);
25                 Hamilton v. Lanning, 560 U.S. 505, 509, 130 S. Ct. 2464, 177 L.Ed.2d 23 (2010).
26                 “Projected disposable income” is not defined in the Bankruptcy Code; however,
27                 the Supreme Court of the United States has adopted the “forward-looking”
28                 approach which begins with “calculating disposable income,” subject to the


                                                    114
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57            Page 115 of 191




 1                  Court's discretion to account for “known or virtually certain” changes in the
 2                  debtor's future income or expenses. Hamilton v. Lanning, 560 U.S. at 519.
 3   Vu, 2015 WL 6684227, at *1.
 4          The Vu court acknowledged the fatal flaw in any argument by an above-median income
 5   chapter 13 debtor that voluntary contributions to qualified retirement plans are an “amount
 6   reasonably necessary” to be deducted from current monthly income in determining disposable
 7   income under Section 1325(b):
 8                  For purposes of complying with § 1325(b)(1)(B)'s “projected disposable income”
 9                  requirement, the Code defines “disposable income” as “current monthly income ...
10                  less amounts reasonably necessary” for the maintenance or support of the debtor
11                  or the debtor's dependents. 11 U.S.C. § 1325(b)(2). Above-median income
12                  debtors who pursue the “amounts reasonably necessary” path quickly meet a dead
13                  end: Section 1325(b)(3) provides that, for above-median-income debtors,
14                  “amounts reasonably necessary” are determined by sections 707(b)(2)(A) and (B),
15                  neither of which provide for voluntary retirement contributions as an allowable,
16                  necessary expense. As discussed infra, some courts hold that for the purposes of
17                  calculating “disposable income” under § 1325(b)(2), voluntary retirement
18                  contributions cannot be deducted from current monthly income (“CMI”) as
19                  “amounts reasonably necessary.”
20   Vu, 2015 WL 6684227, at *2.
21          Next examining the statutory text of Section 541(b)(7) and the “hanging paragraph,” the
22   Vu court noted the substantial split of authority that had resulted from it:
23                  Section 541(b)(7)(A) and the hanging paragraph have caused wide disagreement
24                  among courts nationwide. The majority have followed the approach of In re
25                  Johnson, 346 B.R. 256, 263 (Bankr. S.D. Ga. 2006), holding that voluntary
26                  retirement contributions do not constitute disposable income, regardless of
27                  whether the debtor was making contributions at commencement of the case. See
28                  also In re Drapeau, 485 B.R. 29, 34 (Bankr. D. Mass. 2013) (collecting cases).


                                                      115
           Case 19-12664-abl         Doc 87     Entered 05/25/21 16:55:57        Page 116 of 191




 1                    Following the Sixth Circuit Bankruptcy Appellate Panel in [Seafort BAP], some
 2                    courts have held that voluntary retirement contributions do not constitute
 3                    disposable income, but only to the extent that those contributions were being
 4                    made by the debtor as of the petition date. [Seafort BAP], 437 B.R. at 209, aff'd
 5                    on other grounds, 669 F.3d 662 (6th Cir. 2012); In re Jensen, 496 B.R. 615, 621
 6                    (Bankr. D. Utah 2013). Finally, other courts have held that voluntary retirement
 7                    contributions may not be excluded from disposable income at all. In re Prigge,
 8                    441 B.R. 667, 677 (Bankr. D. Mont. 2010); see also In re McCullers, 451 B.R.
 9                    498, 505 (Bankr. N.D. Cal. 2011); [Parks BAP], 475 B.R. 703, 707 (B.A.P. 9th
10                    Cir. 2012) (“we find the Prigge line of cases persuasive”).
11   Vu, 2015 WL 6684227, at *3.
12          After reviewing treatise commentary on Prigge, McCullers, Parks BAP, and Seafort
13   Circuit,365 the Vu court noted that Parks BAP served as the primary authority underpinning the
14   Trustee’s objection:
15                    Trustee’s objection relies primarily on [Parks BAP], the Ninth Circuit Bankruptcy
16                    Appellate Panel’s adoption of the Prigge approach. [Parks BAP], 475 B.R. at 707
17                    (“we find the Prigge line of cases persuasive. To avoid repetition, we borrow
18                    heavily from these decisions.”) The [Parks BAP] panel held that “the most
19                    reasonable interpretation of § 541(b)(7)(A) is that it excludes from property of
20                    the estate only those [voluntary retirement] contributions made before the petition
21                    date.” Id. at 708. [Parks BAP] reconciled Prigge’s result with the language of
22                    § 541(b)(7)(A)(i)’s hanging paragraph by explaining that “such amount” means
23                    that only pre-petition contributions shall not constitute disposable income, and
24                    that “except that” simply clarifies that the voluntary retirement contributions
25                    excluded from property of the estate are not post-petition income to the debtor. Id.
26                    (citing McCullers, 451 B.R. 503–505).
27   Vu, 2015 WL 6684227, at *3.
28
            365
                  Vu, 2015 WL 6684227, at *2-3.

                                                      116
           Case 19-12664-abl       Doc 87       Entered 05/25/21 16:55:57      Page 117 of 191




 1          Noting that it had previously faced a similar issue in a chapter 13 case filed by a below-
 2   median income debtor, the Vu court stated:
 3                  This Court has previously attempted to reconcile the holding in [Parks BAP] that
 4                  under § 541(b)(7)(A) only pre-petition voluntary retirement contributions are
 5                  excluded from property of the estate, and therefore only pre-petition contributions
 6                  are excluded from “disposable income” as defined in § 1325(b)(2) with an
 7                  interpretation that qualified retirement contributions do not “constitute disposable
 8                  income as defined in section 1325(b)(2) ...” In re Bruce, 484 B.R. 387, 394
 9                  (Bankr. W.D. Wash. 2012). In Bruce, the Court went beyond the analysis of
10                  Prigge and [Parks BAP], holding that § 541(b)(7)(A)(i)’s hanging paragraph
11                  excludes pre-petition voluntary retirement contributions from the calculation of
12                  “current monthly income,” i.e., those contributions made during the six-month
13                  CMI look-back period. Id. If those contributions are deducted before determining
14                  the debtor’s income during that six-month period pre-petition, those contributions
15                  are not “disposable income” as that term is defined in § 1325(b)(2), and the
16                  monthly average of the contributions during the six month period pre-petition
17                  should not be included in the calculation of CMI for purposes of calculating
18                  disposable income. Id.
19   Vu, 2015 WL 6684227, at *3.
20          The Vu court expounded further on the rationale underpinning its analysis of the debtor’s
21   voluntary retirement plan contributions:
22                  While Bruce involved a below-median-income debtor, its reasoning regarding
23                  deducting voluntary retirement deductions from CMI is applicable to all chapter
24                  13 debtors because calculating current monthly income is the starting point for
25                  determining “disposable income” under § 1325(b)(2), regardless of whether the
26                  debtor is above- or below-median-income. This result is also in harmony with a
27                  plain reading of the hanging paragraph, which provides that any amount withheld
28                  by an employer from the wages of employees for payment as contributions to a


                                                     117
           Case 19-12664-abl       Doc 87      Entered 05/25/21 16:55:57         Page 118 of 191




 1                  qualified retirement plan “shall not constitute disposable income as defined in §
 2                  1325(b)(2).” Using this approach, for all chapter 13 debtors, voluntary
 3                  retirement contributions may be excluded from the calculation of disposable
 4                  income, to the extent that those contributions were being made pre-petition
 5                  during the six-month look-back period used to determine CMI.
 6   Vu, 2015 WL 6684227, at *4 (emphasis added).
 7          Ultimately, the Vu court summarized its decision in the following manner:
 8                  This interpretation gives substantive application to the hanging paragraph, unlike
 9                  the very narrow interpretation of that paragraph in Prigge et al.; it also results in
10                  above- and below-median debtors being treated the same, as opposed to having
11                  different rules for deductibility of voluntary retirement contributions;366 and it
12                  fosters the overall policy seen throughout the 2005 amendments to the
13                  Bankruptcy Code of protecting debtors’ retirement contributions. See, e.g., In re
14                  Smith, No. 09–64409, 2010 WL 2400065 *3 (Bankr. N.D. Ohio, June 15, 2010)
15                  (“the enactment of section 541(b)(7) injected a policy favoring retirement savings
16                  into the bankruptcy code. Therefore, the harsh approach toward 401(k)
17                  contributions taken by courts pre-BAPCPA is no longer warranted.”). Using this
18                  approach, Debtor would not have treated her voluntary retirement contributions as
19                  a deduction in Line 41 of her Form B22C–2; rather, she should have subtracted
20                  those contributions made in the six-month pre-petition period in calculating CMI.
21                  In practice, this will result in virtually the same projected disposable income as
22                  Debtor’s approach because she made the same contributions during each of the
23                  six months used to calculate CMI.
24   Vu, 2015 WL 6684227, at *4 (emphasis added).
25          The Vu court denied the trustee’s confirmation objection. It did not reach the issue of
26   whether a lack of good faith in the filing of debtor’s chapter 13 plan was established by her
27          366
               The concept of treating above-median and below-median chapter 13 debtors the same
28   way in this context appears, at least to this Court, to be inconsistent with the plain language of
     Section 1325(b)(3). See note 328, supra.

                                                     118
           Case 19-12664-abl         Doc 87    Entered 05/25/21 16:55:57         Page 119 of 191




 1   voluntary post-petition contributions to her qualified retirement plan, noting that “[i]f the parties
 2   do not resolve their differences based on the Court’s ruling herein, they should contact the Court
 3   to arrange a hearing on this issue.” Vu, 2015 WL 6684227, at *4 (emphasis added).
 4                                   V.     Davis v. Helbling (In re Davis)
 5          The specific issue reserved by the Sixth Circuit Court of Appeals in footnote 7 to Seafort
 6   Circuit reached that court in the case of Davis v. Helbling (In re Davis), 960 F.3d 346 (6th Cir.
 7   2020). The chapter 13 debtor in Davis owed over $200,000 in debt, $189,000 of which was
 8   unsecured, but had under $39,000 in assets. The Davis court summarized the facts as follows:
 9                    Davis proposed a bankruptcy plan that would pay her unsecured creditors a total
10                    of $19,380—equal to sixty monthly payments of $323. To obtain court approval,
11                    her plan needed to provide for payment of all her “projected disposable income”
12                    to her unsecured creditors. Id. § 1325(b)(1). Davis believed that $323 represented
13                    her monthly disposable income. Although she reported gross monthly income of
14                    $5,627, she claimed $5,304 in allowable monthly expenses. One of those claimed
15                    expenses was a monthly retirement contribution. Long before her bankruptcy,
16                    Davis had authorized her employer to withhold $220.66 from her monthly wages
17                    as contributions to a 401(k) retirement plan. Davis sought to continue those
18                    contributions during her bankruptcy.
19   Davis, 960 F.3d at 349.
20          The trustee in Davis objected to confirmation, contending that “wages withheld as
21   voluntary 401(k) contributions are considered disposable income under the Code” and that
22   resultantly the “proposed plan would not pay all her projected disposable income to her
23   unsecured creditors.”367 The bankruptcy court sustained the trustee’s objection, noting that it felt
24   bound by the dicta found in footnote 7 of Seafort Circuit, “which suggested that the Code always
25   counts voluntary retirement contributions as disposable income, even if the debtor began making
26   those contributions prior to bankruptcy.”368
27
            367
28                Davis, 960 F.3d at 349.
            368
                  Id.

                                                      119
           Case 19-12664-abl         Doc 87     Entered 05/25/21 16:55:57        Page 120 of 191




 1          The debtor in Davis then filed an amended plan providing for creditor payments of $519
 2   per month. The increase in her proposed monthly plan payments from $323 to $519 “reflected in
 3   part the addition of Davis’s monthly 401(k) contributions to her disposable income
 4   calculation.”369 The debtor in Davis then objected to her own amended plan to preserve the
 5   disposable income issue for appeal; the bankruptcy court confirmed the amended plan over the
 6   debtor’s objection; and the debtor obtained a certification from the bankruptcy court authorizing
 7   a direct appeal to the Sixth Circuit Court of Appeals.370
 8          The Davis court began its trek through the disposable income calculus with a review of
 9   the text of Section 1325(b):
10                    We begin with the legal background. Section 1325(b)(1) of the Code provides
11                    that, upon objection, a bankruptcy plan cannot be approved “unless ... [it]
12                    provides that all of the debtor’s projected disposable income to be received in the
13                    applicable commitment period ... will be applied to make payments to unsecured
14                    creditors.” 11 U.S.C. § 1325(b)(1)(B). Section 1325(b)(2) defines “disposable
15                    income” as the debtor’s “current monthly income ... less amounts reasonably
16                    necessary to be expended ... for the maintenance or support of the debtor.” Id. §
17                    1325(b)(2)(A)(i). For debtors with above-median income, like Davis, the
18                    “amounts reasonably necessary to be expended” are determined by the National
19                    and Local Standards promulgated by the IRS. See id. § 1325(b)(3). “Projected
20                    disposable income,” as used in § 1325(b)(1), is not defined anywhere in the
21                    Bankruptcy Code. But the Supreme Court has held that it is simply the debtor’s
22                    disposable income, under § 1325(b)(2), adjusted for any “changes in the debtor’s
23                    income or expenses that are known or virtually certain at the time of
24                    confirmation.” Hamilton v. Lanning, 560 U.S. 505, 524, 130 S. Ct. 2464, 177 L.
25                    Ed. 2d 23 (2010).
26   Davis, 960 F.3d at 350.
27
            369
28                Davis, 960 F.3d at 350.
            370
                  Id.

                                                      120
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57       Page 121 of 191




 1          The Davis court next observed that in Lanning, the United States Supreme Court had
 2   established a two-step process for the calculation of “projected disposable income”:
 3                  Determining a debtor’s “projected disposable income” under § 1325(b)(1) is
 4                  therefore a two-step process. See [Lanning] at 519, 524, 130 S. Ct. 2464. First, the
 5                  debtor’s current “disposable income” is determined by the formula prescribed in
 6                  § 1325(b)(2). Id. at 519, 130 S. Ct. 2464. Second, in certain circumstances, that
 7                  sum is adjusted for changes “known or virtually certain” to occur during the
 8                  commitment period. Id. When a debtor expects no changes in financial
 9                  circumstances, as “in most cases,” her “projected disposable income” under
10                  § 1325(b)(1) is simply her “disposable income” as defined in § 1235(b)(2). Id.
11   Davis, 960 F.3d at 350.
12          The Davis court noted that prior to BAPCPA “the ‘overwhelming consensus’ among
13   bankruptcy courts was that wages voluntarily withheld as 401(k) contributions formed part of a
14   debtor’s disposable income.371 Acknowledging that the addition of Section 541(b)(7)(A) and its
15   “hanging paragraph” to the Code when BAPCPA was enacted in 2005 had “led to considerable
16   disagreement among courts and litigants nationwide,” the Davis court also noted that “most
17   courts” agreed with the debtor’s argument that “the hanging paragraph excludes 401(k)
18   contributions from disposable income for purposes of § 1325(b)(2).”372 Citing Baxter v. Johnson
19   (In re Johnson), 346 B.R. 256, 263 (Bankr. S.D. Ga. 2006) as the “leading decisions” supporting
20   the debtor’s position, the Davis court stated:
21                  [In Johnson], the court concluded that the hanging paragraph “plainly state[s] that
22          [401(k) ] contributions ‘shall not constitute disposable income.’ ” Id. (quoting 11
23          U.S.C. § 541(b)(7)). In its view, BAPCPA “placed retirement contributions
24          outside the purview of a Chapter 13 plan.” Id. Thus, Johnson held that a debtor’s
25          disposable income does not include the wages she contributes to her 401(k)
26          plan—whether or not those contributions began prior to bankruptcy. Id.
27          371
               Davis, 960 F.3d at 350 (collecting cases).
            372
28             Davis, 960 F.3d at 350, citing RESFL FIVE, LLC v. Ulysse, 2017 WL 4348897, at *6
     (S.D. Fla. Sept. 29, 2017) (collecting cases).

                                                      121
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57        Page 122 of 191




 1   Davis, 960 F.3d at 351.
 2          Recognizing that it had “squarely rejected Johnson’s reasoning” in Seafort Circuit, the
 3   Sixth Circuit in Davis noted that:
 4                  [Seafort Circuit] also opined, in dictum, on the circumstances present here. The
 5                  trustee in [Seafort Circuit] had conceded that if the debtor had regularly made
 6                  401(k) contributions prior to filing her petition, she could have excluded those
 7                  wages from her projected disposable income. See [Seafort Circuit, 669 F.3d] at
 8                  674 n.7. This court disagreed, endorsing a competing interpretation of the hanging
 9                  paragraph adopted by In re Prigge, 441 B.R. 667 (Bankr. D. Mont. 2010), which
10                  held that a Chapter 13 debtor may never deduct “voluntary post-petition
11                  retirement contributions in any amount regardless of whether the debtor [made]
12                  pre-petition retirement contributions.” [Seafort Circuit], 669 F.3d at 667, 674 n.7.
13                  But we acknowledged that the “issue [was] not presently before us.” Id. at 674
14                  n.7.
15   Davis, 960 F.3d at 351.
16          After canvassing the lines of cases supporting various outcomes on the issue before it, the
17   Sixth Circuit in Davis court summarized the impact of BAPCPA’s addition of Section 541(b)(7)
18   and its “hanging paragraph” to the Code:
19                  To recap, BAPCPA’s insertion of the hanging paragraph into § 541(b)(7) has
20                  taken us from an “overwhelming consensus” among bankruptcy courts, see
21                  Johnson, 241 B.R. at 399, to four competing views of whether voluntary
22                  retirement contributions constitute disposable income in a Chapter 13 bankruptcy.
23                  Compare Johnson, 346 B.R. at 263, with Prigge, 441 B.R. at 677 n.5, with
24                  [Seafort BAP], 437 B.R. at 210, and with Anh-Thu Thi Vu, 2015 WL 6684227, at
25                  *4–5. Our decision in [Seafort Circuit], 669 F.3d at 663, is the only circuit court
26                  opinion to consider the issue. See RESFL FIVE, 2017 WL 4348897, at *5–6
27                  (collecting cases). And although we rejected the Johnson approach in [Seafort
28                  Circuit], we expressly declined to decide between the remaining interpretations.


                                                    122
           Case 19-12664-abl         Doc 87    Entered 05/25/21 16:55:57        Page 123 of 191




 1                  See [Seafort Circuit], 669 F.3d at 674 n.7 (“Our view is not relevant here[ ]
 2                  because this issue is not presently before us.”).
 3   Davis, 960 F.3d at 351-53.
 4          Having completed its overview of the divergent decisions generated by BAPCPA’s
 5   insertion of Section 541(b)(7) and its “hanging paragraph” to the Code, the Davis court turned to
 6   the debtor’s argument in the case before it:
 7                  With the legal landscape in view, we turn to Davis’s appeal. Davis argues that the
 8                  hanging paragraph in § 541(b)(7) excludes from her disposable income, as
 9                  defined in § 1325(b)(2), the amount she contributed monthly to her 401(k) prior
10                  to bankruptcy.
11   Davis, 960 F.3d at 353.
12          Having noted that at least four very different lines of authority had resulted from prior
13   judicial decisions addressing the issue pending before it, the Davis court observed:
14                  Among the four competing interpretations of the hanging paragraph, three support
15                  Davis’s view: Johnson, [Seafort BAP], and [Vu]. But our decision in [Seafort
16                  Circuit], 669 F.3d at 674, rejected the Johnson interpretation, so we do not
17                  consider it here. See United States v. Mateen, 739 F.3d 300, 304 (6th Cir.), rev’d
18                  en banc on other grounds, 764 F.3d 627 (6th Cir. 2014) (noting that we are bound
19                  by a “prior panel’s statutory interpretation” where it was “essential to the
20                  decision”). That leaves Davis with the [Seafort BAP] and [Vu] interpretations for
21                  support. In contrast, the Prigge interpretation supports the Trustee’s position,
22                  which is that voluntary retirement contributions can never be excluded from
23                  disposable income, regardless of whether the debtor was making such
24                  contributions prior to her bankruptcy. Davis’s appeal asks us to decide between
25                  these competing interpretations.
26   Davis, 960 F.3d at 353.
27          Although it had previously conducted an exhaustive review of the relevant statutory
28


                                                     123
           Case 19-12664-abl          Doc 87    Entered 05/25/21 16:55:57        Page 124 of 191




 1   framework in its Seafort Circuit decision, the Sixth Circuit in Davis opted to begin anew373:
 2                    We start with the text. See Jimenez v. Quarterman, 555 U.S. 113, 118, 129 S. Ct.
 3                    681, 172 L. Ed. 2d 475 (2009). Section 541(b)(7) excludes from property of the
 4                    estate “any amount ... withheld by an employer from the wages of employees for
 5                    payment as contributions” to a 401(k) plan. 11 U.S.C. § 541(b)(7)(A). The
 6                    hanging paragraph then continues, “except that such amount under this
 7                    subparagraph shall not constitute disposable income as defined in Section
 8                    1325(b)(2).” Id. (emphases added).
 9                     We must determine whether “such amount,” which “shall not constitute
10                    disposable income,” encompasses the continued monthly 401(k) contributions
11                    Davis sought to exclude from her disposable income in her proposed bankruptcy
12                    plan. See id. § 541(b)(7). “Such amount” refers to “any amount ... withheld by an
13                    employer from the wages of employees for payment as contributions” to a 401(k)
14                    plan. See id. Davis’s argument implies that the relevant “amount” of those
15                    contributions that is excluded from her disposable income is the sum her
16                    employer withheld from her wages each month. Conversely, the Trustee suggests
17                    that the “amount” excluded is simply the aggregate 401(k) contributions that
18                    Davis had accumulated in her 401(k) account prior to her bankruptcy.
19   Davis, 960 F.3d at 353.
20          In reviewing the parties’ arguments as to the proper meaning to be ascribed to Section
21
            373
22                Judge Readler, in his dissenting opinion in Davis, observed:

23                    Considering that the federal courts have answered today’s question four different
                      ways, it is perhaps no surprise that we too are not of one mind. But in selecting
24
                      between those approaches, we do not write on a clean slate. In [Seafort Circuit],
25                    we all but held that a debtor cannot exclude voluntary retirement contributions
                      from post-petition disposable income, even if the debtor began making
26                    contributions before filing for bankruptcy. 669 F.3d 662, 674 n.7 (6th Cir. 2012).
                      While that decision arguably is not controlling, I would give it the weight it
27
                      deserves. For to my mind, it is correct.
28
     Davis, 960 F.3d at 358 (Readler, J., dissenting) (“Davis Dissent”).

                                                      124
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57       Page 125 of 191




 1   541(b)(7), the Davis court took issue with both of them:
 2                   Neither reading makes perfect sense of the text. “Amount” is defined as the “total
 3                   financial value or cost (of something).” Oxford English Dictionary (3d ed. 2019).
 4                   The “something” that is being measured depends on context. It can be an
 5                   individual number (“the amount of the policy is [$]10,000”), or it can be an
 6                   aggregate number (“the ... amount of worthless IOUs collected during each day’s
 7                   business”). Amount, Merriam-Webster Unabridged Online,
 8                   https://unabridged.merriam-webster.com/unabridged/amount (last visited Feb. 20,
 9                   2020).
10
11                   Here, context points in both directions. On the one hand, the hanging paragraph
12                   excludes the amount of the debtor’s 401(k) contributions from “disposable
13                   income as defined in Section 1325(b)(2).” 11 U.S.C. § 541(b)(7). Disposable
14                   income is defined in terms of monthly income and expenses. Id. § 1325(b)(2).
15                   That suggests that a debtor’s monthly contribution is the “amount” that “shall not
16                   constitute disposable income.” See id. § 541(b)(7). On the other hand, the
17                   hanging paragraph is framed as an exception to § 541(b)(7)’s general rule that
18                   “property of the estate” does not include the “amount” of the debtor’s 401(k)
19                   contributions. There, the relevant “amount” seems to be the debtor’s aggregate
20                   401(k) contributions. See id. § 541(b).
21   Davis, 960 F.3d at 353-54.
22           Having taken issue with both of the parties’ arguments as to how Section 541(b)(7) and
23   the “hanging paragraph” should be interpreted, the Sixth Circuit in Davis found little solace in
24   the statutory text itself:
25                   Further confounding our search for meaning, § 541(b)(7) is a grammatical puzzle.
26                   See [Seafort Circuit], 669 F.3d at 671 (describing the hanging paragraph as
27                   “inelegantly drafted” (citing Baud v. Carroll, 634 F.3d 327 (6th Cir. 2011)). The
28                   hanging paragraph begins with the conjunction “except that,” which, to no one’s


                                                     125
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57         Page 126 of 191




 1                  surprise, is generally used to introduce an exception to an otherwise-applicable
 2                  general rule. See, e.g., 2 U.S.C. § 4915(b)(1) (“An unforeseen vacancy ... during
 3                  an academic year may be filled, except that no appointment may be made ... for
 4                  service to begin on or after October 1 ....” (emphasis added)). Yet the hanging
 5                  paragraph’s exception has no logical connection to § 541(b)(7)’s general rule.
 6                  Property of the estate and disposable income are wholly independent concepts
 7                  under the bankruptcy code. Compare 11 U.S.C. § 541, with id. § 1325. We are
 8                  therefore tasked with choosing between two interpretations, either of which will
 9                  do some violence to the text. “The choice is one between the lesser of evils.” See
10                  David Gray Carlson, The Chapter 13 Estate and Its Discontents, 17 Am. Bankr.
11                  Inst. L. Rev. 233, 233 (2009).
12   Davis, 960 F.3d at 354.
13          Mindful of the statutory ambiguity in Section 541(b)(7), the Davis court turned to three
14   well-established canons of statutory construction in its effort to give proper meaning to that
15   section of the Code. Looking first to the reenactment canon, the Sixth Circuit stated:
16                  [T]he reenactment canon provides that whenever Congress amends a statutory
17                  provision, “a significant change in language is presumed to entail a change in
18                  meaning.” Arangure v. Whitaker, 911 F.3d 333, 341 (6th Cir. 2018). Here,
19                  Congress enacted BAPCPA against the backdrop of an “overwhelming consensus
20                  among bankruptcy courts” that wages withheld by an employer as voluntary
21                  401(k) contributions constituted part of the debtor-employee’s disposable income.
22                  See Johnson, 241 B.R. at 399. BAPCPA’s insertion of the hanging paragraph into
23                  § 541(b)(7) represents a substantial change to the statutory text. We must
24                  therefore presume that the hanging paragraph altered existing law. Arangure, 911
25                  F.3d at 341.
26   Davis, 960 F.3d at 354.
27          Next, the Davis court looked to the presumption against ineffectiveness in its search for
28   the proper meaning of Section 541(b)(7):


                                                     126
           Case 19-12664-abl      Doc 87      Entered 05/25/21 16:55:57       Page 127 of 191




 1                 The presumption against ineffectiveness offers similar guidance. See Antonin
 2                 Scalia & Bryan A. Garner, Reading Law 63 (2012). That presumption reflects
 3                 “the idea that Congress presumably does not enact useless laws.” United States v.
 4                 Castleman, 572 U.S. 157, 178, 134 S. Ct. 1405, 188 L. Ed. 2d 426 (2014) (Scalia,
 5                 J., concurring). In other words, when the plain meaning of a provision is not clear,
 6                 we should avoid interpretations that render the provision a “dead letter.” United
 7                 States v. Hayes, 555 U.S. 415, 427, 129 S. Ct. 1079, 172 L. Ed. 2d 816 (2009)
 8                 (quoting United States v. Hayes, 482 F.3d 749, 762 (4th Cir. 2007) (Williams, J.,
 9                 dissenting)).374 Thus, we should be skeptical of interpretations that deprive the
10                 hanging paragraph of any meaningful effect.
11   Davis, 960 F.3d at 354.
12          Lastly, the court in Davis looked to the canon against surplusage in assessing the proper
13   meaning of Section 541(b)(7), stating:
14                 Finally, the canon against surplusage provides a related command. It conveys the
15                 familiar rule that courts should “give effect, if possible, to every word Congress
16                 used.” Nat’l Ass’n of Mfrs. v. Dep’t of Def., ––– U.S. ––––, 138 S. Ct. 617, 632,
17                 199 L. Ed. 2d 501 (2018) (quoting Reiter v. Sonotone Corp., 442 U.S. 330, 339,
18                 99 S. Ct. 2326, 60 L. Ed. 2d 931 (1979)). This means that “[i]f a provision is
19                 susceptible of (1) a meaning that gives it an effect already achieved by another
20                 provision ... and (2) another meaning that leaves both provisions with some
21                 independent operation, the latter should be preferred.” Scalia & Garner, supra, at
22                 176. Here, therefore, we should favor a construction of the hanging paragraph that
23                 leaves both it and § 1325(b)(2) with independent effect.
24   Davis, 960 F.3d at 354-55.
25          With those canons of statutory construction in mind, the Davis court reached the
26   following conclusion:
27          374
              In 2009, Hayes was reversed on other grounds by the United States Supreme Court and
28   remanded to the 4th Circuit Court of Appeals. The complete citation is United States v. Hayes,
     482 F.3d 749 (4th Cir. 2007), rev’d on other grounds, 555 U.S. 415 (2009).

                                                   127
          Case 19-12664-abl           Doc 87     Entered 05/25/21 16:55:57        Page 128 of 191




 1                     Applying those principles to Davis’s appeal, we conclude that the hanging
 2                     paragraph is best read to exclude from disposable income the monthly 401(k)-
 3                     contribution amount that Davis’s employer withheld from her wages prior to her
 4                     bankruptcy. That interpretation reads the amendment to § 541(b), which added
 5                     the hanging paragraph, in a way that actually amends the statute. It also gives a
 6                     meaningful effect—one not already accomplished by § 1325(b)(2)—to
 7                     Congress’s instruction in § 541(b)(7) that 401(k) contributions “shall not
 8                     constitute disposable income.”
 9                     The Trustee’s proposed interpretation fails on these objectives. Instead, as the
10                     Trustee concedes, its interpretation would read the hanging paragraph as merely
11                     “counteract[ing] any suggestion that the exclusion of [accumulated 401(k) ]
12                     contributions from property of the estate constitutes postpetition income of the
13                     debtor.” Appellee Br. at 24. But that interpretation “makes no sense” because
14                     assets are not income. 5 Collier on Bankruptcy ¶ 541.23[1] (16th ed. 2019). Those
15                     accumulated funds “would never be considered ... disposable income” under §
16                     1325(b)(2). Id.; see McCullers, 451 B.R. at 505 (“[I]t is unlikely even without the
17                     language in question that excluding sums earned by the debtor prepetition from
18                     property of the estate would ever be construed as creating postpetition disposable
19                     income to [the] debtor.”). Thus, the Trustee’s interpretation would render the
20                     hanging paragraph a “dead letter.” Hayes, 555 U.S. at 427, 129 S. Ct. 1079.375
21   Davis, 960 F.3d at 355.
22          Having stated that conclusion, the Davis court continued on with its analysis of the text of
23   Section 541(b)(7):
24                     There remains the puzzle of the hanging paragraph’s conjunction, “except that.”
25                     See 11 U.S.C. § 541(b)(7). As a subordinating conjunction, it “makes no sense
26                     grammatically” in the hanging paragraph. In re Hall, No. 12 B 43452, 2013 WL
27                     6234613, at *7 n.4 (Bankr. N.D. Ill. 2013). An exclusion from disposable
28
            375
                  See id.

                                                        128
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57         Page 129 of 191




 1                  income—regardless of how it is interpreted—cannot be understood as an
 2                  exception to an exclusion from property of the estate. See 5 Collier on
 3                  Bankruptcy, supra, ¶ 541.23[1]. Indeed, the dissent’s interpretation fares no
 4                  better; it reads the hanging paragraph as accomplishing nothing, which hardly
 5                  creates an exception to § 541(b)(7)’s general rule. Under any interpretation, the
 6                  conjunction will remain a “gordian knot” because it ties together two unrelated
 7                  provisions of the Bankruptcy Code. See In re Jensen, 496 B.R. at 620.376
 8   Davis, 960 F.3d at 355-56.
 9          Observing that “except that” appears in at least two other sections of the Code,377 and that
10   those two sections “appear to use ‘except that’ to mean something like ‘moreover’ or ‘and also’,”
11   the Davis Court stated:
12                  This use of “except that” is certainly not grammatically correct. But Congress’s
13                  use of “awkward, or even ungrammatical” language does not alleviate our
14                  obligation to interpret the statute as best we can. See Lamie v. U.S. Tr., 540 U.S.
15                  526, 534–35, 124 S. Ct. 1023, 157 L. Ed. 2d 1024 (2004). Here, we conclude that
16                  the hanging paragraph is best read to allow Davis to exclude from her disposable
17                  income the monthly 401(k)-contribution amount that her employer withheld from
18                  her wages prior to her bankruptcy.
19   Davis, 960 F.3d at 356.
20          The Davis court rejected the trustee’s arguments in support of a contrary meaning for the
21   phrase “except that” within the “hanging paragraph” of Section 541(b)(7):
22                  The counterarguments do not persuade us otherwise. The Trustee argues that the
23                  hanging paragraph’s location in § 541—which focuses on pre-petition assets—
24                  indicates that it does not apply to post-petition 401(k) contributions. But that
25
26          376
                Like the Sixth Circuit in Davis, the United States Bankruptcy Court for the District of
     Utah concluded that as to the above-median income chapter 13 debtors involved in Jensen,
27
     “voluntary retirement contributions being made as of the date of the petition do not constitute
28   disposable income.” In re Jensen, 496 B.R. 615, 625 (Bankr. D. Utah 2013).
            377
                Davis, 960 F.3d at 356, citing Sections 351(2) and 724(b).

                                                     129
           Case 19-12664-abl          Doc 87     Entered 05/25/21 16:55:57        Page 130 of 191




 1                    argument ignores the hanging paragraph’s express reference to § 1325(b)(2). See
 2                    5 Collier on Bankruptcy, supra, ¶ 541.23[1] (“[T]he reference to disposable
 3                    income under Section 1325(b) ... removes any doubt that postpetition
 4                    contributions ... are to be excluded from the disposable income calculation.”).
 5                    And the Trustee’s position fails to recognize the significance of Congress’s choice
 6                    to reference § 1325(b)(2) rather than § 1325(b)(1). See [Seafort BAP], 437 B.R.
 7                    at 209 (“Conspicuously, § 541(b)(7) makes no reference to ‘projected disposable
 8                    income.’” (emphasis added)). Section § 1325(b)(2) measures disposable income
 9                    exclusively by the debtor’s income in the six-month period prior to filing her
10                    petition. In contrast, § 1325(b)(1) requires courts to forecast the debtor’s
11                    “projected disposable income.” Hamilton, 560 U.S. at 524, 130 S. Ct. 2464
12                    (emphasis added). Our interpretation is entirely consistent, therefore, with the pre-
13                    petition focus of § 541. Further, the hanging paragraph’s express reference to
14                    § 1325(b)(2) reinforces our conclusion that Congress intended to allow a debtor to
15                    exclude from her disposable income the 401(k)-contribution amount withheld
16                    from her monthly wages prior to bankruptcy.
17   Davis, 960 F.3d at 356.
18          Acknowledging, but rejecting, the arguments of an extensive dissenting opinion378 which
19   among other things expressed concern that the Davis majority’s conclusions as to the meaning of
20   Section 541(b)(7) “invites abuse by debtors,” incentivizes those in financial distress to “enhance
21   dramatically” their 401(k) contributions prior to filing, and upsets “settled expectations” based
22   upon the holding in Seafort Circuit and its statements in note 7 to that earlier decision,379 the
23   Davis court ultimately held:
24                    Our decision today builds on [Seafort Circuit], 669 F.3d 662. Unlike Davis, the
25                    debtor in [Seafort Circuit] sought to exclude from her disposable income 401(k)
26                    contributions that she had not been making prior to bankruptcy. Id. at 664.
27
            378
28                Davis Dissent, 960 F.3d at pp. 358-67.
            379
                  Davis Dissent, 960 F.3d at 358; see note 373, supra.

                                                       130
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 131 of 191




 1                   [Seafort Circuit] rejected Johnson’s view that the hanging paragraph allowed
 2                   debtors to begin making 401(k) contributions post-petition and then deduct those
 3                   contributions from their disposable incomes. Id. at 672–73 (concluding that the
 4                   “larger context” of § 541 establishes a “fixed point in time” on the petition date).
 5                   We do not disturb that analysis. But [Seafort Circuit] acknowledged that
 6                   “§ 541(b)(7) must provide some sort of protection for voluntary retirement
 7                   contributions in Chapter 13 cases,” 669 F.3d at 672, and the court expressly
 8                   declined to decide what that protection included, id. at 674 n.7. We now conclude
 9                   that the hanging paragraph is best read to exclude from disposable income a
10                   debtor’s post-petition monthly 401(k) contributions so long as those
11                   contributions were regularly withheld from the debtor’s wages prior to her
12                   bankruptcy.
13   Davis, 960 F.3d at 357 (emphasis added).
14          Finalizing and expressly limiting the scope of its decision to vacate the bankruptcy
15   court’s holding and remand the case to the bankruptcy court for further proceedings, the Davis
16   court stated:
17                   Our holding is narrow. We do not choose between the [Seafort BAP] and [Vu]
18                   interpretations because either would produce the same result in this case. The
19                   [Vu] interpretation would allow Davis to deduct the average monthly contribution
20                   she made in the six months prior to bankruptcy, [Vu] 2015 WL 6684227, at *4–5,
21                   whereas [Seafort BAP] would allow her to deduct the monthly amount she
22                   contributed “on a consistent basis pre-petition,” see In re Thompson, 2018 WL
23                   1320171, at *2 (applying [Seafort BAP], 437 B.R. 204). Here, Davis’s employer
24                   withheld $220.66 in 401(k) contributions each month from Davis’s wages for at
25                   least six months prior to her bankruptcy. We hold only that a debtor in like
26                   circumstances may deduct her monthly 401(k) contributions from her
27                   disposable income under § 1325(b)(2). See 11 U.S.C. § 541(b)(7)(A).
28   Davis, 960 F.3d at 357 (emphasis added).


                                                     131
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 132 of 191




 1          Lastly, the Davis court expressly left open the question of whether a debtor’s voluntary
 2   post-petition contributions to a qualified retirement plan could run afoul of the good faith
 3   confirmation standard imposed by Section 1325(a)(3), noting that the issue of good faith had not
 4   been raised by the parties:
 5                  Our holding should not be read to curtail the good-faith analysis required by
 6                  § 1325(a)(3). That provision prohibits a bankruptcy court from confirming a
 7                  Chapter 13 plan unless the debtor proposed it in good faith. See Shaw v. Aurgroup
 8                  Fin. Credit Union, 552 F.3d 447, 455 (6th Cir. 2009). Our reading of the
 9                  hanging paragraph may necessitate a more searching good-faith analysis to
10                  minimize the risk that a debtor contemplating bankruptcy might begin making
11                  401(k) contributions prior to filing to lower the amount she must ultimately
12                  repay her creditors. Here, however, there is no assertion that Davis proposed her
13                  plan in bad faith.
14   Davis, 960 F.3d at 358 (emphasis added).
15                          d.     Post-BAPCPA Cases Holding That Voluntary Post-Petition
16                                 Contributions Made By An Above-Median Income Chapter 13
17                                 Debtor to a Qualified Retirement Plan Can Be Entirely
18                                 Excluded From Disposable Income
19          The case of Baxter v. Johnson (In re Johnson), 346 B.R. 256 (Bankr. S.D. Ga. 2006),380 is
20   the wellspring for the line of cases holding that an above-median income chapter 13 debtor can
21   exclude all voluntary post-petition contributions to a qualified retirement plan from disposable
22   income. Decided less than a year after BAPCPA became law on October 17, 2005, the facts
23   before the Court in Johnson were these:
24                  Both cases were filed after October 17, 2005, and therefore are subject to the
25                  amendments to the Bankruptcy Code contained in the Bankruptcy Abuse
26                  Prevention and Consumer Protection Act of 2005 (“BAPCPA”). Debtors have
27
            380
28            Hon. John S. Dalis. The Johnson matter involved two separate cases consolidated for
     purposes of decision. Johnson, 346 B.R. at 259.

                                                     132
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57       Page 133 of 191




 1                  household incomes that exceed the applicable median family incomes for the
 2                  State of Georgia. Thomas and Julia Roberts (the “Robertses”) are a household
 3                  composed of two (2) persons, with an annual income of $56,221, which exceeds
 4                  the applicable median income of $47,327. The Johnsons are a household
 5                  composed of three (3) persons, with an annual income of $95,854. The applicable
 6                  median income is $51,545. Neither case presents a presumption of abuse under
 7                  11 U.S.C. § 707(b)(2)(A)(i).
 8   Johnson, 346 B.R. at 259.
 9          Aware that the debtors in Johnson earned income above the applicable state median, the
10   court noted that:
11                  Following the passage of BAPCPA, debtors are required to include Form B22C
12                  with their petition. This form contains the calculations at 11 U.S.C. §§ 707(b)(2),
13                  the so-called means test. For debtors with above-median incomes, the sum of
14                  these calculations establishes “disposable income.” 11 U.S.C. § 1325(b)(1)-(3).
15   Johnson, 346 B.R. at 259.
16          The two consolidated cases at issue in Johnson had different disposable income
17   calculation issues. As to the debtors bearing the name of the case, Judge Dalis observed:
18                  The Johnsons’ Schedules I and J indicates a monthly net income in a deficit of
19                  - ($104.50). Form B22C indicates an even greater deficit. On it, their monthly
20                  disposable income equals –($795.51). In their Chapter 13 plan, the Johnsons
21                  propose to pay $303.00 per month for a term of 60 months. The Trustee objects to
22                  certain monthly expenses, namely: (1) repayments of loans taken from their
23                  401(k) retirement savings accounts; (2) increased contributions to their 401(k)
24                  retirement savings accounts; (3) and auto loan and lease payments of
25                  approximately $1,300 per month for three vehicles.
26   Johnson, 346 B.R. at 260.381 If confirmed, the proposed plans before the court in Johnson would
27
            381
28             The Johnson court was also faced with an issue of whether tax refunds generated by
     the debtors’ pattern of over-withholding resulted in an understatement of income, and/or

                                                    133
           Case 19-12664-abl        Doc 87    Entered 05/25/21 16:55:57         Page 134 of 191




 1   yield very modest dividends to unsecured creditors.382
 2          At the beginning of its legal analysis, the Johnson court identified the issues it believed
 3   were of particular importance:
 4                  Aside from matters that pertain only to one case or the other, both cases raise two
 5                  important legal issues, namely: (I) whether § 1325(b) conclusively determines the
 6                  amount of net income available for creditors; and (II) how to correct patterns of
 7                  over-withholding of federal income taxes, so that disposable income is calculated
 8                  accurately.
 9   Johnson, 346 B.R. at 260.
10          Under the heading “Calculating ‘Disposable Income’ in Good Faith,” the Johnson court
11   noted that there were two components of the trustee’s objection to confirmation of the plans
12   proposed by the debtors:
13                  The Trustee objects to confirmation of these cases on the grounds that the Debtors
14                  (1) do not contribute all their disposable income to funding their plans as required
15                  by § 1325(b), and (2) have failed to propose their plans in good faith as defined
16                  by § 1325(a)(3). According to the Trustee, the Debtors’ actual incomes and
17                  actual expenses, reflected on their Schedules I and J, indicate that they are able to
18                  pay more to their unsecured creditors. The Debtors argue that § 1325(b)
19                  conclusively determines the amount of disposable income available for creditors.
20                  They contend that § 1325(a)(3) requires no additional inquiry into the sufficiency
21                  of their plan payments.
22   Johnson, 346 B.R. at 260-61.
23          The Johnson court initially focused on the impact the enactment of BAPCA had on the
24   issue of good faith in the plan confirmation process:
25
     constituted bad faith. No similar issue is presented in Ms. Aquino’s case. See Johnson, 346 B.R.
26   at 260.
             382
                 While providing for post-petition payments on a loan received from, and allowing for
27
     voluntary contributions to, their qualified retirement plan, the chapter 13 repayment plan filed by
28   the Johnsons “would yield, at most, a 1.18% dividend” to unsecured creditors. Johnson, 346
     B.R. at 260.

                                                     134
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57         Page 135 of 191




 1                  The enactment of BAPCPA did not abolish the requirement that a “plan... [be]
 2                  ...proposed in good faith and not by any means forbidden by law.” 11 U.S.C. §
 3                  1325(a)(3). To the contrary, BAPCPA extends the requirement of good faith to
 4                  the filing of the petition. 11 U.S.C. § 1325(a)(7). However, I find that BAPCPA
 5                  does alter the test of good faith with respect to the sufficiency of income
 6                  committed to the plan.
 7   Johnson, 346 B.R. at 261 (emphasis added).
 8          The Johnson court observed that the term “good faith” is not defined by the Code.383
 9   Looking to pre-BAPCPA cases, the court in Johnson noted that the Eleventh Circuit Court of
10   Appeals had adopted a “totality of the circumstances” test for examining a debtor’s good faith,
11   and had also propounded a non-exclusive list of 13 factors to be considered in the good faith
12   analysis.384 As to the impact of the passage of BAPCPA on the issue of good faith in the
13   confirmation context, the Johnson court stated:
14                  With the passage of BAPCPA, some of these factors are subsumed by specific
15                  provisions of § 1325(b). I find that the amendments to the disposable income test
16                  at § 1325(b) narrow the scope of the good faith inquiry.
17   Johnson, 346 B.R. at 261.
18          The Johnson court then changed its analytical focus from the question of good faith to the
19   issue of whether a proposed plan provides the level of disposable income needed to support
20   confirmation. Looking first to the history of Section 1325(b), the Johnson court stated:
21                  Since before BAPCPA, § 1325(b) has prevented me from confirming a Chapter
22                  13 plan over the objection of a trustee or unsecured creditor if the debtor did not
23                  commit “all of the debtor’s projected disposable income” to funding it. 11 U.S.C.
24                  § 1325(b)(1)(B).
25
            383
                 The Johnson court stated that “the inquiry into good faith is ‘broadly speaking . . .
26   whether or not under the circumstances under the circumstances of the case there has been an
     abuse of the provisions, purpose, or spirit of [Chapter 13] in the [proposed plan].’” Johnson, 346
27
     B.R. at 261, citing Kitchens v. Ga. R.R. Bank & Trust Co. (In re Kitchens), 702 F.2d 885, 888
28   (11th Cir. 1983) (other internal citations omitted).
             384
                 Johnson, 346 B.R. at 261, citing Kitchens, 702 F.2d at 888-89.

                                                    135
          Case 19-12664-abl         Doc 87   Entered 05/25/21 16:55:57        Page 136 of 191




 1
 2                 After Congress adopted § 1325(b) in the Bankruptcy Amendments and Federal
 3                 Judgeship Act of 1984, courts divided over its relation to § 1325(a)(3). Some
 4                 courts reacted to the addition of § 1325(b) by removing factors related to the
 5                 sufficiency of disposable income from their totality of the circumstances tests.
 6                 See, e.g., Noreen v. Slattengren, 974 F.2d 75, 76 (8th Cir. 1992); In re Smith, 848
 7                 F.2d 813, 820 (7th Cir. 1988). In the wake of BAPCPA, some additional courts
 8                 and commentators have recognized that § 1325(b), rather than § 1325(a)(3),
 9                 controls whether a debtor has committed sufficient income to a Chapter 13 plan.
10                 In re Barr, 341 B.R. 181 (Bankr. M.D.N.C. 2006), 8 COLLIER ON
11                 BANKRUPTCY ¶ 1325.08[1] (15th ed. rev.2005).
12   Johnson, 346 B.R. at 261-62.
13          After reviewing the statutory text of Section 1325(b) as amended by BAPCPA, the
14   Johnson court posited:
15                 I find that § 1325(b), as amended by BAPCPA, does alter the good faith inquiry
16                 under § 1325(a)(3) in several important ways. The changes do not entirely
17                 eliminate a good faith inquiry into the sufficiency of income. However, they do
18                 narrow the scope of judicial discretion.
19   Johnson, 346 B.R. at 262.
20          Looking next to what types of income are properly excluded from disposable income
21   under Section 1325(b), the Johnson court observed:
22                 Not all sources of income need be committed to a Chapter 13 plan. By
23                 specifically excluding some income from the disposable income analysis,
24                 BAPCPA recasts the totality-of-the-circumstances test set forth in Kitchens, the
25                 first factor of which required consideration of “the amount of the debtor’s income
26                 from all sources.” Kitchens, 702 F.2d at 888–89.
27
28                 Disposable income does not include proceeds from “child support payments,


                                                   136
           Case 19-12664-abl        Doc 87   Entered 05/25/21 16:55:57        Page 137 of 191




 1                 foster care payments, or disability payments for a dependent child made in
 2                 accordance with applicable nonbankruptcy law to the extent reasonably necessary
 3                 to be expended for such child.” 11 U.S.C. § 1325(b)(2).
 4   Johnson, 346 B.R. at 262.
 5          Noting that a debtor’s “current monthly income” as defined by the Code385 is the starting
 6   point for the disposable income calculus under Section 1325(b), the Johnson court stated:
 7                 Additionally, § 1325(b) treats “current monthly income” as the input for
 8                 determining “disposable income.” By definition, current monthly income
 9                 excludes “benefits received under the Social Security Act” and also certain
10                 payments to victims of terrorism, war, and crimes against humanity. 11 U.S.C. §
11                 101(10A)(B).
12   Johnson, 346 B.R. at 263.386
13          Turning next to the treatment of voluntary contributions to qualified retirement plans, the
14   Johnson court stated:
15                 Debtors are also permitted to shelter certain contributions to employee benefit
16                 plans (EBPs). “[A]ny amount” that is either “withheld by” or “received by” a
17                 debtor’s employer for qualifying EBPs, deferred compensation plans, tax-deferred
18                 annuities, or state-law-regulated health insurance plans “shall not constitute
19                 disposable income, as defined in section 1325(b)(2).” 11 U.S.C. § 541(b)(7)(A)
20                 & (B) (emphasis added).
21
22                 Among the qualifying programs are any “employee benefit plan[s] ... subject to
23                 Title I of the Employee Retirement Income Security Act of 1974” (“ERISA”). See
24                 11 U.S.C. § 541(b)(7)(A)(i)(I) & (B)(i)(I). This includes EBPs subject to 26
25                 U.S.C. § 401(k) (“401(k) plans”). See 29 U.S.C. §§ 1002(3)(defining “employee
26
            385
              Section 101(10A).
27          386
              Voluntary contributions to qualified retirement plans, however, are not expressly
28   excluded from “current monthly income” as that term is defined by the Code. See Section
     101(10A).

                                                    137
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57        Page 138 of 191




 1                  benefit plan”), 1003(a) (defining ERISA’s coverage). So long as a debtor’s
 2                  contributions are within the limits legally permitted by the EBP, “any amount” of
 3                  this contribution is exempted from disposable income.
 4   Johnson, 346 B.R. at 263.
 5          The Johnson court separately examined how the repayment of outstanding loans received
 6   from a qualified retirement plan should be treated in determining disposable income under
 7   Section 1325(b), and found:
 8                  Furthermore, in addition to sheltering EBP contributions, the Code also protects
 9                  repayments of loans from EBPs, including loans from 401(k) plans. Section
10                  1322(f) provides:
11                         A plan may not materially alter the terms of a loan described in section
12                         362(b)(19) [i.e., a loan from a qualifying employee benefit plans or
13                         retirement savings accounts], and any amounts required to repay such loan
14                         shall not constitute ‘disposable income’ under section 1325.
15                  11 U.S.C. § 1322(f).
16                  Debtors are not required to contribute income from any of these sources to their
17                  Chapter 13 plans. Consequently, in determining good faith under § 1325(a)(3), I
18                  may not consider them.
19   Johnson, 346 B.R. at 263 (emphasis added).
20          Returning to the specifics of the trustee’s confirmation objection, the Johnson court
21   summarized its holding as to repayment of loans from, and voluntary contributions to, a qualified
22   retirement plan as follows:
23                  In regard to the Johnsons’ plan, the Trustee objects to certain monthly payroll
24                  deductions they make to (1) fund and (2) repay loans from their respective EBPs.
25                  According to the Johnson’s Schedule I, Donald Johnson contributes $407.53 per
26                  month to a 401(k) plan, and also pays $431.93 per month to repay loans he took
27                  from this plan. Carol Johnson contributes $139.26 per month to her 401(k) plan,
28                  and also pays $150.00 per month to repay loans she took from it. The Johnsons’


                                                    138
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 139 of 191




 1                  401(k) payroll deductions total $1,128.72 per month. Sections 541(b)(7) and
 2                  1322(f) both plainly state that these contributions “shall not constitute
 3                  disposable income.” Congress has placed retirement contributions outside the
 4                  purview of a Chapter 13 plan.
 5
 6                  Debtors may fund 401(k) plans in good faith, so long as their contributions do
 7                  not exceed the limits legally permitted by their 401(k) plans. Here, the Trustee
 8                  does not assert that the Johnson’s contributions exceed the amounts allowed by
 9                  their respective 401(k) plans. Therefore, the Trustee’s specific objection to the
10                  Johnsons’ 401(k) contributions is overruled.
11   Johnson, 346 B.R. at 263 (emphasis added).
12          This Court is mindful that Johnson has been followed by many courts outside the Ninth
13   Circuit. In fact, the Sixth Circuit in Davis suggested that “[m]ost courts agree” with Johnson.
14   Davis, 960 F.3d at 351, citing RESFL FIVE, LLC v. Ulysse, 2017 WL 4348897, at *6 (S.D. Fla.
15   Sept. 29, 2017 (collecting cases). It is worthy of note, however, that in Davis the Sixth Circuit
16   also recognized that “this court squarely rejected Johnson’s reasoning in [Seafort Circuit]” and
17   stated that “our decision in [Seafort Circuit] rejected the Johnson interpretation, so we do not
18   consider it here.” Davis, 960 F.3d at 353 (citing United States v. Mateen, 739 F.3d 3000, 304
19   (6th Cir.), rev’d en banc on other grounds, 764 F.3d 627 (6th Cir. 2014) for the proposition that
20   “we are bound by a ‘prior panel’s statutory interpretation’ where it was ‘essential to the
21   decision.’”). Like the Sixth Circuit Court of Appeals in Seafort Circuit and Davis, courts within
22   the Ninth Circuit have carefully considered the holding in Johnson and declined to follow it.387
23                          e.     Summary
24          In written materials placed on the docket in this case, Ms. Aquino through her counsel
25   asserted that “[t]his Court has an independent obligation to faithfully execute the Constitution
26   and laws of the United States, and it must be guided by that obligation unless its hands are tied
27
            387
28            See McCullers, 451 B.R. at 502-03; Parks, 2011 WL 2493071, at *3-4; Parks BAP,
     475 B.R. at 707.

                                                     139
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57        Page 140 of 191




 1   by a superior court.” 388 The Court agrees.
 2          Ms. Aquino’s filings also indicate concern that this Court would simply view Parks BAP
 3   as binding as opposed to persuasive authority, and would therefore ignore the plethora of other
 4   decisions from courts around the country when deciding whether to confirm Plan #2.
 5   Resultantly, Ms. Aquino through her counsel stridently argued that the decisions of the Ninth
 6   Circuit BAP should not be construed as binding upon the bankruptcy courts within that circuit,389
 7   that “[Parks BAP] was wrongly decided and should not be followed by this Court[,]” 390 and that
 8   the Court should adopt and apply the holding from the Sixth Circuit’s Bankruptcy Appellate
 9   Panel in [Seafort BAP].”391
10          This Court is aware that the Ninth Circuit Court of Appeals has “never held that all
11   bankruptcy courts in the circuit are bound by the BAP.” State Comp. Ins. Fund v. Zamora (In re
12   Silverman), 616 F.3d 1001, 1005 (9th Cir. 2010), cert. denied, 562 U.S. 1287 (2011), citing Bank
13   of Maui v. Estate Analysis, Inc., 904 F.2d 470, 472 (9th Cir. 1990). The Ninth Circuit does,
14   however, “treat the BAP’s decisions as persuasive authority given its special expertise in
15   bankruptcy issues and to promote uniformity of bankruptcy law throughout the Ninth Circuit.”
16   Silverman, 616 F.3d at 1005 n.1.392
17
18          388
                  ECF No. 66, p. 2 of 7, para. 8, citing Nat’l Sign & Signal v. Livingston (In re
19   Livingston), 379 B.R. 711 (Bankr. W.D. Mich. 2007). In citing Livingston, Ms. Aquino’s
     counsel failed to note that the bankruptcy court’s decision in that case was subsequently reversed
20   on other grounds by the United States District Court for the Western District of Michigan. The
     complete citation to Livingston is Nat’l Sign & Signal v. Livingston (In re Livingston), 379 B.R.
21   711 (Bankr. W.D. Mich. 2007), rev’d on other grounds, 422 B.R. 645 (W.D. Mich. 2009).
              389
22                ECF No. 66, pp. 2-3 of 7, para. 9; omitted citation to FED. R. BANKR. P. 8005
     (providing that appeals from the bankruptcy court shall be heard by the District Court if any
23   party makes an election). Implicit in Ms. Aquino’s argument is that this Court is bound by the
     decisions of the Ninth Circuit Court of Appeals, such as Egebjerg v. Anderson (In re Egebjerg),
24
     574 F.3d 1045 (9th Cir. 2009).
              390
25                ECF No. 66, p. 3 of 7, para. 10; citing In re Bruce, 484 B.R. 387 (Bankr. W.D. Wa.
     2012) and In re Anh-Thu Thi Vu, 2015 Bankr. LEXIS 1967 (Bankr. W.D. Wa. Case No. 15-
26   41405-BDL, June 16, 2015).
              391
                  ECF No. 66, p. 4 of 7, para. 13.
27            392
                  Even if the decisions of the Ninth Circuit BAP are not binding on this Court as
28   suggested by counsel for Ms. Aquino, on appellate review the BAP certainly has the ability to
     treat its own decisions as controlling and the power to reverse a contrary legal decision of this

                                                    140
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 141 of 191




 1          The Court has carefully examined the various lines of cases bearing on whether Plan #2
 2   should be confirmed. It did so in keeping with its “independent obligation to faithfully execute
 3   the Constitution and laws of the United States.” The Court concludes that it is bound by the
 4   Ninth Circuit Court of Appeals’ decision in Egebjerg v. Anderson (In re Egebjerg), 574 F.3d
 5   1045 (9th Cir. 2009). The Court also concludes that with the exception of decisions authored by
 6   the United States Supreme Court and the Ninth Circuit Court of Appeals, all of the cases
 7   canvassed above, including without limitation Parks BAP, are persuasive, non-binding
 8   authorities relevant to the issue of whether Plan #2 should be confirmed. Aware of the
 9   procedural and substantive history and facts of Ms. Aquino’s case, and having carefully
10   considered the many different viewpoints offered in the case law discussed above, the Court
11   must now decide whether confirmation of Plan #2 is appropriate when the controlling provisions
12   of the Code are properly applied to the facts of this case.
13                  5.      Trustee’s Objection to Confirmation of Plan #2 Under Section
14                          1325(b)(1)(B) Is Sustained
15          The Court concludes that the preponderance of the evidence demonstrates that Plan #2
16   does not apply all of Ms. Aquino’s projected disposable income to be received during the
17   applicable commitment period to make payments to unsecured creditors. As a result, the Court
18   concludes that it “may not approve” Plan #2 by operation of Section 1325(b)(1)(B).
19          For clarity and avoidance of any doubt, the Court does not reach the foregoing
20   conclusions based simply upon a belief that Parks BAP is binding authority. The Court’s
21   conclusion is based upon its comprehensive review of the facts present in Ms. Aquino’s case,
22   and a considered application of the statutory and case law governing chapter 13 plan
23   confirmation to those specific facts. The Court will address the proper scope of Ms. Aquino’s
24   bankruptcy estate first. It will then resolve the only remaining substantive issue actually joined
25   by the parties in their papers: Whether Plan #2 should be confirmed under Section 1325.
26
27
28   Court on that basis - - even where an acknowledged split of authority exists on the relevant legal
     issue. See Black v. Leavitt (In re Black), 609 B.R. 518, 526-28) (9th Cir. BAP 2019).

                                                     141
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 142 of 191




 1                          a.     The Court Concludes That Ms. Aquino Made $612.90
 2                                 Voluntary Monthly Contributions to Her 401(k) Retirement
 3                                 Plan Prior to Bankruptcy
 4          The preponderance of the evidence establishes that long prior to the filing of her
 5   bankruptcy case, Ms. Aquino had elected to participate in a 401(k) retirement plan offered by her
 6   employer, Fresenius Medical Care.393 It is undisputed that Ms. Aquino makes monthly
 7   contributions to that 401(k) retirement plan, and was doing so well before her bankruptcy
 8   petition was filed. Ms. Aquino’s statements as to whether her 401(k) contributions are
 9   mandatory or voluntary, however, changed after conversion of her case to chapter 13.
10          In the Chapter 7 Schedules, Ms. Aquino originally claimed that she made mandatory
11   monthly contributions of $612.90 to her 401(k) retirement plan.394 The exact same information
12   regarding the amount and mandatory nature of her claimed 401(k) retirement plan contributions
13   is reflected in Amended Chapter 7 Schedule I.395 As detailed in the UST Declaration, the United
14   States Trustee’s review of the Chapter 7 Schedules and Amended Chapter 7 Schedule I revealed
15   that Ms. Aquino had “improperly listed her voluntary retirement contributions as mandatory
16   contributions.”396
17          It was not until after Ms. Aquino opted to convert her case to chapter 13 on the eve of the
18   hearing on the UST Dismissal Motion that she disclosed for the first time in the Chapter 13
19   Schedules that (a) her monthly 401(k) contributions were actually voluntary, not mandatory, and
20   (b) those voluntary monthly 401(k) contributions were in the amount of $1,509.50 instead of the
21   $612.90 figure reported at the commencement of her case.397 The $1,509.50 amount reflected in
22
            393
                 ECF No. 1, pp. 16 and 36 of 55.
23          394
                 ECF No. 1, p. 37 of 55, Part 2, para. 5, line 5b.
             395
                 ECF No. 20, p. 2 of 4, Part 2, para. 5, line 5b.
24           396
                 ECF No. 26, p. 3 of 32, para. 8, note 1.
             397
25               Compare ECF No. 1, p. 37 of 55, Part 2, para. 5, lines 5b and 5c, and ECF 20, p. 2 of
     4, Part 2, para. 5, lines 5b and 5c, with ECF No. 36, p. 23 of 33, Part 2, para. 5, lines 5b and 5c
26   and ECF No. 46, p. 23 of 25, para. 5, lines 5b and 5c. This is not an inconsequential error or
     misstatement. Claiming that retirement plan contributions are mandatory when they are in fact
27
     voluntary has a substantial and direct impact on the disposable income calculus. Mandatory
28   contributions required by an employer can be deducted in determining disposable income under
     the IRS guidelines incorporated into section 707(b), while voluntary contributions cannot. See

                                                     142
           Case 19-12664-abl         Doc 87   Entered 05/25/21 16:55:57        Page 143 of 191




 1   the Chapter 13 Schedules and Amended Chapter 13 Schedules398 is consistent with the $1,509.50
 2   amount reported on line 41 of both the Chapter 13 Disposable Income Form and the Amended
 3   Chapter 13 Disposable Income Form.399
 4          On the record before it, the Court finds that the preponderance of the evidence establishes
 5   that Ms. Aquino’s monthly contributions to her 401(k) plan are voluntary; that as of the filing
 6   date, those voluntary monthly contributions were in the amount of $612.90; and that upon
 7   conversion of her presumptively abusive chapter 7 case to chapter 13 she increased her voluntary
 8   monthly 401(k) retirement plan contributions by $896.60 to $1,509.50.400
 9                         b.        The Court Concludes That All Money on Deposit in Ms.
10                                   Aquino’s 401(k) Plan on the Filing Date of Her Bankruptcy
11                                   Petition is Exempt From Her Bankruptcy Estate As a
12                                   Matter of Law
13          The Chapter 7 Schedules filed with the Court under oath list the value of Ms. Aquino’s
14   401(k) plan at $84,000.00.401 Although she purports to make $1,509.50402 voluntary monthly
15   contributions to her qualified 401(k) retirement plan, both the Chapter 13 Schedules and
16   Amended Chapter 13 Schedules filed about six months post-petition still listed the value of her
17   401(k) plan at $84,000.00.403
18          In the Chapter 7 Schedules, Ms. Aquino claimed the $84,000.00 already on deposit in her
19   401(k) retirement plan on the filing date as an exempt asset under Nevada law in Schedule C:
20   The Property You Claim as Exempt.404 She also consistently claimed that exact same exemption
21   in all subsequently filed amendments to Schedule C.405 No timely objection to that claimed
22
     Egebjerg, 574 F. 3d at 1051-52; see also McCullers, 451 B.R. at 505 n. 8.
23           398
                 ECF No. 36, p. 23 of 33, Part 2, para. 5, lines 5b and 5c and ECF No. 46, p. 23 of 25,
     para. 5, lines 5b and 5c.
24           399
                 ECF 39, p. 7 of 8 and ECF No. 44, p. 7 of 8; see note 38, supra.
             400
25               See note 38, supra.
             401
                 ECF No. 1, pp. 16 and 36-37 of 55.
26           402
                 See note 38, supra.
             403
                 ECF No. 36, p. 3 of 33; ECF No. 46, p. 3 of 25.
27           404
                 ECF No. 1, p. 20 of 55, Part 1, Item 2.
             405
28               ECF No. 14, p. 7 of 7, Part 1, Item 2; ECF No. 36, p. 7 of 33, Part 1, Item 2; ECF No.
     46, p. 7 of 25, Part 1, Item 2.

                                                     143
           Case 19-12664-abl        Doc 87      Entered 05/25/21 16:55:57       Page 144 of 191




 1   exemption was ever filed by Trustee or any other party in interest. Trustee has not challenged
 2   that claimed exemption in her papers opposing confirmation, either.
 3          So, to the extent that the $84,000.00 on deposit in Ms. Aquino’s 401(k) plan constituted
 4   estate property on the filing date of her bankruptcy petition, it is now exempt from her
 5   bankruptcy estate as a matter of law. Taylor v. Freeland & Kronz, 503 U.S. 638, 643-44 (1992).
 6   Resultantly, the contested confirmation dispute presently before the Court regarding Plan #2
 7   presents no direct risk to the $84,000.00 in retirement savings that was already in Ms. Aquino’s
 8   401(k) retirement plan on the petition date.
 9                          c.      The Court Concludes That Under Section 541(b)(7), All
10                                  Amounts Withheld From Ms. Aquino’s Pre-Petition Wages As
11                                  Retirement Plan Contributions Which Had Not Been Remitted
12                                  to or Deposited In Her 401(k) Plan As of the Petition Date Are
13                                  Excluded From Her Bankruptcy Estate Under Section
14                                  541(b)(7)
15          For clarity and avoidance of doubt, as to the scope of Ms. Aquino’s bankruptcy estate,
16   this Court finds the interpretation of Section 541(b)(7) set forth in the Prigge/McCullers/Parks
17   BAP line of cases to be more persuasive than the alternative interpretations offered by the other
18   lines of authority discussed above. See generally Prigge, Parks, McCullers, Green, and Parks
19   BAP, supra. The interpretation of Section 541(b)(7) established by the Prigge/McCullers/Parks
20   BAP line of cases, all of which were decided by courts within the Ninth Circuit, affords an
21   appropriate level of protection to Ms. Aquino’s retirement savings efforts as of the date of the
22   filing of her bankruptcy petition. It likewise gives full meaning and effect to the statutory
23   language of Section 541(b)(7). Under the Prigge/McCullers/Parks BAP interpretation of Section
24   541(b)(7), any amounts withheld from Ms. Aquino’s wages for the purpose of adding to her
25   401(k) plan account that had not yet been remitted to or deposited in her 401(k) plan on the filing
26   date are shielded from creditor claims, because they are excluded from the scope of the
27
28


                                                     144
           Case 19-12664-abl        Doc 87    Entered 05/25/21 16:55:57        Page 145 of 191




 1   bankruptcy estate.
 2          There is substance to the interpretation of Section 541(b)(7) established by the
 3   Prigge/McCullers/Parks BAP line of cases, and that interpretation is expressly adopted by this
 4   Court. That interpretation of Section 541(b)(7) ensures that hundreds, or even thousands of
 5   dollars406 withheld prepetition from a debtor’s paychecks for deposit into a qualified retirement
 6   plan aren’t included in the bankruptcy estate and subjected to creditor claims simply because a
 7   bankruptcy petition is filed before the withheld earnings were actually deposited into the
 8   retirement plan as intended.
 9          In this case, Trustee’s confirmation objection papers make no claim, and Trustee
10   presented no evidence to establish, that there was any money actually withheld from Ms.
11   Aquino’s paychecks as voluntary 401(k) retirement plan contributions that hadn’t been deposited
12   into her 401(k) plan on the petition date. Nor do Trustee’s confirmation objection papers suggest
13   that any money withheld from Ms. Aquino’s paychecks to fund her voluntary 401(k) retirement
14   plan contributions, which hadn’t been deposited into her 401(k) on the petition date, should be
15   considered property of Ms. Aquino’s bankruptcy estate. Trustee’s objection to confirmation of
16   Plan #2 is instead that Ms. Aquino’s contemplated $1,509.50407 voluntary monthly contributions
17   to her qualified 401(k) retirement plan over the duration of her chapter 13 case run afoul of
18   Section 1325(b)(1).
19                         d.       The Court Concludes That All Money Ms. Aquino
20                                  Received For Services She Performed Post-Petition and Prior
21                                  to Case Closure is Property of Her Chapter 13 Bankruptcy
22                                  Estate Under Section 1306(a)
23          The source of all of the voluntary $1,509.50408 post-petition monthly contributions Ms.
24   Aquino proposes to make to her 401(k) retirement plan to the exclusion of her creditors in this
25   chapter 13 case is her post-petition wages. All of her post-petition wages are property of her
26
            406
                In this case, Ms. Aquino’s claimed voluntary monthly 401(k) contributions are
27
     $1,509.50. See note 38, supra.
            407
28              See note 38, supra.
            408
                Id.

                                                    145
           Case 19-12664-abl         Doc 87     Entered 05/25/21 16:55:57        Page 146 of 191




 1   chapter 13 case under the plain language of a statutory provision found within the confines of
 2   chapter 13 of the Code that doesn’t contain an ambiguous “hanging paragraph.”
 3          More particularly, Section 1306(a) of the Code states in part that “in addition to the
 4   property specified in section 541 of this title” property of a chapter 13 bankruptcy estate
 5   includes “all property of the kind specified [in Section 541] that the debtor acquires after the
 6   commencement of the case but before the case is closed” as well as “earnings from services
 7   performed by the debtor after the commencement of the case but before the case is closed.”409
 8   The statutory text of Section 1306(a) makes it plain that the scope of Ms. Aquino’s chapter 13
 9   bankruptcy estate includes the property of the estate in existence on the filing date of her
10   bankruptcy petition as defined by Section 541, and in addition, all of Ms. Aquino’s post-petition
11   earnings prior to the closure of her bankruptcy case. This Court agrees with and adopts the
12   straightforward statutory construction applied to Sections 541 and 1306 by the Sixth Circuit in its
13   Seafort Circuit decision in setting the parameters of a chapter 13 bankruptcy estate:
14                    Section 1306(a) expressly incorporates § 541. Read together, § 541 [inclusive of
15                    Section 541(b)(7) and the “hanging paragraph”] fixes property of the estate as of
16                    the date of filing, while § 1306 adds to the “property of the estate” property
17                    interests which arise post-petition.
18   Seafort Circuit, 669 F.3d at 667 (parenthetical and emphasis added); see also McCullers, 451
19   B.R. at 503 n. 7 (“In a chapter 13 case, postpetition personal service income becomes property of
20   the estate under section 1306(a)(2), not under section 541.”); Parks BAP, 475 B.R. at 707-08
21   (quoting Seafort Circuit, 669 F.3d at 667, and concluding that “[i]t is section 1306(a)(2) which
22   operates to bring the debtor’s earnings from postpetition services into his or her estate.”). The
23   Court concludes that all of Ms. Aquino’s postpetition earnings prior to the closure of her case
24   constitute property of her chapter 13 bankruptcy estate as a matter of law under Section
25   1306(a)(2).
26
27
28
            409
                  Emphasis added.

                                                       146
           Case 19-12664-abl        Doc 87      Entered 05/25/21 16:55:57        Page 147 of 191




 1                           e.     Summary of the Court’s Conclusions As to the Scope of Ms.
 2                                  Aquino’s Chapter 13 Bankruptcy Estate
 3           On the issue of the proper scope of Ms. Aquino’s chapter 13 bankruptcy estate, the Court
 4   concludes:
 5                   •As to the $84,000.00 on deposit in Ms. Aquino’s 401(k) plan on the petition
 6                   date: To the extent that such money constituted estate property under Section
 7                   541(a) on the filing date of her bankruptcy petition, it is now exempt from her
 8                   chapter 13 bankruptcy estate as a matter of law. Taylor v. Freeland & Kronz, 503
 9                   U.S. 638, 643-44 (1992).
10                   •As to any money that had been withheld from Ms. Aquino’s pre-petition
11                   wages as retirement plan contributions, but had not been remitted to or
12                   deposited in her qualified 401(k) retirement plan as of the petition date: All
13                   such money is excluded from, and does not constitute property of, her chapter 13
14                   bankruptcy estate under Section 541(b)(7) as a matter of law.
15                   •As to all money earned by Ms. Aquino from services she performed after the
16                   commencement of this case but prior to case closure: All such money is
17                   property of her chapter 13 bankruptcy estate under Section 1306(a) as a matter of
18                   law.
19           Having ascertained the proper scope of Ms. Aquino’s chapter 13 bankruptcy estate,
20   mindful that all $84,000.00 in her qualified 401(k) plan on the filing date of her petition is
21   exempt from that estate as a matter of law, and cognizant that Trustee’s objections to
22   confirmation of Plan #2 do not suggest that the chapter 13 estate includes any prebankruptcy
23   wages withheld by Ms. Aquino’s employer that had not been deposited in her 401(k) retirement
24   plan as intended on the petition date, the Court will now focus upon the heart of the dispute
25   between the parties: Whether Plan #2 can be confirmed when Section 1325 is properly applied
26   to the facts of this case.
27
28


                                                     147
           Case 19-12664-abl           Doc 87    Entered 05/25/21 16:55:57       Page 148 of 191




 1                             f.     It Is Undisputed That Trustee Objected to Confirmation of
 2                                    Plan #2
 3              The bar to confirmation of a proposed plan under Section 1325(b)(1) requires the filing of
 4   an objection to the proposed plan by “the trustee or the holder of an allowed unsecured claim.”410
 5   The record plainly reflects that Trustee filed papers objecting to confirmation of Plan #2
 6   “pursuant to 11 U.S.C. § 1325(a)(3) and (b)” due to Ms. Aquino’s contemplated $1,509.50
 7   voluntary monthly 401(k) retirement plan contributions during the pendency of her chapter 13
 8   case.411
 9                             g.     Since Trustee Filed An Objection to Confirmation of Plan #2,
10                                    Under Section 1325(b)(1)(B) the Court May Not Approve
11                                    That Plan Unless It Provides That All of Ms. Aquino’s
12                                    Projected Disposable Income During the Applicable
13                                    Commitment Period Will Be Applied to Make Payments to
14                                    Unsecured Creditors.
15              The phrase “projected disposable income” as used in Section 1325(b)(1)(B) is not defined
16   in that section, or anywhere else in the Code.412 The United States Supreme Court has held that
17   the term “projected disposable income” as used in Section 1325(b)(1)(B) is simply the debtor’s
18   disposable income as calculated under Section 1325(b)(2), adjusted for any “changes in the
19   debtor’s income or expenses that are known or virtually certain at the time of confirmation.”413
20   In most cases, when a debtor does not expect any changes in financial circumstances, the
21   debtor’s projected disposable income under Section 1325(b)(1) is simply his or her disposable
22   income calculated under Section 1325(b)(2) multiplied by the applicable commitment period.414
23              Ultimately then, determining a debtor’s “projected disposable income” under Section
24   1325(b)(1)(B) involves a four-step process. The first step is to establish the debtor’s “disposable
25
26              410
                    Section 1325(b)(1).
                411
                    ECF No. 65, p. 2 of 3, lines 2-3; see note 38, supra.
27              412
                     Davis, 960 F.3d at 350.
                413
28                  Id., quoting Lanning, 560 U.S. at 524 (2010).
                414
                    Davis, 960 F.3d at 350, citing Lanning, 560 U.S. at 519.

                                                        148
              Case 19-12664-abl      Doc 87    Entered 05/25/21 16:55:57        Page 149 of 191




 1   income” under the formula found in Section 1325(b)(2).415 The second step is to adjust that
 2   amount for any changes “known or virtually certain” to occur during the applicable commitment
 3   period.416 The third step is to multiply the resultant “disposable income” figure by the
 4   applicable commitment period to establish “projected disposable income” under Section
 5   1325(b)(1)(B). The fourth and final step is to compare the “projected disposable income” figure
 6   to the amount unsecured creditors will receive under the proposed plan. If the plan proposes to
 7   pay the entire “projected disposable income” amount to unsecured creditors, it will survive the
 8   bar to confirmation imposed by Section 1325(b)(1)(B) and may be confirmable if it meets all
 9   other confirmation requirements imposed under Section 1325(a). If the plan proposes to pay less
10   than the entire “projected disposable income” amount to unsecured creditors, though, the bar to
11   confirmation imposed by Section 1325(b)(1)(B) is triggered and the court “may not approve the
12   plan.”
13                                   I.     Step #1 in the Projected Disposable Income Calculus:
14                                          Establishing Ms. Aquino’s Disposable Income Under
15                                          Section 1325(b)(2)
16             The first step in establishing Ms. Aquino’s disposable income under Section 1325(b)(2)
17   is to ascertain the amount of her “current monthly income.” The Code contains a very specific
18   definition of the phrase “current monthly income.” More particularly, Section 101(10A) of the
19   Code, as it was in effect on the filing date of Ms. Aquino’s bankruptcy petition,417 defines the
20   phrase “current monthly income” and spells out with specificity what is included in and excluded
21   from it:
22
23
               415
                 Id.
24             416
                 Id.
             417
25               Under the Coronavirus Aid, Relief, and Economic Security Act enacted on March 20,
     2020, Pub. L. No. 116-136, 134 Stat. 281 (Mar. 27, 2020) (“CARES Act”), Section 101(10A) of
26   the Code was temporarily amended to include “[p]ayments made under federal law relating to
     the national emergency declared by the President under the National Emergencies Act (50 U.S.C.
27
     § 1601 et seq.) with respect to the coronavirus disease 2019 (COVID-19).” The CARES Act
28   became law well after Ms. Aquino’s bankruptcy case was filed, and payments under the CARES
     Act are not at issue here.

                                                     149
     Case 19-12664-abl     Doc 87       Entered 05/25/21 16:55:57        Page 150 of 191




 1          § 101. Definitions
 2                 .....
 3                 (10A) The term “current monthly income”--
 4                         (A)   means the average monthly income from all sources that
 5                               the debtor receives (or in a joint case the debtor and the
 6                               debtor's spouse receive) without regard to whether such
 7                               income is taxable income, derived during the 6-month
 8                               period ending on--
 9                               (i)       the last day of the calendar month immediately
10                                         preceding the date of the commencement of the case
11                                         if the debtor files the schedule of current income
12                                         required by section 521(a)(1)(B)(ii); or
13                               (ii)      the date on which current income is determined by
14                                         the court for purposes of this title if the debtor does
15                                         not file the schedule of current income required by
16                                         section 521(a)(1)(B)(ii); and
17                         (B)   (i)       includes any amount paid by any entity other than
18                                         the debtor (or in a joint case the debtor and the
19                                         debtor's spouse), on a regular basis for the
20                                         household expenses of the debtor or the debtor's
21                                         dependents (and in a joint case the debtor's spouse if
22                                         not otherwise a dependent); and
23                               (ii)      excludes--
24                                         (I)     benefits received under the Social Security
25                                                 Act (42 U.S.C. 301 et seq.);
26                                         (II)    payments to victims of war crimes or crimes
27                                                 against humanity on account of their status
28                                                 as victims of such crimes;


                                             150
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57        Page 151 of 191




 1                                                (III)   payments to victims of international
 2                                                        terrorism or domestic terrorism, as those
 3                                                        terms are defined in section 2331 of title 18,
 4                                                        on account of their status as victims of such
 5                                                        terrorism; and
 6                                                (IV)    any monthly compensation, pension, pay,
 7                                                        annuity, or allowance paid under title 10, 37,
 8                                                        or 38 in connection with a disability,
 9                                                        combat-related injury or disability, or death
10                                                        of a member of the uniformed services,
11                                                        except that any retired pay excluded under
12                                                        this subclause shall include retired pay paid
13                                                        under chapter 61 of title 10 only to the
14                                                        extent that such retired pay exceeds the
15                                                        amount of retired pay to which the debtor
16                                                        would otherwise be entitled if retired under
17                                                        any provision of title 10 other than chapter
18                                                        61 of that title.
19   11 U.S.C. § 101(10A) (emphasis added).
20          The Court finds it noteworthy that Congress expressly and specifically excluded Social
21   Security benefits, payments to victims of war crimes or crimes against humanity, payments to
22   victims of international or domestic terrorism, and compensation related to the disability,
23   combat-related injury or disability, or death of members of the uniformed services from the
24   Code’s definition of “current monthly income.” There is no similar exclusion to the definition of
25   “current monthly income” for a debtor’s post-petition voluntary contributions to a qualified
26   retirement plan like Ms. Aquino’s 401(k) plan.418
27          418
               In this Court’s view, the logic of the Vu decision is significantly compromised by the
28   absence of an express statutory exception for voluntary contributions to qualified retirement
     plans from the Code’s specific definition of “current monthly income.” See Vu, 2015 WL

                                                    151
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57        Page 152 of 191




 1          Ms. Aquino’s Amended Chapter 13 CMI Form, the most recent such form filed with the
 2   Court under oath, reveals that the average monthly income she and her non-filing spouse
 3   received from all sources during the 6 full months prepetition was $12,990.00.419 Because she
 4   was living separately from her non-filing spouse, Ms. Aquino took advantage of the marital
 5   deduction which reduced the combined monthly income figure by $4,150.00 (an amount equal to
 6   all monthly income earned by her non-filing spouse), and reported her current monthly income
 7   over the six months prior to the filing of her bankruptcy petition as $8,840.00.420 As the
 8   Amended Chapter 13 CMI Form was signed by Ms. Aquino under penalty of perjury prior
 9   to filing with the Court, and is not challenged by Trustee, the Court concludes that the
10   preponderance of the evidence establishes that Ms. Aquino’s current monthly income as
11   defined at Section 101(10A) and calculated under Section 1325(b)(2) is $8,840.00.
12          The next analytical step under Section 1325(b)(2) requires the Court to determine what
13   amounts are “reasonably necessary to be expended for the maintenance or support of” Ms.
14   Aquino and her dependents. To make that determination, it is first necessary to annualize Ms.
15   Aquino’s current monthly income, and then compare it to the median annual family income for a
16   household of Ms. Aquino’s size in Nevada, the state where she lived on the petition date. That
17   calculation is required because if Ms. Aquino’s annualized current monthly income exceeds the
18   applicable Nevada state median income level for a household of Ms. Aquino’s size on the
19   petition date, then the deductions from her current monthly income for “amounts reasonably
20   necessary to be expended” for the maintenance and support of Ms. Aquino and her dependents
21   are subject to the provisions of Section 1325(b)(3), which in turn incorporates the means testing
22   provisions of Section 707(b)(2)(A) and (B).421 However, if Ms. Aquino’s annualized current
23   monthly income falls below the applicable Nevada state median income level for a household of
24
     6684227, at *3 (relying upon the general provisions of Section 541(b)(7), without analysis of the
25   specific definitional text of Section 101(10A), to conclude that “the monthly average of the
     contributions [to a qualified retirement plan] during the six month period pre-petition should not
26   be included in the calculation of CMI for purposes of calculating disposable income.”)
     (emphasis added).
27           419
                 ECF No. 45, p. 2 of 3, Line 11.
             420
28               ECF No. 45, p. 2 of 3, Lines 12-14.
             421
                 Section 1325(b)(3).

                                                    152
           Case 19-12664-abl          Doc 87    Entered 05/25/21 16:55:57     Page 153 of 191




 1   Ms. Aquino’s size on the petition date, then the “amounts reasonably necessary to be expended”
 2   for the maintenance and support of Ms. Aquino and her dependents “are not governed by Section
 3   707(b) and the IRS guidelines, and are instead governed by the more general principles of
 4   necessity and reasonableness.”422
 5          Ms. Aquino’s Amended Chapter 13 CMI Form, the most recent such form filed with the
 6   Court under oath, reflects that her annualized current monthly income is $106,080.00.423 On her
 7   Amended Chapter 13 CMI Form, Ms. Aquino reported that she lived in Nevada in a three person
 8   household.424 She also reported that the median annual family income for a three person
 9   household in Nevada on the filing date of her bankruptcy petition was $69,239.00.425 The
10   Nevada median income figure of $69,239.00 reported by Ms. Aquino is consistent with the
11   Census Bureau’s Median Family Income by Family Size for the State of Nevada for the period
12   from April 1, 2019 through April 30, 2019, as reflected on the website maintained by the United
13   States Trustee.426
14          On her Amended Chapter 13 CMI Form, Ms. Aquino properly acknowledged that her
15   annualized current monthly income exceeded the applicable median income level for a three
16   person Nevada household when her bankruptcy petition was filed on April 30, 2019.427 The
17   Court therefore concludes that the preponderance of the evidence establishes that Ms.
18   Aquino is an above-median income Nevada chapter 13 debtor.
19          The significance of Ms. Aquino’s status as an above-median income Nevada chapter 13
20   debtor is two-fold. First, determination of the “amounts reasonably necessary to be expended”
21   for the maintenance and support of Ms. Aquino and her dependents is governed by Section
22
23
24          422
                McCullers, 451 B.R. at 501 n.6.
            423
25              ECF No. 45, p. 3 of 3, lines 20a and 20b. The Court takes judicial notice under FED. R.
     EVID. 201(b) and (c) that $8,840.00 x 12 = $106,080.
26          424
                ECF No. 45, p. 3 of 3, lines 16a and 16b.
            425
                ECF No. 45, p. 3 of 3, line 16c.
27          426
                https://www.justice.gov/ust/eo/bapcpa/20190401/bci_data/median_income_table.htm
28
            427
                  ECF No. 45, p. 3 of 3, lines 20b, 20c, and 21

                                                       153
           Case 19-12664-abl          Doc 87     Entered 05/25/21 16:55:57         Page 154 of 191




 1   1325(b)(3). Second, the “applicable commitment period” in her chapter 13 case is five years.428
 2          Because determination of the “amounts reasonably necessary to be expended” for the
 3   maintenance and support of Ms. Aquino and her dependents is governed by Section 1325(b)(3),
 4   those amounts “shall be determined in accordance with subparagraphs (A) and (B) of section
 5   707(b)(2)” of the Code. Section 707(b)(2)(A)(ii)(I) reads in part, as relevant to the Court’s
 6   analysis of Ms. Aquino’s case:
 7                     § 707. Dismissal of a [Chapter 7] case or conversion to a case under Chapter
 8                            11 or 13
 9                            .....
10                            (b)
11                                    .....
12                                    (2)(A)(ii)(I)   The debtor’s monthly expenses shall be the debtor’s
13                                                    applicable monthly expense amounts specified
14                                                    under the National Standards and Local Standards,
15                                                    and the debtor’s actual monthly expenses for the
16                                                    categories specified as Other Necessary Expenses
17                                                    issued by the Internal Revenue Service for the area
18                                                    in which the debtor resides, as in effect on the date
19                                                    of the order for relief, for the debtor, the dependents
20                                                    of the debtor, and the spouse of the debtor in a joint
21                                                    case, if the spouse is not otherwise a dependent.
22                                                    Such expenses shall include reasonably necessary
23                                                    health insurance, disability insurance, and health
24                                                    savings account expenses for the debtor, the spouse
25                                                    of the debtor, or the dependents of the debtor.
26                                                    Notwithstanding any other provision of this clause,
27
            428
28                See Sections 1325(b)(4)(A)(ii) and (b)(4)(B); ECF No. 45, p. 1 of 3, and p. 3 of 3, line
     21.

                                                       154
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57         Page 155 of 191




 1                                                the monthly expenses of the debtor shall not include
 2                                                any payments for debts. [. . . . .]
 3   11 U.S.C. § 707(b)(2)(A)(ii)(I).
 4          Ms. Aquino has not challenged her status as an above-median income Nevada chapter 13
 5   debtor. She has not disputed that determination of the “amounts reasonably necessary to be
 6   expended” for the maintenance and support of Ms. Aquino and her dependents is governed by
 7   Section 1325(b)(3). She has not argued that those amounts ought not “be determined in
 8   accordance with subparagraphs (A) and (B) of section 707(b)(2)” of the Code. To the contrary,
 9   she signed and filed the Amended Chapter 13 Disposable Income Form with the Court. Her
10   Amended Chapter 13 Disposable Income Form, the most recent such form filed with the Court
11   under oath, specifically provides the detailed information needed to make the “amounts
12   reasonably necessary to be expended” calculation under Sections 1325(b)(3) and 707(b)(2).429
13          Lines 38 and 42 of Ms. Aquino’s Amended Chapter 13 Disposable Income Form, which
14   she signed and filed with the Court under oath, disclose the following information:
15                  •All of [her] expenses allowed under IRS expense allowances:        $6,165.00430
16                  •All of [her] additional expense deductions:                        $ 426.00431
17                  •All of [her] deductions for debt payment:                          $ 487.00432
18                  •Total of all deductions allowed under Section 707(b)(2)(A):        $7,078.00433
19          Trustee did not object to the bulk of Ms. Aquino’s claimed expense deductions under
20   Sections 1325(b)(3) and 707(b)(2)(A) as detailed in the Amended Chapter 13 Disposable Income
21   Form.434 Trustee did, however, object to Ms. Aquino’s claimed $200.00 continuing charitable
22
23          429
                 ECF No. 44.
            430
                 ECF No. 44, p. 6 of 8, line 38.
24           431
                 Id.
             432
25               Id.
             433
                 ECF No. 44, p. 6 of 8, line 38; p. 7 of 8, line 42.
26           434
                 Trustee did object to the fact that Ms. Aquino was paying her daughter’s car insurance
     in an unstated amount, and that she had not verified childcare and education costs of $500.00.
27
     ECF No. 65, pp. 1-2 of 3. But as counsel for Ms. Aquino accurately observed, none of those
28   expenses are reflected in Ms. Aquino’s Amended Chapter 13 Disposable Income Form. See
     ECF 66, p. 5 of 7, para. 14(b)(i) and ECF No. 44, pp. 1-6 of 8.

                                                    155
           Case 19-12664-abl       Doc 87    Entered 05/25/21 16:55:57       Page 156 of 191




 1   contribution expense deduction.435 Ms. Aquino did not offer Trustee or the Court any
 2   substantiating evidence for her claimed $200.00 continuing charitable contribution deduction,
 3   and argues only that Ms. Aquino’s “projected disposable income is more than $1,000/month less
 4   than her proposed plan payment, so even if the Court were to disallow this expense as a
 5   deduction from her disposable income, her plan should still be confirmed.”436
 6          The Court concludes that Trustee’s objection to Ms. Aquino’s $200.00 continuing
 7   charitable contribution deduction should be sustained due to the absence of any supporting
 8   evidence, and therefore disallows that deduction. The Court further concludes that the
 9   preponderance of the evidence establishes that the total amount of Ms. Aquino’s allowable
10   expense deductions under Sections 1325(b)(3) and 707(b)(2)(A) is $6,878.00, calculated as
11   follows:
12                 •All of [her] expenses allowed under IRS expense allowances:        $6,165.00
13                 •All of [her] additional expense deductions:                        $ 226.00
14                 •All of [her] deductions for debt payment:                          $ 487.00
15                 •Total of all deductions allowed under Section 707(b)(2)(A):        $6,878.00437
16          The reason for the dispute between Ms. Aquino and Trustee regarding confirmation of
17   Plan #2 becomes patently obvious when the voluntary $1,509.50438 monthly 401(k) retirement
18   plan contributions Ms. Aquino proposes to fund with her post-petition wages are excluded from
19   the disposable income calculus under Section 1325(b)(2):
20                 •Ms. Aquino’s Current Monthly Income:                $8,840.00439
21                 Less:
22                 •“Amounts reasonably necessary to be expended”
23                 for the maintenance and support of Ms. Aquino
24
            435
25              See ECF 65 p. 2 of 3, and ECF No. 44, p. 5 of 8, line 31.
            436
                See ECF 66, p. 5 of 7, para. 14(b)(ii).
26          437
                The sum of $6,878.00 is simply the $7,078.00 total of all deductions listed on the
     Amended Chapter 13 Disposable Income Form reduced by the $200.00 continuing charitable
27
     contribution deduction disallowed by the Court. See ECF 44, p. 6 of 8, line 38.
            438
28              See note 38, supra.
            439
                ECF No. 45, p. 2 of 3, line 14; ECF No. 44, p. 7 of 8, line 39.

                                                   156
           Case 19-12664-abl          Doc 87     Entered 05/25/21 16:55:57         Page 157 of 191




 1                     and her dependents as “determined in accordance
 2                     with subparagraphs (A) and (B) of section
 3                     707(b)(2)” under Section 1325(b)(3):                  $6,878.00
 4                     •Ms. Aquino’s Disposable Income Under
 5                     Section 1325(b)(2):                                   $1,962.00
 6          Plan #2 proposes to pay unsecured creditors just $9,878.67.440 That amount would be
 7   generated by just over five months of Ms. Aquino’s disposable income as calculated under
 8   Section 1325(b)(2). The applicable commitment period in this case is sixty months.
 9          In an effort to reduce her disposable income under the Section 1325(b)(2) formula, Ms.
10   Aquino asserts that the contemplated $1,509.50 voluntary monthly contributions to her 401(k)
11   plan funded by her postpetition wages are either (a) an additional “amount reasonably necessary
12   to be expended” for the maintenance and support of Ms. Aquino and her dependents as
13   “determined in accordance with subparagraphs (A) and (B) of section 707(b)(2)” under Section
14   1325(b)(3), or (b) excluded from the disposable income calculation by operation of Section
15   541(b)(7).
16          The contention that Ms. Aquino’s contemplated $1,509.50 voluntary monthly
17   contributions to her 401(k) plan funded by her postpetition wages is an additional “amount
18   reasonably necessary to be expended” for the maintenance and support of Ms. Aquino and her
19   dependents” in the context of Sections 1325(b)(3) and 707(b)(2) is a non-starter. As the Vu
20   court aptly noted:
21                     For purposes of complying with § 1325(b)(1)(B)’s “projected disposable income”
22                     requirement, the Code defines “disposable income” as “current monthly income
23                     [. . . . .] less amounts reasonably necessary” for the maintenance or support of the
24                     debtor or the debtor’s dependent. 11 U.S.C. § 1325(b)(2). Above-median income
25                     debtors who pursue the “amounts reasonably necessary” path quickly meet a dead
26                     end: Section 1325(b)(3) provides that, for above-median-income debtors,
27                     “amounts reasonably necessary” are determined by sections 707(b)(2)(A) and (B),
28
            440
                  ECF No. 50, p. 4 of 6, section 5.4.

                                                        157
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57        Page 158 of 191




 1                  neither of which provide for voluntary retirement contributions as an allowable,
 2                  necessary expense. As discussed infra, some courts hold that for the purposes of
 3                  calculating “disposable income” under § 1325(b)(2), voluntary retirement
 4                  contributions cannot be deducted from current monthly income (“CMI”) as
 5                  “amounts reasonably necessary.”
 6   Vu, 2015 WL 6684227, at *2.
 7          The Ninth Circuit Court of Appeals appears to be aligned with the “some courts”
 8   referenced in Vu as having concluded that voluntary retirement plan contributions cannot be
 9   deducted from current monthly income as “amounts reasonably necessary” under the tandem of
10   Sections 1325(b)(3) and 707(b)(2)(A). In conducting the means test analysis in a chapter 7
11   context where the debtor argued that a 401(k) loan repayment was an “other necessary expense”
12   under § 707(b)(2)(A)(ii), the Ninth Circuit has stated:
13                  Under the statutory provisions governing the means test, debtors may deduct, in
14                  addition to payments on secured debt, their “actual monthly expenses for the
15                  categories specified as Other Necessary Expenses issued by the Internal Revenue
16                  Service.” 11 U.S.C. § 707(b)(2)(A)(ii). In turn, the Internal Revenue Manual
17                  (“IRM”) lists fifteen categories of expenses which may be considered necessary
18                  under certain circumstances, such as child care, education and court-ordered
19                  payments such as alimony and child support. IRM § 5.15.1.10.
20                  [. . . . .]
21                  Egebjerg’s repayment of his 401(k) loan does not qualify as an “Other Necessary
22                  Expense.” Such payments do not fit within any of the IRM’s listed categories. In
23                  re Barraza, 346 B.R. 724, 730 (Bankr. N.D. Tex. 2006) (rejecting argument that
24                  repayment could be considered an “involuntary deduction” because it is not a
25                  condition of the debtor’s employment); see also In re Lenton, 358 B.R. at 657-58
26                  (same). As discussed above, the 401(k) loan repayments themselves are
27                  voluntary in the sense that Egebjerg can simply ask the loan administrator to treat
28                  his outstanding loan balance as an early withdrawal from his 401(k) and thereby


                                                     158
           Case 19-12664-abl      Doc 87     Entered 05/25/21 16:55:57        Page 159 of 191




 1                 relieve himself of a future repayment obligation. Doing so would have tax
 2                 consequences, but Egebjerg would retain the use of most of the money loaned.
 3
 4                 According to Egebjerg, the replenishment of his 401(k) plan is necessary to his
 5                 long-term “health and welfare,” because he is approaching retirement and his
 6                 401(k) plan is his only significant asset. But even if we were to look beyond the
 7                 specified categories to consider the more general “necessary expense test” in the
 8                 IRM, 401(k) repayments are simply not of the same kind and character of those
 9                 expenses allowed elsewhere under § 5.15.1.10. For example, dependent care
10                 expenses (for care of the elderly or handicapped) are permitted only if there is no
11                 alternative to paying the expense, and “[e]ducation” costs are necessary expenses
12                 only if they are “required for a physically or mentally challenged child and no
13                 public education providing similar services is available” or if they are “required as
14                 a condition of [the debtor’s] employment. Id. We also note that the IRS
15                 guidelines themselves provide that “[c]ontributions to voluntary retirement
16                 plans are not a necessary expense.” IRM § 5.15.1.23; see also In re Lenton,
17                 358 B.R. at 658 (“[i]f future voluntary contributions to the 401(k) plan are
18                 not necessary expenses, it is hard to argue that the replenishment of past
19                 voluntary contributions to the 401(k) account by repaying loans is a
20                 necessary expense.”).
21   Egebjerg v. Anderson (In re Egebjerg), 574 F.3d 1045, 1051-52 (9th Cir. 2009) (emphasis
22   added). Well-reasoned decisions from other courts within the Ninth Circuit have reached the
23   same conclusion. See Prigge, 441 B.R. at 676-77 (citing Egebjerg in holding that contributions
24   to voluntary retirement plans “are not a necessary expense, in any amount.”); McCullers, 451
25   B.R. at 501 (citing Egebjerg and Prigge, and holding that in the disposable income calculus
26   under Sections 1325(b)(3) and 707(b)(2) “[u]nder the IRS guidelines, mandatory retirement
27   contributions are deductible, but voluntary contributions are not.”); Green, 2012 WL 8255556, at
28   *2 (citing Prigge and McCullers in holding that the “Debtor may not take a deduction, in her


                                                   159
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57        Page 160 of 191




 1   disposable [income] calculation, for contributions she wishes to make voluntarily to a 403(b)
 2   retirement plan.”); Parks BAP, 475 B.R. at 709 (citing Egebjerg and Prigge in concluding that
 3   “[a]lthough the IRS guidelines do not prevail over a plain reading of § 541(b)(7)(A), they do
 4   provide ‘specific guidance that [401(k) contributions] are not a necessary expense, in any
 5   amount.”).
 6          The Court finds compelling both the Ninth Circuit Court of Appeals’ statements in
 7   Egebjerg, and the logic of the Prigge, McCullers, Green, and Parks BAP cases. The Court also
 8   agrees with the Vu court’s observation that above-median income debtors like Ms. Aquino who
 9   pursue the “amounts reasonably necessary” argument in responding to a confirmation objection
10   lodged under Section 1325(b)(1)(B) quickly meet a logical dead. To the extent that Ms. Aquino
11   argues that the contemplated $1,509.50 voluntary monthly contributions to her 401(k) plan
12   funded by her postpetition wages are an additional “amount reasonably necessary to be
13   expended” for her maintenance and support and that of her dependents as “determined in
14   accordance with subparagraphs (A) and (B) of section 707(b)(2)” under Section 1325(b)(3), the
15   Court rejects that argument, and expressly holds to the contrary.
16          Ms. Aquino’s remaining argument is that the contemplated $1,509.50 voluntary monthly
17   postpetition contributions to her 401(k) retirement plan, funded by her postpetition wages at the
18   expense of her creditors, are excluded from the disposable income calculation under Section
19   1325(b)(2) by operation of Section 541(b)(7) and its ambiguous “hanging paragraph.” That
20   argument fares no better.
21          This Court has carefully reviewed the various and divergent lines of authority having
22   considered this issue. Like the Sixth Circuit in Seafort Circuit and Davis, this Court concludes
23   “that the Johnson line of cases are not persuasive because they do not read § 541(b)(7) within the
24   larger context of § 541 as a whole.” Seafort Circuit, 669 F.3d at 672-73; see also Davis, 960
25   F.3d at 353 (noting that Seafort Circuit rejected the Johnson interpretation of Section 541(b)(7)).
26          The Court also finds the reasoning of the Vu line of cases unpersuasive. Those cases
27   suggest that postpetition voluntary contributions to qualified retirement plans are properly
28   excluded from current monthly income, despite the fact that no such exclusion exists in the


                                                     160
           Case 19-12664-abl       Doc 87      Entered 05/25/21 16:55:57         Page 161 of 191




 1   Code’s specific definition of current monthly income at Section 101(10A).441
 2          The remaining lines of authority can be traced back to Seafort BAP and Prigge. In her
 3   papers, Ms. Aquino “suggests the proper test for this Court to adopt here is that proposed by the
 4   Sixth Circuit’s Bankruptcy Appellate Panel in [Seafort BAP].”442 After careful deliberation, the
 5   Court disagrees with Ms. Aquino’s suggestion and rejects it.
 6          Like Judge Carlson in McCullers, this Court concludes that there is some equitable
 7   appeal to the result reached in cases like Seafort BAP and Davis, to the effect that the “hanging
 8   paragraph” of Section 541(b)(7) “is best read to exclude from disposable income a debtor’s post-
 9   petition monthly 401(k) contributions so long as those contributions were regularly withheld
10   from the debtor’s wages prior to bankruptcy.”443 But the equitable appeal of that result doesn’t
11   withstand close scrutiny under the controlling statutory framework:
12                  At first glance, [Seafort BAP] is more persuasive, because it adopts an attractive
13                  and plausible policy: That Congress intended to encourage chapter 13 debtors to
14                  continue making retirement contributions, but did not intend to permit debtor s to
15                  increase their rate of contribution to the detriment of their creditors. [Seafort
16                  BAP], 437 B.R. at 210.
17
18                  However appealing the result achieved in [Seafort BAP], close analysis of the
19                  language of the statute suggests that Congress actually intended the much more
20                  limited effect recognized in Prigge. First, neither the statute itself nor the [Seafort
21                  BAP] decision offers any mechanism by which the fixed amount withheld as of
22                  the petition date is converted into a monthly rate of contribution that the debtor
23                  may continue postpetition. Second, and more important, [Seafort BAP] does not
24                  take into account the use of the words “except that” at the beginning of the
25                  statutory language excluding retirement contributions from disposable income.
26                  Section 541(b)(7) provides that certain contributions to qualified plans are
27          441
                See note 418, supra.
            442
28              ECF No. 66, p. 4 of 7, para. 13.
            443
                Davis, 960 F.3d at 357.

                                                     161
     Case 19-12664-abl     Doc 87     Entered 05/25/21 16:55:57        Page 162 of 191




 1          excluded from property of the estate, and concludes with the language at issue
 2          here: “except that such amount under this paragraph shall not constitute
 3          disposable income . . .” (emphasis added). Use of the term “except that” suggests
 4          that the purpose of the language is merely to counteract any suggestion that the
 5          exclusion of such contributions from the property of the estate constitutes
 6          postpetition income to the debtor. If Congress had intended to exclude prepetition
 7          contributions from the calculation of disposable income more generally, it would
 8          have been much more natural for Congress to provide that such contributions are
 9          excluded from property of the estate “and” in the calculation of disposable
10          income. Prigge’s more limited interpretation is reinforced by the fact that
11          Congress used much more direct language in excluding retirement loan
12          repayments from disposable income. Section 1322(f) was placed within the
13          confines of chapter 13 itself, and states explicitly “any amounts required to repay
14          such loan shall not constitute ‘disposable income’ under section 1325.”
15          Congress’ use of the words “except that” is entirely consistent with the Prigge
16          decision, which held that the purpose of the statute was merely to clarify that the
17          exclusion of certain prepetition contributions from property of the estate did not
18          give rise to disposable income to the debtor. Prigge, 441 B.R. at 677 n. 5. This
19          court is mindful of its obligation to adopt an interpretation that accords some
20          effect to the statutory language in question, and that Prigge gives that language a
21          very limited effect, because it is unlikely even without the language in question
22          that excluding sums earned by the debtor prepetition from property of the estate
23          would ever be construed as creating postpetition disposable income to debtor.
24          Prigge’s limited reading is entirely appropriate, however, because the statutory
25          language itself discloses very modest aims. In using the words “except that,”
26          Congress suggests that its only purpose was to negate any inference that the
27          exclusion of such contributions from property of the estate gives rise to income to
28          the debtor.


                                            162
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57        Page 163 of 191




 1   McCullers, 451 B.R. at 504-05; see also Prigge, 441 B.R. at 677 (“If Congress had intended to
 2   exclude voluntary 401(k) contributions from disposable income it could have drafted § 1322(f)
 3   to provide for such an exclusion, or provided one elsewhere.”); Green, 2012 WL 8255556, at * 2
 4   (citing Prigge and McCullers in holding that a debtor “may not take a deduction, in her
 5   disposable [income] calculation, for contributions she wishes to make voluntarily to a 403(b)
 6   retirement plan.”); Parks BAP, 475 B.R. at 709 (citing Seafort Circuit for the proposition that “to
 7   give meaning to the words ‘under this paragraph’ found in the hanging paragraph, it is
 8   reasonable to conclude that ‘Congress intentionally limited the type of contributions to qualified
 9   retirement plans that would be excluded from disposable income, namely those ‘under this
10   subparagraph’, § 541(b)(7)(A), which in turn governs only those contributions in effect as of the
11   commencement of a debtor’s bankruptcy case, per § 541(a)(1).’”).
12          Additionally, this Court finds the following proposition set forth in Parks BAP to be
13   compelling, and adopts it in rejecting Ms. Aquino’s final argument:
14                  We also attach significance to the fact that § 1306(a)(2) makes postpetition
15                  earnings of a debtor part of his or her estate but nowhere in chapter 13 are
16                  voluntary retirement contributions excluded from disposable income. To the
17                  contrary, when Congress amended [sic] BAPCPA, it chose to exclude the
18                  repayment of 401(k) loans from disposable income in § 1322(f). “Where
19                  Congress includes particular language in one section of a statute but omits it in
20                  another, it is generally presumed that Congress acts intentionally and purposely in
21                  the disparate inclusion or exclusion.” Keene Corp. v. United States, 508 U.S.
22                  200, 208, 113 S. Ct. 2035, 124 L. Ed. 2d 118 (1993). Accordingly, it is likely
23                  “that Congress did not intend to treat voluntary 401(k) contributions like 401(k)
24                  loan repayments, because it did not similarly exclude them from ‘disposable
25                  income’ within Chapter 13 itself.” [Seafort Circuit], 669 F.3d at 672. Simply put,
26                  without a clearer direction comparable to the carve out from disposable income
27                  for the repayment of retirement loans in § 1322(f), it seems unlikely that
28                  Congress intended § 541(b)(7)(A) to bestow a benefit on above-median chapter


                                                    163
           Case 19-12664-abl         Doc 87    Entered 05/25/21 16:55:57         Page 164 of 191




 1                    13 debtors while their creditors absorbed an even greater loss.
 2   Parks BAP, 475 B.R. at 708-09 (emphasis added).
 3          In summary, this Court finds the Prigge line of cases regarding the proper interpretation
 4   of Section 541(b)(7) to be the most persuasive and compelling. The Court therefore concludes
 5   that Section 541(b)(7) does not authorize above-median income chapter 13 debtors like Ms.
 6   Aquino to exclude voluntary postpetition contributions to their qualified retirement plans, funded
 7   by their postpetition earnings at the expense of their creditors, from the disposable income
 8   calculation under Section 1325(b)(2) in any amount. See Parks BAP, 475 B.R. at 709.
 9          The Court is keenly aware that, in cases filed by above-median income chapter 13
10   debtors who were making regular voluntary contributions to a qualified retirement plan on the
11   petition date, various courts - - and even different decisions within the same circuit - - have
12   reached different conclusions as to the proper interpretation of Section 541(b)(7) and the
13   calculation of disposable income under Section 1325(b). Compare Seafort Circuit and Prigge
14   with Seafort BAP and Davis, supra. It is therefore prudent for this Court to consider the
15   disposable income calculus under the holding in Prigge (no deduction from disposable income
16   under Section 1325(b)(2) for voluntary postpetition retirement plan contributions in any amount)
17   and the holding in Davis (excluding from disposable income under Section 1325(b)(2) a debtor’s
18   post-petition monthly 401(k) contributions so long as those contributions were “regularly
19   withheld” from the debtor’s wages prior to her bankruptcy.)444
20          This Court has previously concluded that the preponderance of the evidence establishes
21   that Ms. Aquino’s monthly contributions to her 401(k) plan are voluntary, that as of the filing
22   date, those voluntary monthly contributions were $612.90, and that she had amassed $84,000.00
23   in her 401(k) plan prepetition.445 Given the $84,000.00 balance in her 401(k) account on the
24   petition date, the Court concludes that the preponderance of the evidence establishes that Ms.
25   Aquino’s $612.90 voluntary monthly 401(k) contributions had been “regularly withheld” from
26
27
            444
28                Davis, 960 F.3d at 357.
            445
                  See notes 393-400 and accompanying text, supra.

                                                     164
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57        Page 165 of 191




 1   her prepetition wages.446
 2          But Ms. Aquino did not claim to make voluntary contributions to her qualified 401(k)
 3   retirement plan in an amount exceeding $612.90 per month until after the UST Dismissal Motion
 4   had been filed identifying her case as ripe for dismissal as a presumptive abuse of chapter 7 of
 5   the Code, and after she had opted to convert her case to chapter 13.447 For clarity and avoidance
 6   of any doubt, the Court concludes that the preponderance of the evidence does not establish that
 7   Ms. Aquino’s employer had “regularly withheld” $1,509.50 from Ms. Aquino’s wages for the
 8   purpose of funding voluntary 401(k) plan contributions prior to the filing date.
 9          If Ms. Aquino’s $612.90 monthly voluntary contributions to her 401(k) plan that had
10   been “regularly withheld” from her prepetition wages were found to be excluded from the
11   disposable income calculus under Section 1325(b)(2) - - and for sake of clarity, this Court
12   specifically holds to the contrary under the Prigge line of cases - - her disposable income would
13   be calculated as follows:
14                  •Ms. Aquino’s Current Monthly Income:                                $8,840.00448
15                  Less:
16                  •“Amounts reasonably necessary to be expended”
17                  for the maintenance and support of Ms. Aquino
18                  and her dependents as “determined in accordance
19                  with subparagraphs (A) and (B) of section
20                  707(b)(2)” under Section 1325(b)(3):                 $6,878.00449
21                  •Amounts “regularly withheld” from Ms. Aquino’s
22                  wages as voluntary contributions to her qualified
23                  401(k) retirement plan prior to her bankruptcy:      $ 612.90
24                          Subtotal:                                                    $7,490.90
25
26          446
               Leaving aside investment returns, it would take roughly 137 months to amass
     $84,000.00 through monthly contributions of $612.90.
27         447
               See note 397 and accompanying text, supra.
           448
28             ECF No. 45, p. 2 of 3, line 14; ECF No. 44, p. 7 of 8, line 39.
           449
               See note 437 and accompanying text, supra.

                                                    165
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57        Page 166 of 191




 1                  •Ms. Aquino’s Disposable Income Under
 2                  Section 1325(b)(2):                                                  $1,349.10
 3          Plan #2 proposes to pay unsecured creditors $9,878.67.450 Even if Ms. Aquino was
 4   allowed a $612.90 deduction, representing the amount “regularly withheld” from her prepetition
 5   wages to fund voluntary monthly contributions to her 401(k) cases under the logic of decisions
 6   like Davis, the proposed dividend of $9,878.67 under Plan #2 would be generated by just over
 7   seven months of Ms. Aquino’s disposable income. The applicable commitment period in her
 8   case is sixty months.
 9          To summarize, Ms. Aquino’s disposable income under Section 1325(b)(2) as calculated
10   under the Prigge line of authorities is $1,962.00. Her disposable income under Section
11   1325(b)(2) as calculated under decisions such as Davis is $1,349.10.
12                                 II.     Step #2 in the Projected Disposable Income Calculus:
13                                         Adjustments to Ms. Aquino’s Disposable Income Under
14                                         Section 1325(b)(2) For Any Changes “Known or
15                                         Virtually Certain to Occur” During the Applicable
16                                         Commitment Period
17          As determined previously, because Ms. Aquino is an above-median income Nevada
18   chapter 13 debtor, and Plan #2 does not provide for payment in full of all allowed unsecured
19   claims, the applicable commitment period in her case is sixty months.451 There is little record
20   evidence establishing any changes to Ms. Aquino’s disposable income level under Section
21   1325(b)(2) that are “known or virtually certain to occur” during the applicable sixty month
22   commitment period.
23          Ms. Aquino’s Chapter 7 schedules indicated that she did not expect her income to
24   increase or decrease during within the year after her bankruptcy petition was filed.452 The same
25   is true with respect to Amended Chapter 7 Schedule I filed less than three months later.453 The
26
            450
                ECF No. 50, p. 4 of 6, section 5.4.
27          451
                Sections 1325(b)(4)(A)(ii) and (b)(4)(B).
            452
28              ECF No. 1, p. 37 of 55.
            453
                ECF No. 20, p. 2 of 4.

                                                    166
           Case 19-12664-abl          Doc 87     Entered 05/25/21 16:55:57        Page 167 of 191




 1   Chapter 13 Schedules and Amended Chapter 13 Schedules filed after conversion of her case to
 2   chapter 13 indicate that Ms. Aquino did expect a decrease in income in the year after those
 3   documents were filed as a result of a decision she had voluntarily made.454 The Chapter 13
 4   Schedules and Amended Chapter 13 Schedules revealed that “Debtor will no longer accept
 5   overtime assignments as readily as she has in the past.”455 Beyond those references, the record is
 6   bereft of any evidence that there were any anticipated changes in Ms. Aquino’s disposable
 7   income level under Section 1325(b)(2) that were “known or virtually certain to occur” during the
 8   applicable sixty month commitment period.
 9          To give credence to Ms. Aquino’s statement that she would intentionally decrease her
10   disposable income by reducing her overtime hours (but not her regular salaried hours), the Court
11   will reduce Ms. Aquino’s disposable income by a factor of five percent (5%). Resultantly, Ms.
12   Aquino’s disposable income under Section 1325(b)(2), adjusted for changes “known or virtually
13   certain to occur” during the applicable sixty-month commitment period, is as follows:
14                     •Under the Prigge line of cases: $1,962.00 x .95 = $1,863.90
15                     •Under decisions such as Davis: $1,349.10 x .95 = $1,281.65
16                                    III.    Step #3 in the Projected Disposable Income Calculus:
17                                            Multiplying Ms. Aquino’s “Disposable Income” Figure
18                                            By the Applicable Commitment Period to Establish
19                                            “Projected Disposable Income” Under Section
20                                            1325(b)(1)(B)
21          This is a fairly straightforward mathematical calculation. Ms. Aquino’s “projected
22   disposable income” under Section 1325(b)(1)(B) during the applicable sixty month commitment
23   period for Plan #2 is as follows:
24                     •Under the Prigge line of cases: $1,863.90 x 60 months = $111,834.00
25                     •Under decisions such as Davis: $1,281.65 x 60 months = $ 76,899.00
26   To lend some additional perspective to the analysis here, under the Prigge line of cases, over the
27
            454
28                ECF No. 36, p. 23 of 33, Part 2, line 13; ECF No. 46, p. 23 of 25, Part 2, line 13.
            455
                  Id.

                                                       167
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57       Page 168 of 191




 1   span of the applicable sixty month commitment period for Plan #2, Ms. Aquino’s $111,834.00 in
 2   “projected disposable income” under Section 1325(b)(1)(B) would pay 100% of the $90,105.55
 3   total of timely filed unsecured claims in her case, and would yield an excess of $21,728.45.
 4   Alternatively, under decisions such as Davis, Ms. Aquino’s $76,899.00 in “projected disposable
 5   income” under Section 1325(b)(1)(B) during the applicable sixty month commitment period for
 6   Plan #2 would pay 85.34% of the $90,105.55 total of timely filed unsecured claims in her case.
 7                                 IV.    Step #4 in the Projected Disposable Income Calculus:
 8                                        Comparison of Ms. Aquino’s “Projected Disposable
 9                                        Income” Under Section 1325(b)(1)(B) With the
10                                        Amount Unsecured Creditors Will Receive Under
11                                        Plan #2
12          This final step is also a straightforward mathematical comparison. Ms. Aquino’s
13   “projected disposable income” under Section 1325(b)(1)(B) is $111,834.00 (under the Prigge
14   line of cases adopted by this Court), or $76,899.00 (calculated under decisions such as Davis).
15   Plan #2 provides for payments to unsecured creditors of just $9,878.67. To lend additional
16   context:
17                  •Under the Prigge line of cases:
18                         Ms. Aquino’s Projected Disposable Income:            $111,834.00
19                         Proposed Payments Under Plan #2:                     $ 9,878.67
20                         Shortfall:                                           $101,955.33
21                  •Under decisions such as Davis:
22                         Ms. Aquino’s Projected Disposable Income:            $ 76,899.00
23                         Proposed Payments Under Plan #2:                     $ 9,878.67
24                         Shortfall:                                           $ 67,020.33
25          The Court concludes that the preponderance of the evidence establishes that Plan #2
26   simply does not “provide that all of [Ms. Aquino’s] projected disposable income to be received
27   in the applicable [60 month] commitment period [. . . . .] will be applied to make payments to
28   unsecured creditors under the plan” as required by Section 1325(b)(1)(B). It isn’t even close.


                                                       168
           Case 19-12664-abl         Doc 87   Entered 05/25/21 16:55:57         Page 169 of 191




 1                           h.      Since Trustee Filed An Objection to Confirmation of Plan
 2                                   #2, And Plan #2 Does Not Provide That All of Ms. Aquino’s
 3                                   Projected Disposable Income During the Applicable Sixty
 4                                   Month Commitment Period Will Be Applied to Make
 5                                   Payments to Unsecured Creditors, the Court May Not
 6                                   Approve Plan #2 and Confirmation Must Be Denied Under
 7                                   Section 1325(b)(1)(B)
 8          Trustee, as the objector to confirmation of Plan #2, bore the initial burden of proof.
 9   Trustee was required to show by a preponderance of the evidence that because Plan #2 failed to
10   provide that all of Ms. Aquino’s projected disposable income would be applied to make plan
11   payments to unsecured creditors, confirmation was prohibited under Section 1325(b)(1)(B). In
12   re Lopez, 574 B.R. 159, 171 (Bankr. E.D. Cal. 2017) (citing Itule v. Heath (In re Heath), 182
13   B.R. 557, 560-61 (9th Cir. BAP 1995)). Based upon all of the facts detailed in this
14   Memorandum and Order, the Court concludes that Trustee met the evidentiary burden attendant
15   to her objection to confirmation of Plan #2 under Section 1325(b)(1). Trustee did so by much
16   more than a mere preponderance of the evidence.
17          As a result, the burden of proof shifted to Ms. Aquino “as the party with most access to
18   proof on the point, to show ... that the objection lacks merit.” Lopez, 574 B.R. at 171 (citing In
19   re Crompton, 73 B.R. 800, 809 (Bankr. E.D. Pa. 1987)). The Court concludes that Ms. Aquino
20   failed to meet her burden of showing by a preponderance of the evidence that Trustee’s objection
21   to confirmation of Plan #2 under Section 1325(b)(1) lacked merit. In fact, Ms. Aquino’s own
22   filings made with this Court under oath and the preponderance of the evidence established quite
23   the opposite.
24          In summary, because Plan #2 plainly does not “provide that all of [Ms. Aquino’s]
25   projected disposable income to be received in the [60 month] applicable commitment period [. . .
26   . .] will be applied to make payments to unsecured creditors under the plan” as required by
27   Section 1325(b)(1)(B), the Court “may not approve the plan.”456 That is plainly true whether
28
            456
                  Section 1325(b)(1)(B).

                                                     169
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57        Page 170 of 191




 1   “projected disposable income” is calculated under the Prigge line of cases adopted by this Court,
 2   or under decisions like Davis. The Court therefore concludes that Trustee’s objection to
 3   confirmation of Plan #2 under Section 1325(b)(1)(B) must be sustained, and that confirmation of
 4   Plan #2 must be denied.
 5                  6.      Trustee’s Objection to Confirmation of Plan #2 Under Section
 6                          1325(a)(3) Is Also Sustained
 7          Trustee also objected to confirmation on the basis that Ms. Aquino did not file Plan #2 in
 8   good faith as required by Section 1325(a)(3). Ms. Aquino argued to the contrary. After a
 9   considered review of the totality of the circumstances present in Ms. Aquino’s case, the Court
10   agrees with Trustee.
11                          a.     Legal Standards Governing the Good Faith Confirmation
12                                 Requirement Under Section 1325(a)(3)
13          “Good faith” under Section 1325(a)(3) is neither defined by statute, nor explained in
14   legislative history. Fid. & Cas. Co. of N.Y. v. Warren (In re Warren), 89 B.R. 87, 90 (9th Cir.
15   BAP 1988), citing Goeb v. Heid (In re Goeb), 675 F.2d 1386, 1389–90 (9th Cir. 1982).
16   Bankruptcy courts have an independent duty to make a considered assessment of the debtor's
17   good faith in determining whether Section 1325(a)(3) has been satisfied in the plan confirmation
18   calculus. Warren, 89 B.R. at 90, citing In re Hale, 65 B.R. 893, 897 (Bankr. S.D. Ga. 1986) and
19   In re Meltzer, 11 B.R. 624, 626 (Bankr. E.D.N.Y. 1981); see also In re Sisk, 962 F.3d 1133, 1151
20   (9th Cir. 2020) (“Moreover, even when no party objects, courts have an independent duty to
21   determine whether a debtor's plan complies with the Code. United Student Aid Funds, Inc. v.
22   Espinosa, 559 U.S. 260, 277, 130 S. Ct. 1367, 176 L. Ed. 2d 158 (2010). The Code ‘makes plain
23   that bankruptcy courts have the authority—indeed, the obligation—to direct a debtor to conform
24   his plan to the requirements [of Chapter 13].’ Id.”).
25          The Warren court further observed:
26                  The determination with which the bankruptcy court is entrusted under
27                  § 1325(a)(3) is not a ministerial one. Like any judicial determination which a
28                  bankruptcy court is called on to make during the course of a proceeding, it calls


                                                     170
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57         Page 171 of 191




 1                  for the exercise of the Court's informed and independent judgment.
 2   Warren, 89 B.R. at 90, quoting Meltzer, 11 B.R. at 626.
 3          The Warren court emphasized the case-specific nature of a bankruptcy court’s
 4   consideration of the good faith plan confirmation standard under Section 1325(a)(3):
 5                  It should be noted here that Chapter 13 provides that the bankruptcy judge shall
 6                  preside over confirmation proceedings. If confirmation depended entirely upon
 7                  arithmetical computations or the absence of illegal activity in the case, there
 8                  would be no need for a judge. Confirmation of a Chapter 13 plan requires the
 9                  exercise of judicial discretion and assessment of evidence by a bankruptcy judge.
10                  The good faith requirement is one of the central, perhaps the most important
11                  confirmation finding to be made by the court in any Chapter 13 case. Each case
12                  must be judged on its own facts.
13   Warren, 89 B.R. at 90, citing Georgia R.R. Bank & Trust Co. v. Kull (In re Kull), 12 B.R. 654,
14   658 (S.D. Ga. 1981), aff'd sub nom. Kitchens v. Georgia R.R. Bank & Trust Co. (In re Kitchens),
15   702 F.2d 885 (11th Cir. 1983) and In re Chaffin, 836 F.2d 215, 216 (5th Cir. 1988) (“[t]he court
16   has the authority and duty to examine a plan even when no creditor has objected....”); see also
17   Sisk, 962 F.3d at 1150 (the Ninth Circuit Court of Appeals noting that “[T]he good faith analysis
18   should be a fact-intensive examination of the ‘totality of the circumstances.’ [. . . . .] Where
19   courts fail to factually support their good faith determinations, this Court has remanded for
20   further findings.”) (internal citation omitted), citing Drummond v. Welsh (In re Welsh), 711 F.3d
21   1120, 1131 (9th Cir. 2013) and 550 West Ina Road Trust v. Tucker (In re Tucker), 989 F.2d 328,
22   330 (9th Cir. 1993).
23          In Meyer v. Lepe (In re Lepe), 470 B.R. 851, 856 (9th Cir. BAP 2012), the Ninth Circuit
24   Bankruptcy Appellate Panel summarized the need for a totality of the circumstances inquiry
25   when a bankruptcy court is tasked with resolving a plan confirmation objection based upon a
26   lack of good faith under Section 1325(a)(3):
27                  In short, Goeb established that, in this circuit, a good faith determination in
28                  connection with chapter 13 plan confirmation cannot be based on any single


                                                      171
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57         Page 172 of 191




 1                  factor or feature of a proposed plan, to the exclusion of review of all other
 2                  relevant information. Importantly, it is of no moment that a single factor may be
 3                  indicative of bad faith, or that a specific plan feature is not consistent with the
 4                  “spirit of chapter 13” or may indicate manipulation of the Bankruptcy Code.
 5                  Factors indicating good and bad faith may not be considered in isolation, but must
 6                  always be weighed against the totality of the circumstances in each case.
 7   Lepe, 470 B.R. at 856-57.
 8          The Warren court noted that after the Ninth Circuit issued its decision in Goeb, general
 9   guidelines began to develop for bankruptcy courts to follow in conducting the totality of the
10   circumstances inquiry required when a debtor’s good faith in filing a plan is challenged under
11   Section 1325(a)(3):
12                  Given the nature of bankruptcy courts and the absence of congressional intent to
13                  specially define “good faith,” we believe that the proper inquiry is whether the
14                  Goebs acted equitably in proposing their Chapter 13 plan. A bankruptcy court
15                  must inquire whether the debtor has misrepresented facts in his plan, unfairly
16                  manipulated the Bankruptcy Code, or otherwise proposed his Chapter 13 plan in
17                  an inequitable manner. Though it may consider the substantiality of the proposed
18                  repayment, the court must make its good-faith determination in the light of all
19                  militating factors.
20   Warren, 89 B.R. at 90-91, quoting Goeb, 675 F.2d at 1390 (emphasis in original); see Sisk, 962
21   F.3d at 1150 (citing Goeb for the principle that “[f]undamentally, the good faith inquiry assesses
22   ‘whether the debtor has misrepresented facts in his plan, unfairly manipulated the Bankruptcy
23   Code, or otherwise proposed his Chapter 13 plan in an inequitable manner.’”); see also Lepe, 470
24   B.R. 851, 856 (9th Cir. BAP 2012) (citing Goeb and observing that a bankruptcy court’s good
25   faith inquiry should be “directed to whether or not there has been an abuse of the provisions,
26   purpose, or spirit of Chapter XIII in the proposal or plan.”); Chinichian v. Campolongo (In re
27   Chinichian), 784 F.2d 1440, 1444 (9th Cir. 1986) (holding that the good faith inquiry “should
28   examine the intentions of the debtor and the legal effect of the confirmation of a Chapter 13 plan


                                                     172
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57       Page 173 of 191




 1   in light of the spirit and purposes of Chapter 13.”).
 2          Over time, courts within the Ninth Circuit have developed a non-talismanic list of factors
 3   for bankruptcy courts to consider when making good faith determinations under Section
 4   1325(a)(3) using the totality of the circumstances approach:
 5          1.      The amount of the proposed payments and the amount of any surplus of debtor's
 6                  income after paying expenses;
 7          2.      The debtor's employment history, ability to earn, and likelihood of future
 8                  increases in income;
 9          3.      The probable or expected duration of the plan;
10          4.      The accuracy of the plan's statements of the debts, expenses and percentage of
11                  repayment of unsecured debt, and whether any inaccuracies are an attempt to
12                  mislead the court;
13          5.      The extent of any preferential treatment between classes of creditors;
14          6.      The extent to which secured claims are modified;
15          7.       The type of debt sought to be discharged, and whether any such debt is
16                  nondischargeable in chapter 7;
17          8.      The existence of special circumstances such as inordinate medical expenses;
18          9.      The frequency with which the debtor has sought bankruptcy relief;
19          10.     The motivation and sincerity of the debtor in seeking Chapter 13 relief;
20          11.     The burden which the plan's administration would place upon the trustee.
21          12.     Whether the debtor misrepresented facts in his [petition or] plan, unfairly
22                  manipulated the Bankruptcy Code, or otherwise [filed] his Chapter 13 [petition
23                  or] plan in an inequitable manner;
24          13.     The debtor's history of filings and dismissals;
25          14.     Whether the debtor only intended to defeat state court litigation; and
26          15.     Whether egregious behavior is present.
27   Lepe, 470 B.R. at 857-58, citing Warren, 89 B.R. at 93, United States v. Estus (In re Estus), 695
28   F.2d 311, 317 (8th Cir. 1982), and Leavitt v. Soto (In re Leavitt), 171 F.3d 1219, 1224 (9th Cir.


                                                      173
           Case 19-12664-abl        Doc 87       Entered 05/25/21 16:55:57       Page 174 of 191




 1   1999) (other internal citations omitted).
 2          Emphasizing that the foregoing factors are guidelines to be understood as the beginning
 3   and not the end of the good faith analysis, the Lepe court summarized the good faith decisional
 4   standard under Section 1325(a) as follows:
 5                  In summary, then, in the Ninth Circuit, in determining whether a debtor has
 6                  proposed a plan in good faith under § 1325(a)(3), a bankruptcy court must
 7                  examine the totality of the circumstances. Stated another way, in evaluating good
 8                  faith, a bankruptcy court must never view one factor in isolation, even if that one
 9                  factor is indicative of bad faith.
10   Lepe, 470 B.R. at 858, citing Goeb, 675 F.2d at 1391.
11                          b.      The Totality of the Circumstances In Ms. Aquino’s
12                                  Bankruptcy Case Demonstrate That She Did Not Propose Plan
13                                  #2 In Good Faith As Required Under Section 1325(a)(3)
14          The Court has conducted a careful review of all of the circumstances present in Ms.
15   Aquino’s bankruptcy case. Her case was originally filed under chapter 7 of the Code. Soon
16   thereafter the UST filed the UST Dismissal Motion,457 supported by the UST Declaration
17   detailing a shedload of misstatements and inaccuracies in the papers Ms. Aquino had signed and
18   filed with this Court under oath.458 Ms. Aquino voluntarily converted this case from chapter 7
19   to chapter 13 on the literal eve of the hearing on the UST Dismissal Motion.459 The magnitude
20   of the differences in the financial information listed in the various iterations of her bankruptcy
21   schedules generally, and as to the voluntary nature and amount of her 401(k) retirement plan
22   contributions pre- and post-conversion in particular, is revealing as to her state of mind in the
23   prosecution of this case.460 Reviewing the totality of the circumstances present in Ms. Aquino’s
24   case through the lens of the non-talismanic list of factors identified in Lepe is both necessary
25   and enlightening.
26
            457
                ECF No. 25.
27          458
                ECF No. 26.
            459
28              See notes 147-151 and accompanying text, supra.
            460
                See generally Findings of Fact, Section B, supra.

                                                         174
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57        Page 175 of 191




 1                                 I.      The Amount of Proposed Payments And the Amount of
 2                                         Any Surplus of Ms. Aquino’s Income After Paying
 3                                         Expenses
 4          In analyzing this factor, the Court is mindful of the Ninth Circuit’s admonition that
 5   consideration of Ms. Aquino’s disposable income under Section 1325(b), discussed in detail
 6   above, “has no role in the good faith analysis” under Section 1325(a)(3). Welsh, 711 F.3d at
 7   1132-33. The proper focus is instead on Ms. Aquino’s “motivation and forthrightness with the
 8   court in seeking relief” through confirmation of Plan #2. Id.
 9          The totality of the circumstances here shows that after Ms. Aquino filed a bankruptcy
10   petition that she herself acknowledged to be a presumptive abuse of chapter 7 of the Code under
11   section 707(b)(2),461 she converted her case to chapter 13 on the eve of the hearing on the
12   resultant UST Dismissal Motion.462 She then filed Plan #1, which proposed to pay general
13   unsecured creditors nothing at all.463 When Plan #1 met with resistance from Trustee, Ms.
14   Aquino filed Plan #2, which increased the proposed five-year payout to unsecured creditors to
15   $9,878.67 ($1,957.73 per year, or $164.65 per month).464
16          While proposing to pay her creditors $164.65 per month for 60 months under Plan #2,
17   Ms. Aquino had increased her voluntary 401(k) retirement plan contributions from their
18   prebankruptcy level of $612.90 per month465 to a postconversion level of $1,509.50 per month - -
19   an increase of $896.60 per month.466 Over the 60 month term of Plan #2 then, Ms. Aquino
20   proposed to contribute $90,570.00 to her own retirement plan - - an amount sufficient to fully
21   pay all $90,105.55 in total timely filed general unsecured claims - - while paying the creditors
22
23          461
                  ECF No. 21, p. 10 of 12, Part 3, line 40; ECF No. 21, p. 3 of 12 (box checked
     confirming that “There is a presumption of abuse.”).
24            462
                  See notes 147-151 and accompanying text, supra.
              463
25                ECF No. 37, p. 4 of 6.
              464
                  ECF No. 50, p. 4 of 6. The sum of $9,878.67 represents a 10.96% dividend to the
26   holders of the $90,105.55 in total timely filed unsecured claims in Ms. Aquino’s case.
              465
                  ECF No. 1, p. 37 of 55, Schedule J – Your Expenses, lines 5b and 5c; ECF No. 20, p. 2
27
     of 4, lines 5b and 5c.
              466
28                ECF No. 36, p. 23 of 33, Schedule J – Your Expenses, lines 5b and 5c; ECF No. 46, p.
     23 of 25, Schedule J – Your Expenses, Lines 5b and 5c.

                                                    175
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57          Page 176 of 191




 1   holding those general unsecured claims just $9,878.67.467
 2          The actual income and expense schedules included in Ms. Aquino’s Amended Chapter 13
 3   Schedules (as distinguished from her means test forms) show actual monthly net income of
 4   $144.68.468 Had she not increased her voluntary 401(k) retirement plan contributions from their
 5   prebankruptcy level of $612.90 per month to their postbankruptcy level of $1,509.50 per month,
 6   her actual monthly net income would have increased by $896.60 to $1,041.28 per month. At an
 7   actual monthly net income level of $1,041.28, Ms. Aquino would have been able to pay the full
 8   $9,878.67 she proposed to pay to general unsecured creditors under Plan #2 in just over nine
 9   months of the sixty month plan term.
10          The Court concludes that when Ms. Aquino’s proposed payments under Plan #2 are
11   considered in light of the procedural history of this case, and the available surplus of her actual
12   income after paying her expenses (as distinguished from her means test filings), it is apparent
13   that her motivation was a straightforward one: to utilize the bankruptcy process to more than
14   double her own retirement savings469 while avoiding repayment of approximately 90% of the
15   $90,105.55 in total claims timely filed by her general unsecured creditors.470 This factor weighs
16   heavily against a finding that Plan #2 was proposed in good faith as required under Section
17   1325(a)(3). But it is just one factor, it is not outcome determinative, and it does not eliminate the
18   need to work through the entire good faith under the totality of the circumstances calculus.
19                                  II.     Ms. Aquino’s Employment History, Ability to Earn,
20                                          And Likelihood of Future Increases In Income
21          The Chapter 7 Schedules, filed with the Court under oath, show Ms. Aquino had worked
22   for her current employer for approximately 15 months when her bankruptcy petition was filed.471
23   The statement of financial affairs encompassed within her Chapter 7 Schedules shows that in
24
            467
25              ECF No. 50, p. 4 of 6, Section 5.4.
            468
                ECF No. 46, p. 25 of 25, line 23(c).
26          469
                The scheduled value of Ms. Aquino’s 401(k) plan is $84,000.00. Monthly
     contributions of $1,509.50 over 60 months total $90,570.00.
27          470
                See note 243 and accompanying text, supra.
            471
28              ECF No. 1, p. 36 of 55, Part 1, line 1; see also ECF No. 20, p. 1 of 4, Part 1, line 1;
     ECF No. 36, p. 22 of 33, Part 1, line 1; ECF No. 46, p. 22 of 25, Part 1, line 1.

                                                      176
           Case 19-12664-abl          Doc 87    Entered 05/25/21 16:55:57        Page 177 of 191




 1   each of calendar years 2017 and 2018, she had earned wage income totaling $65,000.00, and had
 2   earned wage income totaling $12,000.00 in 2019 prior to the April 30, 2019 petition date.472 The
 3   statement of financial affairs she filed after opting to convert to chapter 13 shows that she had
 4   actually earned $91,512.00 in wages during calendar year 2017; $81,025.00 in wages during
 5   calendar year 2018; and had earned wages of $25,127.42 in calendar year 2019 as of the April
 6   30, 2019 petition date.473 The understatement of income evident from a comparison of those
 7   filings totals $55,664.42. Still, that wage earning history, combined with the fact that her 401(k)
 8   held $84,000.00 when her bankruptcy petition was filed,474 suggests long term income stability,
 9   and sufficient income to generate savings from that income.
10          While the record shows Ms. Aquino has a demonstrated capacity to earn money above
11   her base wage by accepting overtime assignments, the Chapter 13 Schedules and Chapter 13
12   Amended Schedules reveal that she does not intend to take advantage of such opportunities
13   during the pendency of her chapter 13 case. More particularly, in Schedule I – Your Income
14   included within the Chapter 13 Schedules and Chapter 13 Amended Schedules, Ms. Aquino
15   stated quite plainly that she expected to reduce her income during the pendency of her chapter 13
16   case as she “will no longer accept overtime assignments as readily as she has in the past.”475
17          To summarize, the Court has considered the record evidence regarding Ms. Aquino’s
18   employment history, ability to earn, and likelihood of future increases in income in light of all of
19   the circumstances present in her case. The preponderance of that evidence shows that she has
20   the ability to steadily generate sufficient income to make significant payments to her general
21   unsecured creditors, but little desire to make such payments through a sixty month chapter 13
22   plan. This factor weighs significantly against a finding that Plan #2 was proposed in good faith
23   as required under Section 1325(a)(3). But it is just one factor, it is not outcome determinative,
24   and it does not eliminate the need to work through the entire good faith under the totality of the
25
26          472
                ECF No. 1, pp. 41-42 of 55, Part 2, Question 4.
            473
                ECF No. 36, pp. 26-27 of 33, Part 2, Question 4.
27          474
                ECF No. 1, p. 16 of 55, Part 4, Question 21; ECF No. 46, p. 3 of 25, Part 4, Question
28   21.
            475
                  ECF No. 36, p. 23 of 33, Part 2, Question 13; ECF 46, p. 23 of 25, Part 2, Question 13.

                                                      177
           Case 19-12664-abl          Doc 87     Entered 05/25/21 16:55:57      Page 178 of 191




 1   circumstances calculus.
 2                                    III.   The Probable Or Expected Duration of Plan #2
 3          The probable or expected duration of Plan #2 is sixty months.476 As discussed above,
 4   over the 60 month term of Plan #2, Ms. Aquino proposes to voluntarily contribute $90,570.00 to
 5   her own retirement plan - - an amount sufficient to pay all $90,105.55 in total timely filed
 6   general unsecured claims - - while paying the creditors holding those general unsecured claims
 7   just $9,878.67. This factor also weighs significantly against a finding that Plan #2 was
 8   proposed in good faith as required under Section 1325(a)(3). But it is just one factor, it is not
 9   outcome determinative, and it does not eliminate the need to work through the entire good faith
10   under the totality of the circumstances calculus.
11                                    IV.    The Accuracy of the Statements of the Debts, Expenses
12                                           And Percentage of Repayment of Unsecured Debt in
13                                           Plan #2, and Whether Any Inaccuracies Are An
14                                           Attempt to Mislead the Court
15          Plan #2 accurately addresses the debts, expenses, and the amount (not the percentage of
16   repayment) of unsecured debt to be repaid through that plan.477 This factor is either neutral in the
17   calculus, or weighs slightly in favor of a finding that Plan #2 was proposed in good faith as
18   required under Section 1325(a)(3). But it is just one factor, it is not outcome determinative, and
19   it does not eliminate the need to work through the entire good faith under the totality of the
20   circumstances calculus.
21                                    V.     The Extent of Any Preferential Treatment Between
22                                           Classes of Creditors Under Plan #2
23          During the 60-month term of Plan #2, Ms. Aquino would make a total of $90,570.00 in
24   voluntary contributions to her retirement plans. Her administrative expenses and the debt
25   secured by her 2019 Toyota CHR would be paid in full. But her general unsecured creditors,
26   holding $90,105.55 in timely filed claims, would receive their pro rata share of a total dividend
27
            476
28                ECF 50, p. 1 of 6, Sections 2.2 and 2.5.
            477
                  See generally ECF No. 50.

                                                       178
           Case 19-12664-abl          Doc 87    Entered 05/25/21 16:55:57         Page 179 of 191




 1   of $9,787.67 paid out over 5 years, a sum that pencils out to less than $2,000.00 per year.478
 2          Stated another way, under Plan #2, the classes comprised of administrative expenses are
 3   paid in full; Ms. Aquino will retain her car because the class comprised of the related secured
 4   claim will be paid in full; Ms. Aquino’s $90,570.00 in voluntary postpetition contributions to her
 5   401(k) plan during the 60 month term of Plan #2 would more than double the $84,000.00 on
 6   deposit in that plan as of the filing date of her bankruptcy petition; but the class of general
 7   unsecured creditors, who hold $90,105.55 in total timely filed general unsecured claims, would
 8   be paid their pro rata share of just $9,787.67 over 5 years, sharing less than $2,000.00 per year
 9   among them.
10          This factor also weighs significantly against a finding that Plan #2 was proposed in good
11   faith as required under Section 1325(a)(3). But it is just one factor, it is not outcome
12   determinative, and it does not eliminate the need to work through the entire good faith under the
13   totality of the circumstances calculus.
14                                    VI.    The Extent to Which Secured Claims Are Modified
15                                           Under Plan #2
16          The only class of secured debt provided for under Plan #2 is a $24,104.37 debt secured
17   by her 2019 Toyota CHR.479 To the extent that Plan #2 modifies that claim, no creditor or party
18   in interest, including Trustee, has objected to the treatment of that claim under Plan #2. This
19   factor is either neutral in the calculus, or weighs slightly in favor of a finding that Plan #2 was
20   proposed in good faith as required under Section 1325(a)(3). But it is just one factor, it is not
21   outcome determinative, and it does not eliminate the need to work through the entire good faith
22   under the totality of the circumstances calculus.
23                                    VII.   The Type of Debt Sought to Be Discharged Through
24                                           Plan #2, And Whether Any Such Debt Is
25                                           Nondischargeable in Chapter 7
26          As all administrative and secured claims are paid in full through Plan #2, the only debt
27
            478
28                ECF No. 50, p. 4 of 6, Section 5.4.
            479
                  ECF No. 50, p. 3 of 6, Section 4.4.

                                                        179
           Case 19-12664-abl          Doc 87    Entered 05/25/21 16:55:57          Page 180 of 191




 1   subject to discharge in Ms. Aquino’s chapter 13 case is the $90,105.55 in total timely filed
 2   general unsecured claims. That debt is comprised primarily of consumer debt.480 There is no
 3   evidence in the record, nor any pending adversary proceeding, that would suggest that any or all
 4   of Ms. Aquino’s unsecured debt would be nondischargeable in a chapter 7 proceeding.
 5           It is also true, however, that when Ms. Aquino attempted to obtain chapter 7 relief, the
 6   UST identified her case as an abuse of chapter 7 of the Code, filed the UST Dismissal Motion,
 7   and Ms. Aquino opted to convert the case to chapter 13.481 Ultimately, the Court concludes that
 8   this factor is either neutral in the calculus, or weighs slightly against a finding that Plan #2 was
 9   proposed in good faith as required under Section 1325(a)(3). But it is just one factor, it is not
10   outcome determinative, and it does not eliminate the need to work through the entire good faith
11   under the totality of the circumstances calculus.
12                                    VIII. The Existence of Special Circumstances, Such As
13                                           Inordinate Medical Expenses, In Ms. Aquino’s
14                                           Bankruptcy Case
15           Neither Ms. Aquino, Trustee, nor any of Ms. Aquino’s filings with the Court suggest that
16   any such special circumstances exist in this case, and the Court is unaware of any. The Court
17   concludes that this factor is either inapplicable to, or neutral in, the analytical calculus in
18   deciding whether Plan #2 was proposed in good faith as required under Section 1325(a)(3). But
19   it is just one factor, it is not outcome determinative, and it does not eliminate the need to work
20   through the entire good faith under the totality of the circumstances calculus.
21                                    IX.    The Frequency With Which Ms. Aquino Has Sought
22                                           Bankruptcy Relief
23           The record does not reflect any prior bankruptcy filings by Ms. Aquino. The record does
24   reflect, though, that she originally sought bankruptcy relief under chapter 7 of the Bankruptcy
25   Code, and when faced with an imminent hearing on the UST Dismissal Motion, converted the
26   case to Chapter 13. This factor is either inapplicable to, or neutral in, the analytical calculus in
27           480
                   See ECF No. 1, pp. 22-33 of 55; ECF No. 36, pp. 8-19 of 33; ECF No. 46, pp. 8-19 of
28   25.
             481
                   See ECF No. 25, 26, 30, and 31.

                                                       180
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57         Page 181 of 191




 1   deciding whether Plan #2 was proposed in good faith as required under Section 1325(a)(3). But
 2   it is just one factor, it is not outcome determinative, and it does not eliminate the need to work
 3   through the entire good faith under the totality of the circumstances calculus.
 4                                  X.      The Motivation And Sincerity of Ms. Aquino in Seeking
 5                                          Chapter 13 Relief
 6          As noted previously, Ms. Aquino did not originally seek bankruptcy relief under chapter
 7   13. She is an above-median income earning debtor who initially sought bankruptcy relief under
 8   chapter 7 of the Code. By electing to file a chapter 7 petition, Ms. Aquino was seeking to obtain
 9   a bankruptcy discharge without paying her unsecured creditors from her future earnings at all. It
10   was only after Ms. Aquino’s case was caught in the filter of the chapter 7 means test, and her
11   case was on the cusp of dismissal pursuant to the UST Dismissal Motion and UST Declaration
12   that she converted her case to chapter 13.482
13          After conversion of her case to chapter 13, Ms. Aquino continued on her quest to avoid
14   paying her unsecured creditors anything in her bankruptcy case. Plan #1 proposed to pay
15   unsecured creditors absolutely nothing,483 while Ms. Aquino would make voluntary $1,509.50
16   monthly payments to her own 401(k) retirement plan.484 Over a 60 month plan term, the total
17   amount of those voluntary $1,509.50 payments ($90,570.00) would exceed the total amount of
18   all timely filed unsecured claims in her case ($90,105.55). Prebankruptcy monthly contributions
19   to Ms. Aquino’s retirement plan were $612.90;485 hence she had purportedly increased those
20   voluntary monthly contributions by $896.60 after converting her case to Chapter 13.486
21          Having drawn an objection from Trustee regarding confirmation of Plan #1 because it did
22   not contribute all of her disposable income to repayment of unsecured creditor claims, Ms.
23
24
            482
25               ECF No. 25, 26, 30, and 31.
            483
                 ECF No. 50, p. 4 of 6, Section 5.4.
26           484
                 See ECF No. 36, p. 23 of 33, Part 2, line 5c; ECF No. 46, p. 23 of 25, Part 2, line 5c;
     see also note 38, supra.
27           485
                 ECF No. 1, p. 37 of 55, Part 2, lines 5b and 5c; ECF No. 20, p. 2 of 4, Part 2, lines 5b
28   and 5c.
             486
                 ECF No. 36, p. 23 of 33, Part 2, line 5c; ECF No. 46, p. 23 of 25, Part 2, line 5c.

                                                      181
           Case 19-12664-abl        Doc 87      Entered 05/25/21 16:55:57         Page 182 of 191




 1   Aquino filed Plan #2,487 leaving the voluntary $1,509.50488 monthly contributions to her own
 2   401(k) retirement plan in place.489 During the 60-month term of Plan #2, all administrative
 3   expenses and the debt secured by Ms. Aquino’s 2019 Toyota CHR would be paid in full, but
 4   unsecured creditors holding claims totaling $90,105.55 would be paid their pro rata share of just
 5   $9,787.67 over 5 years, sharing in less than $2,000.00 per year.490 Meanwhile, Ms. Aquino
 6   would “no longer accept overtime assignments as readily as she [had] in the past,”491 and would
 7   make a total of $90,600.00 in voluntary contributions to her own 401(k) retirement plan. When
 8   Trustee objected to confirmation of Plan #2 because, like Plan #1, it did not contribute all of Ms.
 9   Aquino’s disposable income to repayment of unsecured creditor claims, Ms. Aquino for the first
10   time suggested that Section 541(b)(7) and its “hanging paragraph” lent legitimacy to Plan #2 and
11   her contemplated $1,509.50 voluntary monthly 401(k) plan contributions.492
12          The Court concludes that the preponderance of the evidence is that Ms. Aquino, a debtor
13   whose income is substantially above the applicable state median, was motivated to file a chapter
14   7 bankruptcy in an attempt to avoid paying her general unsecured creditors anything at all from
15   her future earnings. Her motivation to avoid paying her creditors in bankruptcy despite her
16   ability to do just that was on full display after she converted her case to chapter 13 for all of the
17   reasons discussed above.
18          As to the question of Ms. Aquino’s sincerity in seeking chapter 13 relief, the
19   preponderance of the evidence shows that her case pends under chapter 13 only because she
20   wanted to avoid dismissal of her case under Section 707(b) as a consequence of the UST
21   Dismissal Motion. What Ms. Aquino’s filings with this Court throughout this case show is that
22   during the 60 month term of her Chapter 13 plan, she sincerely wants to double the $84,000.00
23   on deposit in her 401(k) retirement savings on the date of filing and receive a bankruptcy
24
            487
25              ECF No. 50.
            488
                See note 38, supra.
26          489
                ECF No. 36, p. 23 of 33, Part 2, line 5c; ECF No. 46, p. 23 of 25, Part 2, line 5c; see
     also ECF No. 39, p. 7 of 8, Part 2, line 41; ECF No. 44, p. 7 of 8, Part 2, line 41.
27          490
                See generally ECF No. 50.
            491
28              ECF No. 36, p. 23 of 33, Part 2, line 13; ECF No. 46, p. 23 of 25, Part 2, line 13.
            492
                ECF No. 66.

                                                      182
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57         Page 183 of 191




 1   discharge without paying her general unsecured creditors anything more than a token sum.
 2          This factor weighs significantly against a finding that Plan #2 was proposed in good
 3   faith as required under Section 1325(a)(3). But it is just one factor, it is not outcome
 4   determinative, and it does not eliminate the need to work through the entire good faith under the
 5   totality of the circumstances calculus.
 6                                  XI.    The Burden Which the Plan's Administration Would
 7                                         Place Upon the Trustee
 8          If it were confirmed, the preponderance of the evidence does not indicate that
 9   administration of Plan #2 would place any sort of unusual burden on Trustee. It is equally true,
10   though, that Trustee has had to devote significant time to the analysis and opposition of both of
11   Ms. Aquino’s proposed plans in this case, largely because Ms. Aquino has steadfastly held to her
12   desire to double the amount of her 401(k) retirement savings and receive a discharge in her
13   bankruptcy case without paying her general unsecured creditors anything more than a token sum.
14                                  XII.   Whether Ms. Aquino Misrepresented Facts in Plan #2,
15                                         Unfairly Manipulated the Bankruptcy Code, Or
16                                         Otherwise Filed Plan #2 In An Inequitable Manner
17          The preponderance of the evidence does not establish that Ms. Aquino misrepresented
18   facts within the four corners of Plan #2. It does, however, establish that in this case, Ms. Aquino
19   has been engaged in an ongoing effort to unfairly manipulate the Code, and that she did propose
20   Plan #2 in an inequitable manner.
21          Ms. Aquino’s efforts to unfairly manipulate the Bankruptcy Code began immediately
22   upon the filing of her Chapter 7 petition. In her Chapter 7 Schedules, she claimed that she made
23   $612.90 in monthly mandatory contributions to her 401(k) retirement plan, and no voluntary
24   contributions to her 401(k) retirement plan at all.493 She also reported monthly net income of
25   $751.93.494 The Chapter 7 Schedules also reflected that she did not expect an increase or
26   decrease in either her income or expenses in the following year.495
27          493
                ECF No. 1, p. 37 of 55, Part 2, lines 5(b) and (c).
            494
28              ECF No. 1, p. 39 of 55, Part 2, line 23c.
            495
                ECF No. 1, p. 37 of 55, Part 2, line 13; ECF No. 1, p. 39 of 55, Part 2, line 24.

                                                     183
             Case 19-12664-abl     Doc 87     Entered 05/25/21 16:55:57        Page 184 of 191




 1            Ms. Aquino’s efforts to unfairly manipulate the Bankruptcy Code continued with the
 2   Chapter 7 means testing process generally, and more specifically, with the filing of her Chapter 7
 3   CMI Form.496 On the Chapter 7 CMI Form, she calculated her current monthly income to be
 4   $6,810.00, and multiplied that amount by 12 to reach an annual income figure of $81,270.00.497
 5   She claimed a household of 4 persons - - instead of the accurate 3 person household size - - in
 6   determining the applicable Nevada median family income for means testing purposes.498 Having
 7   overstated the size of her household at 4 persons instead of 3, Ms. Aquino reported that the
 8   Nevada median family income figure applicable in the means testing process was $84,997.00.499
 9   Since the Nevada median family income figure for a 4 person household exceeded Ms. Aquino’s
10   reported annual income figure of $81,270.00 by $3,727.00, she reported that the presumption of
11   abuse did not arise in her case.500 Had Ms. Aquino correctly reported that she lived in a 3 person
12   household, the correct Nevada median family income figure would have been $69,239.00,501 a
13   figure $12,031.00 less than her $81,270.00 in reported annual income, and the presumption that
14   her bankruptcy case was a presumed abuse of chapter 7 of the Code would have arisen. Simply
15   put, the inaccuracies in Ms. Aquino’s Chapter 7 CMI Form, filed with the Court under oath,
16   allowed her to avoid self-reporting that her bankruptcy case was an abuse of chapter 7 of the
17   Code.
18            Subsequently, Ms. Aquino amended her bankruptcy schedules related to monthly income
19   and expenses.502 In Amended Chapter 7 Schedule I, she continued to claim that her $612.90
20   monthly 401(k) retirement plan contributions were mandatory, not voluntary.503 While the
21   original Chapter 7 Schedules indicated that Ms. Aquino did not expect any changes to her
22
23            496
               ECF No. 4.
              497
               ECF No. 4, p. 2 of 3, Part 2 lines 12a and 12b.
24         498
               ECF No. 4, p. 2 of 3, Part 2, line 13.
           499
25             Id. The applicable Census Bureau Median Family Income by Family Size chart can be
     viewed here:
26         https://www.justice.gov/ust/eo/bapcpa/20190401/bci_data/median_income_table.htm
           500
               ECF No. 4, p. 2 of 3, Part 2, Line 14a.
27         501
               See note 499, supra.
           502
28             ECF No. 20.
           503
               ECF No. 20, p. 2 of 4, Part 2, lines 5b and 5c.

                                                    184
           Case 19-12664-abl          Doc 87    Entered 05/25/21 16:55:57         Page 185 of 191




 1   income or expenses in the next year, the information in Amended Chapter 7 Schedule I and
 2   Amended Chapter 7 Schedule J, filed just 3 months later, reflected that Ms. Aquino had negative
 3   monthly net income of <-$341.07> instead of the positive $751.93 sum shown in the original
 4   Chapter 7 Schedules.504 Ultimately, Ms. Aquino filed an Amended Chapter 7 CMI Form,505
 5   together with a fully completed Chapter 7 Means Test,506 the latter of which flatly stated that
 6   “There is a presumption of abuse” related to her chapter 7 bankruptcy filing.507
 7          After the Amended Chapter 7 Means Test was filed showing that Ms. Aquino’s
 8   bankruptcy filing was a presumed abuse of chapter 7 of the Code, the UST took swift action.
 9   The litany of inaccuracies in Ms. Aquino’s sworn bankruptcy filings prior to conversion to
10   Chapter 13 is well captured in the UST Dismissal Motion, and the UST Declaration sworn out by
11   Paralegal Specialist Anabel Abad-Santos and filed as evidentiary support.508
12          Faced with the prospect of dismissal, Ms. Aquino opted to convert her case to chapter 13
13   the evening before the scheduled hearing on the UST Dismissal Motion.509 Ms. Aquino’s
14   attorney didn’t attend the hearing on the UST Dismissal Motion, leaving it to the UST to advise
15   the Court about the status of her case.
16          After conversion to chapter 13, and now faced with the prospect of having to pay money
17   to her creditors over time from future earnings, Ms. Aquino filed the Chapter 13 Schedules and
18   Amended Chapter 13 Schedules.510 In Schedules I and J encompassed within the Chapter 13
19   Schedules and Amended Chapter 13 Schedules, Ms. Aquino disclosed for the first time in the
20   six months that her case had been pending that she was making voluntary - - not mandatory - -
21   monthly contributions to her 401(k) retirement plan, and that the amount of those monthly
22   contributions was $1,509.50 instead of the $612.90 she had reported in the chapter 7 phase of her
23
24          504
                  Compare ECF No. 1, p. 39 of 55, Part 2, line 23c with ECF No. 20, p. 4 of 4, Part 2,
25   line 23c.
            505
                ECF No. 21, pp. 1-2 of 12.
26          506
                ECF No. 21, pp. 3-12 of 12.
            507
                ECF No. 21, p. 10 of 12, Part 3, line 40; emphasis in original.
27          508
                ECF No. 25 and 26.
            509
28              ECF No. 25, 26, 30, and 21.
            510
                ECF No. 36 and 46.

                                                      185
           Case 19-12664-abl        Doc 87     Entered 05/25/21 16:55:57        Page 186 of 191




 1   case.511 The $1,509.50 amount represents an $896.60 increase in Ms. Aquino’s total scheduled
 2   monthly retirement plan contributions, and purportedly left her with just $114.68 in reported
 3   monthly net income.512 While she reported that she was salting away $1,509.50 in voluntary
 4   retirement savings each month, Plan #1 proposed to pay her general unsecured creditors nothing
 5   at all.513 Ms. Aquino also made it very plain that during her chapter 13 case, she would “no
 6   longer accept overtime assignments as readily as she has in the past.” 514 Ms. Aquino’s post-
 7   conversion Amended Chapter 13 CMI Form made no attempt to hide the fact that her current
 8   monthly income of $8,840.00 annualized to $106,080.00, a figure $36,841.00 in excess of the
 9   applicable Nevada median income level for a three person household of $69,239.00.515
10          Faced with Trustee’s opposition to confirmation of her Plan #1, Ms. Aquino filed Plan
11   #2.516 While Plan #2 proposes to pay unsecured creditors $9,878.67 over a sixty month
12   period,517 it relies heavily on anticipated federal tax refunds to do so.518 Under Plan #1, those
13   same tax refunds were to be turned over to Trustee for payment to creditors,519 but were
14   purportedly insufficient to generate any dividend to general unsecured creditors.520 Plan #2 also
15   requires unsecured creditors to accept pennies on the dollar while Ms. Aquino makes voluntary
16   401(k) retirement plan contributions in an amount that would pay all of those unsecured claims
17   in full. Last, but not least, Ms. Aquino suggests that Section 541(b)(7) makes all of those things
18   acceptable in bankruptcy proceedings under chapter 13.
19          This Court disagrees.
20          This factor weighs heavily against a finding that Plan #2 was proposed in good faith as
21
            511
22                Compare ECF No. 1, p. 37 of 55, Part 2, lines 5b and 5c, and ECF No. 20, p. 2 of 4,
     Part 2, lines 5b and 5c, with ECF No. 36, p. 23 of 33, Part 2, lines 5b and 5c, and ECF No. 46, p.
23   23 of 25, Part 2, lines 5b and 5c.
              512
                  ECF No. 36, p. 25 of 33, Part 2, line 23c; ECF No. 46, p. 25 of 25, Part 2, line 23c.
24            513
                  ECF No. 37, p. 4 of 6, Section 5.4.
              514
25                ECF No. 36, p. 23 of 33, Part 2, line 13; ECF No. 46, p. 23 of 25, Part 2, line 13.
              515
                  ECF No. 45, p. 3 of 3, line 20.
26            516
                  ECF No. 50.
              517
                  ECF No. 50, p. 4 of 6, Section 5.4.
27            518
                  ECF No. 50, pp. 1-2 of 6, Section 2.6.
              519
28                ECF No. 37, p. 2 of 6, Section 2.8.
              520
                  ECF No. 37, p. 4 of 6, Section 5.4

                                                     186
           Case 19-12664-abl          Doc 87    Entered 05/25/21 16:55:57          Page 187 of 191




 1   required under Section 1325(a)(3). But it is just one factor, it is not outcome determinative, and
 2   it does not eliminate the need to work through the entire good faith under the totality of the
 3   circumstances calculus.
 4                                    XIII. Ms. Aquino’s History of Filings And Dismissals
 5           The record does not reflect any prior bankruptcy filings by Ms. Aquino. The record does
 6   reflect, though, that she originally sought bankruptcy relief under chapter 7 of the Code, and
 7   when faced with the UST Dismissal Motion, converted her case to Chapter 13 just hours before
 8   the related hearing.521 This factor is either inapplicable to, or neutral in, the analytical calculus in
 9   deciding whether Plan #2 was proposed in good faith as required under Section 1325(a)(3). But
10   it is just one factor, it is not outcome determinative, and it does not eliminate the need to work
11   through the entire good faith under the totality of the circumstances calculus.
12                                    XIV. Whether Ms. Aquino Only Intended to Defeat State
13                                           Court Litigation
14           The record does not reflect that Ms. Aquino was involved in any state court litigation
15   when her bankruptcy petition was filed. This factor is either inapplicable to, or neutral in, the
16   analytical calculus in deciding whether Plan #2 was proposed in good faith as required under
17   Section 1325(a)(3). But it is just one factor, it is not outcome determinative, and it does not
18   eliminate the need to work through the entire good faith under the totality of the circumstances
19   calculus.
20                                    XV.    Whether Egregious Behavior Is Present in Ms. Aquino’s
21                                           Case
22           The Court concludes that the preponderance of the evidence establishes that Ms.
23   Aquino’s course of conduct in prosecuting this case does constitute egregious behavior. She
24   originally filed a chapter 7 case that was presumptively abusive. In her initial Chapter 7 CMI
25   Form, she overstated her household size, which allowed her to initially evade the full means
26
27
28
             521
                   ECF No. 25, 26, 30, 31.

                                                       187
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57        Page 188 of 191




 1   test.522 After later filing an Amended Chapter 7 CMI Form523 and full Chapter 7 Means Test524
 2   in which she self-reported that her bankruptcy filing was an abuse of chapter 7 of the Code,525
 3   she converted her case to chapter 13 on the literal eve of the hearing on the UST’s Dismissal
 4   Motion.526 After conversion to chapter 13, she filed Chapter 13 Schedules and Amended
 5   Chapter 13 Schedules recharacterizing her monthly retirement plan contributions from
 6   mandatory to voluntary in nature.527 She also more than doubled the amount of her total monthly
 7   retirement plan contributions after her case was converted to a chapter 13 proceeding where
 8   payments to creditors over time would be necessary.528 After conversion, she made plain her
 9   intention to limit her income during the pendency of her chapter 13 case, thus limiting the
10   amount of post-conversion income available for distribution to her general unsecured
11   creditors.529 Her first proposed chapter 13 plan (Plan #1) provided that general unsecured
12   creditors holding a total of $90,105.55 in timely filed claims would receive nothing.530 Faced
13   with Trustee’s opposition to Plan #1,531 she filed Plan #2.532 Under Plan #2, administrative
14   expenses and the debt secured by her 2019 Toyota CHR would be paid in full, but unsecured
15   creditors would only be paid their pro rata share of $9,787.67 over 5 years; sharing in less than
16   $2,000.00 per year.533 Meanwhile, during the 60-month term of Plan #2, Ms. Aquino would
17
18
            522
19                ECF No. 4, p. 2 of 3, Part 2, lines 12-14.
            523
                  ECF No. 21, pp. 1-2 of 12.
20            524
                  ECF No. 21, pp. 3-12 of 12.
              525
                  ECF No. 21, p. 10 of 12, Part 3, Line 40; ECF No. 21, p. 3 of 12.
21            526
                  ECF No. 25, 26, 30, 31.
              527
22                 Compare ECF No. 1, p. 37 of 55, Part 2, lines 5b and 5c, and ECF No. 20, p. 2 of 4,
     Part 2, lines 5b and 5c, with ECF No. 36, p. 23 of 33, Part 2, lines 5b and 5c, and ECF No. 46, p.
23   23 of 25, Part 2, lines 5b and 5c.
              528
                  Id. In the chapter 7 phase of her case, Ms. Aquino reported total monthly retirement
24
     plan contributions of $612.90. Immediately after conversion to chapter 13, Ms. Aquino reported
25   total monthly retirement plan contributions of $1,509.50. That is a 146% increase in her
     scheduled total monthly retirement plan contributions.
26            529
                  ECF No. 36, p. 23 of 33, Part 2, line 13; ECF No. 46, p. 23 of 25, Part 2, line 13.
              530
                  ECF No. 37, p. 4 of 6, Section 5.4.
27            531
                  ECF No. 48.
              532
28                ECF No. 50.
              533
                  See generally ECF No. 50.

                                                    188
           Case 19-12664-abl            Doc 87     Entered 05/25/21 16:55:57        Page 189 of 191




 1   make a total of $90,600.00 in voluntary contributions to her 401(k) retirement plan.534 Those
 2   voluntary retirement plan contributions alone would be enough to pay 100% of the $90,105.55 in
 3   timely claims filed in her case, and would more than double the $84,000.00 balance held in her
 4   401(k) plan on the petition date.
 5            This factor also weighs significantly against a finding that Plan #2 was proposed in good
 6   faith as required under Section 1325(a)(3). But it is just one factor, and it is not outcome
 7   determinative.
 8                              c.      Because the Totality of the Circumstances In Ms. Aquino’s
 9                                      Bankruptcy Case Demonstrate That She Did Not Propose Plan
10                                      #2 In Good Faith As Required Under Section 1325(a)(3),
11                                      Confirmation of Plan #2 is Denied
12            In TSOP #2, Trustee objected to confirmation of Plan #2 for failure to comply with the
13   good faith requirement of Section 1325(a)(3).535 Even if that were not the case, the Ninth Circuit
14   Court of Appeals has plainly stated that this court has an independent duty to determine whether
15   Plan # 2 complies with the Code, including without limitation the good faith requirement under
16   Section 1325(a) that is a predicate to plan confirmation. In re Sisk, 962 F.3d 1133, 1151 (9th Cir.
17   2020).
18            In discharging that duty, and in resolving Trustee’s objection to confirmation of Plan #2
19   for lack of good faith under Section 1325(a), the Court has conducted the requisite case-specific,
20   fact-intensive examination of the ‘totality of the circumstances’ present in Ms. Aquino’s case.
21   Sisk, 962 F.3d at 1150. It has done so aided by the non-talismanic list of factors for
22   consideration developed by the courts to assist in the good faith determination, with no single
23   fact or factor controlling its calculus. Meyer v. Lepe (In re Lepe), 470 B.R. 851, 856-57 (9th
24   Cir. BAP 2012). The Court is likewise mindful that “[f]undamentally, the good faith inquiry
25   assesses ‘whether the debtor has misrepresented facts in his plan, unfairly manipulated the
26   Bankruptcy Code, or otherwise proposed his Chapter 13 plan in an inequitable manner.’” Sisk,
27
              534
28                  ECF No. 36, p. 23 of 33, Part 2, line 5c; ECF No. 46, p.23 of 25, Part 2, line 5c.
              535
                    ECF No. 65, p. 2 of 3, lines 1-2.

                                                         189
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57        Page 190 of 191




 1   962 F.3d at 1150. The facts of Ms. Aquino’s case satisfy that standard.
 2          As noted previously, “[w]hen seeking confirmation of a plan, the debtor, as plan
 3   proponent, has the burden of proof on the issues of whether both the case and the plan were filed
 4   in good faith. § 1325(a)(3), (7).” In re Ellsworth, 455 B.R. 904, 918 (9th Cir. BAP 2011). On the
 5   record before it in this case, the Court concludes that the preponderance of the evidence
 6   establishes that while Ms. Aquino did not misrepresent facts in Plan #2, she certainly did engage
 7   in a consistent pattern of conduct throughout the pendency of this case to unfairly manipulate the
 8   Code, and ultimately did propose Plan #2 in an inequitable manner. Because Ms. Aquino failed
 9   to carry her burden of proving by a preponderance of the evidence that Plan #2 was filed in good
10   faith, a prerequisite to confirmation under Section 1325(a)(3), Trustee’s objection to
11   confirmation of Plan #2 must be sustained, and confirmation of Plan #2 will be denied.
12                                                ORDER
13          Based upon the record before the Court, the findings of fact detailed herein, the legal
14   authorities cited above, and the conclusions of law set forth in this Memorandum and Order:
15          IT IS ORDERED, ADJUDGED AND DECREED that because Trustee failed to carry
16   the burden of proving by a preponderance of the evidence that cause exists under Section
17   1307(c) to convert or dismiss Ms. Aquino’s case, Trustee’s Dismissal Motion [ECF No. 60] is
18   DENIED.
19          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Trustee did meet
20   the burden of proving by a preponderance of the evidence that Plan #2 fails to “provide that all of
21   [Ms. Aquino’s] projected disposable income to be received in the [60 month] applicable
22   commitment period [. . . . .] will be applied to make payments to unsecured creditors under the
23   plan” as required by Section 1325(b)(1)(B). As the party with most access to proof on the point,
24   Ms. Aquino then failed to satisfy her burden of proving by a preponderance of the evidence that
25   Trustee’s opposition to confirmation under Section 1325(b)(1)(B) lacks merit. Because Ms.
26   Aquino failed to satisfy that burden, the Court “may not approve” Plan #2 by operation of
27   Section 1325(b)(1)(B). Trustee’s objection to confirmation of Plan #2 under Section
28   1325(b)(1)(B) is therefore SUSTAINED, and confirmation of Plan #2 is DENIED.


                                                    190
           Case 19-12664-abl       Doc 87     Entered 05/25/21 16:55:57       Page 191 of 191




 1          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that because Ms.
 2   Aquino failed to carry the burden of proving by a preponderance of the evidence that Plan #2
 3   was filed in good faith, Trustee’s objection to confirmation Plan #2 under Section 1325(a)(3) is
 4   SUSTAINED, and confirmation of Plan #2 is DENIED.
 5          IT IS SO ORDERED.
 6
 7   Copies sent to all parties via CM/ECF Electronic Filing.
 8                                                 ###
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    191
